Exhibit 10.5

 

Execution Version

 

 

$300,000,000

 

REVOLVING CREDIT AGREEMENT,
 
dated as of August 8, 2017, among

 

VENATOR MATERIALS PLC,
as Holdings,

 

EACH OF HOLDINGS’ SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS “U.S. BORROWERS”,

 

EACH OF HOLDINGS’ SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS “CANADIAN
BORROWERS”,

 

EACH OF HOLDINGS’ SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS “U.K. BORROWERS”,

 

EACH OF HOLDINGS’ SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS
“GERMAN BORROWERS”,

 

EACH OF HOLDINGS’ SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS
“FRENCH BORROWERS”,

 

EACH OF HOLDINGS’ SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS
“SPANISH BORROWERS”,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,

 

JPMORGAN CHASE BANK, N.A., CITIGROUP GLOBAL MARKETS INC., BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC. and GOLDMAN SACHS BANK USA,
as Arrangers and Bookrunners,

 

CITIGROUP GLOBAL MARKETS INC.

as Syndication Agent

 

and

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC. and GOLDMAN
SACHS BANK USA,
as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

SECTION 1.01

Defined Terms

2

SECTION 1.02

Terms Generally

92

SECTION 1.03

Accounting Terms; GAAP

93

SECTION 1.04

Effectuation of Transfers

94

SECTION 1.05

Currencies

94

SECTION 1.06

Required Financial Statements

95

SECTION 1.07

Certain Calculations and Tests

95

SECTION 1.08

Disqualified Institutions

96

SECTION 1.09

Québec Interpretation

97

SECTION 1.10

Joint and Several Liability

97

SECTION 1.11

Rounding

99

SECTION 1.12

Times of Day

99

SECTION 1.13

Timing of Payment

99

SECTION 1.14

Spanish terms

99

SECTION 1.15

French Terms

100

SECTION 1.17

Luxembourg terms

102

 

 

 

ARTICLE II THE CREDITS

103

 

 

 

SECTION 2.01

Commitments

103

SECTION 2.02

Loans and Borrowings

107

SECTION 2.03

Requests for Borrowings; Interest Elections

108

SECTION 2.04

Swingline Loans

109

SECTION 2.05

Letters of Credit

110

SECTION 2.06

Funding of Borrowings

120

SECTION 2.07

[Reserved]

121

SECTION 2.08

Termination and Reduction of Commitments

121

SECTION 2.09

Promise to Pay; Evidence of Debt

122

SECTION 2.10

Optional Repayment of Loans

123

SECTION 2.11

Mandatory Repayment of Loans

123

SECTION 2.12

Fees

124

SECTION 2.13

Interest

129

SECTION 2.14

Alternate Rate of Interest

130

SECTION 2.15

Increased Costs

131

SECTION 2.16

Break Funding Payments

132

SECTION 2.17

Taxes

133

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

139

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

152

SECTION 2.20

Illegality

153

SECTION 2.21

Incremental Revolving Facility Increases

153

SECTION 2.22

Extensions of Revolving Facility Commitments

156

SECTION 2.23

Defaulting Lenders

158

SECTION 2.24

Effective Global Rate

161

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

161

 

 

 

SECTION 3.01

Organization; Powers

161

SECTION 3.02

Authorization

162

SECTION 3.03

Enforceability

162

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 3.04

Governmental Approvals

162

SECTION 3.05

Borrowing Base Certificate

163

SECTION 3.06

Title to Properties; Possession Under Leases

163

SECTION 3.07

Subsidiaries

163

SECTION 3.08

Litigation; Compliance with Laws

164

SECTION 3.09

Federal Reserve Regulations

164

SECTION 3.10

Investment Company Act

164

SECTION 3.11

Use of Proceeds

164

SECTION 3.12

Tax Returns

164

SECTION 3.13

No Material Misstatements

165

SECTION 3.14

Environmental Matters

165

SECTION 3.15

Security Documents

166

SECTION 3.16

Location of Real Property

167

SECTION 3.17

Solvency

167

SECTION 3.18

No Material Adverse Effect

168

SECTION 3.19

Insurance

168

SECTION 3.20

USA PATRIOT Act; FCPA; OFAC; Anti-Terrorism

168

SECTION 3.21

Intellectual Property; Licenses, Etc.

169

SECTION 3.22

Employee Benefit Plans

169

SECTION 3.23

EEA Financial Institution

169

SECTION 3.24

Pensions

169

SECTION 3.25

Centre of Main Interests and Establishments

170

 

 

 

ARTICLE IV CONDITIONS OF LENDING

170

 

 

 

SECTION 4.01

All Credit Events After the Closing Date

170

SECTION 4.02

Conditions On the Closing Date

171

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

176

 

 

SECTION 5.01

Existence; Businesses and Properties

176

SECTION 5.02

Insurance

177

SECTION 5.03

Taxes

177

SECTION 5.04

Financial Statements, Reports, etc.

178

SECTION 5.05

Litigation and Other Notices

181

SECTION 5.06

Compliance with Laws

181

SECTION 5.07

Maintaining Records; Access to Properties and Inspections; Appraisals

182

SECTION 5.08

Use of Proceeds

183

SECTION 5.09

Compliance with Environmental Laws

183

SECTION 5.10

Further Assurances; Additional Security

183

SECTION 5.11

Cash Management Systems; Application of Proceeds of Accounts

187

SECTION 5.12

Lender Calls

191

SECTION 5.13

Pensions

191

SECTION 5.14

Centre of Main Interests and Establishments

192

SECTION 5.15

People with Significant Control regime

192

SECTION 5.16

Post-Closing Matters

192

SECTION 5.17

Spanish “Pagarés” (Promissory Notes)

192

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VI NEGATIVE COVENANTS

193

 

 

SECTION 6.01

Indebtedness

193

SECTION 6.02

Liens

198

SECTION 6.03

[Reserved]

202

SECTION 6.04

Investments, Loans and Advances

202

SECTION 6.05

Mergers, Consolidations, Amalgamations, Sales of Assets and Acquisitions

205

SECTION 6.06

Restricted Payments

207

SECTION 6.07

Transactions with Affiliates

210

SECTION 6.08

Business of Holdings and its Subsidiaries

213

SECTION 6.09

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

213

SECTION 6.10

Financial Performance Covenant

215

 

 

 

ARTICLE VII [RESERVED]

216

 

 

ARTICLE VIII EVENTS OF DEFAULT

216

 

 

SECTION 8.01

Events of Default

216

SECTION 8.02

Right to Cure

219

 

 

 

ARTICLE IX THE AGENTS

219

 

 

SECTION 9.01

Authorization and Action

219

SECTION 9.02

Administrative Agent’s Reliance, Indemnification, Etc.

223

SECTION 9.03

[Reserved]

224

SECTION 9.04

Posting of Communications

224

SECTION 9.05

The Administrative Agent Individually

226

SECTION 9.06

Successor Administrative Agent

226

SECTION 9.07

Acknowledgements of Lenders

227

SECTION 9.08

Collateral Matters

228

SECTION 9.09

Credit Bidding

228

SECTION 9.10

Arrangers; Documentation Agents; Syndication Agents

229

SECTION 9.11

Intercreditor Agreement

229

SECTION 9.12

Special provisions relating to the Agents for Spain

230

 

 

ARTICLE X MISCELLANEOUS

234

 

 

SECTION 10.01

Notices; Communications

234

SECTION 10.02

Survival of Agreement

236

SECTION 10.03

[Reserved]

236

SECTION 10.04

Successors and Assigns

236

SECTION 10.05

Expenses; Indemnity

243

SECTION 10.06

Right of Set-off

245

SECTION 10.07

Applicable Law

245

SECTION 10.08

Waivers; Amendment

245

SECTION 10.09

Interest Rate Limitation

248

SECTION 10.10

Entire Agreement

249

SECTION 10.11

WAIVER OF JURY TRIAL

249

SECTION 10.12

Severability

249

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 10.13

Counterparts

249

SECTION 10.14

Headings

249

SECTION 10.15

Jurisdiction; Consent to Service of Process

250

SECTION 10.16

Confidentiality

250

SECTION 10.17

[Reserved]

251

SECTION 10.18

Release of Liens and Guarantees

252

SECTION 10.19

USA PATRIOT Act Notice

252

SECTION 10.20

Security Documents and Intercreditor Agreements

252

SECTION 10.21

No Liability of the Issuing Banks

253

SECTION 10.22

No Advisory or Fiduciary Responsibility

253

SECTION 10.23

Cashless Settlement

254

SECTION 10.24

Holdings as Agent for Borrowers

254

SECTION 10.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

254

SECTION 10.26

Judgment Currency

255

SECTION 10.27

No Hardship

255

SECTION 10.28

Canadian Anti-Money Laundering Legislation

255

 

iv

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Borrowing Base Certificate

Exhibit C

 

Form of Solvency Certificate

Exhibit D

 

Form of Swingline Borrowing Request

Exhibit E

 

U.S. Tax Compliance Certificates

Exhibit F

 

Eurocurrency/CDOR Rate Loan Notice

Exhibit G

 

Form of Initial Lender Certificate

Schedule 1.01(1)

 

Existing Letters of Credit

Schedule 1.01(2)

 

Guaranty and Security Principles

Schedule 1.01(3)

 

Foreign Security Documents

Schedule 1.01(4)

 

Unrestricted Subsidiaries

Schedule 1.01(5)

 

Specified Account Debtors

Schedule 2.01

 

Commitments and Issuing Banks

Schedule 3.04

 

Governmental Approvals

Schedule 3.06(2)

 

Possession Under Lease

Schedule 3.07(1)

 

Subsidiaries

Schedule 3.07(2)

 

Equity Interests

Schedule 3.12

 

Taxes

Schedule 3.14

 

Environmental Matters

Schedule 3.16

 

Owned Material Real Property

Schedule 3.19

 

Insurance

Schedule 3.21

 

Intellectual Property

Schedule 4.02(11)

 

Local Counsel Opinions

Schedule 5.16

 

Post-Closing Matters

Schedule 6.01(4)

 

Indebtedness

Schedule 6.02(2)

 

Liens

Schedule 6.04

 

Investments

Schedule 6.07

 

Transactions with Affiliates

Schedule 10.01

 

Notice Information; Administrative Agent’s Office

 

v

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT, dated as of August 8, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among VENATOR MATERIALS PLC, a public limited company incorporated
in England and Wales with company number 107474130 (“Holdings”), the
Subsidiaries of Holdings identified on the signature pages hereof, or in a
joinder agreement hereto, as “U.S. Borrowers”  (each individually, as a
“U.S. Borrower”, and individually and collectively, jointly and severally, as
the “U.S. Borrowers”), the Subsidiaries of Holdings identified on the signature
pages hereof, or in a joinder agreement hereto, as “Canadian Borrowers” (each
individually, as a “Canadian Borrower”, and individually and collectively,
jointly and severally, as the “Canadian Borrowers”), the Subsidiaries of
Holdings identified on the signature pages hereof, or in a joinder agreement
hereto, as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages hereof, or in a
joinder agreement hereto, as “German Borrowers” (each individually, as a “German
Borrower”, and individually and collectively, jointly and severally, as the
“German Borrowers”), the Subsidiaries of Holdings identified on the signature
pages hereof, or in a joinder agreement hereto, as “French Borrowers” (each
individually, as a “French Borrower”, and individually and collectively, jointly
and severally, as the “French Borrowers”), the Subsidiaries of Holdings
identified on the signature pages hereof, or in a joinder agreement hereto, as
“Spanish Borrowers” (each individually, as a “Spanish Borrower”, and
individually and collectively, jointly and severally, as the “Spanish
Borrowers”; each Spanish Borrower together with each U.S. Borrower, each
Canadian Borrower, each U.K. Borrower, each German Borrower and each French
Borrower, are referred to hereinafter each individually, as a “Borrower”, and
individually and collectively as the “Borrowers”), the Lenders and Issuing Banks
party hereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, and as further defined in Section 1.01, the
“Administrative Agent”), as a Swingline Lender (in such capacity, and as further
defined in Section 1.01, the “Swingline Lender”), and as an Issuing Bank,
JPMORGAN CHASE BANK, N.A. as collateral agent (in such capacity, and as further
defined in Section 1.01, the “Collateral Agent”).

 

RECITALS

 

(1)                                 Huntsman International, LLC, a Delaware
limited liability company (“Huntsman”), which, prior to the Closing Date, shall
be the direct or indirect parent of Holdings, intends to separate its Pigments
and Additives Business from the remaining business and assets of Huntsman
through a series of transactions that will result in the Pigments and Additives
Business being owned by Holdings, in each case consummated in one or more
transactions on or prior to the Closing Date (the “Venator Consolidation
Transactions”);

 

(2)                                 On the Closing Date, Huntsman or its
Subsidiaries will offer all or a portion of its capital stock in Holdings an
underwritten public offering (other than a public offering pursuant to a
registration statement on Form S-4 or Form S-8) pursuant to an effective
registration statement filed with the SEC in accordance with the Securities Act
(the “Initial Venator Distribution Transaction”);

 

(3)                                 In connection with the consummation of the
Initial Venator Distribution Transaction, (a) the Lenders have agreed to extend
credit to the Borrowers in the form of Revolving Loans, Swingline Loans, and
Letters of Credit in an aggregate principal amount not to exceed $300 million,
(b) certain financial institutions have agreed to extend credit to certain
Subsidiaries of Holdings in the form of term loans under the Term Loan Credit
Agreement (as defined herein) in an aggregate principal amount of up to
$375 million and (c) certain Subsidiaries of Holdings will issue senior
unsecured notes pursuant to the Senior Notes Indenture in an aggregate principal
amount of up to $375 million; and

 

--------------------------------------------------------------------------------


 

(4)                                 On the Closing Date, the Borrowers and the
Restricted Subsidiaries intend to apply credit extended under this Agreement,
the Senior Notes and the Term Loan Credit Agreement to (i) pay fees, costs and
expenses incurred by Huntsman, Holdings, and their respective Subsidiaries in
connection with the Venator Consolidation Transactions, the Loan Documents, the
Term Loan Documents, the Senior Notes and the Initial Venator Distribution
Transaction, (ii) make the Special Closing Date Payments (directly or
indirectly) and (iii) for general corporate purposes.

 

AGREEMENT

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01                    Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

 

“ABL Priority Collateral Asset Sale” means any Asset Sale that consists of or
includes the disposition of ABL Priority Collateral outside the ordinary course
of business.

 

“ABR” means when used in reference to any Loan or Borrowing denominated in
Dollars or Canadian Dollars, refers to such Loan, or the Loans comprising such
Borrowing, bearing interest at a rate determined by reference to (1) with
respect to Loans or Borrowings denominated in Dollars, the U.S. Alternate Base
Rate and (2) with respect to Revolving Loans or Revolving Facility Borrowings
denominated in Canadian Dollars, the Canadian ABR.

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any Loan denominated in Dollars or Canadian Dollars bearing
interest at a rate determined by reference to the ABR.  For the avoidance of
doubt, all Swingline Loans will be ABR Loans.

 

“ABR Revolving Facility Borrowing” means a Borrowing comprised of ABR Revolving
Loans.

 

“ABR Revolving Loan” means any Revolving Loan denominated in Dollars or Canadian
Dollars bearing interest at a rate determined by reference to the ABR.

 

“Acceptable Appraiser” means (1) Hilco Valuation Services or (2) any other
experienced and reputable appraiser reasonably acceptable to Holdings and the
Administrative Agent.

 

“Account” means, with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising accounts (as defined in the UCC and/or the PPSA)
and shall include the meaning given to the term “Account” in any Foreign
Security Document.

 

“Account Debtor” means any Person who is obligated on an Account.

 

2

--------------------------------------------------------------------------------


 

“Accounts Reserves” means, without duplication, the Dilution Reserve and any
other reserves related to Eligible Accounts, in each case, which the
Administrative Agent deems necessary, in its Reasonable Credit Judgment.

 

“Acquired Asset ABL Priority Collateral” means any ABL Priority Collateral
acquired by any Borrower in a Permitted Acquisition.

 

“Acquired Asset Borrowing Base Calculation” means the relevant Acquired Asset
ABL Priority Collateral applying eligibility and reserve criteria consistent
with those applied to Accounts and Inventory included in the Borrowing Base,
until the delivery to the Administrative Agent of a reasonably satisfactory
appraisal and field examination in respect thereof; provided, that the Acquired
Asset ABL Priority Collateral shall in no event comprise more than 15% of the
availability created by the Aggregate Borrowing Base until the delivery to the
Administrative Agent of a reasonably satisfactory appraisal and field
examination in respect thereof.

 

“Acquisition” has the meaning assigned to such term in the recitals hereto.

 

“Additional Lender” means the banks, financial institutions and other
institutional lenders and investors (other than natural persons) that become
Lenders in connection with Incremental Commitments; provided that no
Disqualified Institution may be an Additional Lender.

 

“Adjusted LIBOR Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to the LIBOR Rate in effect
for such Interest Period multiplied by the Statutory Reserve Rate applicable to
such Eurocurrency Borrowing, if any.

 

“Adjustment Date” means the first day after the end of each fiscal quarter of
the Borrowers.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
itself and the Lenders hereunder or, as applicable, such branches or affiliates
of JPMCB as it shall from time to time designate for the purpose of performing
its obligations hereunder in such capacity and any duly appointed successor in
such capacity.  References to the “Administrative Agent” shall include J.P.
Morgan Europe Limited (including but not limited to matters pertaining to the
Loan Parties incorporated in Europe) and any other branch or affiliate of JPMCB
designated by JPMCB for the purpose of performing its obligations in such
capacity.

 

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.12(8).

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.01 or such other address or account as the
Administrative Agent may from time to time notify Holdings and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Ad Valorem Tax Reserve” means an amount equal to any unpaid ad valorem taxes
payable on any Inventory under the laws of the State of Texas or any such other
state(s) in which such ad valorem taxes has priority by operation of law over
the Lien of the Collateral Agent in any of the Collateral consisting of Eligible
Inventory, as notified by the Administrative Agent to the Borrower in writing.

 

3

--------------------------------------------------------------------------------


 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Indemnitee” has the meaning assigned to such term in Section 9.02(2).

 

“Aggregate Borrowing Base” means the sum of the U.S. Borrowing Base, the
Canadian Borrowing Base, the French Borrowing Bases, the German Borrowing Bases,
the Spanish Borrowing Base and the U.K. Borrowing Base.

 

“Agents” means the Administrative Agent and the Collateral Agent, in their
respective capacities as such.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Annual Financial Statements” has the meaning assigned to such term in
Section 5.04(1).

 

“AML Legislation” has the meaning assigned to such term in Section 10.28.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any applicable law relating to terrorism, trade
sanctions programs and embargoes, money laundering or bribery, including AML
Legislation and any regulation, or order promulgated, issued or enforced
pursuant to such laws by an applicable Governmental Authority, all as amended,
supplemented or replaced from time to time.

 

“Applicable Commitment Fee Percentage” means (1) at any time on or prior to the
last day of the first full fiscal quarter ended after the Closing Date, a
percentage per annum equal to 0.375%, and (2) at any time thereafter, (a) if the
average daily Revolving Facility Credit Exposure (other than Revolving Facility
Credit Exposure attributable to Swingline Loans) is greater than 50% of the
aggregate Revolving Facility Commitments as of the most recent Adjustment Date
for the prior fiscal quarter, a percentage per annum equal to 0.25% and (b) if
otherwise, a percentage per annum equal to 0.375%.

 

“Applicable Margin” means, at any time on or prior to the last day of the first
full fiscal quarter ended after the Closing Date, (1) for ABR Revolving Loans,
0.50%, (2) for Eurocurrency Revolving Loans, 1.50%, (3) for CDOR Revolving
Loans, 1.50% and, following the last day of the first full fiscal quarter ended
after the Closing Date, the percentages per annum determined in accordance with
the pricing grid set forth below, based on Average Historical Excess
Availability as of the most recent Adjustment Date:

 

Pricing Level

 

Average Historical Excess 
Availability

 

Applicable Margin for
Eurocurrency 
Revolving Loans and 
CDOR Revolving 
Loans

 

Applicable Margin 
for ABR Revolving 
Loans or Swingline 
Loans

 

I

 

Greater than or equal to 66.67% of the aggregate Revolving Facility

 

1.50

%

0.50

%

 

4

--------------------------------------------------------------------------------


 

Pricing Level

 

Average Historical Excess 
Availability

 

Applicable Margin for
Eurocurrency 
Revolving Loans and 
CDOR Revolving 
Loans

 

Applicable Margin 
for ABR Revolving 
Loans or Swingline 
Loans

 

 

 

Commitments

 

 

 

 

 

II

 

Less than 66.67% of the aggregate Revolving Facility Commitments and greater
than or equal to 33.33% of the aggregate Revolving Facility Commitments

 

1.75

%

0.75

%

III

 

Less than 33.33% of the aggregate Revolving Facility Commitments

 

2.00

%

1.00

%

 

The Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above; provided that if any Borrowing Base Certificate
delivered pursuant to this Agreement is at any time restated or otherwise
revised, or if the information set forth in any such Borrowing Base Certificate
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be recalculated by the
Administrative Agent at such higher rate for any applicable periods and shall be
due and payable within 5 Business Days of receipt of such calculation by the
Borrowers from the Administrative Agent and shall be payable only to the Lenders
whose Commitments were outstanding during such period.

 

“Applicable Parties” has the meaning assigned to such term in Section 9.04(3).

 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.04(1).

 

“Approved Fund” has the meaning assigned to such term in Section 10.04(3).

 

“Approved Issuer” means state, county or local development authorities and other
tax-exempt entities.

 

“Arranger” means each of JPMCB, Citigroup Global Markets Inc., Bank of America,
N.A., Barclays Bank PLC, HSBC Securities (USA) Inc. and Goldman Sachs Bank USA.

 

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, conveyance, transfer or other disposition (whether in a single transaction
or a series of related transactions) to any Person of any asset or assets
(including by way of a Sale-Leaseback Transaction) of Holdings, the Borrowers or
any Restricted Subsidiary.

 

“Assignee” has the meaning assigned to such term in Section 10.04(2).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and Holdings
(if required by

 

5

--------------------------------------------------------------------------------


 

Section 10.04), substantially in the form of Exhibit A or such other form that
is approved by the Administrative Agent and reasonably satisfactory to Holdings.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Facility Commitments.

 

“Available Unused Commitment” means, with respect to a Lender at any time, an
amount equal to the amount by which (1) the aggregate Revolving Facility
Commitments of such Lender at such time exceeds (2) the aggregate Revolving
Facility Credit Exposures (other than Revolving Facility Credit Exposure
attributable to Swingline Loans) of such Lender at such time.

 

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the prior fiscal quarter.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Levy” means: (a) the U.K. bank levy as set out in the Finance Act 2011,
(b) the French taxe bancaire de risque systémique levied pursuant to article 235
ter ZE of the French Tax Code, the French taxe pour le financement du fonds de
soutien aux collectivités territoriales levied pursuant to article 235 ter ZE
bis of the French Tax Code, (c) the German bank levy as set out in the German
Bank Restructuring Fund Act 2010 (Restrukturierungs Fondsgesetz, Fed. Law
Gazette 1 2010, p.1900), (d) the Dutch bank levy act as set out in the Wet
Bankenbelasting as approved by the Dutch parliament on 10 July 2012 (as amended)
and (e) the Spanish bank levy (Impuesto sobre los Depósitos en las Entidades de
Crédito) as set out in the Law 16/2012 of 27 December 2012, (f) any tax in any
jurisdiction levied on a similar basis or for a similar purpose as any tax
referred to in (a) to (e) above or any financial activities taxes (or other
taxes) of a kind contemplated in the European Commission consultation paper on
financial sector taxation dated 22 February 2011 or the Single Resolution
Mechanism set up by EU Regulation n°806/2014 of July 15, 2014.

 

“Blocked Account” means any Deposit Account other than an Excluded Account.

 

“Blocked Account Agreement’ shall mean a Deposit Account control agreement to be
executed by each institution maintaining a Deposit Account (other than an
Excluded Account) for any Loan Party, in each case as required by and in
accordance with the terms of Section 5.11 (or any similar agreements,
documentation or requirement reasonably necessary, as determined by the
Administrative Agent in its reasonable discretion, to perfect the security
interest of any Collateral Agent or effect control over the relevant Deposit
Accounts).

 

“Below Threshold Asset Sale Proceeds” means the cash proceeds of Asset Sales
involving aggregate consideration of $5 million or less.

 

“Beneficial Owner” has the meaning given to that term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will not be deemed to have

 

6

--------------------------------------------------------------------------------


 

beneficial ownership of any securities that such “person” has the right to
acquire or vote only upon the happening of any future event or contingency
(including the passage of time) that has not yet occurred.  The terms
“Beneficially Owns,” “Beneficially Owned” and “Beneficial Ownership” have a
corresponding meaning.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, as to any Person, the board of directors, board of
managers or other governing body of such Person, or if such Person is owned or
managed by a single entity, the board of directors, board of managers or other
governing body of such entity, and the term “directors” means members of the
Board of Directors.

 

“Borrower” and “Borrowers” have the respective meanings assigned to such terms
in the recitals to this Agreement.  Unless the context requires otherwise, each
reference herein or in any other Loan Document to a determination made by a
Borrower or the Borrowers, means and is a reference to a determination by
Holdings.

 

“Borrower Materials” has the meaning assigned to such term in Section 9.04(1).

 

“Borrowing” means a group of Loans of a single Type made on a single date and,
in the case of Eurocurrency Loans or CDOR Rate Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Base” means the U.S. Borrowing Base, the Canadian Borrowing Base, the
French Borrowing Bases, the German Borrowing Bases, the Spanish Borrowing Base,
the U.K. Borrowing Base and/or the Aggregate Borrowing Base, as the context may
require.

 

“Borrowing Base Certificate” means a certificate by a Responsible Officer of
Holdings, substantially in the form of Exhibit B (or another form acceptable to
the Administrative Agent and Holdings) setting forth the calculation of the U.S.
Borrowing Base, the Canadian Borrowing Base, the French Borrowing Bases, the
German Borrowing Bases, the Spanish Borrowing Base and the U.K. Borrowing Base,
including a calculation of each component thereof (including, to the extent
Borrowers have received notice of any such Reserve from the Administrative
Agent, any of the Reserves included in such calculation), all in such detail as
is reasonably satisfactory to the Administrative Agent.  All calculations of
each Borrowing Base in connection with the preparation of any Borrowing Base
Certificate will be made by Holdings and certified to the Administrative Agent.

 

“Borrowing Minimum” means (i) with respect to Borrowings denominated in Dollars,
$1,000,000 in the case of ABR Borrowings and $5,000,000 in the case of
Eurocurrency Borrowings, (ii) with respect to Borrowings denominated in Canadian
Dollars, $CDN 1,000,000 in the case of ABR Borrowings and $CDN 5,000,000 in the
case of CDOR Borrowings, (iii) with respect to Borrowings denominated in Euros,
€5,000,000 and (iv) with respect to Borrowings denominated in Sterling,
£5,000,000.

 

“Borrowing Multiple” means (i) with respect to Borrowings denominated in
Dollars, $1,000,000, (ii) with respect to Borrowings denominated in Canadian
Dollars, $CDN 1,000,000, (iii) with respect to Borrowings denominated in Euros,
€1,000,000 and (iv) with respect to Borrowings denominated in Sterling,
£1,000,000.

 

“Borrowing Request” means a request by the applicable Borrower in accordance
with the terms of Section 2.03.

 

7

--------------------------------------------------------------------------------


 

“Budget” has the meaning assigned to such term in Section 5.04(5).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when used in connection with a Eurocurrency Loan, the term
“Business Day” also excludes any day on which banks are not open for dealings in
deposits in the London interbank market; provided, further that when used in
connection with a Canadian Revolving Loan, the term “Business Day” also excludes
any day on which banks are not open for dealings in deposits in Toronto,
Ontario, Canada; provided, further that when used in connection with any date
for the payment or purchase of Euros, the term “Business Day” also excludes any
day on which TARGET2 is not open for the settlement of payments in Euros or
banks are not open for general business in London.

 

“CAM” shall mean the mechanism for the allocation and exchange of interests in
Loans, participations in Letters of Credit and Swingline Loans and other
extensions of credit and collections thereunder established under
Section 2.18(7).

 

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 2.18(7).

 

“CAM Exchange Date” shall mean the first date on which there shall occur (a) any
event referred to in clause (8) or (9) of Section 8.01 in respect of Holdings or
any Borrower or (b) an acceleration of Loans and termination of the Commitments
pursuant to Section 8.01.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Spot Rates prevailing on the CAM Exchange Date) of
the sum, without duplication, of (i) the Obligations owed to such Lender
(whether or not at the time due and payable), (ii) the Revolving L/C Exposure of
such Lender and (iii) the Swingline Exposure of such Lender, in each case
immediately prior to the occurrence of the CAM Exchange Date, and (b) the
denominator shall be the aggregate Dollar Equivalent (determined on the basis of
Spot Rates prevailing on the CAM Exchange Date) of the sum, without duplication,
of (A) the Obligations owed to all the Lenders (whether or not at the time due
and payable), (B) the Revolving L/C Exposure and (iii) the Swingline Exposure,
in each case immediately prior to the occurrence of the CAM Exchange Date;
provided that, for purposes of clause (a) above, the Obligations owed to the
Swingline Lender will be deemed not to include any Swingline Loans except to the
extent provided in clause (a)(iii) above.

 

“Canadian ABR” means, on any day, the rate determined by the Administrative
Agent to be the higher of (i) the rate equal to the PRIMCAN Index rate that
appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day and
(ii) the average rate for 30 day Canadian dollar-denominated bankers’
acceptances displayed and identified as such on the “Reuters Screen CDOR Page”
as of 10:15 a.m. Toronto local time on such day, plus 1% per annum; provided,
that if any the above rates shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Canadian Blocked Person” means any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.

 

“Canadian Borrower” and “Canadian Borrowers” have the respective meanings
assigned to such terms in the recitals hereto.

 

8

--------------------------------------------------------------------------------


 

“Canadian Borrower Line Cap” means, at any time, the lesser of (1) the aggregate
amount of U.S./Canadian Revolving Facility Commitments and (2) the Canadian
Borrowing Base then in effect.

 

“Canadian Borrower Revolving Facility Credit Exposure” means, at any time, the
sum of the following amounts:

 

(1)                                 the aggregate principal amount of the
U.S./Canadian Revolving Loans made to the Canadian Borrowers outstanding at such
time; and

 

(2)                                 the Canadian Revolving L/C Exposure with
respect to Letters of Credit issued on behalf of Canadian Borrowers at such
time.

 

The Canadian Borrower Revolving Facility Credit Exposure of any Revolving Lender
at any time will be, subject to adjustment as expressly provided in
Section 2.23, the product of (a) such Revolving Lender’s U.S./Canadian Revolving
Facility Percentage and (b) the aggregate Canadian Borrower Revolving Facility
Credit Exposure of all Revolving Lenders, collectively, at such time.

 

“Canadian Borrowing Base” means, at any time, the sum of:

 

(1)                                 85% of the Eligible Accounts owned by the
Canadian Borrowers or the Canadian Guarantors; plus

 

(2)                                 the lesser of (i) 65% of the Cost of
Eligible Inventory owned by the Canadian Borrowers or the Canadian Guarantors
and (ii) 85% of the Net Orderly Liquidation Value of Eligible Inventory owned by
the Canadian Borrowers or the Canadian Guarantors; plus

 

(3)                                 At the option of the Canadian Borrowers,
100% of Qualified Cash of the Canadian Borrowers or Canadian Guarantors;
provided, that, at any time, the aggregate amount of Qualified Cash included in
the Canadian Borrowing Base, together with the aggregate amount of Qualified
Cash included in the U.S. Borrowing Base, shall not exceed $15 million; plus

 

(4)                                 the positive amount, if any, by which the
U.S. Borrowing Base (after giving effect to any amount of the U.S. Borrowing
Base included in any other Borrowing Base (other than the U.S. Borrowing Base))
exceeds the U.S. Revolving Facility Credit Exposure; less

 

(5)                                 Reserves.

 

Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral owned by a Canadian Borrower or a Canadian Guarantor
will immediately be included in the Canadian Borrowing Base at a value equal to
the Acquired Asset Borrowing Base Calculation thereof; provided, that if the
Borrowers have not delivered, at their expense, a customary field examination
and inventory appraisal reasonably acceptable to Administrative Agent within
90 days of the acquisition of such Acquired Asset ABL Priority Collateral (or
such longer period as the Administrative Agent may reasonably agree), such
Acquired Asset ABL Priority Collateral will cease to be eligible for inclusion
in the Canadian Borrowing Base.

 

“Canadian Defined Benefit Plan” shall mean a pension plan for the purposes of
any applicable pension benefits standards statute or regulation in Canada, which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

 

9

--------------------------------------------------------------------------------


 

“Canadian Dollar Equivalent” shall mean, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars,
determined by Administrative Agent on the basis of the Spot Rate for the
purchase of Canadian Dollars with Dollars.

 

“Canadian Dollars” or “$CDN” refers to the lawful money of Canada.

 

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

 

“Canadian Guarantor” means (1) each Wholly Owned Subsidiary of Holdings
organized under the laws of Canada or any province or territory of Canada (other
than any Excluded Subsidiary) on the Closing Date and (2) each Wholly Owned
Subsidiary of Holdings organized under the laws of Canada or any province or
territory of Canada that becomes, or is required to become, a party to the
Canadian Security Documents after the Closing Date pursuant to Section 5.10.

 

“Canadian Issuing Bank Fees” has the meaning assigned to such term pursuant to
Section 2.12(3).

 

“Canadian L/C Participation Fee” has the meaning assigned to such term pursuant
to Section 2.12(3).

 

“Canadian Loan Parties” means the Canadian Borrowers and the Canadian
Guarantors.

 

“Canadian Obligations” means:

 

(1)                                 all amounts owing to any Agent, any Issuing
Bank or any Lender from a Canadian Borrower or Canadian Guarantor pursuant to
the terms of this Agreement or any other Loan Document, including all interest
and expenses accrued or accruing (or that would, absent the commencement of an
insolvency or liquidation proceeding, accrue) after the commencement by or
against any Canadian Borrower or Canadian Guarantor of any proceeding under
Title 11 of the United States Code, as now constituted or hereafter amended, the
Companies’ Creditors Arrangement Act, the Bankruptcy and Insolvency Act, the
Winding Up Act of Canada, or any other federal, state, province, territory or
foreign bankruptcy, insolvency, receivership or similar law naming such Canadian
Borrower or Canadian Guarantor as the debtor in such proceeding, in accordance
with and at the rate specified in this Agreement, whether or not the claim for
such interest or expense is allowed or allowable as a claim in such proceeding;

 

(2)                                 all amounts owing from a Canadian Borrower
or Canadian Guarantor to any Qualified Counterparty under any Specified Hedge
Agreement; and

 

(3)                                 any Cash Management Obligations of any
Canadian Borrower or Canadian Guarantor;

 

provided that:

 

10

--------------------------------------------------------------------------------


 

(a)                                 the Obligations of any Canadian Borrower or
Canadian Guarantor under any Specified Hedge Agreement and Cash Management
Obligations will be secured and Guaranteed pursuant to the Canadian Security
Documents and the Gauranty as provided by the Canadian Loan Party only to the
extent that, and for so long as, the other Canadian Obligations are so secured
and Guaranteed; and

 

(b)                                 any release of Collateral or Guarantors
effected in the manner permitted by this Agreement, the Guaranty or any Canadian
Security Document will not require the consent of any Cash Management Bank or
Qualified Counterparty pursuant to any Loan Document.

 

“Canadian Obligations Guarantors” means each Loan Party which has provided a
guaranty of the Canadian Obligations pursuant to the Guaranty (and subject to
the limitations set forth therein, in each case excluding any Excluded
Subsidiary and subject to the Guaranty and Security Prinicples.

 

“Canadian Overadvance” has the meaning assigned to such term in Section 2.01(2).

 

“Canadian Pension Plan” shall mean any pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to,
or to which there is or may be an obligation to contribute, by a Loan Party, for
its employees or former employees, but does not include the Canada Pension Plan
or the Québec Pension Plan as maintained by the Government of Canada or the
Province of Québec, respectively, or any similar plan maintained by any other
province.

 

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.01(3).

 

“Canadian Qualified Lender” means Alberta Treasury Branches or a financial
institution that is listed on Schedule I, II, or III of the Bank Act (Canada),
has received an approval to have a financial establishment in Canada pursuant to
Section 522.21 of the Bank Act (Canada) or is not a foreign bank for purposes of
the Bank Act (Canada).

 

“Canadian Revolving L/C Exposure” means at any time the sum of (1) the aggregate
undrawn face amount of all U.S./Canadian Letters of Credit issued on behalf of
the Canadian Borrowers outstanding at such time and (2) the aggregate principal
amount of all U.S./Canadian L/C Disbursements made with respect to U.S./Canadian
Letters of Credit issued on behalf of the Canadian Borrowers that have not yet
been reimbursed at such time.  The Canadian Revolving L/C Exposure of any
Revolving Lender at any time will mean its U.S./Canadian Revolving Facility
Percentage of the aggregate Canadian Revolving L/C Exposure at such time.  For
all purposes of this Agreement, if on any date of determination a U.S./Canadian
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such U.S./Canadian Letter
of Credit will be deemed to be “outstanding” in the amount so remaining
available to be drawn.  Unless otherwise specified herein, the amount of a
U.S./Canadian Letter of Credit at any time will be deemed to be the stated
amount of such U.S./Canadian Letter of Credit in effect at such time; provided
that, with respect to any U.S./Canadian Letter of Credit that by its terms or
the terms of any document related thereto provides for one or more automatic
increases in the stated amount thereof, the amount of such U.S./Canadian Letter
of Credit will be deemed to be the maximum stated amount of such U.S./Canadian
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

“Canadian Security Documents” means the collective reference to those documents
identified as “Initial Canadian Security Documents” on Schedule 1.01(3) and each
of the security

 

11

--------------------------------------------------------------------------------


 

agreements and other instruments and documents executed and delivered by any
Canadian Loan Party pursuant thereto or pursuant to Section 5.10.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
incurred by Holdings and the Restricted Subsidiaries during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the consolidated statement of cash
flows of Holdings and the Restricted Subsidiaries for such period; provided that
Capital Expenditures will not include:

 

(1)                                 expenditures to the extent they are made
with (a) Equity Interests of any Parent Entity or (b) proceeds of the issuance
of Equity Interests of, or a cash capital contribution to, Holdings after the
Closing Date;

 

(2)                                 expenditures with proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of Holdings and its Subsidiaries;

 

(3)                                 expenditures that are accounted for as
capital expenditures of such Person and that actually are paid for by a third
party (excluding Holdings and any Restricted Subsidiary) and for which none of
Holdings or any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period) (it
being understood that notwithstanding the foregoing, landlord financed
improvements to leased real properties shall be excluded from “Capital
Expenditures” pursuant to this clause (3));

 

(4)                                 the book value of any asset owned by
Holdings or any Restricted Subsidiary prior to or during such period to the
extent that such book value is included as a Capital Expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that any expenditure necessary in order to permit such
asset to be reused will be included as a Capital Expenditure during the period
that such expenditure is actually made;

 

(5)                                 the purchase price of equipment purchased
during such period to the extent the consideration therefor consists of any
combination of (a) used or surplus equipment traded in at the time of such
purchase or (b) the proceeds of a concurrent sale of used or surplus equipment,
in each case, in the ordinary course of business;

 

(6)                                 Investments in respect of a Permitted
Acquisition;

 

(7)                                 the Transactions; or

 

(8)                                 the purchase of property, plant or equipment
made within 15 months of the sale of any asset (other than inventory) to the
extent purchased with the proceeds of Asset Sales (or, if not made within such
period of 15 months, to the extent committed to be made during such period and
actually made within a three-year period of such Asset Sale) that are not
required to be applied to prepay Term Loans pursuant to Section 2.08 of the Term
Loan Credit Agreement; or

 

(9)                                 expenditures related to the rebuild of
Huntsman P&A Finland Oy’s facility in Pori, Finland.

 

12

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time will be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock” means:

 

(1)                                 in the case of a corporation or a company,
corporate stock or share capital;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Captive Insurance Company” means a Subsidiary of Holdings created solely for
providing self-insurance for Holdings and its Subsidiaries and engaging in no
other activities other than activities ancillary thereto and necessary for the
maintenance of corporate existence.

 

“Cash Equivalents” means:

 

(1)                                 Dollars, Canadian Dollars, Japanese yen,
Sterling, Euros or any other national currency of any participating member of
the European Union or, in the case of any Foreign Subsidiary, any local
currencies held by it from time to time in the ordinary course of business and
not for speculation;

 

(2)                                 direct obligations of the United States of
America, the United Kingdom or any member of the European Union or any agency
thereof or obligations guaranteed by the United States of America, the United
Kingdom or any member of the European Union or any agency thereof, in each case,
with maturities not exceeding two years;

 

(3)                                 time deposits, eurodollar time deposits,
certificates of deposit and money market deposits, in each case, with maturities
not exceeding one year from the date of acquisition thereof, and overnight bank
deposits, in each case, with any commercial bank having capital, surplus and
undivided profits of not less than $250.0 million;

 

(4)                                 repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above and
clause (6) below entered into with a bank meeting the qualifications described
in clause (3) above;

 

(5)                                 commercial paper or variable or fixed rate
notes maturing not more than one year after the date of acquisition issued by a
corporation rated at least “P-1” by Moody’s or “A-1” by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency);

 

(6)                                 securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any

 

13

--------------------------------------------------------------------------------


 

political subdivision or taxing authority thereof, having one of the two highest
rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized rating agency);

 

(7)                                 Indebtedness issued by Persons with a rating
of at least “A 2” by Moody’s or “A” by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency), in each case, with maturities
not exceeding one year from the date of acquisition, and marketable short-term
money market and similar securities having a rating of at least “P-2” or “A-2”
from either Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

 

(8)                                 Investments in money market funds with
average maturities of 12 months or less from the date of acquisition that are
rated “Aaa3” by Moody’s and “AAA” by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency);

 

(9)                                 instruments equivalent to those referred to
in clauses (1) through (8) above denominated in any foreign currency comparable
in credit quality and tenor to those referred to above customarily utilized in
the countries where any such Restricted Subsidiary is located or in which such
Investment is made; and

 

(10)                          shares of mutual funds whose investment guidelines
restrict 95% of such funds’ investments to those satisfying the provisions of
clauses (1) through (9) above.

 

“Cash Dominion Period” means the period commencing upon the occurrence of, and
continuing during the continuation of, a Liquidity Condition or any Designated
Event of Default.  Once commenced, a Cash Dominion Period will continue until
such Liquidity Condition or Designated Event of Default has been cured or waived
or is no longer continuing, as applicable.

 

“Cash Management Bank” means any provider of Cash Management Services that, at
the time such Cash Management Obligations were entered into or, if entered into
prior to the Closing Date, on the Closing Date, was the Administrative Agent, a
Lender or an Affiliate of the foregoing.

 

“Cash Management Obligations” means obligations owed by any Loan Party to any
Cash Management Bank in respect of or in connection with Cash Management
Services and designated by the Cash Management Bank Holdings in writing to the
Administrative Agent as “Cash Management Obligations” under this Agreement.

 

“Cash Management Services” means any treasury, depository, pooling, netting,
overdraft, stored value card, purchase card (including so called “procurement
card” or “P-card”), debit card, credit card, cash management, supply chain
finance services (including, without limitation, trade payable services and
supplier accounts receivables purchases) and similar services, merchant services
constituting a line of credit and any automated clearing house transfer of
funds.

 

“CDOR Rate” means, for the relevant interest period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant interest
period for Canadian dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a business day, then on the immediately preceding business day (as
adjusted by the Administrative Agent after 10:00 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest) plus (b) 0.10% per annum; provided that if such rates are

 

14

--------------------------------------------------------------------------------


 

not available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian dollars for the applicable interest period as of 10:00 a.m. Toronto
local time on such day for commercial loans or other extensions of credit to
businesses of comparable credit risk; or if such day is not a business day, then
as quoted by the Administrative Agent on the immediately preceding Business Day;
provided, further that, if the CDOR Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“CDOR Rate Borrowing” means a Borrowing comprised of CDOR Rate Loans.

 

“CDOR Rate Loan” means a Revolving Loan denominated in Canadian Dollars bearing
interest at a rate determined by reference to the CDOR Rate.

 

“CFC” means any “controlled foreign corporation” within the meaning of
Section 957 of the Code owned by a Domestic Subsidiary.

 

A “Change in Control” will be deemed to occur if, at any time:

 

(1)                                 any person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act, but excluding any employee benefit
plan of such Person and its subsidiaries and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, acquires Beneficial Ownership of Voting
Stock of Holdings representing more than 40% of the aggregate ordinary voting
power for the election of directors represented by the issued and outstanding
Equity Interests of Holdings (determined on a fully diluted basis but without
giving effect to contingent voting rights that have not yet vested), unless the
Permitted Holders otherwise have the right (pursuant to contract, proxy or
otherwise), directly or indirectly, to designate, nominate or appoint (and do so
designate, nominate or appoint) a majority of the Board of Directors of the
Borrower; or

 

(2)                                 Holdings ceases to Beneficially Own,
directly or indirectly, 100% of the issued and outstanding Equity Interests of
Lux Parent or U.S. Parent, other than as a result of a transaction permitted
hereunder.

 

“Change in Law” means:

 

(1)                                 the adoption of any law, treaty, rule or
regulation after the Closing Date;

 

(2)                                 any change in law, treaty, rule or
regulation or in the interpretation, administration, implementation or
application thereof by any Governmental Authority after the Closing Date; or

 

(3)                                 compliance by any Lender (or, for purposes
of Section 2.15(2), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority, made or
issued after the Closing Date; provided that, notwithstanding anything herein to
the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith and (b) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, in each case will be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued.

 

15

--------------------------------------------------------------------------------


 

“Charges” has the meaning assigned to such term in Section 10.09.

 

“Clariant” means Clariant Ltd, a Swiss corporation, and any successors thereto.

 

“Class” means (1) when used with respect to Revolving Facility Commitments,
refers to whether such Revolving Facility Commitments are
U.S./Canadian Revolving Facility Commitments, European Revolving Facility
Commitments, French Revolving Facility Commitments, or Incremental Commitments
(of the same tranche) or Extended Commitments (of the same tranche), (2) when
used with respect to Loans or Borrowings, refers to whether such Loans or the
Loans comprising such Borrowing are U.S./Canadian Revolving Loans, European
Revolving Loans, French Revolving Loans or loans in respect of the same Class of
Revolving Facility Commitments or Swingline Loans, and (3) when used with
respect to Letters of Credit, refers to whether such Letters of Credit are
U.S./Canadian Letters of Credit, European Letters of Credit, French Letters of
Credit or Letters of Credit issued pursuant to the same Class of Revolving
Facility Commitments.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.02 are satisfied (or waived in accordance with Section 10.08).

 

“Code” means the Internal Revenue Code of 1986, as amended (unless as
specifically provided otherwise).

 

“Collateral” means all property that is subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties (including in accordance
with Section 6 (Parallel Debt, Covenants to pay the Common Collateral Agent) of
the Intercreditor Agreement) pursuant to any Security Document; provided,
however, that the Collateral (other than any assets subject to an English law
floating charge) shall not include (i) any U.S. Excluded Assets or (ii) any
assets that would be excluded pursuant to the Guaranty and Security Principles.

 

“Collateral Access Agreement” means a landlord waiver or other agreement, in a
form as shall be reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any premises where any Collateral is located, as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

 

“Collateral Agent” means JPMCB, in its capacity as Collateral Agent for itself
and the other Secured Parties (including in accordance with Section 6 (Parallel
Debt, Covenants to pay the Common Collateral Agent) of the Intercreditor
Agreement), and any duly appointed successor in that capacity or, as applicable,
such branches or affiliates of JPMCB as it shall from time to time designate for
the purpose of performing its obligations hereunder in such capacities and any
duly appointed successor in such capacities.

 

“Collection Account” shall mean any Deposit Account into which proceeds of
Accounts of any Loan Party other than a U.S. Loan Party or Canadian Loan Party
are deposited.

 

“COMI” means the centre of main interests (as that term is used in
Article 3(1) of the EU Insolvency Regulation).

 

“Commitment Fee” has the meaning assigned to such term in Section 2.12(1).

 

“Commitment” means (1) with respect to each Lender, such Lender’s Revolving
Facility Commitments, (2) with respect to the Swingline Lender, its Swingline
Commitments and (3) with respect

 

16

--------------------------------------------------------------------------------


 

to any Issuing Bank, its Letter of Credit Commitments.  On the Closing Date, the
aggregate amount of Commitments is $300 million.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt” means, as of any date, the sum (without duplication) of all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of Holdings and the Restricted Subsidiaries and
all Guarantees of the foregoing, determined on a consolidated basis in
accordance with GAAP, based upon the most recent quarter-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of
Holdings for such period:

 

(1)                                 increased, in each case to the extent
deducted in calculating such Consolidated Net Income (and without duplication),
by:

 

(a)                                 provision for taxes based on income, profits
or capital, including state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued, including any penalties and interest relating
to any tax examinations, and state taxes in lieu of business fees (including
business license fees) and payroll tax credits, income tax credits and similar
tax credits, and including an amount equal to the amount of tax distributions
actually made to the holders of Equity Interests of Holdings or any Parent
Entity in respect of such period (in each case, to the extent attributable to
the operations of Holdings and its Subsidiaries), which will be included as
though such amounts had been paid as income taxes directly by Holdings; plus

 

(b)                                 Consolidated Interest Expense; plus

 

(c)                                  cash dividend payments (excluding items
eliminated in consolidation) on any Disqualified Stock of Holdings or any
Restricted Subsidiary; plus

 

(d)                                 all depreciation and amortization charges
and expenses; plus

 

(e)                                  all

 

(i)                                     losses, charges and expenses relating to
the Transactions;

 

(ii)                                  transaction fees, costs and expenses
incurred in connection with the consummation of any transaction that is out of
the ordinary course of business (or any transaction proposed but not
consummated) permitted under this Agreement, including equity issuances,
investments, acquisitions, dispositions, recapitalizations, mergers,
amalgamations, option buyouts and the incurrence, modification or repayment of
Indebtedness permitted to be incurred under this Agreement (including any
Permitted Refinancing Indebtedness in respect thereof) or any amendments,
waivers or other

 

17

--------------------------------------------------------------------------------


 

modifications under the agreements relating to such Indebtedness or similar
transactions; and

 

(iii)                               without duplication of any of the foregoing,
non-operating or non-recurring professional fees, costs and expenses for such
period; plus

 

(f)                                   any expense or deduction attributable to
minority Equity Interests of third parties in any Restricted Subsidiary that is
not a Wholly Owned Subsidiary of Holdings; plus

 

(g)                                  the amount of management, monitoring,
consulting, transaction and advisory fees (including termination fees) and
related indemnities, charges and expenses paid or accrued to or on behalf of any
Parent Entity (other than Holdings) or any of the Permitted Holders, in each
case, to the extent permitted by Section 6.07; plus

 

(h)                                 earn-out obligations incurred in connection
with any Permitted Acquisition or other Investment and paid or accrued during
such period; plus

 

(i)                                     all charges, costs, expenses, accruals
or reserves in connection with the rollover, acceleration or payout of Equity
Interests held by officers or employees of Holdings and its Subsidiaries and all
losses, charges and expenses related to payments made to holders of options or
other derivative Equity Interests in the common equity of any Parent Entity in
connection with, or as a result of, any distribution being made to equityholders
of such Person or any of its direct or indirect parents, which payments are
being made to compensate such option holders as though they were equityholders
at the time of, and entitled to share in, such distribution; plus

 

(j)                                    all non-cash losses, charges and
expenses, including any write-offs or write-downs; provided that if any such
non-cash charge represents an accrual or reserve for potential cash items in any
future four-fiscal quarter period (i) Holdings may determine not to add back
such non-cash charge in the period for which Consolidated EBITDA is being
calculated and (ii) to the extent Holdings does decide to add back such non-cash
charge, the cash payment in respect thereof in such future four-fiscal quarter
period will be subtracted from Consolidated EBITDA for such future four-fiscal
quarter period; plus

 

(k)                                 without duplication, cost savings, operating
expense reductions and cost synergies in connection with all events and
transactions described in the definition of “Pro Forma Basis” (provided that, in
all such cases, any such addbacks that are pro forma cost savings, operating
expense reductions and cost synergies shall be subject to the limitations
described in the definition of “Pro Forma Basis”); plus

 

(l)                                     non-recurring incremental costs arising
out of the temporary interruption of the supply of goods to Holdings and its
Subsidiaries; plus

 

(m)                             charges resulting from the write-off of capital
expenditures arising from the cancellation of project or design plans; and

 

(2)                                 decreased, without duplication and to the
extent increasing such Consolidated Net Income for such period, by non-cash
gains (excluding any non-cash gains that represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that were deducted (and not
added back) in the calculation of Consolidated EBITDA for any prior period
ending after the Closing Date).

 

18

--------------------------------------------------------------------------------


 

For the purposes of determining the First Lien Net Leverage Ratio, the Interest
Coverage Ratio, the Fixed Charge Coverage Ratio or the Total Net Leverage Ratio
for any relevant period, Consolidated EBITDA shall be deemed to equal (a) $32.0
million for the fiscal quarter ended June 30, 2016, (b) $35.0 million for the
fiscal quarter ended September 30, 2016, (c) $49.0 million for the fiscal
quarter ended December 31, 2016 and (d) $72.0 million for the fiscal quarter
ended March 31, 2017 (it being understood that such amounts are subject to
adjustments, as and to the extent otherwise contemplated in this Agreement, any
calculation on a Pro Forma Basis).

 

“Consolidated First Lien Net Debt” means, as of any date, all Consolidated Debt
as of such date that is (1) secured by a Lien on the ABL Priority Collateral
that is senior to or pari passu with the Lien securing the Obligations or
(2) secured by a Lien on the Term Priority Collateral that is pari passu with
the Lien securing the Term Loan Obligations, plus Capital Lease Obligations,
minus all Unrestricted Cash as of such date, in each case, determined on a
consolidated basis in accordance with GAAP based upon the most recent
quarter-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis; provided that for purposes
of calculating the amount of Consolidated First Lien Net Debt with respect to
any Indebtedness being incurred in reliance on compliance with any financial
ratio-based incurrence test, Unrestricted Cash will not include any proceeds
received from such Indebtedness.  For the avoidance of doubt, the Obligations
and the Indebtedness in respect of the Term Loan Credit Agreement will
constitute Consolidated First Lien Net Debt.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)                                 the aggregate interest expense of such
Person and its Restricted Subsidiaries for such period, calculated on a
consolidated basis in accordance with GAAP, to the extent such expense was
deducted in computing Consolidated Net Income (including pay-in-kind interest
payments, amortization of original issue discount, the interest component of
Capital Lease Obligations and net payments and receipts (if any) pursuant to
Hedge Agreements relating to interest rates (other than in connection with the
early termination thereof) but excluding any non-cash interest expense
attributable to the movement in the mark-to-market valuation of hedging
obligations, all amortization and write-offs of deferred financing fees, debt
issuance costs, commissions, fees and expenses and expensing of any bridge,
commitment or other financing fees, and all discounts, commissions, fees and
other charges associated with any Receivables Facility); plus

 

(2)                                 consolidated capitalized interest of the
referent Person and its Restricted Subsidiaries for such period, whether paid or
accrued; plus

 

(3)                                 any amounts paid or payable in respect of
interest on Indebtedness the proceeds of which have been contributed to the
referent Person and that has been Guaranteed by the referent Person; less

 

(4)                                 interest income of the referent Person and
its Restricted Subsidiaries for such period;

 

provided that when determining Consolidated Interest Expense in respect of any
four-quarter period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense will be calculated by multiplying the aggregate
Consolidated Interest Expense accrued since the Closing Date by 365 and then
dividing such product by the number of days from and including the Closing Date
to and including the last day of such period.  For purposes of this definition,
interest on Capital Lease Obligations will be

 

19

--------------------------------------------------------------------------------


 

deemed to accrue at the interest rate reasonably determined by Holdings to be
the rate of interest implicit in such Capital Lease Obligations in accordance
with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP (with such net income (or loss) being calculated after deducting the
amounts for such period described in clause (1)(a) of the definition of
“Consolidated EBITDA”, if any) and before any deduction for preferred stock
dividends; provided that:

 

(1)                                 all net after-tax extraordinary,
nonrecurring or unusual gains, losses, income, expenses and charges, and in any
event including, without limitation, all restructuring, severance, relocation,
retention, consolidation, integration or other similar charges and expenses,
contract termination costs, litigation costs, excess pension charges, system
establishment charges, start-up or closure or transition costs, expenses related
to any reconstruction, decommissioning, recommissioning or reconfiguration of
fixed assets for alternative uses, fees, expenses or charges relating to
curtailments or modifications to pension and post-retirement employee benefit
plans in connection with the Transactions or otherwise, expenses associated with
strategic initiatives, facilities shutdown and opening and pre-opening costs and
expenses (including pre-opening and opening of facilities and all income, loss,
charges and expenses associated with facilities closed in any period, or
scheduled for closure within 12 months of the date on which Consolidated Net
Income is being calculated), and any fees, expenses, charges or change in
control payments related to the Transactions or otherwise (including any
transition-related expenses incurred before, on or after the Closing Date), will
be excluded;

 

(2)                                 all net after-tax income, loss, expense or
charge from abandoned, closed or discontinued operations and any net after-tax
gain or loss on the disposal of abandoned, closed or discontinued operations
will be excluded;

 

(3)                                 all net after-tax gain, loss, expense or
charge attributable to business dispositions and asset dispositions other than
in the ordinary course of business (as determined in good faith by Holdings)
will be excluded;

 

(4)                                 all net after-tax income, loss, expense or
charge attributable to the early extinguishment or cancellation of Indebtedness,
Hedge Agreements or other derivative instruments will be excluded;

 

(5)                                 all non-cash gain, loss, expense or charge
attributable to the movement in the mark-to-market valuation of Hedge Agreements
or other derivative instruments will be excluded;

 

(6)                                 (a) the net income for such period of any
Person that is not a Restricted Subsidiary of the referent Person, or that is
accounted for by the equity method of accounting, will be included only to the
extent of the amount of dividends or distributions or other payments are or are
permitted to be paid in cash (or converted into cash) to the referent Person or
a Restricted Subsidiary thereof in respect of such period; and (b) the net
income for such period will include any ordinary course dividends, distributions
or other payments in cash received from any such Person during such period in
excess of the amounts included in clause (a) hereof;

 

(7)                                 the cumulative effect of a change in
accounting principles during such period will be excluded;

 

(8)                                 the effects of purchase accounting, fair
value accounting or recapitalization accounting adjustments (including the
effects of such adjustments pushed down to the referent Person and

 

20

--------------------------------------------------------------------------------


 

its Restricted Subsidiaries) resulting from the application of purchase
accounting, fair value accounting or recapitalization accounting in relation to
any acquisition consummated before or after the Closing Date, and the
amortization, write-down or write-off of any amounts thereof, net of taxes, will
be excluded;

 

(9)                                 all non-cash impairment charges and asset
write-ups, write-downs and write-offs will be excluded;

 

(10)                          all non-cash expenses realized in connection with
or resulting from stock option plans, employee benefit plans or agreements or
post-employment benefit plans or agreements, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other similar rights will be excluded;

 

(11)                          any costs or expenses incurred in connection with
the payment of dividend equivalent rights to option holders pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement or post-employment benefit plan or agreement will be
excluded;

 

(12)                          accruals and reserves for liabilities or expenses
that are established or adjusted as a result of the Transactions
within 18 months after the Closing Date will be excluded;

 

(13)                          all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, fees and expenses and
expensing of any bridge, commitment or other financing fees, will be excluded;

 

(14)                          any currency translation gains and losses related
to changes in currency exchange rates (including remeasurements of Indebtedness
and any net loss or gain resulting from Hedge Agreements for currency exchange
risk), will be excluded;

 

(15)                          [reserved];

 

(16)                          expenses and lost profits with respect to
liability or casualty events or business interruption will be disregarded to the
extent covered by insurance and actually reimbursed, or, so long as such Person
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer, but only to the extent that such
amount (a) has not been denied by the applicable carrier in writing and (b) is
in fact reimbursed within 365 days of the date on which such liability was
discovered or such casualty event or business interruption occurred (with a
deduction for any amounts so added back that are not reimbursed within such
365-day period); provided that any proceeds of such reimbursement when received
will be excluded from the calculation of Consolidated Net Income to the extent
the expense or lost profit reimbursed was previously disregarded pursuant to
this clause (16);

 

(17)                          losses, charges and expenses that are covered by
indemnification or other reimbursement provisions in connection with any asset
disposition will be excluded to the extent actually reimbursed, or, so long as
such Person has made a determination that a reasonable basis exists for
indemnification or reimbursement, but only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days);

 

(18)                          [reserved]; and

 

(19)                          non-cash charges for deferred tax asset valuation
allowances will be excluded.

 

21

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” means, as of any date, the total assets of Holdings
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, determined based upon the most recent quarter-end
financial statements available internally as of the date of determination, and
calculated on a Pro Forma Basis.

 

“Consolidated Total Net Debt” means, as of any date, the Consolidated Debt as of
such date minus all Unrestricted Cash as of such date, in each case, determined
on a consolidated basis in accordance with GAAP based upon the most recent
quarter-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis; provided that for purposes
of calculating the Consolidated Total Net Debt with respect to any Indebtedness
being incurred in reliance on compliance with any financial ratio-based
incurrence test, Unrestricted Cash will not include any proceeds received from
such Indebtedness.  For the avoidance of doubt, the Obligations and the
Indebtedness in respect of the Term Loan Credit Agreement will constitute
Consolidated Total Net Debt.

 

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

 

“Contribution Indebtedness” has the meaning assigned to such term in
Section 6.01(16).

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (UK).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, it being
specified that the “Control” of the French Loan Parties and their Affiliates
will be determined in accordance with article L.233-3 of the French Code de
commerce, the “Control” of the Spanish Loan Parties and their Affiliates will be
determined in accordance to article 42 of the Spanish Commerce Code and the
terms “Controlling” and “Controlled” will have correlative meanings.

 

“Cost” shall mean, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a specific
identification or first in first out basis or (b) market value, provided that
for purposes of the calculation of Borrowing Base, the cost of Inventory shall
not include (A) the portion of the cost of Inventory equal to the profit earned
by any Affiliate on the sale thereof to any Borrower, or (B) write ups or write
downs in cost with respect to currency exchange rates.

 

“Covenant Trigger Event” means that Excess Availability is less than the greater
of (i) 10% of the Line Cap then in effect and (ii) $22.5 million.  Once
commenced, a Covenant Trigger Event will be deemed to be continuing until such
time as Excess Availability equals or exceeds the greater of (i) 10% of the Line
Cap then in effect and (ii) $22.5 million for 30 consecutive calendar days.

 

“Credit Event” has the meaning assigned to such term in Article IV.

 

“Cure Amount” has the meaning assigned to such term in Section 8.02.

 

“Cure Right” has the meaning assigned to such term in Section 8.02.

 

“Customs Broker Agreement” means an agreement, in form reasonably satisfactory
to the Collateral Agent, in which the customs broker or other carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral

 

22

--------------------------------------------------------------------------------


 

Agent and agrees, upon notice from the Collateral Agent, to hold and dispose of
such Inventory solely as directed by the Collateral Agent.

 

“Debt Representative” means, with respect to any Indebtedness that is secured on
a pari passu basis with, or on a junior basis to, the Revolving Facility Claims,
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

 

“Debtor Relief Laws” means the Title 11 of the United States Code, the
Insolvency Act 1986 (UK), Spanish Insolvency Law, the EU Insolvency Regulation,
the provisions of the Livre VI and other relevant provisions related thereto of
the French Code de commerce, the Companies’ Creditors Arrangement Act, the
Bankruptcy and Insolvency Act, the Winding Up Act, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, administration, receivership, interim receivership,
proposal to creditors, insolvency, reorganization, winding up, or similar debtor
relief laws of the United States, Canada, United Kingdom, Luxembourg, France,
Germany, Spain or other applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender (1) whose acts or failure to act, whether
directly or indirectly, constitutes a Lender Default or (2) who has, or has a
direct a direct or indirect parent company that has, become the subject of a
Bail-in Action.

 

“Deposit Account” means any deposit account (as defined in Article 9 of the UCC,
and shall include the meaning given to the term “Deposit Accounts” in any
Foreign Security Document) held by any Loan Party.

 

“Designated Cash Management Obligations” means Cash Management Obligations that
are designated by the Cash Management Bank and Holdings in writing to the
Administrative Agent as “Designated Cash Management Obligations”.

 

“Designated Cash Management Reserve” means, as of any date, such reserves as the
Administrative Agent determines in its Reasonable Credit Judgment to reflect
(and in no event to exceed) the then aggregate outstanding cash management
exposure of all Cash Management Banks to the relevant Loan Parties under all
Cash Management Obligations.

 

“Designated Event of Default” means any Event of Default under
Section 8.01(1) (solely with respect to a default under Section 3.05),
Section 8.01(2), Section 8.01(3) (solely with respect to interest and Fees),
Section 8.01(4) (solely with respect to a default under Section 5.04(9) or
Section 5.11 or Section 6.10), Section 8.01(8) or Section 8.01(9).

 

“Designated Hedging Agreement” means Specified Hedge Agreements that are
designated by the Qualified Counterparty and Holdings in writing to the
Administrative Agent as a “Designated Hedging Agreement” and the Qualified
Counterparty shall have provided the MTM value on the date of such designation.

 

“Designated Hedging Reserve” means, as of any date, such reserves as the
Administrative Agent determines in its Reasonable Credit Judgment to reflect
(and in no event to exceed) the then aggregate outstanding mark-to-market
(“MTM”) exposure owed by the relevant Loan Parties to

 

23

--------------------------------------------------------------------------------


 

all Qualified Counterparties under all Designated Hedging Agreements.  Such
exposure shall be the sum of the positive aggregate MTM values to each Qualified
Counterparty of all Designated Hedging Agreements with such Qualified
Counterparty outstanding at the time of the relevant calculation.  The aggregate
MTM value to a Qualified Counterparty of all Designated Hedging Agreements with
such Qualified Counterparty shall be calculated (1) on a net basis by taking
into account the netting provision contained in the ISDA Master Agreement (or
other similar agreement with netting provisions substantially similar to an ISDA
Master Agreement) with such Qualified Counterparty and (2) if applicable, by
taking into account any master netting agreement or arrangement in place among
such Qualified Counterparty, any Subsidiary or Affiliate thereof that is also
party to a Designated Hedging Agreement and the relevant Loan Party, in which
case the positive aggregate MTM value of all relevant Designated Hedging
Agreements to such Qualified Counterparty and such Subsidiaries or Affiliates
who are parties to such master netting agreements shall be calculated in respect
of all of the relevant Designated Hedging Agreements on a net basis across all
such Designated Hedging Agreements, provided that Holdings (a) certifies to the
Administrative Agent that such master netting agreement shall apply to all such
Designated Hedging Agreements in all cases including upon the occurrence of an
event of default by the relevant Loan Party in respect of any such Designated
Hedging Agreement and (b) upon request, provides to the Administrative Agent a
copy of the master netting agreement.  In calculating the positive aggregate MTM
value to a Qualified Counterparty, the value of collateral posted to such
Qualified Counterparty in respect of such Designated Hedging Agreements shall be
taken into account, such that the value of such collateral shall reduce the MTM
value of such Designated Hedging Agreements that is out-of-the-money to the
relevant Loan Party by an amount equal to (i) the amount of cash collateral or
(ii) the value of non-cash collateral with such value as determined by the
relevant Qualified Counterparty or the relevant valuation agent in accordance
with the relevant credit support annex or other collateral agreement (for the
avoidance of doubt, taking into account any haircut provision applicable to such
non-cash collateral), provided that Holdings shall provide any supporting
documentation for such value as may be reasonably requested by the
Administrative Agent.  For the avoidance of doubt, if the MTM value of all
Designated Hedging Agreements with a Qualified Counterparty is a negative amount
to such Qualified Counterparty (i.e., if all such Designated Hedging Agreements
with such Qualified Counterparty are in-the-money to the relevant Loan Party on
a net basis), such MTM value shall be treated as zero in calculating the amount
of the Designated Hedging Reserves.  The MTM value of a Designated Hedging
Agreement for this purpose shall be calculated and provided to the
Administrative Agent, the relevant Loan Party and Holdings together with the
supporting calculations therefor promptly (but in any case not later than three
Business Days) following (x) the last calendar day of each calendar month and
(y) such other date on which a request was made by the Administrative Agent, the
relevant Loan Party or Holdings, as applicable, for such MTM value, which shall
be used by the Administrative Agent in calculating the relevant portion of the
Designated Hedging Reserves.  If a Qualified Counterparty fails to provide the
MTM value of a Designated Hedging Agreement within the relevant timeframe
specified above, then the Administrative Agent (I) shall give Holdings notice
thereof within three Business Days from the date such Qualified Counterparty was
required to provide such MTM value and (II) may (but is not obligated to)
provide, upon receiving from Holdings or the relevant Loan Party all of the
information reasonably determined by the Administrative Agent as being necessary
to determine the MTM value of the relevant Designated Hedging Agreement, a
proposed MTM value of the relevant Designated Hedging Agreement within such
three Business Day period.  If the Administrative Agent agrees to provide such a
proposed MTM value and Holdings does not notify the Administrative Agent within
three Business Days from receipt thereof that it does not agree with such MTM
value, then the Administrative Agent shall use such MTM value in calculating the
relevant portion of the Designated Hedging Reserves.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrowers or any Restricted Subsidiary in
connection with an Asset Sale that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible

 

24

--------------------------------------------------------------------------------


 

Officer of Holdings setting forth the basis of such valuation, less the amount
of cash or Cash Equivalents received in connection with a subsequent sale of
such Designated Non-Cash Consideration.

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits (including all volume
discounts, trade discounts and rebates) that are recorded to reduce Accounts of
the Borrowers in a manner consistent with current and historical accounting
practices of the Borrowers.

 

“Dilution Ratio” means, at any time, the amount (expressed as a percentage),
calculated in connection with the delivery of any Borrowing Base Certificate for
the fiscal month most recently ended, equal to (a) (1) the aggregate amount of
the applicable Dilution Factors in respect of the Accounts of the Borrowers for
the 12 most recently ended fiscal months divided by (2) total gross sales of the
Borrowers for such 12 most recently ended fiscal months minus (b) 5.0%; provided
that if, on any date, the Dilution Ratio is less than 0%, the Dilution Reserve
on such date shall be deemed to be zero.

 

“Dilution Reserve” means, at any date, the product of (1) the applicable
Dilution Ratio at such time multiplied by (2) the aggregate amount of Eligible
Accounts at such time.

 

“Discharge of ABL Revolving Claims” means “Discharge of ABL Revolving Claims” as
defined in the Intercreditor Agreement.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disqualified Institution” means (a) competitors of Holdings, Huntsman and their
respective subsidiaries, in each case identified in writing by the Borrowers to
the Administrative Agent from time to time (at any time when JPMCB is serving as
Administrative Agent, by e-mail to JPMDQ_Contact@jpmorgan.com), (b) financial
institutions previously designated in writing by Holdings to the Administrative
Agent on or prior to June 20, 2017 and (c) any affiliates of any such
competitors or institutions reasonably identifiable as affiliates solely on the
basis of the similarity of their names (other than bona fide fixed income
investors or debt funds) or identified by the Borrowers in writing to the
Administrative Agent from time to time (at any time when JPMCB is serving as
Administrative Agent, by e-mail to JPMDQ_Contact@jpmorgan.com) (it being
understood that any update pursuant to clause (a) or clause (c) above shall not
become effective until the business day following the Administrative Agent’s
receipt of such notice, and, in any event, shall not apply retroactively or to
any entity that (i) has previously acquired commitments, loans or participation
otherwise permitted under the Revolving Facility, (ii) is party to a pending
trade with respect to commitments, loans or participation under the Revolving
Facility as of the date of such notice or (iii) that becomes a competitor of
Huntsman or Holdings before becoming a Disqualified Institution.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
redeemable or exchangeable at the option of the holder thereof), or upon the
happening of any event or condition:

 

(1)                                 mature or are mandatorily redeemable (other
than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset

 

25

--------------------------------------------------------------------------------


 

sale are subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments);

 

(2)                                 are redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part;

 

(3)                                 provide for the scheduled payments of
dividends in cash; or

 

(4)                                 either mandatorily or at the option of the
holders thereof, are or become convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Stock, in each
case, prior to the date that is 91 days after the earlier of:

 

(a)                                 the Latest Maturity Date; and

 

(b)                                 the date on which the Loans and all other
Obligations (other than Obligations in respect of (i) Specified Hedge Agreements
and Cash Management Obligations that are not then due and payable and
(ii) contingent indemnification and reimbursement obligations that are not yet
due and payable and for which no claim has been asserted) are repaid in full and
the Commitments are terminated and any outstanding Letters of Credit are
expired, terminated, cash collateralized or backstopped on terms satisfactory to
the Issuing Bank;

 

provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided, further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of Holdings or its
Subsidiaries or by any such plan to such employees, such Equity Interests will
not constitute Disqualified Stock solely because they may be required to be
repurchased by Holdings or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; and provided, further, that any class of
Equity Interests of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Equity Interests that is not
Disqualified Stock will not be deemed to be Disqualified Stock.

 

“Distressed Person” has the meaning assigned to such term in the definition of
“Lender-Related Distress Event.”

 

“Documentation Agents” means Bank of America, N.A., Barclays Bank PLC, Goldman
Sachs Bank USA, and HSBC Securities (USA) Inc., each in its capacity as
Documentation Agent.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Dollar Equivalent” shall mean, at any time, (1) with respect to any amount
denominated in Dollars, such amount, and (2) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by the Administrative Agent on the basis of the Spot Rate
for the purchase of Dollars with such currency.

 

“Domestic Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of the United States or any political subdivision thereof, and
“Domestic Subsidiaries” means any two or more of them.  Unless otherwise
indicated in this Agreement, all references to Domestic Subsidiaries will mean
Domestic Subsidiaries of Holdings.

 

“Dominion Account” has the meaning assigned to such term in Section 5.11.

 

26

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” means all Accounts that constitute proceeds from the sale or
disposition of Inventory or the provision of services in the ordinary course of
business and that are reflected in the most recent Borrowing Base Certificate,
except any Account with respect to which any of the exclusionary criteria set
forth below applies.

 

No Account will be an Eligible Account if:

 

(1)                                 such Account (i) has a scheduled due date
that is more than 90 days after the date of the original invoice (provided that
this clause (i) shall not prevent Accounts of Account Debtors addressed pursuant
to clause (ii)(x) of this clause (1) to constitute Eligible Accounts) or
(ii) has been outstanding for more than (x) with respect to Account Debtors set
forth on Schedule 1.01(5) (as such Schedule may be amended from time to time
with the reasonable consent of the Administrative Agent), to the extent the
applicable Account Debtor’s securities have an Investment Grade Rating, 180 days
after the original invoice date or more than 60 days after the original due date
relating to such invoice in an amount not to exceed $10 million or (y) with
respect to all other Accounts, 90 days after the original invoice date or more
than 60 days after the original due date relating to such invoice, provided that
in determining the aggregate amount from the same Account Debtor that is unpaid
hereunder such amount shall be the gross amount due in respect of the applicable
Accounts without giving effect to any net credit balances;

 

(2)                                 in respect of Accounts governed by French
law and to be assigned in favor of the French Revolving Lenders, such Accounts
are not professional debts within the meaning of article L313-23 of the French
Code monétaire et financier;

 

(3)                                 such Account is owed by an Account Debtor
(or its Affiliates) where 50% or more of all Accounts owed by that Account
Debtor (or its Affiliates) are deemed ineligible under clause (1) above;

 

(4)                                 such Account is owed by an Account Debtor
that is an Affiliate of any Loan Party or an employee or agent (including any
commission agent) of any Loan Party or any Affiliate of any Loan Party or arises
out of a sale made or services rendered by the applicable Loan Party to a direct
or indirect parent or Subsidiary of such Loan Party;

 

(5)                                 such Account is payable other than in
Dollars, Canadian Dollars, Euros or Sterling to the extent a Loan Party has
recorded a foreign exchange revaluation accrual with respect to such Accounts,
and then an amount equal to such foreign exchange revaluation accrual);

 

(6)                                 such Account is owed by an Account Debtor
who is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with

 

27

--------------------------------------------------------------------------------


 

respect to which Borrowers have complied, to the reasonable satisfaction of
Agent, with the Assignment of Claims Act, 31 USC §3727), or (ii) any state of
the United States or any other Governmental Authority not covered by clause (i),
or (iii) the federal government of Canada, unless the Financial Administration
Act (Canada), as amended, has been complied with to the Administrative Agent’s
satisfaction;

 

(7)                                 (i) such Account is owed by an Account
Debtor whose securities have an Investment Grade Rating whose total obligations
owing to Loan Parties exceeds 20% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage and
(ii) such Account is owed by any other Account Debtor whose total obligations
owing to Loan Parties exceed 10% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Administrative Agent
based on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit;

 

(8)                                 such Account is not subject to the first
priority (subject to a Lien permitted under Section 6.02(9), 6.02(11), 6.02(12),
6.02(18), or 6.02(24)), valid and perfected Lien of the Collateral Agent as to
such Account; provided, that any agreed deferment of the notifications in
connection with the Liens will not prevent the Accounts from qualifying as
Eligible Accounts and provided further, that the Liens created under the U.K.
Security Documents shall be deemed perfected for the purposes of this clause
(8) on the filing of a relevant form MR01 at the U.K. Companies House without
any further perfection requirements.

 

(9)                                 such Account is subject to a retention of
title right or a Loan Party does not have good, valid and marketable title
thereto, free and clear of any Lien (other than (a) Liens granted to the
Collateral Agent, for its own benefit and the benefit of the other Secured
Parties pursuant to the Security Documents, (b) a Lien permitted under
Section 6.02(9), 6.02(11), 6.02(12), 6.02(18), or 6.02(24) or other Permitted
Lien arising by operation of law, or (c) a junior Lien permitted under
Section 6.02(1) or 6.02(22);

 

(10)                          (i) such Account does not constitute the legal,
valid and binding obligation of the applicable Account Debtor enforceable in
accordance with its terms, (ii) such Account arises in a transaction wherein the
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional;

 

(11)                          such Account is disputed, or a claim,
counterclaim, discount, deduction, reserve, allowance, rebate, recoupment,
offset has been asserted with respect thereto by the applicable Account Debtor
(in each case, only to the extent of the relevant dispute, claim, counterclaim,
discount, deduction, reserve, allowance, rebate, recoupment, or offset);

 

(12)                          such Account is owed by an Account Debtor that is
subject to a bankruptcy proceeding of the type specified in Section 8.01(8) or
(9) or that is liquidating, dissolving or winding up its affairs or otherwise
deemed not creditworthy by the Administrative Agent in its Reasonable Credit
Judgment;

 

(13)                          such Account does not conform with a covenant or
representation in any material respect contained in this Agreement or the
applicable Security Documents as to such Account;

 

(14)                          unless otherwise agreed by the Administrative
Agent, the Account Debtor is organized or has its principal offices or principal
place of business outside the United States, Canada or an

 

28

--------------------------------------------------------------------------------


 

Eligible European Jurisdiction, unless, in each case, such Account is backed by
credit insurance satisfactory to the Administrative Agent or a letter of credit
acceptable to the Administrative Agent which is in the possession of, is
directly drawable by the Administrative Agent and, with respect to which the
Administrative Agent has “control” as defined in Section 9-107 of the UCC or the
equivalent concept in each applicable jurisdiction; provided, that up to $15
million of Accounts of Account Debtors organized or having principal offices or
principal places of business other than the United States, Canada, or an
Eligible European Jurisdiction may be included in the Aggregate Borrowing Base
notwithstanding this clause (14);

 

(15)                          such Account was created on cash on delivery
terms;

 

(16)                          the Account Debtor on such Account or any of its
Affiliates is also a supplier to or creditor of any applicable Loan Party (but
only to the extent that such Affiliate has contractual rights of offset and to
the extent of such applicable offset) unless such Account Debtor has executed a
no-offset letter in a form reasonably satisfactory to the Collateral Agent;

 

(17)                          such Account consists of sundry receivables
(including with respect to tax payments) or is subject to a pending credit memo
that has not been fully processed;

 

(18)                          the goods giving rise to such Account have not
been shipped to the Account Debtor or the services giving rise to such Account
have not been performed by such Borrower or if such Account was invoiced more
than once;

 

(19)                          such Account is owed by any Account Debtor which
has sold all or substantially all of its assets;

 

(20)                          such Account is subject to a Qualified Receivables
Financing or other Receivables Financing or third party financing;

 

(21)                          such Account is evidenced by Chattel Paper or an
Instrument (each as defined in the applicable Security Document) of any kind and
such Chattel Paper or Instrument has not been pledged and delivered to the
Collateral Agent under the Security Documents, or has been reduced to judgment;
or

 

(22)                          such Account includes a billing for interest, fees
or late charges, but ineligibility will be limited to the extent thereof.

 

If any Account at any time ceases to be an Eligible Account, then such Account
will promptly be excluded from the calculation of the Borrowing Base; provided
that if any Account ceases to be an Eligible Account because of the adjustment
of or imposition of new exclusionary criteria pursuant to the succeeding
paragraph, the Administrative Agent will not require exclusion of such Account
from the Borrowing Base until 5 Business Days following the date on which the
Administrative Agent gives notice to Holdings of such ineligibility; provided
that upon such notice, the Borrowers shall not be permitted to borrow any Loans
or have any Letters of Credit issued so as to exceed the Borrowing Base after
giving effect to such adjustment or imposition of new exclusionary criteria.  In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash and shall exclude any unreconciled
variance in amounts.

 

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, in its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the

 

29

--------------------------------------------------------------------------------


 

necessary approvals set forth in Section 10.08 in the case of adjustments or new
criteria which have the effect of making more credit available than would have
been available based upon the criteria in effect on the Closing Date.

 

“Eligible European Jurisdiction” shall mean each of Austria, Belgium, Denmark,
Finland, France, Germany, Italy, Ireland, Luxembourg, the Netherlands, Norway,
Portugal, Spain, Sweden, Switzerland and England and Wales, provided that the
Administrative Agent may, in its Reasonable Credit Judgment, remove one or more
of the countries comprising the Eligible European Jurisdictions and subsequently
add one or more countries back as Eligible European Jurisdictions.

 

“Eligible In-Transit Inventory” shall mean Inventory owned by a Loan Party that
would meet all of the criteria of “Eligible Inventory” if it were not in transit
(solely to a location in the United States, Canada or an Eligible European
Jurisdiction that would otherwise be acceptable pursuant to the other clauses of
this definition). In addition, no Inventory shall be Eligible In-Transit
Inventory unless (a) it is subject to a negotiable document of title, showing
the Administrative Agent (or, with the consent of the Administrative Agent in
its Reasonable Credit Judgment, the applicable Loan Party) as consignee;
(b) such Inventory is insured in accordance with the provisions of this
Agreement and the other Loan Documents, including, without limitation, to the
extent applicable, marine cargo insurance; (c) such Inventory has been
identified to the applicable sales contract and title has passed to the
applicable Loan Party; (d) such Inventory is not sold by a vendor that has a
right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory;
(e) such Inventory is subject to the appropriate documentation such as delivery
of customs broker, freight forwarder agreements, bill of lading or other
shipping documents in a form and substance reasonably acceptable to the
Administrative Agent (which documents shall be made available to the
Administrative Agent for its inspection upon its reasonable request); and
(f) such Inventory is shipped by a common carrier that is not affiliated with
the vendor and has not been acquired from a Person that is (x) currently the
subject or target of any Sanctions or (y) a Sanctioned Person.

 

“Eligible Inventory” means all Inventory reflected in the most recent Borrowing
Base Certificate, except any Inventory with respect to which any of the
exclusionary criteria set forth below applies.

 

No item of Inventory will be Eligible Inventory if such item:

 

(1)                                 is not subject to the first priority
(subject to a Lien permitted under Section 6.02(9), 6.02(11), 6.02(12),
6.02(18), or 6.02(24)), valid and perfected Lien of the Collateral Agent as to
such Inventory; provided, that the Liens created under the U.K. Security
Documents shall be deemed perfected for the purposes of this clause (1) on the
filing of a relevant form MR01 at the U.K. Companies House without any further
perfection requirements;

 

(2)                                 a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than (a) Liens
granted to the Collateral Agent, for its own benefit and the benefit of the
other Secured Parties pursuant to the Security Documents, (b) a Lien permitted
under Section 6.02(9), 6.02(11), 6.02(12), 6.02(18), or 6.02(24) or other
Permitted Lien arising by operation of law, or (c) a junior Lien permitted under
Section 6.02(1), 6.02(22), 6.02(31), 6.02(32), 6.02(33) or 6.02(34));

 

(3)                                 is slow moving, obsolete, unmerchantable,
defective, excess, expired, withdrawn (no longer manufactured by a Loan Party
but continued to be sold), returned, a trial product, used, substandard or unfit
for sale;

 

30

--------------------------------------------------------------------------------


 

(4)                                 does not conform in all material respects to
the representations and warranties contained in this Agreement or applicable
Security Documents;

 

(5)                                 is not owned only by one or more Loan
Parties;

 

(6)                                 is not located in the United States, Canada,
Germany or the United Kingdom (other than to the extent that it is in-transit
and is not deemed ineligible in accordance with clause (13) of this definition);

 

(7)                                 is located at any location leased by a
Borrower unless (x) the lessor has delivered to the Collateral Agent a
Collateral Access Agreement as to such location, (y) the Administrative Agent
has given its prior consent thereto or (z) a Reserve for rent, charges, and
other amounts due or to become due with respect to such location has been
established by the Administrative Agent in its Reasonable Credit Judgment
thereto, it being understood that in each case, during the 120-day period
immediately following the Effective Date, such location need not be subject to a
Collateral Access Agreement and the lack thereof shall not otherwise deem the
applicable Inventory to be ineligible;

 

(8)                                 is located in any third-party warehouse or
is in the possession of a bailee (other than a third-party processor) and is not
evidenced by a Document (as defined in Article 9 of the UCC) or “document of
title” (as defined in the PPSA), unless (x) the warehouseman or bailee has
delivered to the Collateral Agent a Collateral Access Agreement as to such
location, (y) the Administrative Agent has given its prior consent thereto or
(z) an appropriate Reserve (including for rent, charges and other amounts due or
to become due with respect to such location) has been established by the
Administrative Agent in its Reasonable Credit Judgment, it being understood that
in each case, during the 120-day period immediately following the Effective
Date, such warehouse or location need not be subject to a Collateral Access
Agreement and the lack thereof shall not otherwise deem the applicable Inventory
to be ineligible (provided that an appropriate Reserve may nevertheless be
established by the Administrative Agent in its Reasonable Credit Judgment during
such period);

 

(9)                                 is being processed offsite at a third party
location or outside processor, or is in-transit to or from said third party
location or outside processor;

 

(10)                          is the subject of a consignment by any Loan Party
as consignor;

 

(11)                          contains or bears any intellectual property rights
licensed to any Loan Party by any Person other than a Loan Party unless the
Collateral Agent is reasonably satisfied that it may sell or otherwise dispose
of such Inventory without (a) infringing the rights of such licensor,
(b) violating any contract with such licensor, or (c) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement relating thereto;

 

(12)                          is a discontinued product or component thereof;

 

(13)                          is in transit, except for Eligible In-Transit
Inventory;

 

(14)                          has been acquired from a Sanctioned Person;

 

(15)                          is designated at “backflush” or is awaiting
categorization;

 

(16)                          have failed inspection and/or is held in
quarantine;

 

31

--------------------------------------------------------------------------------


 

(17)                          is defective or damaged, has been blocked from
use, has been deemed by a Loan Party to require rework or is being held for
quality control purposes;

 

(18)                          is used to produce materials solely for a joint
venture or is for sale to a joint venture (provided that Inventory of Chemical
Specialties LLC in an amount not to exceed $10 million shall not be excluded by
this clause (18) to the extent such Inventory is sold or used in the production
of materials for sale to Viance, LLC);

 

(19)                          is Inventory in relation to which (a) any contract
or related documentation (such as invoices or purchase orders) relating to such
Inventory includes retention of title rights in favor of the vendor or supplier
thereof, or (b) under applicable governing laws, retention of title may be
imposed unilaterally by the vendor or supplier thereof; provided that Inventory
which may be subject to any rights of retention of title shall not be excluded
from Eligible Inventory solely pursuant to this clause in the event that the
Administrative Agent shall have received evidence satisfactory to it that the
full purchase price of such Inventory has, or will have, been paid prior, or
upon the delivery of, such Inventory to the relevant Loan Party;

 

(20)                          constitutes intercompany profit;

 

(21)                          constitutes operating supplies, packaging or
shipping materials, cartons, repair parts, labels or miscellaneous spare parts
or other such materials not considered for sale in the ordinary course of
business or is designated as consumable; or

 

(22)                          is perishable.

 

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
will promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Inventory from the Borrowing Base until 5 Business Days following the date
on which the Administrative Agent gives notice to the Borrowers of such
ineligibility; provided that upon such notice, the Borrowers shall not be
permitted to borrow any Loans or have any Letters of Credit issued so as to
exceed the Line Cap after giving effect to such adjustment or imposition of new
exclusionary criteria. In determining the amount to be included, Eligible
Inventory shall be calculated to exclude cost corrections and adjustments,
reallocations of cost, unreconciled variances, overstatements and errors in cost
input.

 

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the necessary approvals set forth in Section 10.08 in the case of adjustments
or new criteria which have the effect of making more credit available than would
be available based upon the criteria in effect on the Closing Date.

 

“Engagement Letter” means that certain Engagement Letter, dated as of June 20,
2017, by and among Holdings, JPMCB, Citigroup Global Markets Inc., Bank of
America, N.A., Barclays Bank PLC, HSBC Securities (USA) Inc. and Goldman Sachs
Bank USA.

 

“Environment” means the indoor and outdoor environment, including ambient and
indoor air, surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, and natural
resources such as flora and fauna.

 

32

--------------------------------------------------------------------------------


 

“Environmental Laws” means all applicable laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, binding agreements and final,
binding decrees or judgments, in each case, promulgated or entered into by or
with any Governmental Authority, relating in any way to the Environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any harmful or deleterious
substance or to occupational health and safety matters (to the extent relating
to the Environment or exposure to harmful or deleterious substances).

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any final regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings or any of its Subsidiaries, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code or any entity, whether or not
incorporated, that is under common control with Holdings or any of its
Subsidiaries within the meaning of Section 4001(a)(14) of ERISA.

 

“ERISA Event” means:

 

(1)                                 a Reportable Event, or the requirements of
Section 4043(b) of ERISA apply, with respect to a Plan;

 

(2)                                 a withdrawal by Holdings or any of its
Subsidiaries or, to the knowledge of Holdings or any Borrower, any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations by Holdings or any of its Subsidiaries or, to the
knowledge of Holdings or any Borrower, any ERISA Affiliate that is treated as a
termination under Section 4062(e) of ERISA;

 

(3)                                 a complete or partial withdrawal by Holdings
or any of its Subsidiaries or, to the knowledge of Holdings or any Borrower, any
ERISA Affiliate from a Multiemployer Plan, receipt of written notification by
Holdings or any of its Subsidiaries or, to the knowledge of Holdings or the
Borrower, any ERISA Affiliate concerning the imposition of Withdrawal Liability
or written notification that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA or endangered or in critical
status within the meaning of Section 305 of ERISA;

 

(4)                                 the provision by a Plan administrator or the
PBGC of notice of intent to terminate a Plan, to appoint a trustee to administer
a Plan, the treatment of a Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA or the commencement of proceedings by the
PBGC to terminate a Plan or Multiemployer Plan;

 

(5)                                 the incurrence by Holdings or any of its
Subsidiaries or, to the knowledge of Holdings or any Borrower, any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan, other than for the payment of
plan contributions or PBGC premiums due but not delinquent under Section 4007 of
ERISA;

 

33

--------------------------------------------------------------------------------


 

(6)                                 the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Plan;

 

(7)                                 the imposition of a lien under
Section 303(k) of ERISA with respect to any Plan; and

 

(8)                                 a determination that any Plan is in “at
risk” status (within the meaning of Section 303 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Insolvency Regulation” means the Council of the European Union Regulation
1346/2000/EC on insolvency proceeds and the Council of the European Union
Regulation 2015/848 on insolvency proceedings.

 

“EU Lender” means a Lender resident for tax purposes in a jurisdiction that is a
member state of the European Union (other than Spain) or a permanent
establishment of such European Union tax-resident Lender located in another
member state of the European Union, provided that it does not obtain the
relevant income item through a territory regarded as a tax haven for Spanish tax
purposes (as currently defined under Spanish Royal Decree 1080/1991, of July,
and as it may be set out in any successor tax legislation) nor acts through a
permanent establishment located in Spain or outside the European Union with
which such Lender’s income may be effectively connected.

 

“Euros” or “€” refers to the single currency of the Participating Member States;
provided, that if any member state or states ceases to have such single currency
as its lawful currency (such member states(s) being the “Exiting State(s)”,
Euros and € shall, for the avoidance of doubt, mean for all purposes the single
currency adopted and retained as the lawful currency of the remaining member
states and shall not include any successor currency introduced by the Existing
State(s)).

 

“Euro Equivalent” shall mean, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Euros, determined by
Administrative Agent on the basis of the Spot Rate for the purchase of Euros
with Dollars.

 

“Eurocurrency Borrowing” means a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency/CDOR Rate Loan Notice” means a notice for a Eurocurrency Borrowing
or CDOR Rate Borrowing or continuation pursuant to Section 2.03, which shall be
substantially in the form of Exhibit F or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent).

 

“Eurocurrency Loan” means any Loan bearing interest determined by reference to
the Adjusted LIBOR Rate.

 

“Eurocurrency Revolving Facility Borrowing” means a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” means any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.

 

34

--------------------------------------------------------------------------------


 

“European L/C Disbursement” means a payment or disbursement made by an Issuing
Bank pursuant to a European Letter of Credit.

 

“European Letter of Credit” has the meaning assigned to such term pursuant to
Section 2.05.

 

“European Letter of Credit Commitment” means, with respect to each Issuing Bank,
the commitment of such Issuing Bank to issue European Letters of Credit pursuant
to Section 2.05.  The European Letter of Credit Commitments of each of the
Issuing Banks on the Closing Date shall be those Commitments listed on
Schedule 2.01 hereto.  Any Issuing Bank shall be permitted at any time to
increase its European Letter of Credit Commitment with the written consent of
Holdings and notice to the Administrative Agent of such increase, so long as all
Issuing Bank’s European Letter of Credit Commitments do not exceed the
European Letter of Credit Sublimit.

 

“European Letter of Credit Sublimit” means the aggregate European Letter of
Credit Commitments of the Issuing Banks, in an amount not to exceed $25 million.

 

“European Revolving Facility” means the European Revolving Facility Commitments
(including any Incremental Commitments that are European Revolving Facility
Commitments) and the extensions of credit made hereunder by the European
Revolving Lenders.

 

“European Revolving Facility Commitment” means, with respect to a Lender, the
commitment of such Lender, if any, to make European Revolving Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s European Revolving Facility Credit Exposure
hereunder, as such commitment may be (1) reduced from time to time pursuant to
Section 2.08, (2) reduced or increased from time to time pursuant to assignments
by or to such Lender under Section 10.04 or (3) increased from time to time
under Section 2.21.  The initial amount of each Lender’s European Revolving
Facility Commitment is set forth on Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Lender has assumed its European Revolving
Facility Commitment, as applicable.  The initial aggregate amount of the
Lenders’ European Revolving Facility Commitments is $160 million.

 

“European Revolving Facility Credit Exposure” means the sum of the German
Revolving Facility Credit Exposure, the Spanish Revolving Facility Credit
Exposure and the U.K. Revolving Facility Credit Exposure.

 

“European Revolving Facility Percentage” means, with respect to any Revolving
Lender, the percentage of the total European Revolving Facility Commitments
represented by such Lender’s European Revolving Facility Commitment.  If the
European Revolving Facility Commitments have terminated or expired, the
European Revolving Facility Percentages will be determined based upon the
European Revolving Facility Commitments most recently in effect, giving effect
to any assignments pursuant to Section 10.04.

 

“European Revolving L/C Exposure” means the sum of the German Revolving L/C
Exposure, the Spanish Revolving L/C Exposure and the U.K. Revolving L/C
Exposure.

 

“European Revolving Loans” has the meaning assigned to such term in
Section 2.01(1) and will include any German Overadvances, German Protective
Advances,  Spanish Overadvances, Spanish Protective Advances, U.K. Overadvances
and U.K. Protective Advances.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

35

--------------------------------------------------------------------------------


 

“Excess Availability” means, at any time, (1) the Line Cap at such time minus
(2) the aggregate Revolving Facility Credit Exposures at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts’” means any Deposit Account, securities account, commodity
account or any other deposit account of any Borrower or Restricted Subsidiary
(and all cash, Cash Equivalents and other securities or investments credited
thereto or deposited therein):  (1) that does not have an individual ending
balance in excess of $1,000,000 or in the aggregate with each other account
described in this clause (1), in excess of $10,000,000; (2) the balance of which
is swept at the end of each Business Day into a deposit account, securities
account or commodity account subject to a control agreement, so long as such
daily sweep is not terminated or modified (other than to provide that the
balance in such deposit account, securities account or commodity account is
swept into another deposit account, securities account or commodity account
subject to a control agreement) without the consent of the Collateral Agent;
(3) that is a Trust Account; (4) any Deposit Account of any Borrower or any
Restricted Subsidiary the balance of which consists solely of identifiable
proceeds of any sale or other disposition of any Term Priority Collateral
including the Asset Sale Proceeds Account (as defined in the Term Loan Credit
Agreement) so long as all amounts on deposit therein constitute Term Priority
Collateral; or (5) to the extent that it is cash collateral for letters of
credit (other than Letters of Credit) to the extent permitted hereunder.

 

“Excluded Contributions” means, as of any date, the aggregate amount of the net
cash proceeds and Cash Equivalents, together with the aggregate fair market
value (determined in good faith by a Responsible Officer of Holdings) of other
assets that are used or useful in a business permitted under Section 6.08,
received by Holdings after the Closing Date from:

 

(1)                                 contributions to its common equity capital;
or

 

(2)                                 the sale of Capital Stock of Holdings;

 

in each case, designated as Excluded Contributions pursuant to a certificate of
a Responsible Officer of Holdings on the date such contribution is made or such
Capital Stock is sold, less the aggregate amount of Investments made pursuant to
Section 6.04(28), in each case prior to such date; provided that the proceeds of
Disqualified Stock, Cure Amounts and any net cash proceeds that are used prior
to such date (A) to make Restricted Payments under Section 6.06(1) or
Section 6.06(2)(b) or (B) for Contribution Indebtedness, will not be treated as
Excluded Contributions.

 

“Excluded Subsidiary” means any:

 

(1)                                 Immaterial Subsidiary;

 

(2)                                 Subsidiary that is not a Wholly Owned
Subsidiary of Holdings;

 

(3)                                 Unrestricted Subsidiary;

 

(4)                                 CFC;

 

(5)                                 FSHCO;

 

(6)                                 Subsidiary of a CFC or FSHCO;

 

36

--------------------------------------------------------------------------------


 

(7)                                 Subsidiary that is not either (i) a Domestic
Subsidiary or (ii) organized under the laws of a Specified Foreign Jurisdiction;

 

(8)                                 Subsidiary if acting as a Guarantor, or its
Guarantee, would, and only so long as it would, (a) be prohibited by law or
regulation or by any contractual obligation existing on the (but not incurred in
anticipation of) Closing Date or on the date such subsidiary is acquired or
organized (as long as, in the case of an acquisition of a subsidiary, such
prohibition did not arise as part of such acquisition) or (b) require a
governmental or regulatory consent, approval, license or authorization (unless
such consent, approval, license or authorization has been received);

 

(9)                                 Subsidiary that is a Captive Insurance
Company, not-for-profit Subsidiary or Subsidiary which is a special purpose
entity for securitization transaction (including any Receivables Subsidiary) or
like special purposes; and

 

(10)                          any Subsidiary that would be excluded by the
Guaranty and Security Principles.

 

in each case, unless Holdings determines in its sole discretion, upon notice to
the Administrative Agent, that any of the foregoing Persons (other than a
Subsidiary that is not a Wholly Owned Subsidiary of Holdings (other than
Brockhues GmbH & Co. KG)) should not be an Excluded Subsidiary; provided that in
the case of any Restricted Subsidiary that is a Foreign Subsidiary not organized
in a Specified Foreign Jurisdiction, the jurisdiction of such Foreign Subsidiary
is acceptable to the Administrative Agent in its reasonable discretion unless
the Guarantee to be provided by such Foreign Subsidiary is consistent with the
credit support provided by the other Guarantors (or as otherwise may be
acceptable to the Administrative Agent in its reasonable discretion).
Notwithstanding the foregoing, a Restricted Subsidiary may be an Excluded
Subsidiary in circumstances where Holdings and the Administrative Agent
reasonably agree that any of the cost, difficulty, burden or consequences of
such Restricted Subsidiary providing a Guarantee of the Obligations is excessive
in relation to the value afforded thereby.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Loan Party under the Loan Documents:

 

(1)                                 Taxes imposed on or measured by its net
income (however denominated) or franchise Taxes imposed in lieu of net income
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of such
Recipient being organized under the laws of, or having its principal office,
principal place of business or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes;

 

(2)                                 any U.S. federal withholding Tax imposed on
amounts payable hereunder to or for the account of a Recipient under any law
applicable at the time such Recipient becomes a party to this

 

37

--------------------------------------------------------------------------------


 

Agreement (other than pursuant to an assignment request by the Borrower under
Section 2.19) (or in the case of a Lender, under any law applicable at the time
such Lender changes its Lending Office), except to the extent that the
Recipient’s assignor (if any), at the time of assignment (or such Lender
immediately before it changed its Lending Office), was entitled to receive
additional amounts from the applicable Loan Party with respect to such
withholding Tax pursuant to Section 2.17(1) or Section 2.17(4);

 

(3)                                 any Tax Deduction on account of Tax imposed
by Spain on amounts payable hereunder to or for the account of a Recipient who
is not a Spanish Qualifying Lender at the time such Recipient becomes a party to
this Agreement (or in the case of an Initial Lender, at the time such Initial
Lender changes its Lending Office) or, being a Spanish Qualifying Lender at that
time, has ceased to be a Spanish Qualifying Lender or is not entitled to receive
interest free and clear from Spanish withholding Tax, other than as a result of
any change in (or in the interpretation, administration or application of) any
law or double taxation agreement, or any published practice or published
concession of any relevant Tax authority that has taken place after that time;

 

(4)                                 Taxes that are attributable to such
Recipient’s failure to comply with Section 2.17(6) or Section 2.17(8);

 

(5)                                 any Tax Deduction (other than a U.K. Tax
Deduction) in respect of a payment to a Lender that could have been made without
a Tax Deduction if the Lender had been a Qualifying Lender, but on that date
that Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration or application of) any law or double
taxation agreement, or any published practice or published concession of any
relevant Tax authority;

 

(6)                                 any Tax Deduction on account of Tax imposed
by France on a payment made to a Lender if such Tax Deduction is imposed solely
because this payment is made to (i) an account opened in the name of or for the
benefit of that Lender in a financial institution situated in a Non-Cooperative
Jurisdiction or (ii) a Lender Party incorporated or acting through a Facility
Office (or the office of the Administrative Agent) situated in a Non-Cooperative
Jurisdiction;

 

(7)                                 any Taxes imposed under FATCA;

 

(8)                                 any Bank Levy (or any payment attributable
to a Bank Levy); and

 

(9)                                 any Taxes under the laws of Germany arising
solely due to the fact that the Obligations are secured (directly or indirectly)
by real estate located in Germany (inländische Grundstücke) or any domestic
rights treated as real property under German Civil Law (inländische Rechte die
den Vorschriften des Bürgerlichen Rechts über Grundstücke unterliegen) within
the meaning of section 49 para. 1 no. 5 lit. c) aa) Income Tax Act
(Einkommensteuergesetz — EStG).

 

“Existing Huntsman Indebtedness” means (i) that certain Credit Agreement, dated
as of August 16, 2005 (as amended, restated, modified or otherwise supplemented
from time to time prior to the Closing Date) by and among Huntsman, the
guarantors party thereto, the lenders party thereto, and JPMCB, as
administrative agent and collateral agent, (ii) the notes due 2020 issued
pursuant to that certain Indenture, dated as of November 19, 2012 (as amended,
restated, modified or otherwise supplemented from time to time prior to the
Closing Date), among Huntsman, the guarantors party thereto and Wells Fargo
Bank, National Association, as trustee, and any supplemental or additional
indenture entered into with respect thereto, (iii) the notes due 2021 issued
pursuant that that certain Indenture, dated as of December 23, 2013 (as amended,
restated, modified or otherwise supplemented from time to time prior to the
Closing Date), among Huntsman, the guarantors party thereto and Wilmington
Trust, National

 

38

--------------------------------------------------------------------------------


 

Association, as trustee, and any supplemental or additional indenture entered
into with respect thereto, (iv) the notes due 2022 issued pursuant to that
certain Indenture, dated as of November 13, 2014 (as amended, restated, modified
or otherwise supplemented from time to time prior to the Closing Date), among
Huntsman, the guarantors party thereto and Wilmington Trust, National
Association, as trustee, and any supplemental or additional indenture entered
into with respect thereto and (v) those certain senior notes due 2025 issued
pursuant to the terms of that certain Indenture, dated as of March 31, 2015 (as
amended, restated, modified or otherwise supplemented from time to time prior to
the Closing Date), among Huntsman, the guarantors party thereto and Wilmington
Trust, National Association, as trustee, and any supplemental or additional
indenture entered into with respect thereto.

 

“Existing Letters of Credit” means those Letters of Credit described on
Schedule 1.01(1) hereto.

 

“Extended Commitments” has the meaning assigned to such term in Section 2.22(1).

 

“Extended Loans” has the meaning assigned to such term in Section 2.22(1).

 

“Extending Lender” has the meaning assigned to such term in Section 2.22(1).

 

“Extension” has the meaning assigned to such term in Section 2.22(1).

 

“Extension Amendment” has the meaning assigned to such term in Section 2.22(2).

 

“Extension Offer” has the meaning assigned to such term in Section 2.22(1).

 

“Facility” means each of the U.S./Canadian Revolving Facility, the French
Revolving Facility and the European Revolving Facility.

 

“Facility Office” means the office or offices notified by a Lender to the Agents
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“FATCA” means:

 

(a)                                 sections 1471 to 1474 of the Code or any
associated regulations;

 

(b)                                 any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in paragraph (a) above; or

 

(c)                                  any agreement pursuant to the
implementation of any treaty, law or regulation referred to in paragraphs (a) or
(b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.

 

“FATCA Deduction” means a deduction or withholding from a payment under any Loan
Document required by FATCA.

 

“FCPA” has the meaning assigned to such term in Section 3.20(3).

 

39

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds rate, provided that if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

 

“Fee Letter” means the applicable fee letter(s) with respect to the Revolving
Facility dated on or about June 20, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified).

 

“Fees” means the Commitment Fees, the L/C Participation Fees, the Issuing Bank
Fees, Administrative Agent Fees and all other fees set forth in the Fee Letter
and relating hereto.

 

“Finance Party” means the Administrative Agent, the Collateral Agent, the
Arrangers, the Bookrunners, the Documentation Agent, the Syndication Agent or a
Lender.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, president, principal accounting officer, director of financial
services, treasurer, assistant treasurer or controller of such Person or any
other senior officer or director with equivalent duties.

 

“Financial Performance Covenant” means the covenant set forth in Section 6.10.

 

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004 (UK).

 

“First Lien Net Leverage Ratio” means, as of any date, the ratio of Consolidated
First Lien Net Debt as of such date to Consolidated EBITDA for the most recent
four fiscal quarter period for which Required Financial Statements have been
delivered (or were required to be delivered), calculated on a Pro Forma Basis.

 

“Fixed Amounts” has the meaning assigned to such term in Section 1.07(2).

 

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of:

 

(1)                                 (a) Consolidated EBITDA of Holdings for the
most recent period of four consecutive fiscal quarters for which Required
Financial Statements have been delivered (or were required to be delivered),
calculated on a Pro Forma Basis, minus (b) non-financed Capital Expenditures of
Holdings and its Restricted Subsidiaries during such period that were paid in
cash during such period (it being understood that Capital Expenditures funded
with proceeds of Revolving Loans will not be deemed to be “financed” for the
purpose of this clause (b)) minus (c) taxes of Holdings and the Restricted
Subsidiaries based on income that were paid or payable in cash during such
period (including tax distributions paid in cash during such period) to

 

(2)                                 Fixed Charges of Holdings for such period.

 

“Fixed Charges” means, for any period, the sum without duplication, of the
following for such period:

 

(1)                                 the Consolidated Interest Expense of
Holdings that was paid or payable in cash during such period; plus

 

40

--------------------------------------------------------------------------------


 

(2)                                 all scheduled principal amortization
payments that were paid or payable in cash during such period with respect to
Indebtedness for borrowed money of Holdings and its Restricted Subsidiaries,
including payments in respect of Capital Lease Obligations, but excluding
payments with respect to intercompany Indebtedness; plus

 

(3)                                 all cash dividend payments (excluding items
eliminated in consolidation and payments on account of tax distributions) paid
in cash on any series of Disqualified Stock during such period.

 

“Flood Certificate” means a completed “Life-of-Loan”, “Standard Flood Hazard
Determination Form” of the Federal Emergency Management Agency or any successor
Governmental Authority performing a similar function (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable property owner relating thereto).

 

“Flood Program” means the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994, the Flood Insurance Reform Act of 2004 and the Biggert-Waters Flood
Insurance Reform Act of 2012, in each case as amended from time to time, and any
successor statutes, together with all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, implementing or interpreting
any of the foregoing, as amended and modified from time to time.

 

“Flood Zone” means areas having special flood hazards as described in the Flood
Program.

 

“Foreign Lender” means any Lender or Issuing Bank that is organized under the
laws of a jurisdiction other than the United States of America.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia will be deemed to constitute a single jurisdiction.

 

“Foreign Security Documents” means the Canadian Security Documents, the German
Security Documents, the French Security Documents, the Luxembourg Security
Documents, the Spanish Security Documents and the U.K. Security Documents,
including, in each case, those documents set forth on Schedule 1.01(3).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“French Borrower” and “French Borrowers” have the respective meanings assigned
to such terms in the recitals hereto.

 

“French Borrowing Base” means, in respect of each French Borrower at any time,
the sum of:

 

(1)                                 85% of the Eligible Accounts of such French
Borrower; plus

 

(2)                                 the positive amount, if any, by which the
U.S. Borrowing Base (after giving effect to any amount of the U.S. Borrowing
Base included in any other Borrowing Base (other than the U.S. Borrowing Base))
exceeds the U.S. Revolving Facility Credit Exposure; less

 

(3)                                 Reserves.

 

41

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral owned by a French Borrower will immediately be included
in the French Borrowing Base for such French Borrower at a value equal to the
Acquired Asset Borrowing Base Calculation thereof; provided, that if the
Borrowers have not delivered, at their expense, a customary field examination
reasonably acceptable to Administrative Agent within 90 days of the acquisition
of such Acquired Asset ABL Priority Collateral (or such longer period as the
Administrative Agent may reasonably agree), such Acquired Asset ABL Priority
Collateral will cease to be eligible for inclusion in the French Borrowing Base.

 

“French Guarantors” means:  (1) each Wholly Owned Subsidiary of Holdings
organized under the laws of France on the Closing Date (other than any Excluded
Subsidiary) and (2) each Wholly Owned Subsidiary of Holdings organized under the
laws of France (other than any Excluded Subsidiary) that becomes, or is required
to become, a party to the French Security Documents after the Closing Date
pursuant to Section 5.10; provided that for the avoidance of doubt, “French
Guarantors” shall not include “French Borrowers”.

 

“French Issuing Bank Fees” has the meaning assigned to such term pursuant to
Section 2.12(4).

 

“French L/C Disbursement” means a payment or disbursement made by an Issuing
Bank pursuant to a U.S./Canadian Letter of Credit.

 

“French L/C Participation Fee” has the meaning assigned to such term pursuant to
Section 2.12(4).

 

“French Letter of Credit” has the meaning assigned to such term pursuant to
Section 2.05.

 

“French Letter of Credit Commitment” means, with respect to each Issuing Bank,
the commitment of such Issuing Bank to issue French Letters of Credit pursuant
to Section 2.05.  The French Letter of Credit Commitments of each of the Issuing
Banks on the Closing Date shall be those Commitments listed on Schedule 2.01
hereto.  Any Issuing Bank shall be permitted at any time to increase its
French Letter of Credit Commitment with the written consent of Holdings and
notice to the Administrative Agent of such increase, so long as all Issuing
Bank’s French Letter of Credit Commitments do not exceed the French Letter of
Credit Sublimit.

 

“French Letter of Credit Sublimit” means the aggregate French Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $10 million.

 

“French Line Cap” means, with respect to any French Borrower, at any time, the
lesser of (1) the aggregate amount of French Revolving Facility Commitments and
(2) the French Borrowing Base with respect to such French Borrower then in
effect.

 

“French Loan Parties” means the French Borrowers and the French Guarantors.

 

“French Borrowing Obligations” shall mean on any date, the portion of the
Obligations outstanding that are owing by French Borrowers to the French
Revolving Lenders, as Borrowers under the French Revolving Facility.

 

“French Obligations” means:

 

42

--------------------------------------------------------------------------------


 

(1)                                 all amounts owing to any Agent, any Issuing
Bank or any Lender from a French Loan Party pursuant to the terms of this
Agreement or any other Loan Document, including all interest and expenses
accrued or accruing (or that would, absent the commencement of an insolvency or
liquidation proceeding, accrue) after the commencement by or against any
French Loan Party of any proceeding under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state, provincial,
territorial or foreign bankruptcy, insolvency, receivership or similar law
naming such French Loan Party as the debtor in such proceeding, in accordance
with and at the rate specified in this Agreement, whether or not the claim for
such interest or expense is allowed or allowable as a claim in such proceeding;
and

 

(2)                                 all amounts owing from a French Loan Party
to any Qualified Counterparty under any Specified Hedge Agreement; and

 

(3)                                 any Cash Management Obligations of any
French Loan Party;

 

provided that:

 

(a)                                 the Obligations of any French Loan Party
under any Specified Hedge Agreement and Cash Management Obligations will be
secured and Guaranteed pursuant to the French Security Documents (other than the
French Receivables Assignments) and the Guaranty as provided by a French Loan
Party only to the extent that, and for so long as, the other French Obligations
are so secured and Guaranteed; and

 

(b)                                 any release of Collateral or Guarantors
effected in the manner permitted by this Agreement, the Guaranty or any French
Security Document will not require the consent of any Cash Management Bank or
Qualified Counterparty pursuant to any Loan Document.

 

“French Obligations Guarantors” means each Loan Party which has provided a
guaranty of the French Obligations of any French Borrower pursuant to the
Guaranty (and subject to the limitations set forth therein and/or in
Section 1.16 as far as applicable, in each case excluding any Excluded
Subsidiary and subject to the Guaranty and Security Principles.

 

“French Overadvance” has the meaning assigned to such term in Section 2.01(2).

 

“French Receivables Assignments” means:

 

(a)                                 the master receivables assignment agreement
under French law dated on or about the date of this Agreement between Huntsman
P&A France SAS, as Assignor, the Collateral Agent, as security agent on behalf
of the French Revolving Lenders, and the French Revolving Lenders as assignees;
and

 

(b)                                 each receivables assignment form (acte de
cession de créances professionnelles à titre de garantie) executed by Huntsman
P&A France SAS in accordance with the master receivables assignment agreement
referred to in paragraph (a) above.

 

“French Protective Advance” has the meaning assigned to such term in
Section 2.01(3).

 

“French Revolving Facility” means the French Revolving Facility Commitments
(including any Incremental Commitments that are French Revolving Facility
Commitments) and the extensions of credit made hereunder by the French Revolving
Lenders.

 

43

--------------------------------------------------------------------------------


 

“French Revolving Facility Commitment” means, with respect to a Lender, the
commitment of such Lender, if any, to make French Revolving Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s French Revolving Facility Credit Exposure
hereunder, as such commitment may be (1) reduced from time to time pursuant to
Section 2.08, (2) reduced or increased from time to time pursuant to assignments
by or to such Lender under Section 10.04 or (3) increased from time to time
under Section 2.21.  The initial amount of each Lender’s French Revolving
Facility Commitment is set forth on Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Lender has assumed its French Revolving
Facility Commitment, as applicable.  The initial aggregate amount of the
Lenders’ French Revolving Facility Commitments is $20 million.

 

“French Revolving Facility Credit Exposure” means, with respect to each French
Borrower, at any time, the sum of:

 

(1)                                 the aggregate principal amount of the
French Revolving Loans made to such French Borrower outstanding at such time;
and

 

(2)                                 the French Revolving L/C Exposure with
respect to Letters of Credit issued on behalf of such French Borrower at such
time.

 

The French Revolving Facility Credit Exposure with respect to any French
Borrower of any Revolving Lender at any time will be, subject to adjustment as
expressly provided in Section 2.23, the product of (a) such Revolving Lender’s
French Revolving Facility Percentage and (b) the aggregate French Revolving
Facility Credit Exposure with respect to such French Borrower of all Revolving
Lenders, collectively, at such time.

 

“French Revolving Facility Percentage” means, with respect to any Revolving
Lender, the percentage of the total French Revolving Facility Commitments
represented by such Lender’s French Revolving Facility Commitment.  If the
French Revolving Facility Commitments have terminated or expired, the
French Revolving Facility Percentages will be determined based upon the
French Revolving Facility Commitments most recently in effect, giving effect to
any assignments pursuant to Section 10.04.

 

“French Revolving L/C Exposure” means, with respect to any French Borrower, at
any time the sum of (1) the aggregate undrawn face amount of all French Letters
of Credit issued on behalf of such French Borrower outstanding at such time and
(2) the aggregate principal amount of all French L/C Disbursements with respect
to such French Borrower that have not yet been reimbursed at such time.  The
French Revolving L/C Exposure with respect to any French Borrower of any
Revolving Lender at any time will mean its French Revolving Facility Percentage
of the aggregate French Revolving L/C Exposure of such French Borrower at such
time.  For all purposes of this Agreement, if on any date of determination a
French Letter of Credit has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the International
Standard Practices, International Chamber of Commerce No. 590, such
French Letter of Credit will be deemed to be “outstanding” in the amount so
remaining available to be drawn.  Unless otherwise specified herein, the amount
of a French Letter of Credit at any time will be deemed to be the stated amount
of such French Letter of Credit in effect at such time; provided that, with
respect to any French Letter of Credit that by its terms or the terms of any
document related thereto provides for one or more automatic increases in the
stated amount thereof, the amount of such French Letter of Credit will be deemed
to be the maximum stated amount of such French Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

44

--------------------------------------------------------------------------------


 

“French Revolving Lender” means each financial institution listed on Schedule
2.01 (other than any such Person that has ceased to be a party hereto pursuant
to an Assignment and Acceptance in accordance with Section 10.04) having a
French Revolving Facility Commitment, as well as any Person that becomes a
French Revolving Lender hereunder pursuant to Section 10.04, which, for the
avoidance of doubt, shall include any Issuing Bank having issued, or which may
issue, a French Letter of Credit to a French Borrower.

 

“French Revolving Loans” has the meaning assigned to such term in
Section 2.01(1) and will include any French Overadvances and French Protective
Advances.

 

“French Security Documents” means the documents referred to as such on Schedule
1.01(3) and/or Schedule 5.16 each of the security agreements and other
instruments and documents executed and delivered by any French Loan Party
pursuant thereto or pursuant to Section 5.10.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (1) with
respect to the Issuing Banks, (a) such Defaulting Lender’s U.S./Canadian
Revolving Facility Percentage of the outstanding U.S. Revolving L/C Exposure or
Canadian Borrower Revolving L/C Exposure, as applicable, other than U.S.
Revolving L/C Exposure or Canadian Borrowing Revolving L/C Exposure, as
applicable, as to which such Defaulting Lender’s participation obligation has
been reallocated to non-Defaulting Lenders or cash collateralized or backstopped
in accordance with the terms hereof, (b) such Defaulting Lender’s European
Revolving Facility Percentage of the outstanding German Revolving L/C Exposure,
Spanish Revolving L/C Exposure or U.K. Borrower Revolving L/C Exposure, as
applicable, other than German Revolving L/C Exposure, Spanish Revolving L/C
Exposure or U.K. Borrowing Revolving L/C Exposure, as applicable, as to which
such Defaulting Lender’s participation obligation has been reallocated to
non-Defaulting Lenders or cash collateralized or backstopped in accordance with
the terms hereof and (c) such Defaulting Lender’s French Revolving Facility
Percentage of the outstanding French L/C Exposure with respect to the applicable
French Borrower, other than French Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to
non-Defaulting Lenders or cash collateralized or backstopped in accordance with
the terms hereof and (2) with respect to the Swingline Lenders, such Defaulting
Lender’s U.S./Canadian Revolving Facility Percentage of Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders in accordance with the terms
hereof.

 

“FSHCO” means any Subsidiary of Holdings, substantially all of the assets of
which consist of Equity Interests or Indebtedness of one or more CFCs.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession
(but excluding the policies, rules and regulations of the SEC applicable only to
public companies).

 

Notwithstanding anything to the contrary above or in the definition of Capital
Lease Obligations or Capital Expenditures, in the event of a change under GAAP
(or the application thereof) requiring any leases to be capitalized that are not
required to be capitalized as of the Closing Date, only those leases that would
result or would have resulted in Capital Lease Obligations or Capital
Expenditures on the Closing Date (assuming for purposes hereof that they were in
existence on the Closing Date) will be considered capital leases and all
calculations under this Agreement will be made in accordance therewith.

 

45

--------------------------------------------------------------------------------


 

“German Borrower” and “German Borrowers” have the respective meanings assigned
to such terms in the recitals hereto.

 

“German Borrowing Base” means, with respect to each German Borrower, at any
time, the sum of:

 

(1)                                 85% of the Eligible Accounts owned by such
German Borrower; plus

 

(2)                                 the lesser of (i) 65% of the Cost of
Eligible Inventory owned by such German Borrower and (ii) 85% of the Net Orderly
Liquidation Value of Eligible Inventory owned by such German Borrower; plus;

 

(3)                                 the positive amount, if any, by which the
U.S. Borrowing Base (after giving effect to any amount of the U.S. Borrowing
Base included in any other Borrowing Base (other than the U.S. Borrowing Base))
exceeds the U.S. Revolving Facility Credit Exposure; less

 

(4)                                 Reserves.

 

Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral owned by a German Borrower will immediately be included
in the German Borrowing Base for such German Borrower at a value equal to the
Acquired Asset Borrowing Base Calculation thereof; provided, that if the
Borrowers have not delivered, at their expense, a customary field examination
and inventory appraisal reasonably acceptable to Administrative Agent within
90 days of the acquisition of such Acquired Asset ABL Priority Collateral (or
such longer period as the Administrative Agent may reasonably agree), such
Acquired Asset ABL Priority Collateral will cease to be eligible for inclusion
in the German Borrowing Base.

 

“German Guarantor” means:  (1) each Wholly Owned Subsidiary of Holdings
organized under the laws of Germany (other than any Excluded Subsidiary) on the
Closing Date or (2) each Wholly Owned Subsidiary of Holdings organized under the
laws of Germany that becomes, or is required to become, a party to the German
Security Documents after the Closing Date pursuant to Section 5.10.

 

“German Issuing Bank Fees” has the meaning assigned to such term pursuant to
Section 2.12(5).

 

“German L/C Participation Fee” has the meaning assigned to such term pursuant to
Section 2.12(5).

 

“German Line Cap” means, with respect to any German Borrower, at any time, the
lesser of (1) the aggregate amount of European Revolving Facility Commitments
and (2) the German Borrowing Base with respect to such German Borrower then in
effect.

 

“German Loan Parties” means the German Borrowers and the German Guarantors.

 

46

--------------------------------------------------------------------------------


 

“German Obligations” means:

 

(1)                                 all amounts owing to any Agent, any Issuing
Bank or any Lender from a German Loan Party pursuant to the terms of this
Agreement or any other Loan Document, including all interest and expenses
accrued or accruing;

 

(2)                                 all amounts owing from a German Loan Party
to any Qualified Counterparty under any Specified Hedge Agreement; and

 

(3)                                 any Cash Management Obligations of any
German Loan Party;

 

provided that:

 

(a)                                 the Obligations of any German Loan Party
under any Specified Hedge Agreement and Cash Management Obligations will be
secured and Guaranteed pursuant to the German Security Documents and the
Guaranty as provided by a German Loan Party only to the extent that, and for so
long as, the other German Obligations are so secured and Guaranteed; and

 

(b)                                 any release of Collateral or Guarantors
effected in the manner permitted by this Agreement, the Guaranty or any German
Security Document will not require the consent of any Cash Management Bank or
Qualified Counterparty pursuant to any Loan Document.

 

“German Obligations Guarantors” means each Loan Party which has provided a
guaranty of the German Obligations of any German Borrower pursuant to the
Guaranty (and subject to the limitations set forth therein, in each case
excluding any Excluded Subsidiary and subject to the Guaranty and Security
Principles.

 

“German Overadvance” has the meaning assigned to such term in Section 2.01(2).

 

“German Protective Advance” has the meaning assigned to such term in
Section 2.01(3).

 

“German Qualifying Lender”:  in respect of interest payable by the German
Borrower, a Lender which is beneficially entitled to interest payable to that
Lender in respect of any amounts hereunder and is:

 

(1)                                 resident for tax purposes in Germany;

 

(2)                                 lending through a Facility Office in Germany
to which the relevant interest payment is effectively attributable for tax
purposes; or

 

(3)                                 a German Treaty Lender.

 

“German Resident” means any Guarantor or any Subsidiary that qualifies as a
resident party domiciled in Germany (Inländer) within the meaning of Section 2
paragraph 15 of the German Foreign Trade Act (Außenwirtschaftsgesetz) (including
its directors, managers, officers, agents and employees).

 

“German Revolving Facility Credit Exposure” means, with respect to any German
Borrower, at any time, the sum of the following amounts:

 

47

--------------------------------------------------------------------------------


 

(1)                                 the aggregate principal amount of the
European Revolving Loans made to such German Borrower outstanding at such time;
and

 

(2)                                 the German Revolving L/C Exposure with
respect to Letters of Credit issued on behalf of such German Borrower at such
time.

 

The German Revolving Facility Credit Exposure of any Revolving Lender with
respect to any German Borrower at any time will be, subject to adjustment as
expressly provided in Section 2.23, the product of (a) such Revolving Lender’s
European Revolving Facility Percentage and (b) the aggregate German Borrower
Revolving Facility Credit Exposure with respect to such German Borrower of all
Revolving Lenders, collectively, at such time.

 

“German Revolving L/C Exposure” means, with respect to any German Borrower at
any time the sum of (1) the aggregate undrawn face amount of all European
Letters of Credit issued on behalf of such German Borrower outstanding at such
time and (2) the aggregate principal amount of all European L/C Disbursements
made with respect to European Letters of Credit issued on behalf of such German
Borrower that have not yet been reimbursed at such time.  The German Revolving
L/C Exposure of any Revolving Lender at any time will mean its European
Revolving Facility Percentage of the aggregate German Revolving L/C Exposure
with respect to such German Borrower at such time.  For all purposes of this
Agreement, if on any date of determination a European Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such European Letter of
Credit will be deemed to be “outstanding” in the amount so remaining available
to be drawn.  Unless otherwise specified herein, the amount of a European Letter
of Credit at any time will be deemed to be the stated amount of such European
Letter of Credit in effect at such time; provided that, with respect to any
European Letter of Credit that by its terms or the terms of any document related
thereto provides for one or more automatic increases in the stated amount
thereof, the amount of such European Letter of Credit will be deemed to be the
maximum stated amount of such European Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

“German Security Documents” means the collective reference to those documents
identified as “Initial German Security Documents” on Schedule 1.01(3) and each
of the security agreements and other instruments and documents executed and
delivered by any German Loan Party pursuant thereto or pursuant to Section 5.10.

 

“German Treaty”:  as defined in the definition of “German Treaty State”.

 

“German Treaty Lender”:  a Lender which (a) is treated as a resident of a German
Treaty State for the purposes of the German Treaty; and (b) is entitled to
receive payments of interest without a deduction of Tax imposed by Germany under
the German Treaty; and (c) does not carry on a business in Germany through a
permanent establishment with which that Lender’s participation in the Loan is
effectively connected.

 

“German Treaty State”: a jurisdiction having a double taxation agreement with
Germany (a “German Treaty”) which makes provision for full exemption from tax
imposed by Germany on interest payable pursuant to any Loan Document.

 

“Governmental Authority” means any federal, state, provincial,  territorial,
municipal, local, national, transnational, foreign or other governmental
department, commission, board, tribunal, bureau, ministry, court, agency,
authority, instrumentality or regulatory, legislative, judicial or arbitral
body, or other law, rule or regulation-making entity, or any entity or officer
exercising executive,

 

48

--------------------------------------------------------------------------------


 

legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court.

 

“Guarantee” of or by any Person (the “guarantor”) means:

 

(1)                                 any obligation, contingent or otherwise, of
the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect:

 

(a)                                 to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness or other obligations;

 

(b)                                 to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof;

 

(c)                                  to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other
obligation;

 

(d)                                 entered into for the purpose of assuring in
any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part); or

 

(e)                                  as an account party in respect of any
letter of credit, bank guarantee or other letter of credit guaranty issued to
support such Indebtedness or other obligation; or

 

(2)                                 any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other Person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor;

 

provided, that the term “Guarantee” will not include endorsements of instruments
for deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee will be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith, subject to any local
limitations as set forth in this Agreement or in the Guaranty and Security
Principles.

 

“Guarantor” means, (i) with respect to the U.S. Obligations, each U.S.
Obligations Guarantors, (ii)  with respect to the Canadian Obligations, each
Canadian Obligations Guarantor, (iii) with respect to the French Obligations,
each French Obligations Guarantor, (iv) with respect to the German Obligations,
each German Obligations Guarantor, (v) with respect to the Spanish Obligations,
each Spanish Obligations Guarantor and (vi) with respect to the U.K.
Obligations, each U.K. Obligations Guarantor.

 

49

--------------------------------------------------------------------------------


 

“Guaranty” means the guaranty made by Holdings and the other Guarantors in favor
of the Administrative Agent on behalf of the Secured Parties, dated as of the
Closing Date, as amended, supplemented or otherwise modified from time to time.

 

“Guaranty and Security Principles” means the Guaranty and the Security
Principles set forth in Schedule 1.01(2); provided, that the Guaranty and
Security Principle shall not apply to any ABL Priority Collateral of any
Borrower.

 

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum byproducts or distillates, friable asbestos
or friable asbestos-containing materials, polychlorinated biphenyls or radon
gas, in each case, that are regulated or would reasonably be expected to give
rise to liability under any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, not entered into for
speculative purposes; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings or any of its
Subsidiaries will be a Hedge Agreement.

 

“Holdings” has the meaning assigned to such term in the preamble hereto.

 

“Huntsman” has the meaning assigned to such term in the recitals hereto.

 

“Huntsman-Clariant Merger” means the merger of Huntsman Corporation with a
wholly-owned subsidiary of Clariant.

 

“Huntsman Release” means the termination of all guarantees, commitments and
other obligations of Holdings and its Subsidiaries under the Existing Huntsman
Indebtedness and the termination and release of all Liens related thereto.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary that (1) did not,
as of the last day of the most recent fiscal quarter of Holdings for which
Required Financial Statements have been delivered (or were required to be
delivered), have assets with a value in excess of 2.5% of the Consolidated Total
Assets or revenues representing in excess of 2.5% of total revenues of Holdings
and the Restricted Subsidiaries for the period of four consecutive fiscal
quarters for which Required Financial Statements have been delivered (or were
required to be delivered), calculated on a consolidated basis in accordance with
GAAP; and (2) taken together with all Immaterial Subsidiaries as of the last day
of the most recent fiscal quarter of Holdings for which Required Financial
Statements have been delivered (or were required to be delivered), did not have
assets with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Holdings and the Restricted
Subsidiaries on a consolidated basis for such four-quarter period.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBOR Rate.”

 

“Incremental Commitment” has the meaning assigned to such term in
Section 2.21(1).

 

50

--------------------------------------------------------------------------------


 

“Incremental Equivalent Term Debt” has the meaning assigned to such term in the
Term Loan Credit Agreement.

 

“Incremental Revolving Facility Increase” has the meaning assigned to such term
in Section 2.21(1).

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(6)(a).

 

“Incremental Lender” has the meaning assigned to such term in Section 2.21(5).

 

“Incurrence Based Amounts” has the meaning assigned to such term in
Section 1.07(3).

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(1)                                 all obligations of such Person for borrowed
money;

 

(2)                                 all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments;

 

(3)                                 all obligations of such Person under
conditional sale or title retention agreements relating to property or assets
purchased by such Person;

 

(4)                                 all obligations of such Person issued or
assumed as the deferred purchase price of property or services, to the extent
the same would be required to be shown as a long-term liability on a balance
sheet prepared in accordance with GAAP;

 

(5)                                 all Capital Lease Obligations of such
Person;

 

(6)                                 all net payments that such Person would have
to make in the event of an early termination, on the date Indebtedness of such
Person is being determined, in respect of outstanding Hedge Agreements;

 

(7)                                 the principal component of all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and bank guarantees;

 

(8)                                 the principal component of all obligations
of such Person in respect of bankers’ acceptances;

 

(9)                                 all Guarantees by such Person of
Indebtedness described in clauses (1) through (8) above; and

 

(10)                          the amount of all obligations of such Person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock (excluding accrued dividends that have not increased the liquidation
preference of such Disqualified Stock);

 

provided that Indebtedness will not include:

 

(a)                                 trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business;

 

51

--------------------------------------------------------------------------------


 

(b)                                 prepaid or deferred revenue arising in the
ordinary course of business;

 

(c)                                  purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase prices of an
asset to satisfy unperformed obligations of the seller of such asset; or

 

(d)                                 earn-out obligations until such obligations
are not paid after becoming due and payable.

 

The Indebtedness of any Person will include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

 

“Indemnified Taxes” means (1) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document; and (2) to the extent not otherwise described in
clause (1), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.05(2).

 

“Initial Lender” means each financial institution listed on Schedule 2.01.

 

“Initial Lender Certificate” means a certificate substantially in a form
reasonably acceptable to the Administrative Agent.

 

“Initial Venator Distribution Transaction” has the meaning assigned to such term
in the recitals hereto.

 

“Intellectual Property Rights” has the meaning assigned to such term in the US
Collateral Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among the Administrative Agent, the Common Collateral
Agent, the Collateral Agent, and JPMCB, as administrative agent and collateral
agent under the Term Loan Credit Agreement, and Holdings and the other Loan
Parties pursuant to this Agreement and the Term Loan Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Interest Coverage Ratio” means, as of any date, the ratio of (1) the
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters for which Required Financial Statements have been delivered (or were
required to be delivered), calculated on a Pro Forma Basis, to (2) the sum of
(a) the Consolidated Interest Expense of Holdings for such period, calculated on
a Pro Forma Basis, and in each case, paid or payable in cash, and (b) all cash
dividend payments (excluding items eliminated in consolidation and payments on
account of tax distributions) on any series of Disqualified Stock of Holdings or
preferred stock of any of the Restricted Subsidiaries, in each case, made during
such period.

 

“Interest Payment Date” means (1) with respect to any Eurocurrency Loan or CDOR
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Eurocurrency Borrowing or CDOR
Rate Borrowing with an Interest Period of more than three months’ duration, each
day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Borrowing and, in
addition, the date of any refinancing or conversion of such Borrowing with or to
a Borrowing of a different Type, (2) with

 

52

--------------------------------------------------------------------------------


 

respect to any ABR Loan, the last Business Day of each fiscal quarter of
Holdings, (3) with respect to any Swingline Loan, the day that such Swingline
Loan is required to be repaid pursuant to Section 2.09 and (4) each Maturity
Date.

 

“Interest Period” means, as to any Eurocurrency Borrowing or CDOR Rate
Borrowing, the period commencing on the date of such Borrowing or on the last
day of the immediately preceding Interest Period applicable to such Borrowing,
as applicable, and ending on the numerically corresponding day (or, if there is
no numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six months thereafter (or, if agreed by all Lenders,
12 months or such shorter interest period), as Holdings may elect, or the date
any Eurocurrency Borrowing or CDOR Rate Borrowing is converted to an ABR
Borrowing in accordance with Section 2.03 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided that:

 

(1)                                 if any Interest Period would end on a day
other than a Business Day, such Interest Period will be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period will end on the next
preceding Business Day;

 

(2)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period) will
end on the last Business Day of the calendar month at the end of such Interest
Period; and

 

(3)                                 no Interest Period will extend beyond the
applicable Maturity Date.  Interest will accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

 

“Inventory” means, with respect to a Person, all of such Person’s now owned and
hereafter acquired inventory (as defined in the UCC, and shall include the
meaning given to the term “Inventory” in any Foreign Security Document), goods
and merchandise, wherever located, in each case, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials, and supplies of any kind, nature or description which are used or
consumed in such Person’s business or used in connection with the packing,
shipping, advertising, selling, or finishing of such goods, merchandise and
other property, and all documents of title or other documents representing the
foregoing.

 

“Interpolated Screen Rate” means, with respect to any Eurocurrency Loan
denominated in any currency for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period for which the
Screen Rate is available for the applicable currency) that is shorter than the
Impacted Interest Period; and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“Inventory Reserves” means reserves against Inventory established in the
Administrative Agent’s Reasonable Credit Judgment (without duplication,
including duplication as a result of Inventory being otherwise ineligible) equal
to the sum of the following:

 

(1)                                 Shrink Reserves (if applicable);

 

53

--------------------------------------------------------------------------------


 

(2)                                 a reserve determined by the Administrative
Agent for Inventory that is discontinued, obsolete, unmerchantable, defective or
unfit for sale;

 

(3)                                 a reserve for customs charges, logistics and
shipping charges related to any Inventory in transit;

 

(4)                                 a reserve for Inventory which is designated
to be returned to vendor or which is recognized as damaged or off quality or not
to customer specifications by a Borrower; and

 

(5)                                 any other reserve as deemed appropriate by
the Administrative Agent in its Reasonable Credit Judgment, from time to time.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency).

 

“Investment Grade Securities” means:

 

(1)                                 securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Cash Equivalents);

 

(2)                                 securities that have an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among Holdings and its Restricted Subsidiaries;

 

(3)                                 corresponding instruments in countries other
than the United States customarily utilized for high quality investments and in
each case with maturities not exceeding two years from the date of acquisition;
and

 

(4)                                 investments in any fund that invests at
least 95.0% of its assets in investments of the type described in
clauses (1) and (2) above which fund may also hold immaterial amounts of cash
pending investment and/or distribution.

 

“Issuing Bank” means JPMCB, Citigroup Global Markets Inc., Bank of America,
N.A., and Goldman Sachs Bank USA and each Lender designated as an Issuing Bank
pursuant to Section 2.05(13), in each case, in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(10).  The Issuing Banks on the Closing Date shall be those Lenders
listed on Schedule 2.01 hereto.  An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank or an underlying issuer, in which case the term “Issuing Bank” will include
any such Issuing Bank and such Affiliate or underlying issuer with respect to
Letters of Credit issued by such Affiliate or underlying issuer.

 

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.12(7)(b).

 

“ITA” means the Income Tax Act (Canada) and the regulations thereunder, as
amended.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of Holdings or any of the Restricted Subsidiaries and (b) any Person
in whom Holdings or any of the Restricted Subsidiaries beneficially owns any
Equity Interest that is not a Restricted Subsidiary (other than an Unrestricted
Subsidiary).

 

54

--------------------------------------------------------------------------------


 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“Junior Financing” means (1) any Indebtedness permitted to be incurred hereunder
that is contractually subordinated in right of payment to the Obligations or
secured by Liens that are contractually subordinated to the Liens securing the
Obligations (other than the Term Loan Obligations), (2) any unsecured
Indebtedness for borrowed money (other than unsecured Indebtedness in a
principal amount not exceeding $15 million in the aggregate over the term of
this Agreement) or (3) any Permitted Refinancing Indebtedness in respect of any
of the foregoing.

 

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement reasonably satisfactory to the Administrative Agent.  Upon the request
of Holdings, the Administrative Agent and Collateral Agent will execute and
deliver a Junior Lien Intercreditor Agreement with the Loan Parties and one or
more Debt Representatives for Indebtedness permitted hereunder that is permitted
to be secured on a junior basis to the Loans.

 

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date of the Revolving Facility Commitments or any Extended Commitments
in effect on such date.

 

“L/C Disbursement” means a U.S./Canadian L/C Disbursement, European L/C
Disbursement and/or French L/C Disbursement, as the context may require.

 

“L/C Participation Fee” means the U.S. L/C Participation Fee, Canadian L/C
Participation Fee, French L/C Participation Fee, German L/C Participation Fee,
Spanish L/C Participation Fee and/or U.K. L/C Participation Fee, as the context
may require.

 

“LCA Election” has the meaning assigned to such term in Section 1.07(2).

 

“LCA Test Date” has the meaning assigned to such term in Section 1.07(2).

 

“Legal Reservations” means:

 

(1)                                 the principle that enforceability may be
limited by applicable bankruptcy, insolvency, pre-insolvency proceedings
(including, insofar as it refers to Spanish Loan Parties, transactions that may
derive from articles 5 bis, as well as Additional Provision 4th of the Spanish
Insolvency Law), reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(2)                                 the time barring of claims under any
applicable law of any Relevant Jurisdiction, the possibility that an undertaking
to assume liability for or indemnify a person against non-payment of stamp duty
may be void, the possibility that a court may strike out provisions of a
contract as being invalid for reasons of oppression, undue influence or similar
reasons and defenses of set-off or counterclaim and similar principles, rights,
defenses and limitations under the laws of any applicable jurisdiction;

 

(3)                                 the principle that in certain circumstances
Liens granted by way of fixed charge may be re-characterized as a floating
charge or that Liens purported to be constituted as an assignment may be
re-characterized as a charge;

 

(4)                                 the principle that additional interest
imposed pursuant to any relevant agreement may be held to be unenforceable on
the grounds that it is a penalty and therefore void;

 

55

--------------------------------------------------------------------------------


 

(5)                                 the principle that a court may not give
effect to an indemnity for legal costs incurred by an unsuccessful litigant;

 

(6)                                 the principle that the creation or purported
creation of a Lien over any contract or agreement which is subject to a
prohibition on transfer, assignment or charging may be void, ineffective or
invalid and may give rise to a breach of the contract or agreement over which a
Lien has purportedly been created;

 

(7)                                 implied covenants of good faith and fair
dealing;

 

(8)                                 similar principles, rights and defenses
under the laws of any Relevant Jurisdiction; and

 

(9)                                 any other matters which are set out as
qualifications or reservations as to matters of law of general application in
the legal opinions delivered pursuant to this Agreement.

 

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such Person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance in accordance with Section 10.04), as well as any Person that
becomes a Lender hereunder pursuant to Section 10.04 and any Additional Lender. 
Unless the context otherwise requires, the terms “Lender” and “Lenders” shall
include the Swingline Lender.

 

“Lender Default” means:

 

(1)                                 the refusal (which may be given verbally or
in writing and has not been retracted) or failure of any Lender to make
available its portion of any Borrowing or reimbursement obligations, which
refusal or failure is not cured within two Business Days after the date of such
refusal or failure, unless such Lender notifies the Administrative Agent and
Holdings in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied;

 

(2)                                 the failure of any Lender to pay over to the
Administrative Agent, the Issuing Bank or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due;

 

(3)                                 the failure of any Lender within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with its funding obligations under the Revolving Facility; provided that
such Lender will cease to be a Defaulting Lender pursuant to this
clause (3) upon receipt of such written confirmation by the Administrative Agent
and Holdings;

 

(4)                                 any Lender has notified Holdings or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations under the Revolving Facility or under other similar
agreements in which it commits to extend credit;

 

(5)                                 any Lender has, or has a direct or indirect
parent company that has, become the subject of a Bail-in Action; or

 

(6)                                 the admission by any Lender in writing that
it is insolvent or such Lender becoming subject to a Lender-Related Distress
Event.

 

56

--------------------------------------------------------------------------------


 

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls a Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under any debt relief law, or a custodian, conservator, administrator,
receiver, interim receiver or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person or any Person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation or Bail-In Action, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt; provided that a Lender-Related Distress Event will not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in any Lender or any Person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof, unless such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Lending Office” means, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” has the meaning assigned to such term pursuant to
Section 2.05.

 

“Letter of Credit Commitment” means a U.S./Canadian Letter of Credit Commitment,
a European Letter of Credit Commitment and/or a French Letter of Credit
Commitment, as the context may require.

 

“Letter of Credit Request” shall mean a request by Holdings for a Letter of
Credit in such form as may be approved by the relevant Issuing Bank.

 

“LIBOR Rate” means:

 

(1)                                 for any Interest Period with respect to a
Eurocurrency Borrowing denominated in Dollars, the rate per annum rate for
deposits in Dollars which appears on the Reuters Screen LIBOR01 page as of 11:00
a.m., London time, on the second London Business Day preceding the first day of
such Interest Period (or if such rate does not appear on the Reuters Screen
LIBOR01 Page, then the rate as determined by the Administrative Agent from
another recognized source or interbank quotation), for a term, and in an amount,
comparable to the Interest Period and the amount of the Eurocurrency Borrowing
requested (whether as an initial Eurocurrency Loan or as a continuation of a
Eurocurrency Loan or as a conversion of a ABR Loan to a Eurocurrency Loan) by
Borrowers in accordance with this Agreement (and if, at any time, any such rate
is below zero, the LIBOR Rate shall be deemed to be zero at such time), which
determination shall be made by the Administrative Agent and shall be conclusive
in the absence of manifest error.

 

(2)                                 for any Interest Period with respect to a
Eurocurrency Borrowing denominated in Sterling, the rate per annum rate for
deposits in Sterling which appears on the Reuters Screen LIBOR01 page as
of 11:00 a.m., London time, on the first day of such Interest Period (or if such
rate does not appear on the Reuters Screen LIBOR01 Page, then the rate as
determined by the Administrative Agent from another recognized source or
interbank quotation), for a term, and in an amount, comparable to the Interest
Period and the amount of the Eurocurrency Borrowing requested (whether as an
initial Eurocurrency Loan or as a continuation of a Eurocurrency Loan) by
Borrowers in accordance with this Agreement (and if, at any time, any such rate
is below zero, the LIBOR Rate shall be deemed to be zero at

 

57

--------------------------------------------------------------------------------


 

such time), which determination shall be made by the Administrative Agent and
shall be conclusive in the absence of manifest error.

 

(3)                                 for any Interest Period with respect to a
Eurocurrency Borrowing denominated in Euros, the rate per annum rate for
deposits in Euros which appears on the Reuters Screen EURIBOR01 page as of 11:00
a.m., London time, on the second London Business Day preceding the first day of
such Interest Period (or if such rate does not appear on the Reuters Screen
EURIBOR01 Page, then the rate as determined by the Administrative Agent from
another recognized source or interbank quotation), for a term, and in an amount,
comparable to the Interest Period and the amount of the Eurocurrency Borrowing
requested (whether as an initial Eurocurrency Loan or as a continuation of a
Eurocurrency Loan) by Borrowers in accordance with this Agreement (and if, at
any time, any such rate is below zero, the LIBOR Rate shall be deemed to be zero
at such time), which determination shall be made by the Administrative Agent and
shall be conclusive in the absence of manifest error.

 

(4)                                 If such rate is not available at such time
for any reason, then the “LIBOR Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars, Sterling or Euros, as applicable, for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Loan being made, continued or converted by the Administrative Agent
and with a term equivalent to such Interest Period would be offered to the
Administrative Agent by major banks in the London interbank eurocurrency market
in which the Administrative Agent participates at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period for Eurocurrency Loans in Dollars and Euros
and on the first day of such Interest Period for Eurocurrency Loans in Sterling.

 

“Lien” means, with respect to any asset (1) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, license, security interest or similar encumbrance
in or on such asset; or (2) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event will an operating
lease, any capital lease in respect of Real Property permitted hereunder or an
agreement to sell be deemed to constitute a Lien.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, or amalgamation, by Holdings or one or more Restricted Subsidiaries
permitted pursuant to the Loan Documents whose consummation is not conditioned
on the availability of, or on obtaining, third party financing.

 

“Line Cap” means, at any time, the lesser of (1) the aggregate Revolving
Facility Commitments at such time and (2) the Aggregate Borrowing Base at such
time.

 

“Liquidity Condition” means and will exist during the period from (1) the date
on which Excess Availability has been less than the greater of (i) 12.5% of the
Line Cap then in effect and (ii) $30 million, in either case, for five
consecutive Business Days, to (2) the date on which Excess Availability has been
at least equal to the greater of (i) 12.5% of the Line Cap then in effect and
$30 million, in either case, for 30 consecutive calendar days.

 

“Loan Accounts” means the loan accounts established on the books of the
Administrative Agent.

 

“Loan Documents” means this Agreement, the Security Documents, the Guaranty, the
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, any Note, the
TEG Letters and, solely for the purposes of Sections 3.01, 3.02,
and 8.01(3) hereof, the Fee Letter.

 

58

--------------------------------------------------------------------------------


 

“Loan Parties” means the U.S. Loan Parties, the Canadian Loan Parties, the
French Loan Parties, the German Loan Parties, the Spanish Loan Parties, the U.K.
Loan Parties and Lux Parent.

 

“Loans” means the Revolving Loans, the Swingline Loans and any other loans and
advances of any kind made by the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender pursuant to this Agreement.

 

“Local Time” means (a) with respect to a Dollar or Canadian Dollar denominated
Borrowing or Letter of Credit made or issued, as applicable, to a U.S. Borrower
or a Canadian Borrower, New York City time and (b) with respect to (i) a Dollar
denominated Borrowing or Letter of Credit made or issued, as applicable, to a
French Borrower, a German Borrower, a Spanish Borrower or a U.K. Borrower or
(ii) a Euro or Sterling denominated Borrowing or Letter of Credit, London time.

 

“Lux Parent” means Venator Finance S.à r.l., a private limited liability company
(société à responsabilité limitée) organized under the laws of Luxembourg with
its registered office at 180, route de Longwy, L-1940 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg register of commerce and companies
(R.C.S. Luxembourg) under number B215641 and direct Wholly Owned Subsidiary of
Holdings.

 

“Luxembourg Security Documents” means the collective reference to those
documents identified as “Initial Luxembourg Security Documents” on Schedule
1.01(3) and each of the security agreements and other instruments and documents
executed and delivered by the Lux Parent pursuant thereto or pursuant to
Section 5.10.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on:

 

(1)                                 the business, financial condition or results
of operations, in each case, of Holdings and the Restricted Subsidiaries (taken
as a whole);

 

(2)                                 the ability of the Borrowers and the
Guarantors (taken as a whole) to perform their payment obligations under the
Loan Documents; or

 

(3)                                 the rights and remedies of the
Administrative Agent and the Lenders (taken as a whole) under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness of Holdings, any Borrower or any
Subsidiary Loan Party (other than the Loans) in an aggregate outstanding
principal amount exceeding $50 million.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

“Maturity Date” means, as the context may require:

 

(1)                                 with respect to Revolving Facility
Commitments existing on the Closing Date and Loans and Letters of Credit in
respect thereof, August 8, 2022; and

 

59

--------------------------------------------------------------------------------


 

(2)                                 with respect to any Extended Commitments and
Loans and Letters of Credit in respect thereof, the final maturity date
specified therefor in the applicable Extension Amendment; and

 

“Maximum Guaranteed Amount” has the meaning assigned to such term in
Section 1.16.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

 

“MIRE Event” means if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans (including an
Incremental Loan or any other incremental credit facilities hereunder or any
Extended Commitments and Extended Loans hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Loan or
(iii) the issuance, renewal or extension of Letters of Credit).

 

“MNPI” means any material Nonpublic Information regarding Holdings and the
Subsidiaries that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).  For purposes of this
definition “material Nonpublic Information” means Nonpublic Information that
would reasonably be expected to be material to a decision by any Lender to
assign or acquire any Loan or to enter into any of the transactions contemplated
hereby.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” means, all Owned Material Real Property, as to which the
Collateral Agent for the benefit of the Secured Parties shall be granted a Lien
pursuant to the Mortgages.

 

“Mortgages” means each of the mortgages, charges, deeds of trust and deeds to
secure debt or other similar security document made by any Loan Party,
reasonably acceptable to the Administrative Agent, in favor of, or for the
benefit of, the Collateral Agent for the benefit of the Secured Parties, as the
same may be amended, supplemented, replaced or otherwise modified from time to
time.

 

“MTM” has the meaning assigned such term in the definition of “Designated
Hedging Reserves.”

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, any Borrower or any Restricted
Subsidiary or any ERISA Affiliate (other than one considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Net Cash Proceeds” means the aggregate cash proceeds (using the fair market
value of any Cash Equivalents) received by Holdings or any Restricted Subsidiary
in respect of any Asset Sale (including any cash received in respect of or upon
the sale or other disposition of any Designated Non-Cash Consideration received
in any Asset Sale and any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise, but only as
and when received, and including any proceeds received as a result of unwinding
any related Hedge Agreements in connection with such transaction but excluding
the assumption by the acquiring Person of Indebtedness relating to the disposed
assets or other consideration received in any other non-cash form), net of the
direct cash costs relating to such Asset Sale and the sale or disposition of
such Designated Non-Cash Consideration (including legal, accounting and
investment banking fees, and brokerage and sales commissions), and any
relocation expenses incurred as a result thereof, taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements

 

60

--------------------------------------------------------------------------------


 

related thereto), amounts required to be applied to the repayment of principal,
premium (if any) and interest on Indebtedness required to be paid as a result of
such transaction that is secured by a Permitted Lien that is prior or senior to
the Lien securing the Obligations, any costs associated with unwinding any
related Hedge Agreements in connection with such transaction and any deduction
of appropriate amounts to be provided by Holdings or any of the Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by
Holdings or any of the Restricted Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that such
reserved amounts will be deemed to be Net Cash Proceeds to the extent and at the
time of any reversal thereof (to the extent not applied to the satisfaction of
any applicable liabilities in cash in a corresponding amount).

 

“Net Orderly Liquidation Value” means, with respect to Eligible Inventory, the
net appraised liquidation value thereof (expressed as a percentage of the Cost
of such Inventory) as determined from time to time by an Acceptable Appraiser in
accordance with Section 5.07.

 

“New York Courts” has the meaning assigned to such term in Section 10.15(1).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(3).

 

“Non-Cooperative Jurisdiction” means a “non-cooperative state or territory”
(État ou territoire non coopératif) as set out in the list referred to in
Article 238-0 A of the French Code general des Impôts, as such list may be
amended from time to time.

 

“Non-Ratio Based Incremental Facility Basket” has the meaning assigned to such
term in Section 6.01(2)

 

“Note” has the meaning assigned to such term in Section 2.09(2).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means:

 

(1)                                 all amounts owing to any Agent, any Issuing
Bank or any Lender from any Loan Party pursuant to the terms of this Agreement
or any other Loan Document, including all interest and expenses accrued or
accruing (or that would, absent the commencement of an insolvency or liquidation
proceeding, accrue) after the commencement by or against any Loan Party of any
proceeding under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state, provincial, territorial or
foreign bankruptcy, insolvency, administration, receivership or similar law
naming such Loan Party as the debtor in such proceeding, in accordance with and
at the rate specified in this Agreement, whether or not the claim for such
interest or expense is allowed or allowable as a claim in such proceeding;

 

61

--------------------------------------------------------------------------------


 

(2)                                 all amounts owing by any Loan Party to any
Qualified Counterparty under any Specified Hedge Agreement; and

 

(3)                                 any Cash Management Obligations;

 

provided that:

 

(a)                                 the Obligations of the Loan Parties under
any Specified Hedge Agreement and Cash Management Obligations will be secured
and Guaranteed pursuant to the Security Documents and the Guaranty only to the
extent that, and for so long as, the other Obligations are so secured and
Guaranteed;

 

(b)                                 any release of Collateral or Guarantors
effected in the manner permitted by this Agreement, the Guaranty or any Security
Document will not require the consent of any Cash Management Bank or Qualified
Counterparty pursuant to any Loan Document; and

 

(c)                                  Obligations shall not, in any event,
include any Excluded Swap Obligation.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes or stamp duties, court or documentary, intangible, recording,
filing or similar taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19(2)); and Taxes due as a result of
registration or other action by the Administrative Agent or any Lender where
such registration or action is not: (a) necessary to maintain, preserve,
establish, enforce, perfect or protect the rights of the Administrative Agent or
any Lender under the Loan Documents; or (b) required by any competent tax
administration or supervisory body.

 

“Overadvance” means each U.S. Overadvance, Canadian Overadvance, French
Overadvance, German Overadvance, Spanish Overadvance and/or U.K. Overadvance, as
the context may require.

 

“Owned Material Real Property” means any Real Property owned in fee by any of
the Loan Parties that has a fair market value (as determined in good faith by a
Responsible Officer of Holdings) of $15 million or more, other than (i) any Real
Property that is a US Excluded Asset, (ii) that should be excluded from the
Collateral pursuant to the Guaranty and Security Principles, (iii) Real Property
located at 302 Midway Road, Freeport, TX 77541 or (iv) as otherwise agreed by
the Administrative Agent.

 

62

--------------------------------------------------------------------------------


 

“Parent Entity” means any direct or indirect parent of Lux Parent, including,
for the avoidance of doubt, Holdings.

 

“Participant” has the meaning assigned to such term in Section 10.04(5)(a).

 

“Payment Conditions” means, and will be deemed to be satisfied with respect to
any particular action as to which the satisfaction of the Payment Conditions is
being determined if, after giving effect to the taking of such action, (1) no
Default or Event of Default has occurred and is continuing, (2) Excess
Availability for each day in the 20-day period prior to such action and on the
date of such proposed action would exceed the greater of (i) 15% of the Line Cap
then in effect and (ii) $37.5 million, in any such case, on a Pro Forma Basis,
(3) the Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma
Basis giving effect to the subject action; provided that compliance with the
Fixed Charge Coverage Ratio will not be required if after giving effect to the
taking of such action, Excess Availability for each day in the 20-day period
prior to such action and on the date of such proposed action would exceed the
greater of (i) 20% of the Line Cap then in effect and (ii) $52.5 million, on a
Pro Forma Basis, and (4) the Administrative Agent has received a certificate
from a Responsible Officer of Holdings certifying as to the calculations and
satisfaction of the conditions set forth in foregoing clauses (1) through and
including (3) above, which calculations shall be true and correct in all
material respects.

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(5)(a).

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.

 

“Payee” has the meaning assigned to such term in Section 2.17(11)(b).

 

“Payment Office” means the office of the Administrative Agent located at 500
Stanton Christiana Road, NCC5, Floor 01, Newark, DE, 19713-2107, United States
(Attention: Joe Aftanis), or such other office as the Administrative Agent may
designate to the Borrowers and the Lenders from time to time.

 

“Payor” has the meaning assigned to such term in Section 2.17(11)(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.

 

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (UK).

 

“Perfection Certificate” means the Perfection Certificate with respect to the
U.S. Loan Parties in a form substantially similar to that delivered on the
Closing Date.

 

“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or a majority of the Equity Interests in, or merger, consolidation or
amalgamation with, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition) if (1) no Event of Default is continuing
immediately prior to making such Investment or would result therefrom; and
(2) immediately after giving effect thereto, with respect to acquisitions of
entities that do not become Subsidiary Loan Parties, the aggregate fair market
value of all Investments made in such entities since the Closing Date (with all
such

 

63

--------------------------------------------------------------------------------


 

Investments being valued at their original fair market value and without taking
into account subsequent increases or decreases in value) will not exceed the
greater of (a) $65 million and (b) 2.6% of Consolidated Total Assets as of the
date any such acquisition is made.

 

“Permitted Cure Securities” means any equity securities of Holdings other than
Disqualified Stock.

 

“Permitted Debt” has the meaning assigned thereto in Section 6.01.

 

“Permitted Holders” means each of:

 

(1)                                 (i) Huntsman Corporation and (ii) after the
consummation of the Huntsman-Clariant Merger, Clariant, and, in each case, any
of their Affiliates and successors in interest; and

 

(2)                                 any group (within the meaning of Rules 13d 3
and 13d 5 under the Exchange Act) of which the Persons described in clause
(1) above are members; provided that, without giving effect to the existence of
such group or any other group, the Persons described in clause (1) collectively,
beneficially own Voting Stock representing 50% or more of the total voting power
of the Voting Stock of Holdings then held by such group.

 

“Permitted Investment” has the meaning assigned to such term in Section 6.04.

 

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, “Refinance”) the Indebtedness being Refinanced
(or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that:

 

(1)                                 the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts or original issue discount, defeasance costs,
fees, commissions and expenses);

 

(2)                                 the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the shorter
of (a) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced and (b) the Weighted Average Life to Maturity that would result if
all payments of principal on the Indebtedness being Refinanced that were due on
or after the date that is one year following the Latest Maturity Date were
instead due on the date that is one year following the Latest Maturity Date;
provided that no Permitted Refinancing Indebtedness incurred in reliance on this
subclause (b) will have any scheduled principal payments due prior to the Latest
Maturity Date in excess of, or prior to, the scheduled principal payments due
prior to such Latest Maturity Date for the Indebtedness being Refinanced;

 

(3)                                 if the Indebtedness being Refinanced is
subordinated in right of payment to any Obligations under this Agreement, such
Permitted Refinancing Indebtedness is subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders (as determined in good
faith by a Responsible Officer of Holdings) as those contained in the
documentation governing the Indebtedness being Refinanced;

 

64

--------------------------------------------------------------------------------


 

(4)                                 no Permitted Refinancing Indebtedness may
have different obligors, or greater Guarantees or security, than the
Indebtedness being Refinanced; provided that, with respect to a Refinancing of
the Term Loan Obligations, the Liens on the Collateral, if any, securing such
Permitted Refinancing Indebtedness will be on terms not materially less
favorable to the Lenders than those contained in the documentation governing the
Term Loan Credit Agreement, as determined in good faith by a Responsible Officer
of Holdings;

 

(5)                                 the terms and conditions (including, if
applicable, as to collateral) of any such Permitted Refinancing Indebtedness are
either (i) substantially identical to or less favorable to the providers of such
Permitted Refinancing Indebtedness, taken as a whole, than the terms and
conditions of the Indebtedness being Refinanced (except for any such terms that
are applicable only to periods following the Maturity Date) or (ii) when taken
as a whole (other than interest rate, prepayment premiums and redemption
premiums), not more restrictive to Holdings and the Restricted Subsidiaries than
those set forth in this Agreement or are customary for similar indebtedness in
light of current market conditions;

 

(6)                                 in the case of a Refinancing of Indebtedness
that is secured by the Collateral on a pari passu basis with, or on a junior
basis to, the Revolving Facility Claims with Indebtedness that is secured by the
Collateral on a junior basis, to the Revolving Facility Claims, a Debt
Representative acting on behalf of the holders of such Indebtedness has become
party to or is otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement and, if applicable, the Intercreditor Agreement; and

 

(7)                                 in the case of a Refinancing of the Term
Loan Obligations, the Liens on the Collateral, if any, securing such Permitted
Refinancing Indebtedness are subject to the Intercreditor Agreement or another
intercreditor agreement that is substantially consistent with, and no less
favorable to the Lenders in any material respect than, the Intercreditor
Agreement as determined in good faith by a Responsible Officer of Holdings and
as certified by a Responsible Officer of Holdings;

 

provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness (or such short period as may be agreed by the Administrative
Agent), together with a reasonably detailed description of the material terms
and conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy clauses (3) and (4) above, as applicable,
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day (or shorter) period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

 

Permitted Refinancing Indebtedness may not be incurred to Refinance Indebtedness
that is secured by the Collateral on a junior basis to the Revolving Loans with
Indebtedness that is secured by the Collateral on a pari passu basis with the
Revolving Loans.

 

Indebtedness constituting Permitted Refinancing Indebtedness will not cease to
constitute Permitted Refinancing Indebtedness as a result of the subsequent
extension of the Latest Maturity Date after the date of original incurrence
thereof.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, unlimited liability company, limited
liability company, government, individual or family trust, Governmental
Authority or other entity of whatever nature.

 

“Pigments and Additives Business” means the titanium dioxide and performance
additives businesses and related assets of Huntsman and its Subsidiaries.

 

65

--------------------------------------------------------------------------------


 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is (1) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA; and
(2) either (a) sponsored or maintained (at the time of determination or at any
time within the five years prior thereto) by Holdings, Borrowers or any of their
Subsidiaries or any ERISA Affiliate or (b) in respect of which Holdings,
Borrowers or any of their Subsidiaries or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“PPSA” means mean the Personal Property Security Act (Ontario) and the
Regulations and Orders made thereunder, as from time to time in effect,
provided, however, if attachment, perfection or priority of Collateral Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than Ontario, PPSA shall mean those
personal property security laws or such other applicable legislation (including
the Civil Code of Québec) in such other jurisdiction for the purposes of the
provisions hereof relating to such attachment, perfection or priority and for
the definitions related to such provisions.

 

“Priority Payable Reserve” means reserves for amounts secured by any Liens,
choate or inchoate, which rank or are capable of ranking in priority to or pari
passu with the Collateral Agent’s or any other Lenders’ Liens and/or for amounts
which may represent costs relating to the enforcement of the Administrative
Agent’s Liens including, without limitation, the “prescribed part” under the
Insolvency Act 1986 (UK) and any such amounts due and not paid for wages,
vacation pay, severance pay, employee source deductions and contributions,
amounts due and not paid under any legislation relating to workers’ compensation
or to employment insurance, all amounts deducted or withheld and not paid and
remitted when due under the ITA, all amounts collected but not remitted when due
under the Excise Tax Act (Canada) or the Quebec Sales Tax Act, amounts currently
or past due and not paid for realty, municipal or similar taxes (to the extent
impacting personal or movable property), goods and services taxes, sales taxes,
harmonized sales taxes, income taxes, VAT, workers’ compensation, unemployment
insurance, or overdue rents and all unfunded wind-up or solvency deficiency
amounts under, and all amounts currently or past due and not contributed,
remitted or paid to or under, any Canadian Pension Plan or under the Canada
Pension Plan, the Pension Benefits Act (Ontario) or any similar legislation in
any applicable jurisdiction (other than amounts included in the Wage Earner
Protection Act Reserve), pension plan or fund obligations (including pension
plan deficits) or other statutory deemed trusts or any similar statutory or
other claims that would have or would reasonably be expected to have priority
over or rank pari passu with any Liens granted to the Administrative Agent now
or in the future.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Principle Obligations” has the meaning assigned to such term in
Section 9.03(1).

 

“Pro Forma Basis” or “Pro Forma” means, with respect to the calculation of the
First Lien Net Leverage Ratio, the Total Net Leverage Ratio, the Interest
Coverage Ratio, the Fixed Charge Coverage Ratio or any other calculation under
any applicable provision of the Loan Documents, as of any date, that (1) pro
forma effect will be given to the Transactions, any Permitted Acquisition or
Investment, any issuance, incurrence, assumption or permanent repayment of
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transaction and for which any such financial ratio
or other calculation is being calculated), all sales, transfers and other
dispositions or discontinuance of any Subsidiary, line of business, division or
store, or any conversion of a Restricted Subsidiary to an Unrestricted
Subsidiary or of an Unrestricted Subsidiary to a Restricted Subsidiary and

 

66

--------------------------------------------------------------------------------


 

restructuring, strategic and other cost savings initiatives, in each case that
have occurred during the four consecutive fiscal quarter period of Holdings
being used to calculate such financial ratio (the “Reference Period”), or
subsequent to the end of the Reference Period but prior to such date or prior to
or simultaneously with the event for which a determination under this definition
is made (including any such event occurring at a Person who became a Restricted
Subsidiary after the commencement of the Reference Period), as if each such
event occurred on the first day of the Reference Period, and (2) pro forma
effect will be given to factually supportable and identifiable pro forma cost
savings related to operational efficiencies, strategic initiatives or purchasing
improvements and other synergies, in each case, reasonably expected by Holdings
and the Restricted Subsidiaries to be realized based upon actions reasonably
expected to be taken within 18 months of the date of such calculation (without
duplication of the amount of actual benefit realized during such period from
such actions), which cost savings, improvements and synergies can be reasonably
computed, as certified in writing by a Financial Officer of Holdings; provided
that any such pro forma adjustments in respect of such cost savings,
improvements and synergies (including with respect to the Transactions) shall
not exceed 20% of Consolidated EBITDA (before giving effect to all such
adjustments) for any four-quarter period; provided, further that such 20% cap
shall not apply to Holdings’ cost savings program that was publically announced
prior to the Effective Date in an amount not to exceed $60 million.

 

“Process Agent” has the meaning specified in Section 10.15.

 

“Projections” means all projections (including financial estimates, financial
models, forecasts and other forward-looking information) furnished to the
Lenders or the Administrative Agent by or on behalf of Holdings or any of the
Subsidiaries on or prior to the Closing Date.

 

“Protective Advances” means the U.S. Protective Advances, Canadian Protective
Advances, French Protective Advances, German Protective Advances, Spanish
Protective Advances and/or U.K. Protective Advances, as the context may require.

 

“Public Lender” has the meaning assigned to such term in Section 9.04(1).

 

“Qualified Cash” means the amount of unrestricted cash and cash equivalents of
the U.S. Loan Parties or Canadian Loan Parties, as the context may require, at
such time (to the extent held in investment accounts and other accounts agreed
between Borrowers and the Administrative Agent) either (1) in a deposit account
maintained with the Administrative Agent or (2) in a deposit account subject to
a Blocked Account Agreement; provided that the applicable account bank (if not
the Administrative Agent) agrees that if (x) the Payment Conditions are tested
or (y) the aggregate amount of the Revolving Facility Exposure exceeds the Line
Cap, the applicable account bank shall provide daily reports to the
Administrative Agent setting forth the balances in such accounts and such
information as the Administrative Agent may reasonably request.

 

“Qualified Counterparty” means any counterparty to any Specified Hedge Agreement
that, at the time such Specified Hedge Agreement was entered into or on the
Closing Date, was an Agent, an Arranger, a Lender or an Affiliate of the
foregoing, whether or not such Person subsequently ceases to be an Agent, an
Arranger, a Lender or an Affiliate of the foregoing.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

 

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

 

67

--------------------------------------------------------------------------------


 

(1)                                 the Board of Directors of Holdings has
determined in good faith that such Qualified Receivables Financing (including
financing terms, covenants, termination events and other provisions) is, in the
aggregate, economically fair and reasonable to Holdings and its Restricted
Subsidiaries;

 

(2)                                 all sales or contributions of accounts
receivable and related assets by Holdings or any Restricted Subsidiary to the
Receivables Subsidiary are made at fair market value (as determined in good
faith by a Responsible Officer of Holdings); and

 

(3)                                 the financing terms, covenants, termination
events and other provisions thereof will be market terms (as determined in good
faith by a Responsible Officer of Holdings) and may include Standard
Securitization Undertakings.

 

The grant of a security interest in any accounts receivable of Holdings or any
Restricted Subsidiary (other than a Receivables Subsidiary) to secure any
Indebtedness will not be deemed a Qualified Receivables Financing; provided,
however, that a grant of a security interest in such accounts receivable to
perfect the transfer of an ownership interest in such accounts receivable to a
Receivables Subsidiary shall not be considered a grant to secure any
Indebtedness.

 

“Qualifying Lender” means a Lender which is beneficially entitled to receive
payments in respect of an advance under any Loan Document (including, for the
avoidance of doubt, in relation to a payment made by a Guarantor) and which:

 

(1)                                 fulfils the conditions imposed by the
jurisdiction of the relevant Loan Party in order for any payment received or
accrued under any Loan Document not to be subject to (or as the case may be, to
be exempt from) any Tax Deduction; or

 

(2)                                 is a Treaty Lender.

 

“Quarterly Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

“Ratio Debt” has the meaning assigned to such term in Section 6.01.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased, subleased or licensed by any Loan Party,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, and all improvements and appurtenant fixtures incidental to
the ownership, lease, sublease or license thereof.

 

“Reasonable Credit Judgment” means reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions;
provided that, as it relates to the establishment of new Reserves (other than
any defined Reserves that are expressly included in the definition thereof) or
the adjustment or imposition of exclusionary criteria (other than those
expressly set forth in the definitions of “Qualified Cash”, “Eligible Inventory”
or “Eligible Accounts”), Reasonable Credit Judgment will require that:

 

(1)                                 such establishment, adjustment or imposition
be based on the analysis of facts or events first occurring or first discovered
by the Administrative Agent after the Closing Date that are materially different
from facts or events known to the Administrative Agent on the Closing Date;
provided that, this clause (1) shall not apply to  the Administrative Agent’s
establishment of Reserves in

 

68

--------------------------------------------------------------------------------


 

respect of a Lien on ABL Priority Collateral permitted under Section 6.02(9),
6.02(11), 6.02(12), 6.02(18), or 6.02(24);

 

(2)                                 the contributing factors to the imposition
of any Reserve will not duplicate (a) the exclusionary criteria set forth in
definitions of “Eligible Accounts”,  “Eligible Inventory”, or “Qualified Cash”
as applicable (and vice versa), or (b) any reserves deducted in computing book
value; and

 

(3)                                 the amount of any such Reserve so
established or the effect of any adjustment or imposition of exclusionary
criteria be a reasonable quantification of the incremental dilution of the
Borrowing Base attributable to such contributing factors.

 

“Receivables Facility” means one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated, refunded, replaced
or refinanced from time to time, the Indebtedness of which is non-recourse
(except for standard representations, warranties, covenants and indemnities made
in connection with such facilities) to Holdings and its Restricted Subsidiaries
pursuant to which Holdings or any Restricted Subsidiary sells or contributes its
accounts receivable to either (1) a Person that is not a Restricted Subsidiary;
or (2) a Receivables Subsidiary that in turn sells its accounts receivable to a
Person that is not a Restricted Subsidiary or borrows against such accounts
receivable.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by Holdings or any Restricted Subsidiary pursuant to which
Holdings or such Restricted Subsidiaries may sell, convey, contribute or
otherwise transfer to:

 

(1)                                 a Receivables Subsidiary (in the case of a
transfer by Holdings or any Restricted Subsidiary that is not a Receivables
Subsidiary); and

 

(2)                                 any other Person (in the case of a transfer
by a Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of Holdings or any
Restricted Subsidiary, and any assets related thereto including all collateral
securing such accounts receivable, all contracts and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable and any Hedge
Agreements entered into by Holdings or any such Restricted Subsidiary in
connection with such accounts receivable.

 

“Receivables Repurchase Obligation” means any obligation of a seller to
repurchase receivables transferred by such seller in a Qualified Receivables
Financing, which obligation arises as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off-set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of Holdings (or another
Person formed solely for the purposes of engaging in a Qualified Receivables
Financing with such Borrower and to which Holdings or any Restricted Subsidiary
transfers accounts receivable and related assets) which engages in no activities
other than in connection with the financing of accounts receivable of Holdings
and its Restricted Subsidiaries, all proceeds thereof and all rights
(contractual or other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the Board of Directors of Holdings (as provided below) as a
Receivables Subsidiary and:

 

69

--------------------------------------------------------------------------------


 

(1)                                 no portion of the Indebtedness or any other
obligations (contingent or otherwise):

 

(a)                                 is guaranteed by Holdings or any Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization Undertakings,
including servicing performance guarantees);

 

(b)                                 is recourse to or obligates Holdings or any
Restricted Subsidiary in any way other than pursuant to Standard Securitization
Undertakings, including servicing performance guarantees; or

 

(c)                                  subjects any property or asset of Holdings
or any Restricted Subsidiary, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

 

(2)                                 with which neither Holdings nor any
Restricted Subsidiary has any material contract, agreement, arrangement or
understanding other than on terms which Holdings reasonably believe to be no
less favorable to Holdings or such Restricted Subsidiary than those that might
be obtained at the time from Persons that are not Affiliates of Holdings; and

 

(3)                                 to which neither Holdings nor any other
Restricted Subsidiary has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 

Any such designation by the Board of Directors of Holdings will be evidenced to
the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of Holdings giving effect to
such designation and a certificate of a Responsible Officer of Holdings
certifying that such designation complied with the foregoing conditions.

 

“Recipient” means the Administrative Agent and any Lender, as applicable.

 

“Refinance” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness,” and the terms “Refinanced” and
“Refinancing” will have correlative meanings.

 

“Register” has the meaning assigned to such term in Section 10.04(3)(b).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Reinvestment Deferred Amount” has the meaning specified therefor in the Term
Loan Credit Agreement.

 

“Related Parties” means, with respect to any specified Person, (1) such Person’s
controlled Affiliates and the respective directors, officers, trustees,
administrators, managers, partners and employees of such Person and such
Persons’ controlled Affiliates and (2) the agents, advisors and other
representatives of such Person and such Person’s controlled Affiliates in each
case acting on behalf of, or at the express instructions of, such Person or such
Person’s controlled Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
the Environment.

 

70

--------------------------------------------------------------------------------


 

“Relevant Jurisdiction” means in relation to a Loan Party:

 

(1)                                 the jurisdiction under whose laws that Loan
Party is incorporated or organized as at the date of this Agreement or as at the
date on which that Loan Party becomes party to this Agreement (as the case may
be);

 

(2)                                 any jurisdiction where it conducts its
business; and

 

(3)                                 any jurisdiction where any asset subject to
or intended to be subject to the Liens to be created by it is situated.

 

“Rent Reserve” means, with respect to any leased store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located that is not subject to a Collateral
Access Agreement or other documentation reasonably satisfactory to the
Administrative Agent, a reserve equal to three (3) months’ rent and expenses at
such store, warehouse distribution center, regional distribution center or
depot.

 

“Report” means reports prepared by the Administrative Agent, the Collateral
Agent or another Person showing the results of appraisals, field examinations or
audits pertaining to the Loan Parties’ assets from information furnished by or
on behalf of the Loan Parties, after the Administrative Agent or Collateral
Agent has exercised its rights of inspection pursuant to this Agreement, which
Report may be distributed to the Lenders by the Administrative Agent, subject to
the provisions of Section 10.16.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Required Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

“Required Lenders” means, at any time, Lenders having (1) Revolving Facility
Credit Exposure and (2) Available Unused Commitments that, taken together,
represent more than 50.0% of the sum of (a) all Revolving Facility Credit
Exposure and (b) the total Available Unused Commitments.  The Revolving Facility
Credit Exposure and Available Unused Commitments of any Defaulting Lender will
be disregarded in determining Required Lenders; provided that subject to the
Borrowers’ right to replace Defaulting Lenders as set forth herein, Defaulting
Lenders will be included in determining Required Lenders with respect to:

 

(1)                                 any amendment that would disproportionately
affect the obligation of the Loan Parties to make payment of the Loans or
Commitments of such Defaulting Lender as compared to other Lenders holding the
same Class of Loans or Commitments;

 

(2)                                 any amendment relating to:

 

(a)                                 increases in or extensions of the Commitment
of such Defaulting Lender;

 

(b)                                 reductions of principal, interest, fees or
premium applicable to the Loans or Commitments of such Defaulting Lender;

 

71

--------------------------------------------------------------------------------


 

(c)                                  extensions of final maturity or the due
date of any amortization, interest, fee or premium payment applicable to the
Loans or Commitments of such Defaulting Lender;

 

(d)                                 matters requiring the approval of each
Lender in clause (vii) of the proviso to Section 10.08(2).

 

“Reserve Account” has the meaning assigned to such term in Section 2.18(7)(b).

 

“Reserves” means, without duplication of any other reserves or items that are
otherwise addressed or excluded through eligibility criteria, such reserves
(including Accounts Reserves, Ad Valorem Tax Reserves, Inventory Reserves, Rent
Reserves, Designated Cash Management Reserves, reserves for unpaid and accrued
sales tax, reserves for banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts, Designated Hedging Reserves, reserves for
self-insurance healthcare programs for employees, reserves for accrued and
unpaid property taxes, reserves for Canadian priority rights for employee
matters, reserves for uninsured, underinsured, unindemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation, reserves for any judgment Liens that encumber Collateral included in
the Borrowing Base in the amount of such judgment, reserves for adjustments to
costs, cost allocations and purchase price variances, and reserves for extended
or extendible retention of title over Accounts, reserves for Taxes, fees,
assessments, and other governmental charges, the Priority Payable Reserve, the
Wage Earner Protection Act Reserve and other reserves against Eligible Accounts,
Eligible Inventory and Qualified Cash) that the Administrative Agent from time
to time determines in its Reasonable Credit Judgment as being appropriate to
reflect:

 

(1)                                 the impediments to the Administrative
Agent’s ability to realize upon the Collateral included in the Borrowing Base in
accordance with the Loan Documents;

 

(2)                                 claims and liabilities that will need to be
satisfied, or will dilute the amounts received by holders of Loans, in
connection with the realization upon such Collateral or;

 

(3)                                 criteria, events, conditions, contingencies
or risks that adversely affect any component of the Borrowing Base, the
Collateral included therein or the validity or enforceability of the Loan
Documents or any material remedies of the Administrative Agent, the Collateral
Agent, each Issuing Bank and each Lender under the Loan Documents with respect
to such Collateral.

 

The establishment or increase of any Reserve will be limited to the exercise by
the Administrative Agent of Reasonable Credit Judgment, upon at least five
Business Days’ prior written notice to the Borrowers (which notice will include
a reasonably detailed description of the Reserve being established); provided
that upon such notice, the Borrowers will not be permitted to borrow so as to
exceed the applicable Borrowing Base after giving effect to such new or modified
Reserves; provided, further, that any Designated Hedging Reserve or Designated
Cash Management Reserve shall not require such five Business Day prior notice
and shall be effectively immediately upon written notice to the Borrowers. 
During such five Business Day period, the Administrative Agent will, if
requested, discuss any such new or modified Reserve with the Borrowers, and the
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such new or modified Reserve no longer exists or
exists in a manner that would result in the establishment of a lower Reserve or
result in a lesser change, in each case, in a manner and to the extent
reasonably satisfactory to the Administrative Agent.  Notwithstanding anything
to the contrary herein, (a) the amount of any such Reserve or change will have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change and (b) no Reserves or changes will be
duplicative of other reserves (including that reserves for the same the event,
condition or other matter shall not be imposed against more than one of the
U.S. Borrowing Base, the Canadian Borrowing Base, the French Borrowing Bases,
the German

 

72

--------------------------------------------------------------------------------


 

Borrowing Bases, the Spanish Borrowing Base and the U.K. Borrowing Base) or
changes or items that are otherwise addressed, excluded or already accounted for
through eligibility criteria (including collection/advance rates).

 

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, vice president, statutory director, secretary, assistant
secretary or any Financial Officer of such Loan Party (or any other officer or
director with equivalent duties) or any other individual designated in writing
to the Administrative Agent by an existing Responsible Officer of such Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder, including any person authorized by a power of attorney. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party will be conclusively presumed to have been authorized by all
necessary corporate, partnership or other action on the part of such Loan Party
and such Responsible Officer will be conclusively presumed to have acted on
behalf of such Loan Party.  Unless the context requires otherwise, each
reference herein and in any other Loan Document to a Responsible Officer of a
Borrower means and is a reference to a Responsible Officer of Holdings.

 

“Restricted Payments” has the meaning assigned to such term in Section 6.06.

 

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person.  Unless otherwise indicated in this
Agreement, all references to Restricted Subsidiaries will mean Restricted
Subsidiaries of Holdings.

 

“Revolving Facility” means the Revolving Facility Commitments (including any
Incremental Commitments) and the extensions of credit made hereunder by the
Revolving Lenders.

 

“Revolving Facility Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Facility Claims” has the meaning assigned to the term “ABL Claims” in
the Intercreditor Agreement.

 

“Revolving Facility Commitment” means the U.S./Canadian Revolving Facility
Commitment, the European Revolving Facility Commitment and/or the French
Revolving Facility Commitment, as the context may require.  The initial
aggregate amount of the Lenders’ Revolving Facility Commitments is $300 million.

 

“Revolving Facility Credit Exposure” means the U.S. Revolving Facility Credit
Exposure, the Canadian Revolving Facility Credit Exposure, the applicable French
Revolving Facility Exposure, the applicable German Revolving Facility Exposure,
the Spanish Revolving Facility Exposure and/or the U.K. Revolving Facility
Credit Exposure, as the context may require.

 

“Revolving Facility Percentage” means the U.S./Canadian Revolving Facility
Percentage, the European Revolving Facility Percentage and/or the French
Revolving Facility Percentage, as the context may require.

 

“Revolving L/C Exposure” means U.S. Revolving L/C Exposure, Canadian L/C
Exposure, the applicable French Revolving L/C Exposure, the applicable German
L/C Exposure, the Spanish Revolving L/C Exposure and/or the U.K. Revolving L/C
Exposure, as the context may require.

 

“Revolving Lender” means each Lender with a Revolving Facility Commitment or
outstanding Revolving Facility Credit Exposure.

 

73

--------------------------------------------------------------------------------


 

“Revolving Loans” means U.S./Canadian Revolving Loans, European Revolving Loans
and/or French Revolving Loans, as the context may require.

 

“S&P” means Standard & Poor’s Ratings Services or any successor entity thereto.

 

“Sanctioned Country” means a country or territory which is itself the subject or
target of a comprehensive economic or financial sanctions program maintained by
any Sanctions Authority under any Anti-Terrorism Law, including, without
limitation, as of the date of this Agreement, the Crimea region of Ukraine, Cuba
(except in respect of the Canadian Loan Parties), Iran, North Korea, Sudan and
Syria.

 

“Sanctioned Person” means (1) any Person listed in any sanctions list maintained
by any Sanctions Authority, (2) a Canadian Blocked Person, (3) any Person
operating, organized or resident in a Sanctioned Country, or (4) any Person
owned or controlled by any such Person set forth in clauses (1), (2)  or
(3) above.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Sanctions Authority.

 

“Sanctions Authority” means the United States, Canada, the United Nations
Security Council, the European Union (and its member states), the United Kingdom
and the respective governmental institutions of any of the foregoing, including,
without limitation, Her Majesty’s Treasury, OFAC, the U.S. Department of State,
and any other agency of the U.S. or Canadian government.

 

“Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for such currency
for a period equal in length to such Interest Period as displayed on such day
and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Parties” means the collective reference to the Administrative Agent,
the Collateral Agent, the Lenders, any Qualified Counterparty and any Cash
Management Bank.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the U.S. Security Documents, the Canadian Security
Documents, the French Security Documents, the German Security Documents, the
Luxembourg Security Documents, the Spanish Security Documents and/or the U.K.
Security Documents, as the context may require.

 

“Senior Notes” means the notes due 2025 issued by Lux Parent and U.S. Parent
pursuant to the Senior Notes Indenture.

 

“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture and
all other documents evidencing, guaranteeing or otherwise governing the terms of
the Senior Notes.

 

74

--------------------------------------------------------------------------------


 

“Senior Notes Indenture” means that certain Indenture, dated as of July 14,
2017, among the Borrowers party thereto, the guarantors party thereto and
Wilmington Trust, National Association, as trustee (as amended, restated,
supplemented, or otherwise modified from time to time) and any supplemental
indenture or additional indenture to be entered into with respect to the Senior
Notes.

 

“Settlement Date” has the meaning assigned to such term in Section 2.18(2).

 

“Shared Dollar Basket” means, at any time, the greater of (1) $50 million and
(2) 2.0% of Consolidated Total Assets at such time, minus the aggregate amount
of (a) Investments which have been made prior to such time since the Closing
Date in reliance on Section 6.04(28) and which remain outstanding immediately
prior to such time, (b) Restricted Payments which have been made prior to such
time since the Closing Date in reliance on Section 6.06(16) and (c) payments
with respect to any Junior Financing which have been made prior to such time
since the Closing Date in reliance on Section 6.09(2)(c).

 

“Shrink” means Inventory that is lost, misplaced, stolen or otherwise
unaccounted for.

 

“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the Shrink
reflected in current stock ledger of the Borrowers would be reasonably
equivalent to the Shrink calculated as part of the Borrowers’ most recent
physical inventory (it being understood and agreed that no Shrink Reserve
established by the Administrative Agent shall be duplicative of any Shrink as so
reflected in the current stock ledger of the Borrowers or estimated by the
Borrowers for purposes of computing any Borrowing Base other than at month’s
end).

 

“Spain” means the Kingdom of Spain.

 

“Spanish Borrower” and “Spanish Borrowers” have the respective meanings assigned
to such terms in the recitals hereto.

 

“Spanish Borrowing Base” means, at any time, the sum of:

 

(1)                                 85% of the Eligible Accounts owned by the
Spanish Borrowers; plus

 

(2)                                 the positive amount, if any, by which the
U.S. Borrowing Base (after giving effect to any amount of the U.S. Borrowing
Base included in any other Borrowing Base (other than the U.S. Borrowing Base))
exceeds the U.S. Revolving Facility Credit Exposure; less

 

(3)                                 Reserves.

 

Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral owned by the Spanish Borrowers will immediately be
included in the Spanish Borrowing Base at a value equal to the Acquired Asset
Borrowing Base Calculation thereof; provided, that if the Borrowers have not
delivered, at their expense, a customary field examination and inventory
appraisal reasonably acceptable to Administrative Agent within 90 days of the
acquisition of such Acquired Asset ABL Priority Collateral (or such longer
period as the Administrative Agent may reasonably agree), such Acquired Asset
ABL Priority Collateral will cease to be eligible for inclusion in the Spanish
Borrowing Base.

 

“Spanish Civil Code” means the Spanish Civil Code approved by Royal Decree on 24
July 1889, as amended from time to time.

 

75

--------------------------------------------------------------------------------


 

“Spanish Civil Procedure Law” means Law 1/2000 of 7 January (Ley 1/2000, de 7 de
enero, de Enjuiciamiento Civil), as amended from time to time.

 

“Spanish Code of Commerce” mean the Spanish Code of Commerce approved by Royal
Decree, dated 22nd August 1885.

 

“Spanish Companies Act” means Royal Legislative Decree 1/2010 (Real Decreto
Legislativo 1/2010, de 2 de julio, por el que se aprueba el texto refundido de
la Ley de Sociedades de Capital), as amended from time to time.

 

“Spanish Guarantor” means:  (1) each Wholly Owned Subsidiary of Holdings
organized under the laws of Spain (other than any Excluded Subsidiary) on the
Closing Date or (2) each Wholly Owned Subsidiary of Holdings organized under the
laws of Spain that becomes, or is required to become, a party to the Spanish
Security Documents after the Closing Date pursuant to Section 5.10.

 

“Spanish Insolvency Law” means the Spanish Insolvency Law 22/2003, dated 9
July (Ley 22/2003, de 9 de julio, Concursal), as amended from time to time.

 

“Spanish Issuing Bank Fees” has the meaning assigned to such term pursuant to
Section 2.12(6).

 

“Spanish L/C Participation Fee” has the meaning assigned to such term pursuant
to Section 2.12(6).

 

“Spanish Lender” means a Lender who is: (i) a Spanish tax-resident financial
institution (entidad de crédito or establecimiento financiero de crédito) duly
registered before the Bank of Spain as identified in paragraph (c) of article 61
of the Spanish Corporate Income Tax regulations approved by the Spanish Royal
Decree 634/2015, of 10 July, as amended or restated (the “Spanish CIT
regulations”); (ii) a Spanish tax-resident securitization fund as identified in
paragraph (k) of article 61 of the Spanish CIT regulations; or (iii) a permanent
establishment in Spain of a non-Spanish tax resident financial institution that
is duly registered before the Bank of Spain, as identified in the second
paragraph of article 8.1 of the Spanish Non-residents Income Tax regulations
approved by Spanish Royal Decree 1776/2004, of 30 July, as amended or restated.

 

“Spanish Line Cap” means the lesser of (1) the aggregate amount of European
Revolving Facility Commitments and (2) the Spanish Borrowing Base then in
effect.

 

“Spanish Loan Parties” means the Spanish Borrowers and the Spanish Guarantors.

 

“Spanish Obligations” means:

 

(1)                                 all amounts owing to any Agent, any Issuing
Bank or any Lender from a Spanish Loan Party pursuant to the terms of this
Agreement or any other Loan Document, including all interest and expenses
accrued or accruing (or that would, absent the commencement of an insolvency or
liquidation proceeding, accrue) after the commencement by or against any Spanish
Loan Party of any proceeding under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state, province,
territory or foreign bankruptcy, insolvency, receivership or similar law naming
such Spanish Loan Party as the debtor in such proceeding, in accordance with and
at the rate specified in this Agreement, whether or not the claim for such
interest or expense is allowed or allowable as a claim in such proceeding;

 

76

--------------------------------------------------------------------------------


 

(2)                                 all amounts owing from a Spanish Loan Party
to any Qualified Counterparty under any Specified Hedge Agreement; and

 

(3)                                 any Cash Management Obligations of any
Spanish Loan Party;

 

provided that:

 

(a)                                 the Obligations of any Spanish Loan Party
under any Specified Hedge Agreement and Cash Management Obligations will be
secured and Guaranteed pursuant to the Spanish Security Documents only to the
extent that, and for so long as, the other Spanish Obligations are so secured
and Guaranteed; and

 

(b)                                 any release of Collateral or Guarantors
effected in the manner permitted by this Agreement, the Guaranty or any Spanish
Security Document and the Guaranty as provided by a Spanish Loan Party will not
require the consent of any Cash Management Bank or Qualified Counterparty
pursuant to any Loan Document.

 

“Spanish Obligations Guarantors” means each Loan Party which has provided a
guaranty of the Spanish Obligations pursuant to the Guaranty (and subject to the
limitations set forth therein), in each case excluding any Excluded Subsidiary
and subject to the Guaranty and Security Principles.

 

“Spanish Overadvance” has the meaning assigned to such term in Section 2.01(2).

 

“Spanish Protective Advance” has the meaning assigned to such term in
Section 2.01(3).

 

“Spanish Public Document” means, a “documento público”, being either an
“escritura pública” or a “póliza o efecto intervenido por fedatario público”.

 

“Spanish Qualifying Lender” means a Lender that is beneficially entitled to
interest payable to such Lender under this Agreement and is an EU Lender, a
Spanish Lender or a Spanish Treaty Lender.

 

“Spanish Revolving Facility Credit Exposure” means, at any time, the sum of the
following amounts:

 

(1)                                 the aggregate principal amount of the
European Revolving Loans made to the Spanish Borrowers outstanding at such time;
and

 

(2)                                 the Spanish Revolving L/C Exposure with
respect to Letters of Credit issued on behalf of the Spanish Borrowers at such
time.

 

The Spanish Revolving Facility Credit Exposure of any Revolving Lender at any
time will be, subject to adjustment as expressly provided in Section 2.23, the
product of (a) such Revolving Lender’s European Revolving Facility Percentage
and (b) the aggregate Spanish Borrower Revolving Facility Credit Exposure of all
Revolving Lenders, collectively, at such time.

 

“Spanish Revolving L/C Exposure” means, at any time, the sum of (1) the
aggregate undrawn face amount of all European Letters of Credit issued on behalf
of the Spanish Borrowers outstanding at such time and (2) the aggregate
principal amount of all European L/C Disbursements made with respect to European
Letters of Credit issued on behalf of the Spanish Borrowers that have not yet

 

77

--------------------------------------------------------------------------------


 

been reimbursed at such time.  The Spanish Revolving L/C Exposure of any
Revolving Lender at any time will mean its European Revolving Facility
Percentage of the aggregate Spanish Revolving L/C Exposure at such time.  For
all purposes of this Agreement, if on any date of determination a European
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such European Letter of
Credit will be deemed to be “outstanding” in the amount so remaining available
to be drawn.  Unless otherwise specified herein, the amount of a European Letter
of Credit at any time will be deemed to be the stated amount of such European
Letter of Credit in effect at such time; provided that, with respect to any
European Letter of Credit that by its terms or the terms of any document related
thereto provides for one or more automatic increases in the stated amount
thereof, the amount of such European Letter of Credit will be deemed to be the
maximum stated amount of such European Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

“Spanish Royal Decree 5/2005” means the Royal Decree Law 5/2005 of 11 March 2005
of urgent reforms for the productivity and for the improvement of the public
sector contracting (Real Decreto Ley 5/2005, de 11 de marzo, de reformas
urgentes para el impulso de la productividad y para la mejora de la contratación
pública), as amended from time to time.

 

“Spanish Security Documents” means the collective reference to those documents
identified as “Initial Spanish Security Documents” on Schedule 1.01(3) and each
of the security agreements and other instruments and documents executed and
delivered by any Spanish Loan Party pursuant thereto or pursuant to
Section 5.10.

 

“Spanish Treaty Lender” means a Lender who:

 

(3)                                 is treated as a resident of a Spanish Treaty
State for purposes of a Spanish Treaty;

 

(4)                                 does not carry on a business in Spain
through a permanent establishment therein with which such Lender’s interest in
the relevant Loan is effectively connected; and

 

(5)                                 fulfils any conditions which must be
fulfilled under that Spanish Treaty to obtain full exemption from Spanish tax on
interest payable to that Lender in respect of an advance under a Loan Document,
including the completion of any necessary procedural formalities.

 

For the avoidance of doubt, a Lender with respect to a Spanish Loan Party that
is a bank or other financial institution claiming the benefits of the Treaty
between Spain and the United States of America dated February 22, 1990, shall
have the status of a Spanish Treaty Lender, even if interest payable to that
Lender is not fully exempted from Spanish tax under the Treaty between Spain and
the United States of America.

 

“Spanish Treaty State” means a jurisdiction having a double tax treaty (a
“Spanish Treaty”) in force with Spain, making provision for full (or partial in
the case of the Treaty between Spain and the United States of America) exemption
from tax imposed by Spain on interest.

 

“Special Closing Date Payments” means Restricted Payments and/or cash payments
or other distributions in cash in respect of, or redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing
owing to Huntsman and its Subsidiaries in an aggregate principal amount not to
exceed the net proceeds of the Term Loans and the Senior Notes.

 

78

--------------------------------------------------------------------------------


 

“Specified Event of Default” means any Event of Default under Section 8.01(2),
8.01(3) (solely with respect to payments of interest and Fees),
8.01(8) or 8.01(9).

 

“Specified Foreign Jurisdiction” means Canada, France, Germany, Luxembourg,
Spain and the United Kingdom.

 

“Specified Hedge Agreement” means any Hedge Agreement entered into or assumed
between or among Holdings or any Subsidiary of Holdings and any Qualified
Counterparty and designated by the Qualified Counterparty and Holdings in
writing to the Administrative Agent as a “Specified Hedge Agreement” under this
Agreement (but only if such Hedge Agreement has not been designated as a
“Specified Hedge Agreement” under the Term Loan Credit Agreement) and it being
understood that one notice of such designation with respect to a specified ISDA
Master Agreement may designate all transactions thereunder as being a “Specified
Hedge Agreement”, without the need for separate notices for each individual
transaction thereunder.

 

“Specified Hedge Obligations” means all amounts owing to any Qualified
Counterparty under any Specified Hedge Agreement.

 

“Specified Transaction” means any Investment (including any Limited Condition
Acquisition), disposition, incurrence or repayment of Indebtedness, Restricted
Payment, Subsidiary designation, Incremental Facility that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis”; provided
that any increase in the Commitments (including, for this purpose, any
Incremental Commitment or Extended Commitment) above the amount of Commitments
in effect on the Closing Date, for purposes of this “Specified Transaction”
definition, shall be deemed to be fully drawn; provided, further, that, at
Holdings’ election, any such Specified Transaction (other than a Restricted
Payment) having an aggregate value of less than $5,000,000 shall not be
calculated on a “Pro Forma Basis.”

 

“Specified UK Plans” means the Tioxide Europe Ltd Pension Plan, the Huntsman
Global Pension Scheme and the Tioxide Europe Ltd Non-Qualified Plan.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by Holdings or
any Subsidiary of such Borrower that a Responsible Officer of Holdings has
determined in good faith to be customary in a Receivables Financing including
those relating to the servicing of the assets of a Receivables Subsidiary, it
being understood that any Receivables Repurchase Obligation will be deemed to be
a Standard Securitization Undertaking.

 

“Standby Letters of Credit” means standby letters of credit issued for any
lawful purposes of Holdings and its Subsidiaries.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the

 

79

--------------------------------------------------------------------------------


 

maximum reserve percentage (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject with respect to the Adjusted LIBOR Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentage shall include those imposed
pursuant to such Regulation D.  Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Sterling” and “£” means the lawful currency of the United Kingdom.

 

“Sterling Equivalent” shall mean, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Sterling, determined by
Administrative Agent on the basis of the Spot Rate for the purchase of Sterling
with Dollars.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which (1) Equity Interests having
ordinary voting power (other than Equity Interests having such power only by
reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership, limited liability company or other
entity are at the time owned by such Person; or (2) more than 50.0% of the
Equity Interests are at the time owned by such Person.  Unless otherwise
indicated in this Agreement, all references to Subsidiaries will mean
Subsidiaries of Holdings.

 

“Subsidiary Loan Parties” means (1) each Wholly Owned Subsidiary of Holdings
(other than the Borrowers) on the Closing Date (other than any Excluded
Subsidiary); and (2) each Wholly Owned Subsidiary (other than any Excluded
Subsidiary) of Holdings that becomes, or is required to become, a party to the
US Collateral Agreement or any other Security Document after the Closing Date
pursuant to Section 5.10.

 

“Supermajority Revolving Lenders” means, at any time, Lenders having
(1) Revolving Facility Credit Exposure and (2)  Available Unused Commitments
that, taken together, represent more than 66.67% of the sum of (a) all Revolving
Facility Credit Exposure and (b) the total Available Unused Commitments
outstanding at such time.  The Revolving Facility Credit Exposure and Available
Unused Commitments of any Defaulting Lender will be disregarded in determining
Supermajority Revolving Lenders.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” means a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” means a request by the Borrowers for a Swingline
Loan, which shall be substantially in the form of Exhibit D.

 

“Swingline Commitment” means, with respect to any Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04(1)(x).  The aggregate amount of the Swingline Commitments on the
Closing Date is $30 million.

 

80

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
outstanding Swingline Borrowings made to U.S. Borrowers at such time.  The
Swingline Exposure of any Revolving Lender at any time will mean its
U.S./Canadian Revolving Facility Percentage of the aggregate Swingline Exposure
at such time.

 

“Swingline Lender” means, JPMCB, in its capacity as a lender of Swingline Loans.

 

“Swingline Loans” means the swingline loans made to the U.S. Borrowers pursuant
to Section 2.04(1)(x).

 

“Syndication Agent” means Citigroup Global Markets Inc. in its capacity as
Syndication Agent.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
charges, deductions and withholdings in the nature or on account of tax
(including backup withholding) imposed by any Governmental Authority and
including any penalty or interest payable in connection with any failure to pay
(or to declare taxable profits) or any delay in paying any of the same (or
declaring taxable profits) related thereto.

 

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under any Loan Document, other than a FATCA Deduction.

 

“TEG Letter” means each letter from the Administrative Agent provided to a
French Borrower from time to time pursuant to Section 2.24 (Effective Global
Rate).

 

“Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated as of
August 8, 2017, among Holdings, Lux Parent, U.S. Parent, the lenders party
thereto and JPMCB, as administrative agent and collateral agent, initially in
respect of $375 million of term loans made available on the Closing Date, as
such document may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof.

 

“Term Loan Documents” means the Term Loan Credit Agreement and the other “Loan
Documents” under and as defined in the Term Loan Credit Agreement, as each such
document may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof.

 

“Term Loan Security Documents” means the “Security Documents” as defined in the
Term Loan Credit Agreement.

 

“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Credit Agreement.

 

“Term Loans” means the “Term Loans” as defined in the Term Loan Credit
Agreement.

 

“Term Priority Collateral” means “Term Loan Priority Collateral” as defined in
the Intercreditor Agreement.

 

“Title Company” has the meaning assigned to such term in Section 5.10(2)(c).

 

81

--------------------------------------------------------------------------------


 

“Title Policy” has the meaning assigned to such term in Section 5.10(2)(c).

 

“Total Net Leverage Ratio” means, as of any date, the ratio of Consolidated
Total Net Debt as of such date to Consolidated EBITDA for the most recent four
fiscal quarter period for which Required Financial Statements have been
delivered (or were required to be delivered), calculated on a Pro Forma Basis.

 

“Trade Letters of Credit” means trade letters of credit issued in support of
trade obligations of Holdings or the Subsidiaries incurred in the ordinary
course of business.

 

“tranche” has the meaning assigned to such term in Section 2.22(1).

 

“Transaction Documents” means the Loan Documents, the Term Loan Documents and
the Senior Notes Documents.

 

“Transactions” means, collectively, the transactions contemplated to occur
pursuant to the Transaction Documents, including:

 

(1)                                 the consummation of the Venator
Consolidation Transactions;

 

(2)                                 the execution and delivery of the Loan
Documents, the creation of the Liens pursuant to the Security Documents and the
initial borrowings hereunder;

 

(3)                                 the execution and delivery of the Term Loan
Documents, the creation of the Liens pursuant to the Term Loan Security
Documents and the initial borrowings under the Term Loan Credit Agreement;

 

(4)                                 the execution and delivery of the Senior
Notes Documents and the issuance of the Senior Notes;

 

(5)                                 the Initial Venator Distribution
Transaction;

 

(6)                                 the Huntsman Release;

 

(7)                                 the Special Closing Date Payment; and

 

(8)                                 the payment of all fees, costs and expenses
in connection with the foregoing.

 

“Treaty Lender” means a Lender which:

 

(1)                                 is treated as resident of a Treaty State for
the purposes of the Treaty;

 

(2)                                 does not carry on business in the
jurisdiction of incorporation of the relevant Loan Party through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected;

 

(3)                                 is acting from a Facility Office situated in
its jurisdiction or incorporation; and

 

(4)                                 fulfils any other conditions which must be
fulfilled under the relevant Treaty by residents of the Treaty State for such
residents to obtain full exemption from Tax imposed on any

 

82

--------------------------------------------------------------------------------


 

payment received or accrued under the relevant Loan Document by the jurisdiction
of incorporation of the relevant Loan Party, subject to the completion of any
necessary procedural formalities.

 

“Treaty State” means a jurisdiction having a double taxation agreement with the
jurisdiction of the relevant Loan Party (a “Treaty”), which makes provision for
full exemption from Tax imposed on any payment received or accrued under the
relevant Loan Document payments.

 

“Trust Account” means any accounts or trusts used solely to hold Trust Funds.

 

“Trust Funds” means, to the extent segregated from other assets of the Loan
Parties in a segregated account that contains amounts comprised solely and
exclusively of such Trust Funds, cash, Cash Equivalents or other assets
comprised solely of:

 

(1)                                 funds used for payroll and payroll taxes and
other employee benefit payments to or for the benefit of such Loan Party’s
employees;

 

(2)                                 all taxes required to be collected, remitted
or withheld (including federal and state withholding taxes (including the
employer’s share thereof));

 

(3)                                 (a) proceeds from the issuance of
Indebtedness, (b) proceeds from the sale or disposition of assets (other than
ABL Priority Collateral) and (c) proceeds of insurance and condemnation awards
(and payments in lieu thereof) relating to any assets (other than ABL Priority
Collateral) in each of clauses (a), (b) and (c), to the extent such cash or
permitted investment is required to be deposited in an account pursuant to the
documentation governing any indebtedness having a first priority lien on any
such assets; and

 

(4)                                 any other funds which Holdings or any of the
Restricted Subsidiaries holds in trust or as an escrow or fiduciary for another
person which is not a Restricted Subsidiary of Holdings.

 

“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” means Adjusted
LIBOR Rate, CDOR Rate or ABR, as applicable.

 

“U.K. Borrower” and “U.K. Borrowers” have the respective meanings assigned to
such terms in the recitals hereto.

 

“U.K. Borrowing Base” means, at any time, the sum of:

 

(1)                                 85% of the Eligible Accounts owned by the
U.K. Borrowers; plus

 

(2)                                 the lesser of (i) 65% of the Cost of
Eligible Inventory owned by the U.K. Borrowers and (ii) 85% of the Net Orderly
Liquidation Value of Eligible Inventory owned by the U.K. Borrowers; plus

 

(3)                                 the positive amount, if any, by which the
U.S. Borrowing Base (after giving effect to any amount of the U.S. Borrowing
Base included in any other Borrowing Base (other than the U.S. Borrowing Base))
exceeds the U.S. Revolving Facility Credit Exposure; less

 

(4)                                 Reserves.

 

83

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral owned by the U.K. Borrowers will immediately be included
in the U.K. Borrowing Base at a value equal to the Acquired Asset Borrowing Base
Calculation thereof; provided, that if the Borrowers have not delivered, at
their expense, a customary field examination and inventory appraisal  reasonably
acceptable to Administrative Agent within 90 days of the acquisition of such
Acquired Asset ABL Priority Collateral (or such longer period as the
Administrative Agent may reasonably agree), such Acquired Asset ABL Priority
Collateral will cease to be eligible for inclusion in the U.K. Borrowing Base.

 

“U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which contains the scheme
reference number and jurisdiction of tax residence provided by the relevant U.K.
Treaty Lender pursuant to Section 2.17(6)(e)(ii), and is filed with HM Revenue &
Customs: (a) within 30 days of the relevant U.K. Treaty Lender providing its
scheme reference number and jurisdiction of tax residence pursuant to
Section 2.17(6)(e)(i); or (b) if the relevant Borrower becomes a party hereunder
after the date of this Agreement and the relevant U.K. Treaty Lender has already
provided such information, within 30 days of the date on which that Borrower
becomes a party under this Agreement.

 

“U.K. CTA” means the U.K. Corporation Tax Act 2009.

 

“U.K. Guarantor” means:  (1) each Wholly Owned Subsidiary of Holdings
incorporated in England and Wales (other than any Excluded Subsidiary) on the
Closing Date, (2) Holdings or (3) each Wholly Owned Subsidiary of Holdings
incorporated in England and Wales that becomes, or is required to become, a
party to the U.K. Security Documents after the Closing Date pursuant to
Section 5.10.

 

“U.K. Issuing Bank Fees” has the meaning assigned to such term pursuant to
Section 2.12(7).

 

“U.K. ITA” means the U.K. Income Tax Act 2007.

 

“U.K. L/C Participation Fee” has the meaning assigned to such term pursuant to
Section 2.12(7).

 

“U.K. Line Cap” means the lesser of (1) the aggregate amount of European
Revolving Facility Commitments and (2) the U.K. Borrowing Base then in effect.

 

“U.K. Loan Parties” means the U.K. Borrowers and the U.K. Guarantors.

 

“U.K. Non-Bank Lender” means a Lender in respect of a U.K. Borrower which gives
a U.K. Tax Confirmation.

 

“U.K. Obligations” means:

 

(1)                                 all amounts owing to any Agent, any Issuing
Bank or any Lender from a U.K. Loan Party pursuant to the terms of this
Agreement or any other Loan Document, including all interest and expenses
accrued or accruing (or that would, absent the commencement of an insolvency or
liquidation proceeding, accrue) after the commencement by or against any U.K.
Loan Party of any proceeding under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state, province or
foreign bankruptcy, insolvency, receivership or similar law naming such U.K.
Loan Party as the debtor in such proceeding, in accordance with and at the rate
specified in this Agreement, whether or not the claim for such interest or
expense is allowed or allowable as a claim in such proceeding;

 

84

--------------------------------------------------------------------------------


 

(2)                                 all amounts owing from a U.K. Loan Party to
any Qualified Counterparty under any Specified Hedge Agreement; and

 

(3)                                 any Cash Management Obligations of any U.K.
Loan Party;

 

provided that:

 

(a)                                 the Obligations of any U.K. Loan Party under
any Specified Hedge Agreement and Cash Management Obligations will be secured
and Guaranteed pursuant to the U.K. Security Documents and the Guaranty as
provided by a U.K. Loan Party only to the extent that, and for so long as, the
other U.K. Obligations are so secured and Guaranteed; and

 

(b)                                 any release of Collateral or Guarantors
effected in the manner permitted by this Agreement, the Guaranty or any U.K.
Security Document will not require the consent of any Cash Management Bank or
Qualified Counterparty pursuant to any Loan Document.

 

“U.K. Obligations Guarantors” means each Loan Party which has provided a
guaranty of the U.K. Obligations pursuant to the Guaranty (and subject to the
limitations set forth therein), in each case excluding any Excluded Subsidiary
and subject to the Guaranty and Security Principles.

 

“U.K. Overadvance” has the meaning assigned to such term in Section 2.01(2).

 

“U.K. Protective Advance” has the meaning assigned to such term in
Section 2.01(3).

 

“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) a Lender: (i) which is a bank (as defined for the purpose of section
879 of the U.K. ITA) making an advance under a Loan Document and is within the
charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the U.K. CTA; or (ii) in respect of an advance made
under a Loan Document by a person that was a bank (as defined for the purpose of
section 879 of the U.K. ITA) at the time that that advance was made and within
the charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance; or (b) a Lender which is: (i) a company resident in the
United Kingdom for U.K. tax purposes; or (ii) a partnership each member of which
is: (1) a company so resident in the United Kingdom; or (2) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the U.K. CTA) of that company; or (c) a U.K. Treaty Lender.

 

“U.K. Revolving Facility Credit Exposure” means, at any time, the sum of the
following amounts:

 

(1)                                 the aggregate principal amount of the
European Revolving Loans made to the U.K. Borrowers outstanding at such time;
and

 

(2)                                 the U.K. Revolving L/C Exposure with respect
to Letters of Credit issued on behalf of the U.K. Borrowers at such time.

 

85

--------------------------------------------------------------------------------


 

The U.K. Revolving Facility Credit Exposure of any Revolving Lender at any time
will be, subject to adjustment as expressly provided in Section 2.23, the
product of (a) such Revolving Lender’s European Revolving Facility Percentage
and (b) the aggregate U.K. Borrower Revolving Facility Credit Exposure of all
Revolving Lenders, collectively, at such time.

 

“U.K. Revolving L/C Exposure” means, at any time, the sum of (1) the aggregate
undrawn face amount of all European Letters of Credit issued on behalf of the
U.K. Borrowers outstanding at such time and (2) the aggregate principal amount
of all European L/C Disbursements made with respect to European Letters of
Credit issued on behalf of the U.K. Borrowers that have not yet been reimbursed
at such time.  The U.K. Revolving L/C Exposure of any Revolving Lender at any
time will mean its European Revolving Facility Percentage of the aggregate U.K.
Revolving L/C Exposure at such time.  For all purposes of this Agreement, if on
any date of determination a European Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices, International Chamber of
Commerce No. 590, such European Letter of Credit will be deemed to be
“outstanding” in the amount so remaining available to be drawn.  Unless
otherwise specified herein, the amount of a European Letter of Credit at any
time will be deemed to be the stated amount of such European Letter of Credit in
effect at such time; provided that, with respect to any European Letter of
Credit that by its terms or the terms of any document related thereto provides
for one or more automatic increases in the stated amount thereof, the amount of
such European Letter of Credit will be deemed to be the maximum stated amount of
such European Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

“U.K. Security Documents” means the collective reference to those documents
identified as “Initial U.K. Security Documents” on Schedule 1.01(3) and each of
the security agreements and other instruments and documents governed by English
law under which a Lien is granted in favor of the Collateral Agent executed and
delivered by any U.K. Loan Party pursuant thereto or pursuant to Section 5.10.

 

“U.K. or “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.

 

“U.K. Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a partnership each member of
which is: (i) a company so resident in the United Kingdom; or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (c) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the U.K. CTA) of that company.

 

“U.K. Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under a Loan Document, other than a
FATCA Deduction.

 

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.

 

86

--------------------------------------------------------------------------------


 

“U.K. Treaty Lender” means a Lender which:

 

(1)                                 is treated as a resident of a U.K. Treaty
State for the purposes of a U.K. Treaty;

 

(2)                                 does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected; and

 

(3)                                 fulfils any conditions which must be
fulfilled under that double taxation agreement to obtain full exemption from
United Kingdom tax on interest payable to that Lender in respect of an advance
under a Loan Document, including the completion of any necessary procedural
formalities.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.

 

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents of
Holdings and its Restricted Subsidiaries as of such date that would not appear
as “restricted” on the Required Financial Statements, determined on a
consolidated basis in accordance with GAAP, determined based upon the most
recent quarter-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis.

 

“Unrestricted Subsidiary” means any Subsidiary of Holdings specified on Schedule
1.01(4) as of the Closing Date and any other Subsidiary of Holdings (other than
the Borrowers) designated by Holdings as an Unrestricted Subsidiary hereunder
after the Closing Date by written notice to the Administrative Agent, unless in
each case such Subsidiary has been subsequently re-designated as a Restricted
Subsidiary by Holdings hereunder; provided that Holdings will only be permitted
to so designate a new Unrestricted Subsidiary after the Closing Date or
subsequently re-designate any such Unrestricted Subsidiary as a Restricted
Subsidiary (by written notice to the Administrative Agent) if:

 

(1)                                 no Event of Default is continuing; provided,
that if such Subsidiary is being designated as an Unrestricted Subsidiary in
connection with a Limited Condition Acquisition, (a) at Holdings’ option, the
date of determination of such condition shall be the LCA Test Date and (b) on
the date such Subsidiary is designated as an Unrestricted Subsidiary, no
Specified Event of Default shall have occurred and be continuing or would exist
immediately after such designation;

 

(2)                                 such designation or re-designation would not
cause an Event of Default; provided, that if such Subsidiary is being designated
as an Unrestricted Subsidiary in connection with a Limited Condition
Acquisition, (a) at Holdings’ option, the date of determination of such
condition shall be the LCA Test Date and (b) on the date such Subsidiary is
designated as an Unrestricted Subsidiary, such designation or re-designation
would not cause a Specified Event of Default; and

 

(3)                                 compliance with the Payment Conditions.

 

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary will
constitute an Investment for purposes of Section 6.04.  The redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary will be deemed to be an
incurrence at the time of such designation of Indebtedness of such Unrestricted
Subsidiary and the Liens on the assets of such Unrestricted Subsidiary, in each
case outstanding on the date of such redesignation.

 

87

--------------------------------------------------------------------------------


 

“U.S. Alternate Base Rate” means, for any date, a fluctuating rate per annum
equal to the highest of (1) the NYFRB Rate in effect on such day plus ½ of 1%,
(2) the Prime Rate in effect on such day, or (3) the Adjusted LIBOR Rate
plus 1.00% (and if, at any time, any such rate is below zero, the U.S. Alternate
Base Rate shall be deemed to be zero at such time); provided that for the
purpose of this definition, any change in the ABR due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBOR Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBOR Rate, respectively.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Borrower” and “U.S. Borrowers” have the respective meanings assigned to
such terms in the recitals hereto.

 

“U.S. Borrowing Base” means, at any time, the sum of:

 

(1)                                 85% of the Eligible Accounts held by the
U.S. Borrowers and the U.S. Guarantors; plus

 

(2)                                 The lesser of (i) 65% of the Cost of
Eligible Inventory owned by the U.S. Borrowers or the U.S. Guarantors  and
(ii) 85% of the Net Orderly Liquidation Value of Eligible Inventory held by the
U.S. Borrowers and the U.S. Guarantors; plus

 

(3)                                 At the option of the U.S. Borrowers, 100% of
Qualified Cash of the U.S. Borrowers and the U.S. Guarantors; provided that, at
any time, the aggregate amount of Qualified Cash included in the U.S. Borrowing
Base, together with the aggregate amount of Qualified Cash included in the
Canadian Borrowing Base, shall not exceed $15 million; less

 

(4)                                 Reserves; less

 

(5)                                 the amount, if any, of the U.S. Borrowing
Base included in any other Borrowing Base (calculated immediately after giving
effect to such amount of the U.S. Borrowing Base included in any other Borrowing
Base).

 

Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral owned by a U.S. Borrower or a U.S. Guarantor will
immediately be included in the U.S. Borrowing Base at a value equal to the
Acquired Asset Borrowing Base Calculation thereof; provided, that if the
Borrowers have not delivered, at their expense, a customary field examination
and inventory appraisal reasonably acceptable to Administrative Agent
within 90 days of the acquisition of such Acquired Asset ABL Priority Collateral
(or such longer period as the Administrative Agent may reasonably agree), such
Acquired Asset ABL Priority Collateral will cease to be eligible for inclusion
in the U.S. Borrowing Base.

 

“U.S./Canadian L/C Disbursement” means a payment or disbursement made by an
Issuing Bank pursuant to a U.S./Canadian Letter of Credit.

 

“U.S./Canadian Letter of Credit” has the meaning assigned to such term pursuant
to Section 2.05.

 

“U.S./Canadian Letter of Credit Commitment” means, with respect to each Issuing
Bank, the commitment of such Issuing Bank to issue U.S./Canadian Letters of
Credit pursuant to

 

88

--------------------------------------------------------------------------------


 

Section 2.05.  The U.S./Canadian Letter of Credit Commitments of each of the
Issuing Banks on the Closing Date shall be those Commitments listed on
Schedule 2.01 hereto.  Any Issuing Bank shall be permitted at any time to
increase its U.S./Canadian Letter of Credit Commitment with the written consent
of Holdings and notice to the Administrative Agent of such increase, so long as
all Issuing Bank’s U.S./Canadian Letter of Credit Commitments do not exceed the
U.S./Canadian Letter of Credit Sublimit.

 

“U.S./Canadian Letter of Credit Sublimit” means the aggregate
U.S./Canadian Letter of Credit Commitments of the Issuing Banks, in an amount
not to exceed $15 million.

 

“U.S./Canadian Revolving Facility” means the U.S./Canadian Revolving Facility
Commitments (including any Incremental Commitments that are U.S./Canadian
Revolving Facility Commitments) and the extensions of credit made hereunder by
the U.S./Canadian Revolving Lenders.

 

“U.S./Canadian Revolving Facility Commitment” means, with respect to a Lender,
the commitment of such Lender, if any, to make U.S./Canadian Revolving Loans
pursuant to Section 2.01, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s U.S./Canadian Revolving Facility
Credit Exposure hereunder, as such commitment may be (1) reduced from time to
time pursuant to Section 2.08, (2) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 10.04 or
(3) increased from time to time under Section 2.21.  The initial amount of each
Lender’s U.S./Canadian Revolving Facility Commitment is set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
has assumed its U.S./Canadian Revolving Facility Commitment, as applicable.  The
initial aggregate amount of the Lenders’ U.S./Canadian Revolving Facility
Commitments is $120 million.

 

“U.S./Canadian Revolving Facility Credit Exposure” means the sum of the Canadian
Borrower Revolving Facility Credit Exposure and the U.S. Revolving Facility
Credit Exposure.

 

“U.S./Canadian Revolving Facility Percentage” means, with respect to any
Revolving Lender, the percentage of the total U.S./Canadian Revolving Facility
Commitments represented by such Lender’s U.S./Canadian Revolving Facility
Commitment.  If the U.S./Canadian Revolving Facility Commitments have terminated
or expired, the U.S./Canadian Revolving Facility Percentages will be determined
based upon the U.S./Canadian Revolving Facility Commitments most recently in
effect, giving effect to any assignments pursuant to Section 10.04.

 

“U.S./Canadian Revolving L/C Exposure” means the sum of the Canadian Revolving
L/C Exposure and the U.S. Revolving L/C Exposure.

 

“U.S./Canadian Revolving Loans” has the meaning assigned to such term in
Section 2.01(1) and will include any Canadian Overadvances, Canadian Protective
Advances, U.S. Overadvances and U.S. Protective Advances.

 

“U.S. Collateral Agreement” means the ABL Guarantee and Collateral Agreement
dated as of the Closing Date, among the U.S. Loan Parties and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time.

 

“U.S. Excluded Assets” means “Excluded Assets” as defined in the U.S. Collateral
Agreement.

 

“U.S. Excluded Equity Interests” means “Excluded Equity Interests” as defined in
the U.S. Collateral Agreement.

 

89

--------------------------------------------------------------------------------


 

“U.S. Guarantors” means:  (1) each Wholly Owned Subsidiary of Holdings on the
Closing Date that is a Domestic Subsidiary (other than any Excluded Subsidiary)
and (2) each Wholly Owned Subsidiary (other than any Excluded Subsidiary) of
Holdings that is a Domestic Subsidiary and becomes, or is required to become, a
party to the U.S. Collateral Agreement after the Closing Date pursuant to
Section 5.10.

 

“U.S. Issuing Bank Fees” has the meaning assigned to such term pursuant to
Section 2.12(2).

 

“U.S. L/C Participation Fee” has the meaning assigned to such term pursuant to
Section 2.12(2).

 

“U.S. Line Cap” means, at any time, the lesser of (1) the aggregate amount of
U.S./Canadian Revolving Facility Commitments and (2) the U.S. Borrowing Base
then in effect.

 

“U.S. Loan Parties” means the U.S. Borrowers and the U.S. Guarantors.

 

“U.S. Obligations” means:

 

(1)                                 all amounts owing to any Agent, any Issuing
Bank or any Lender from a U.S. Loan Party pursuant to the terms of this
Agreement or any other Loan Document, including all interest and expenses
accrued or accruing (or that would, absent the commencement of an insolvency or
liquidation proceeding, accrue) after the commencement by or against any U.S.
Loan Party of any proceeding under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state, province or
foreign bankruptcy, insolvency, receivership or similar law naming such U.S.
Loan Party as the debtor in such proceeding, in accordance with and at the rate
specified in this Agreement, whether or not the claim for such interest or
expense is allowed or allowable as a claim in such proceeding;

 

(2)                                 all amounts owing from a U.S. Loan Party to
any Qualified Counterparty under any Specified Hedge Agreement; and

 

(3)                                 any Cash Management Obligations of any U.S.
Loan Party;

 

provided that:

 

(a)                                 the Obligations of any U.S. Loan Party under
any Specified Hedge Agreement and Cash Management Obligations will be secured
and Guaranteed pursuant to the U.S. Security Documents and the Guaranty as
provided by a U.S. Loan Party only to the extent that, and for so long as, the
other U.S. Obligations are so secured and Guaranteed; and

 

(b)                                 any release of Collateral or Guarantors
effected in the manner permitted by this Agreement, the Guaranty or any U.S.
Security Document will not require the consent of any Cash Management Bank or
Qualified Counterparty pursuant to any Loan Document.

 

“U.S. Obligations Guarantors” means each Loan Party which has provided a
guaranty of the U.S. Obligations pursuant to the Guaranty (and subject to the
limitations set forth therein), in each case excluding any Excluded Subsidiary
and subject to the Guaranty and Security Principles, in the case of each such
Loan Party that is not a U.S. Person.

 

“U.S. Overadvance” has the meaning assigned to such term in Section 2.01(2).

 

90

--------------------------------------------------------------------------------


 

“U.S. Parent” means Venator Materials LLC, a Delaware limited liability company
and direct Wholly Owned Subsidiary of Holdings.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Pledged Collateral” means “Pledged Collateral” as defined in the U.S.
Collateral Agreement.

 

“U.S. Protective Advance” has the meaning assigned to such term in
Section 2.01(3).

 

“U.S. Revolving Facility Credit Exposure” means, at any time, the sum of:

 

(1)                                 the aggregate principal amount of the
U.S./Canadian Revolving Loans made to U.S. Borrowers outstanding at such time;

 

(2)                                 the Swingline Exposure with respect to
Swingline Loans made to U.S. Borrowers at such time; and

 

(3)                                 the U.S. Revolving L/C Exposure with respect
to Letters of Credit issued on behalf of U.S. Borrowers at such time at such
time.

 

The U.S. Revolving Facility Credit Exposure of any Revolving Lender at any time
will be, subject to adjustment as expressly provided in Section 2.23, the
product of (a) such Revolving Lender’s U.S./Canadian Revolving Facility
Percentage and (b) the aggregate U.S. Revolving Facility Credit Exposure of all
Revolving Lenders, collectively, at such time.

 

“U.S. Revolving L/C Exposure” means at any time the sum of (1) the aggregate
undrawn face amount of all U.S./Canadian Letters of Credit issued on behalf of
the U.S. Borrowers outstanding at such time and (2) the aggregate principal
amount of all U.S./Canadian L/C Disbursements with respect to U.S./Canadian
Letters of Credit issued on behalf of the U.S. Borrowers that have not yet been
reimbursed at such time.  The U.S./Canadian Revolving L/C Exposure of any
Revolving Lender at any time will mean its U.S./Canadian Revolving Facility
Percentage of the aggregate U.S./Canadian Revolving L/C Exposure at such time. 
For all purposes of this Agreement, if on any date of determination a
U.S./Canadian Letter of Credit has expired by its terms but any amount may still
be drawn thereunder by reason of the operation of Rule 3.14 of the International
Standard Practices, International Chamber of Commerce No. 590, such
U.S./Canadian Letter of Credit will be deemed to be “outstanding” in the amount
so remaining available to be drawn.  Unless otherwise specified herein, the
amount of a U.S./Canadian Letter of Credit at any time will be deemed to be the
stated amount of such U.S./Canadian Letter of Credit in effect at such time;
provided that, with respect to any U.S./Canadian Letter of Credit that by its
terms or the terms of any document related thereto provides for one or more
automatic increases in the stated amount thereof, the amount of such
U.S./Canadian Letter of Credit will be deemed to be the maximum stated amount of
such U.S./Canadian Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

“U.S. Security Documents” means the collective reference to the U.S. Collateral
Agreement and each of the security agreements and other instruments and
documents executed and delivered by any U.S. Loan Party pursuant thereto or
pursuant to Section 5.10.

 

“VAT” means:

 

91

--------------------------------------------------------------------------------


 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Venator Consolidation Transactions” has the meaning assigned to such term in
the recitals hereto.

 

“Voting Stock” means, as of any date, the Capital Stock of any Person that is at
the time entitled to vote (without regard to the occurrence of any contingency)
in the election of the Board of Directors of such Person.

 

“Wage Earner Protection Act Reserve” means, on any date of determination, a
reserve established from time to time by the Administrative Agent in such amount
as the Administrative Agent determines reflects the amounts that may become due
under the Wage Earner Protection Program Act (Canada) with respect to the
employees of any Loan Party employed in Canada which would give rise to a Lien
with priority under applicable law over the Lien of the Collateral Agent.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date, the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof by (b) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment; by (2) the
then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” means, with respect to any Person, a subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.  Unless otherwise indicated in this Agreement, all references to
Wholly Owned Subsidiaries will mean Wholly Owned Subsidiaries of Holdings.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02                    Terms Generally.  The definitions set forth or
referred to in Section 1.01 will apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun will
include the corresponding masculine, feminine and neuter forms.  Unless the
context requires otherwise:

 

(1)                                 the words “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation;”

 

92

--------------------------------------------------------------------------------


 

(2)                                 in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including;”

 

(3)                                 the word “will” will be construed to have
the same meaning and effect as the word “shall;”

 

(4)                                 the word “incur” will be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” will have correlative meanings);

 

(5)                                 any reference to any Person will be
construed to include such Person’s legal successors and permitted assigns; and

 

(6)                                 the words “asset” and “property” will be
construed to have the same meaning and effect.

 

All references herein to Articles, Sections, Exhibits and Schedules will be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context otherwise requires.  Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
or organizational document of the Loan Parties means such document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document).  Any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation means unless
otherwise specified, such law or regulation as amended, modified or supplemented
from time to time.  Whenever this Agreement refers to the “knowledge” of any
Loan Party, such reference will be construed to mean the knowledge of the chief
executive officer, president, chief financial officer, treasurer, controller or
other Financial Officer of such Person.  Subject to Section 1.10, any reference
herein to the “applicable Borrowers” or “Borrowers” making payment or receiving
extensions of credit in respect of Obligations shall be deemed to refer to
(A) the U.S. Borrowers making payment of, or receiving extensions of credit that
constitute, U.S. Obligations, (B) the Canadian Borrowers making payment of, or
receiving extensions of credit that shall constitute, Canadian Obligations,
(C) the French Borrowers making payment of, or receiving extensions of credit
that shall constitute, French Obligations or French Borrowing Obligations as the
case may be, (D) the German Borrowers making payment of, or receiving extensions
of credit that shall constitute, German Obligations, (E) the Spanish Borrowers
making payment of, or receiving extensions of credit that shall constitute,
Spanish Obligations and (F) the U.K. Borrowers making payment of, or receiving
extensions of credit that shall constitute, U.K. Obligations.  For the avoidance
of doubt, any reference to a Permitted Lien shall not serve to subordinate or
postpone any Lien created by any Security Document to such Permitted Lien.

 

SECTION 1.03                    Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature will
be construed in accordance with GAAP, as in effect from time to time; provided
that, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein will be construed, and all financial computations
pursuant hereto will be made, without giving effect to any election under
Statement of Financial Accounting Standards Board Accounting Standards
Codification 825-10 (or any other Statement of Financial Accounting Standards
Board Accounting Standards Codification having a similar effect) to value any
Indebtedness or other liabilities of Holdings or any Subsidiary at “fair value,”
as defined therein.  In the event that any Accounting Change (as defined below)
occurs and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then upon the written
request of Holdings or

 

93

--------------------------------------------------------------------------------


 

the Administrative Agent (acting upon the request of the Required Lenders),
Holdings, the Administrative Agent and the Lenders will enter into good faith
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating Holdings’ financial condition will be the same after
such Accounting Change as if such Accounting Change had not occurred; provided
that provisions of this Agreement in effect on the date of such Accounting
Change will remain in effect until the effective date of such amendment. 
“Accounting Change” means (1) any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or (2) any change in the application of GAAP by Holdings.

 

SECTION 1.04                    Effectuation of Transfers.  Each of the
representations and warranties of Holdings and the Borrowers contained in this
Agreement (and all corresponding definitions) is made after giving effect to the
Transactions, unless the context otherwise requires.

 

SECTION 1.05                    Currencies.

 

(1)                                 Unless otherwise specifically set forth in
this Agreement, monetary amounts are in Dollars.  For purposes of determining
compliance with Article VI with respect to the amount of any
Indebtedness, Investment, Lien, Asset Sale, or Restricted Payment in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in exchange rates occurring after the
time such Indebtedness, Lien or Investment is incurred or Asset Sale or
Restricted Payment is made.

 

(2)                                 The Administrative Agent shall determine the
Dollar Equivalent of any Borrowing or Letter of Credit denominated in Canadian
Dollars, Euros or Sterling: (a) (i) with respect to Revolving Loans denominated
in Canadian Dollars that bears interest at the Canadian CDOR Rate, as of the
date of the commencement of the initial Interest Period therefor and as of the
date of the commencement of each subsequent Interest Period therefor, in each
case, using the Spot Rate for Canadian Dollars in relation to Dollars in effect
on the date that is two Business Days prior to the date on which the applicable
Interest Period shall commence, (ii) with respect to a Revolving Loan
denominated in Canadian Dollars that bears interest at the Canadian ABR, on the
borrowing date applicable thereto using the Spot Rate for Canadian Dollars in
relation to Dollars in effect on the date immediately prior to the applicable
borrowing date, (iii) with respect to a Revolving Loan denominated in Euros or
Sterling that bears interest at the Adjusted LIBOR Rate, as of the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case, using
the Spot Rate for Euros or Sterling, as applicable, in relation to Dollars in
effect on the date that is two Business Days prior to the date on which the
applicable Interest Period shall commence, and (iv) with respect to any Letter
of Credit denominated in Canadian Dollars, Euros or Sterling, on the date of
issuance thereof and the date of any amendment thereto that increases the face
amount thereof, in each case using the Spot Rate for Canadian Dollars, Euros or
Sterling, as applicable, in relation to Dollars in effect on date immediately
prior to the applicable issuance or amendment date, and (b) at such other times
as may be determined by the Administrative Agent in its commercially reasonable
discretion, in each case using the Spot Rate for Canadian Dollars, Euros or
Sterling in relation to Dollars in effect on the date of determination.  Each
amount determined pursuant to this clause (2) shall be the Dollar Equivalent of
the applicable Borrowing or Letter of Credit until the next calculation thereof
pursuant to the preceding sentences of this Section 1.05(2).  Upon the request
of Holdings, Administrative Agent shall notify Holdings and the applicable
Lenders of each calculation of the Dollar Equivalent of each Borrowing
denominated in Canadian Dollars, Euros or Sterling.

 

(3)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Loan, increase in
Commitments, or issuance, amendment, or extension of

 

94

--------------------------------------------------------------------------------


 

a Letter of Credit, an amount, such as a required minimum, sublimit, maximum, or
multiple amount, is expressed in Dollars, but such Borrowing or Loan,
Commitments, or Letter of Credit is denominated in Canadian Dollars, Euros or
Sterling, such amount shall be the Canadian Dollar Equivalent, Euro Equivalent
or Sterling Equivalent, as applicable, of such Dollar amount .

 

(4)                                 Principal, interest, reimbursement
obligations, cash collateral for reimbursement obligations, fees, and all other
amounts payable to the Administrative Agent or Lenders under this Agreement and
the other Loan Documents shall be payable (except as otherwise specifically
provided herein) in the currency in which such Obligations are denominated.

 

(5)                                 If at any time following one or more
fluctuations in the exchange rate of the Canadian Dollar, Euro or Sterling
against the Dollar, any part of the Obligations exceeds any other limit set
forth herein for such Obligations, the applicable Borrowers shall within two
(2) Business Days of written notice of same from the Administrative Agent
immediately (a) make the necessary payments or repayments to reduce such
Obligations to an amount necessary to eliminate such excess, or (b) maintain or
cause to be maintained with the Administrative Agent deposits in an amount equal
to or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the Administrative Agent.  In
addition, if, at any time of repayment, due to one or more fluctuations in the
exchange rate of the Canadian Dollar, Euro or Sterling against the Dollar, any
repayment of an L/C Disbursement is not sufficient to reimburse the Issuing Bank
for such L/C Disbursement, the applicable Borrowers shall within two
(2) Business Days of written notice of same from the Administrative Agent or the
Issuing Bank immediately pay to the Administrative Agent, for the account of the
Issuing Bank, an amount sufficient to cause the Issuing Bank to be reimbursed in
full for the L/C Disbursement.

 

SECTION 1.06                    Required Financial Statements.  With respect to
the determination of the First Lien Net Leverage Ratio, the Total Net Leverage
Ratio, the Interest Coverage Ratio, the Fixed Charge Coverage Ratio or under any
other applicable provision of the Loan Documents (including the definition of
Immaterial Subsidiary) made on or prior to the date on which Required Financial
Statements have been delivered for the first fiscal quarter ending after the
Closing Date, such calculation will be determined for the period of four
consecutive fiscal quarters most recently ended prior to the Closing Date, and
calculated on a Pro Forma Basis.  Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test contained in this
Agreement with respect to any period during which any Specified Transaction
occurs, the First Lien Net Leverage Ratio, the Total Net Leverage Ratio, the
Interest Coverage Ratio, the Fixed Charge Coverage Ratio or under any other
applicable provision of the Loan Documents (including the definition of
Immaterial Subsidiary) shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

 

SECTION 1.07                    Certain Calculations and Tests.

 

(1)                                 Notwithstanding anything in this Agreement
or any Loan Document to the contrary, in connection with a Specified Transaction
undertaken in connection with the consummation of a Limited Condition
Acquisition, when:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the First Lien
Leverage Ratio, Total Leverage Ratio, the Fixed Charge Coverage Ratio or the
Interest Coverage Ratio;

 

(ii)                                  determining compliance with
representations, warranties, defaults or Events of Default; and

 

95

--------------------------------------------------------------------------------


 

(iii)                               testing availability under baskets set forth
in this agreement (including baskets measured as a percentage of Consolidated
Total Assets);

 

(2)                                 the date of determination of whether any
such action is permitted hereunder shall, at the option of Holdings (Holdings’
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) and if, after such ratios and other provisions are measured on a Pro
Forma Basis after giving effect to such Limited Condition Acquisition and the
other Specified Transactions to be entered into in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) as if
they occurred at the beginning of the four consecutive fiscal quarter period
being used to calculate such financial ratio ending prior to the LCA Test Date,
Holdings could have taken such action on the relevant LCA Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with.  For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of Holdings) at or prior to the consummation
of the relevant Limited Condition Acquisition, such ratios and other provisions
will not be deemed to have been exceeded as a result of such fluctuations solely
for purposes of determining whether the Limited Condition Acquisition is
permitted hereunder and (y) such ratios and other provisions shall not be tested
at the time of consummation of such Limited Condition Acquisition or related
Specified Transactions.  If Holdings has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Specified Transaction on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

 

(3)                                 Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement under any covenant
that does not require compliance with a financial ratio or test (including,
without limitation, pro forma compliance with any First Lien Net Leverage Ratio
test, Total Net Leverage Ratio test, Interest Coverage Ratio test and/or any
Fixed Charge Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement under the
same covenant as such Fixed Amount that requires compliance with any such
financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it
is understood and agreed that the Fixed Amounts being substantially concurrently
incurred (other than in the case of any Fixed Amounts contained in Section 6.01
or Section 6.02, any refinancings of any Indebtedness that was previously
incurred) and any substantially concurrent borrowings under the Revolving
Facility (and any cash proceeds thereof) shall be disregarded in the calculation
of the financial ratio or test applicable to the Incurrence Based Amounts in
connection with such substantially concurrent incurrence, except that
incurrences of Indebtedness and Liens constituting Fixed Amounts and any
substantially concurrent borrowings under the Revolving Facility shall be taken
into account for purposes of any Incurrence Based Amounts under any covenant
other than Incurrence Based Amounts contained in Section 6.01 or Section 6.02.

 

SECTION 1.08                    Disqualified Institutions.  Notwithstanding
anything in the Loan Documents to the contrary, the Administrative Agent shall
not be responsible (or have any liability) for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions thereof
relating to Disqualified Institutions.  Without limiting the generality of the
foregoing, the Administrative Agent shall not (1) be obligated to ascertain,
monitor or inquire as to whether any Lender or participant or prospective

 

96

--------------------------------------------------------------------------------


 

Lender or participant is a Disqualified Institution or (2) have any liability
with respect to or arising out of any assignment or participation of Loans or
Commitments, or disclosure of confidential information, to any Disqualified
Institution.  The list of Disqualified Institutions shall be available to
Lenders upon request but shall not otherwise be posted to the Lenders.

 

SECTION 1.09                    Québec Interpretation.  For all purposes of the
interpretation or construction of this Agreement under the laws of the Province
of Québec or a court or tribunal exercising jurisdiction in the Province of
Quebec, (a) “personal property” shall include “movable property”, (b) “real
property” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “prior claim” and a “resolutory clause”, (f) all
references to filing, registering or recording under the UCC or PPSA shall
include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”, (l) “joint and
several” shall include “solidary”, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”, (o) “easement”
shall include “servitude”, (p) “priority” shall include “prior claim”,
(q) “survey” shall include “certificate of location and plan”, (r) “fee simple
title” shall include “absolute ownership”, and (s) “ground lease” shall be
deemed to include “emphyteutic lease.”  The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only (except if another language is required under any applicable law) and that
all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only.  Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement (sauf si une autre
langue est requise en vertu d’une loi applicable).

 

SECTION 1.10                    Joint and Several Liability.

 

(1)                                 Each U.S. Borrower is jointly and severally
liable under this Agreement for all U.S. Obligations, regardless of the manner
or amount in which proceeds of U.S. Obligations are used, allocated, shared or
disbursed by or among the Borrowers themselves, or the manner in which an Agent
and/or any Lender accounts for such U.S. Obligations or other extensions of
credit on its books and records.  Each U.S. Borrower shall be liable for all
amounts due to an Agent and/or any Lender from any of the U.S. Borrowers under
this Agreement, regardless of which U.S. Borrower actually receives Loans or
other extensions of credit hereunder or the amount of such Loans and extensions
of credit received or the manner in which such Agent and/or such Lender accounts
for such Loans or other extensions of credit on its books and records.  Each
U.S. Borrower’s U.S. Obligations with respect to Loans and other extensions of
credit made to it, and such U.S. Borrower’s U.S. Obligations arising as a result
of the joint and several liability of such U.S. Borrower hereunder with respect
to Loans made to, and Letters of Credit issued for the account of, the other
U.S. Borrowers hereunder shall be separate and distinct obligations, but all
such Obligations shall be primary obligations of each such U.S. Borrower.  The
U.S. Borrowers acknowledge and expressly agree with the Agents and each Lender
that the joint and several liability of each U.S. Borrower with respect to the
U.S. Obligations is required as a condition to, and is given as inducement for
and in consideration of, credit or accommodations extended or to be extended
under the Loan Documents to any or all of the other Borrowers and is not
required or given as a condition of extensions of credit to such U.S. Borrower.

 

97

--------------------------------------------------------------------------------


 

(2)                                 Each Canadian Borrower is jointly and
severally liable under this Agreement for all Canadian Obligations, regardless
of the manner or amount in which proceeds of Canadian Obligations are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Canadian
Obligations or other extensions of credit on its books and records.  Each
Canadian Borrower shall be liable for all amounts due to an Agent and/or any
Lender from any of the Canadian Borrowers under this Agreement, regardless of
which Canadian Borrower actually receives Loans or other extensions of credit
hereunder or the amount of such Loans and extensions of credit received or the
manner in which such Agent and/or such Lender accounts for such Loans or other
extensions of credit on its books and records.  Each Canadian Borrower’s
Canadian Obligations with respect to Loans and other extensions of credit made
to it, and such Canadian Borrower’s Canadian Obligations arising as a result of
the joint and several liability of such Canadian Borrower hereunder with respect
to Loans made to, and Letters of Credit issued for the account of, the other
Canadian Borrowers hereunder shall be separate and distinct obligations, but all
such Obligations shall be primary obligations of each such Canadian Borrower. 
The Canadian Borrowers acknowledge and expressly agree with the Agents and each
Lender that the joint and several liability of each Canadian Borrower with
respect to the Canadian Obligations is required as a condition to, and is given
as inducement for and in consideration of, credit or accommodations extended or
to be extended under the Loan Documents to any or all of the other Borrowers and
is not required or given as a condition of extensions of credit to such
Canadian Borrower.

 

(3)                                 Each U.K. Borrower is jointly and severally
liable under this Agreement for all U.K. Obligations, regardless of the manner
or amount in which proceeds of U.K. Obligations are used, allocated, shared or
disbursed by or among the Borrowers themselves, or the manner in which an Agent
and/or any Lender accounts for such U.K. Obligations or other extensions of
credit on its books and records.  Each U.K. Borrower shall be liable for all
amounts due to an Agent and/or any Lender from any of the U.K. Borrowers under
this Agreement, regardless of which U.K. Borrower actually receives Loans or
other extensions of credit hereunder or the amount of such Loans and extensions
of credit received or the manner in which such Agent and/or such Lender accounts
for such Loans or other extensions of credit on its books and records.  Each
U.K. Borrower’s U.K. Obligations with respect to Loans and other extensions of
credit made to it, and such U.K. Borrower’s U.K. Obligations arising as a result
of the joint and several liability of such U.K. Borrower hereunder with respect
to Loans made to, and Letters of Credit issued for the account of, the other
U.K. Borrowers hereunder shall be separate and distinct obligations, but all
such Obligations shall be primary obligations of each such U.K. Borrower.  The
U.K. Borrowers acknowledge and expressly agree with the Agents and each Lender
that the joint and several liability of each U.K. Borrower with respect to the
U.K. Obligations is required as a condition to, and is given as inducement for
and in consideration of, credit or accommodations extended or to be extended
under the Loan Documents to any or all of the other Borrowers and is not
required or given as a condition of extensions of credit to such U.K. Borrower.

 

(4)                                 Each Borrower’s Obligations under this
Agreement shall, to the fullest extent permitted by law, be unconditional
irrespective of (i) the validity or enforceability, avoidance, or subordination
of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance, or granting
of any indulgence by an Agent and/or any Lender with respect to any provision of
any instrument evidencing the Obligations of any other Borrower, or any part
thereof, or any other agreement executed as of the Closing Date or thereafter
executed by any other Borrower and delivered to an Agent and/or any Lender,
(iv) the failure by an Agent and/or any Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations of any other Borrower, (v) an Agent’s and/or any
Lender’s election, in any proceeding instituted under Title 11 of the United
States

 

98

--------------------------------------------------------------------------------


 

Code, as now constituted or hereafter amended, of the application of
Section 1111(b)(2) of Title 11 of the United States Code, as now constituted or
hereafter amended or as debtor-in-possession under any other Debtor Relief Law,
(vi) any borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of Title 11 of the United States Code, as
now constituted or hereafter amended or as debtor-in-possession under any other
Debtor Relief Law, (vii) the disallowance of all or any portion of an Agent’s
and/or any Lender’s claim(s) for the repayment of the Obligations of any other
Borrower under Section 502 of Title 11 of the United States Code, as now
constituted or hereafter amended or under any other Debtor Relief Law, or
(viii) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of any other Borrower..

 

SECTION 1.11                    Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.12                    Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

SECTION 1.13                    Timing of Payment.  Except as otherwise
expressly provided herein, when the performance of any covenant to pay is stated
to be due on a day which is not a Business Day the date of such performance
shall extend to the immediately succeeding Business Day.

 

SECTION 1.14                    Spanish terms.  In this Agreement, where it
relates to a Spanish Loan Parties or Spanish Security Documents, a reference to:

 

(a)                                 a “winding-up”, “administration” or
“insolvency” or “dissolution” means a liquidación, disolución, procedimiento
concursal, concurso as defined in Spanish Insolvency Law or the declaration of
insolvency (declaración de concurso), including any solicitud de inicio del
procedimiento de concurso voluntario, the request of declaration of insolvency
by a third party (solicitud de concurso por acreedores) which results in the
declaration of insolvency proceedings by the relevant court (declaración de
concurso necesario) and “insolvency proceeding” means a declaración de concurso,
necessary or voluntary (necesario o voluntario) and any step or proceeding
related to a concurso under the Spanish Insolvency Act (including, without
limitation, any petition filed under article 5 bis or article 231 of the Spanish
Insolvency Law;

 

(b)                                 “liquidator”, “receiver”, “administrative
receiver” or “administrator” means mediador concursal, administrador del
concurso, administración concursal or any other person or entity performing the
same function;

 

(c)                                  a “composition”or similar arrangement with
any creditor means a convenio or acuerdo extrajudicial de refinanciación for the
purposes of Spanish Insolvency Law;

 

(d)                                 a “change of control” has the meaning set
forth in Section 42 of the Spanish Code of Commerce;

 

(e)                                  “financial assistance” has the meaning
stated in Chapter VI of Title IV of the Spanish Companies Act or in any other
foreign law on financial assistance that is mandatorily applicable to a Spanish
Loan Party;

 

(f)                                   a “guarantee” means any garantía, aval or
garantía a primer requerimiento;

 

99

--------------------------------------------------------------------------------


 

(g)                                  a grant, creation or transfer of a
“security interest” or a “collateral” means any in rem or garantía real and any
transfer by way of security (including any financial collateral under Spanish
law including the security granted under Spanish Royal Decree 5/2005);

 

(h)                                 “trustee”, “fiduciary” and “fiduciary duty”
has in each case the meaning given to such term under any applicable law;

 

(i)                                     “set-off” would include to the extent
legally possible the rights to compensate under Spanish Royal Decree 5/2005; and

 

(j)                                    “wilful misconduct” means dolo.

 

SECTION 1.15                    French Terms.

 

In this Agreement, where it relates to a French Loan Party, a reference to:

 

(a)                                 an “administration”, “insolvency”,
“dissolution” or “winding-up” includes (i) a French Loan Party is unable or
admits inability to pay any of its debts (in full or a substantial part) as they
fall due or suspends making payments on any of its debts (in full or a
substantial part) when they become due, (ii) a French Loan Party is or becomes
in cessation des paiements within the meaning of article L.631-1 of the French
Code de commerce or encounters difficulties that it is not able to overcome
within the meaning of article L.620-1 of the French Code de commerce, or becomes
insolvent under any applicable insolvency law or (iii) a moratorium is declared
in respect of any indebtedness of a French Loan Party or a French Loan Party is
subject to alert procedure (procédure d’alerte) by its statutory auditors in
accordance with article L.234-1, L.234-2 or L.612-3 of the French Code de
commerce;

 

(b)                                 an “attachment” includes a saisie;

 

(c)                                  a “consolidation” or an “amalgation”
includes in relation to any company any contribution of part of its business in
consideration of shares (apport partiel d’actifs) and any demerger (scission)
implemented in accordance with articles L.236 1 to L.236 24 of the French Code
de commerce;

 

(d)                                 “financial assistance” has the meaning
stated in article L.225-216 of the French Code de commerce or in any other
foreign law on financial assistance that is mandatorily applicable to a French
Loan Party;

 

(e)                                  “gross negligence” includes faute lourde;

 

(f)                                   a “guarantee” means any type of sûreté
personnelle;

 

(g)                                  “insolvency proceeding” means (i) any
corporate action or legal proceeding is taken by a French Loan Party in relation
to (A) the suspension of payments, a moratorium of all or any indebtedness,
dissolution, the opening of proceedings for sauvegarde (including, for the
avoidance of doubt, sauvegarde accélérée and sauvegarde financière accélérée),
redressement judiciaire or liquidation judiciaire or reorganisation (in the
context of a mandat ad hoc or of a conciliation or otherwise) of a French Loan
Party other than a solvent liquidation or reorganisation, (B) the appointment of
a liquidator, receiver, administrator, administrative receiver, temporary
administrator, mandataire ad-hoc, conciliateur or other person exercising
similar functions in respect of a French Loan Party or in respect of all or any
of their respective assets, except in relation to the appointment of a
liquidator in case of an amicable dissolution (liquidation amiable) of a French
Loan Party, or (C) the enforcement of any Lien over any assets of any member of
the group occurs and such enforcement is likely to have a Material Adverse

 

100

--------------------------------------------------------------------------------


 

Effect, (ii) a French Loan Party commences proceedings for the appointment of a
mandataire ad hoc or the opening of a procedure of conciliation in accordance
with articles L. 611-3 to L. 611-15 of the French Code de commerce, (iii) a
judgment opening proceedings for sauvegarde (including, for the avoidance of
doubt, sauvegarde accélérée and sauvegarde financière accélérée), redressement
judiciaire or liquidation judiciaire or ordering a cession totale ou partielle
de l’entreprise is rendered in relation to a French Loan Party in accordance
with articles L.620-1 to L.670-8 of the French Code de commerce, (iv) any
procedure, judgment or step is taken, which has effects that are substantially
the same as those referred to in paragraphs (i) through (iii) above

 

(h)                                 a “matured obligation” means any créanse
certaine, liquide et exigible;

 

(i)                                     “merger’ includes any fusion implemented
in accordance with articles L.236 1 to L.236 24 of the French Code de commerce;

 

(j)                                    “trustee, fiduciary and fiduciary duty”
has in each case the meaning given to such term under any applicable law;

 

(k)                                 a “person being unable to pay its debts”
means that person being in a state of cessation des paiements in accordance with
the French Code de commerce;

 

(l)                                     a “receiver” includes an administrateur
judiciaire, a mandataire ad hoc or a conciliateur;

 

(m)                             “wilful misconduct” means dol.

 

SECTION 1.16                    French Guarantee Limitations

 

(a)                                 The obligations and liabilities of any
French Guarantor under the Loan Documents and in particular under the Guaranty
referred to in this Agreement shall not extend to include any obligations or
liabilities which if incurred would constitute a breach of the financial
assistance prohibitions within the meaning of article L. 225-216 of the French
Code de commerce and/or would constitute a misuse of corporate assets within the
meaning of article L. 241-3, L. 242-6 or L. 244-1 of the French Code de commerce
or any other law or regulations having the same effect, as interpreted by French
courts.

 

(b)                                 The obligations and liabilities of each
French Guarantor under the Loan Documents and in particular under the Guaranty
referred to in this Agreement, for the payment obligations under this Agreement
or any Loan Document or in respect of any Cash Management Obligations or in
respect of any Specified Hedge Agreement, of any other Loan Parties which are
not direct or indirect Subsidiaries of such French Guarantor shall be limited at
any time to an amount equal to the aggregate of the proceeds of the Loans to the
extent directly or indirectly on-lent by any other Loan Party to that French
Guarantor or any of its subsidiaries under intercompany loans (including
pursuant to cash pooling arrangements) or similar arrangements and outstanding
on the date a payment is requested to be made by such French Guarantor under
such Guarantee (the “Maximum Guaranteed Amount”), it being specified that
notwithstanding any other provisions of this Agreement or any provisions of the
Intercreditor Agreement, any payment made by such French Guarantor under this
Guarantee in respect of the payment obligations of any other Loan Party shall
immediately reduce pro tanto the outstanding amount of the intra-group loans, or
any sums, due by such French Guarantor under such intra-group loan (including
pursuant to cash pooling arrangements) or similar arrangements referred to
above.

 

101

--------------------------------------------------------------------------------


 

(c)                                  The obligations and liabilities of each
French Guarantor under the Loan Documents and in particular under the Guaranty
referred to in this Agreement, for the payment obligations under this Agreement
or any Loan Document, or in respect of any Cash Management Obligations or in
respect of any Specified Hedge Agreement, of each of its direct or indirect
Subsidiaries which are or become Loan Party from time to time under the Loan
Documents shall cover all amounts incurred by such Subsidiary (x) as Borrower
only but not as Guarantor (if they are not Loan Parties incorporated under the
laws of France (hereafter, a “French Loan Party”)) or (y) as Borrower and/or,
subject to the provisions of paragraph (b) above, Guarantors (if they are French
Parties); and

 

(d)                                 For the avoidance of doubt, any payment made
by a French Guarantor under paragraph (b) above shall reduce the Maximum
Guaranteed Amount.

 

(e)                                  It is acknowledged that no French Guarantor
is acting jointly and severally with the other Guarantors and no French
Guarantor shall therefore be considered as “co-débiteur solidaire” as to its
obligations pursuant to the Guarantee given pursuant therewith.

 

For the purpose of this section 1.16 “Subsidiary” means, in relation to any
company, another company which is controlled by it within the meaning of
articles L.233-3 of the French Code de commerce.

 

SECTION 1.17                    Luxembourg terms.  In this Agreement, where it
relates to Lux Parent, a reference to:

 

(a)                                 the articles or certificate of incorporation
or formation includes the articles of association (statuts) or the restated
articles of association (statuts coordonnés), as the case may be;

 

(b)                                 an officer, secretary, manager or director
includes a gérant or administrateur;

 

(c)                                  a winding-up, dissolution or administration
includes a Lux Parent:

 

(i)                                     being declared bankrupt (faillite
déclarée);

 

(ii)                                  being subject to a judicial liquidation
(liquidation judiciaire);

 

(iii)                               having filed for controlled management
(gestion contrôlée);

 

(d)                                 a moratorium includes a reprieve from
payment (sursis de paiement) or a concordat préventif de faillite;

 

(e)                                  a liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrator receiver,
administrator or similar officer includes any:

 

(i)                                     juge-commissaire or insolvency receiver
(curateur) appointed under the Luxembourg Commercial Code;

 

(ii)                                  liquidateur appointed under Articles 141
to 151 (inclusive) of the Luxembourg law dated 10 August 1915 on commercial
companies, as amended (the Luxembourg Companies’ Act);

 

(iii)                               juge-commissaire or liquidateur appointed
under Article 203 of the Luxembourg Companies’ Act;

 

102

--------------------------------------------------------------------------------


 

(iv)                              commissaire appointed under the Grand-Ducal
decree of 24 May 1935 on the controlled management regime or under Articles 593
to 614 (inclusive) of the Luxembourg Commercial Code; and

 

(v)                                 juge délégué appointed under the Luxembourg
act of 14 April 1886 on the composition with creditors to avoid bankruptcy, as
amended; and

 

(f)                                   an attachment includes a saisie.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01                    Commitments.  Subject to the terms and
conditions set forth herein:

 

(1)                                 Revolving Loans.

 

(a)                                 Each Revolving Lender with a
U.S./Canadian Revolving Facility Commitment severally agrees to make loans in
Dollars and Canadian Dollars to the U.S. Borrowers (“U.S. Revolving Loans”) from
time to time during the Availability Period in amounts not to exceed such
Revolving Lender’s U.S./Canadian Revolving Facility Percentage of the
U.S. Borrowing Base, and in an aggregate principal amount that will not result
in (i) such Revolving Lender’s U.S./Canadian Revolving Facility Credit Exposure
exceeding such Revolving Lender’s U.S./Canadian Revolving Facility Commitment,
(ii) the total U.S. Revolving Facility Credit Exposure and Canadian Borrower
Revolving Facility Exposure exceeding the total U.S./Canadian Revolving Facility
Commitments, (iii) the U.S. Revolving Facility Credit Exposure exceeding the
U.S. Line Cap, or (iv) the aggregate Revolving Facility Credit Exposure
exceeding the Line Cap.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the U.S. Borrowers may borrow, prepay and
reborrow U.S./Canadian Revolving Loans.

 

(b)                                 Each Revolving Lender with a
U.S./Canadian Revolving Facility Commitment agrees to make loans in Dollars and
Canadian Dollars to the Canadian Borrowers (“Canadian Revolving Loans” and
collectively with the U.S. Revolving Loans, the “U.S./Canadian Revolving Loans”)
from time to time during the Availability Period in amounts not to exceed such
Revolving Lender’s U.S./Canadian Revolving Facility Percentage of the Canadian
Borrowing Base, and in an aggregate principal amount that will not result in
(i) such Revolving Lender’s Canadian Borrower Revolving Facility Credit Exposure
and U.S. Revolving Facility Credit Exposure exceeding such Revolving Lender’s
U.S./Canadian Revolving Facility Commitment, (ii) the total Canadian Revolving
Facility Credit Exposure and U.S. Borrower Revolving Facility Exposure exceeding
the total U.S./Canadian Revolving Facility Commitments, (iii) the
Canadian Revolving Facility Credit Exposure exceeding the Canadian Line Cap, or
(iv) the aggregate Revolving Facility Credit Exposure exceeding the Line Cap. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Canadian Borrowers may borrow, prepay and reborrow
U.S./Canadian Revolving Loans.

 

(c)                                  Each French Revolving Lender agrees to make
loans in Euros, Sterling and Dollars to the French Borrowers (“French Revolving
Loans”) from time to time during the Availability Period in amounts not to
exceed, with respect to any French Revolving Lender, such Revolving Lender’s
French Revolving Facility Percentage of the French Borrowing Base of such French
Borrower, and in an aggregate principal amount that will not result in (i) such
Revolving Lender’s French Revolving Facility Credit Exposure exceeding such
Revolving Lender’s French Revolving Facility Commitment, (ii) the total
French Revolving Facility Credit Exposure exceeding the total French Revolving
Facility Commitments, (iii) the French Revolving Facility Credit Exposure
exceeding the French Line Cap, or

 

103

--------------------------------------------------------------------------------


 

(iv) the aggregate Revolving Facility Credit Exposure exceeding the Line Cap. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the French Borrowers may borrow, prepay and reborrow French Revolving
Loans.

 

(d)                                 Each Revolving Lender with a
European Revolving Facility Commitment agrees to make loans in Euros, Sterling
and Dollars to the German Borrowers (“German Revolving Loans”) from time to time
during the Availability Period in amounts not to exceed, with respect to any
German Lender, such Revolving Lender’s European Revolving Facility Percentage of
the German Borrowing Base of such German Borrower, and in an aggregate principal
amount that will not result in (i) such Revolving Lender’s German Revolving
Facility Credit Exposure exceeding such Revolving Lender’s European Revolving
Facility Commitment, (ii) the total German Revolving Facility Credit Exposure
exceeding the total European Revolving Facility Commitments, (iii) the
German Revolving Facility Credit Exposure exceeding the German Line Cap,
(iv) such Revolving Lender’s European Revolving Facility Credit Exposure
exceeding such Revolving Lender’s European Revolving Facility Commitment or
(v) the aggregate Revolving Facility Credit Exposure exceeding the Line Cap. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the German Borrowers may borrow, prepay and reborrow European Revolving
Loans.

 

(e)                                  Each Revolving Lender with a
European Revolving Facility Commitment agrees to make loans in Euros, Sterling
and Dollars to the Spanish Borrowers (“Spanish Revolving Loans”) from time to
time during the Availability Period in amounts not to exceed, such Revolving
Lender’s European Revolving Facility Percentage of the Spanish Borrowing Base,
and in an aggregate principal amount that will not result in (i) such Revolving
Lender’s Spanish Revolving Facility Credit Exposure exceeding such Revolving
Lender’s European Revolving Facility Commitment, (ii) the total
Spanish Revolving Facility Credit Exposure exceeding the total
European Revolving Facility Commitments, (iii) the Spanish Revolving Facility
Credit Exposure exceeding the Spanish Line Cap, (iv) such Revolving Lender’s
European Revolving Facility Credit Exposure exceeding such Revolving Lender’s
European Revolving Facility Commitment or (v)  the aggregate Revolving Facility
Credit Exposure exceeding the Line Cap.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Spanish Borrowers may borrow,
prepay and reborrow European Revolving Loans.

 

(f)                                   Each Revolving Lender with a
European Revolving Facility Commitment agrees to make loans in Euros, Sterling
and Dollars to the U.K. Borrowers (“U.K. Revolving Loans” and collectively with
the German Revolving Loans and the Spanish Revolving Loans, the “European
Revolving Loans”) from time to time during the Availability Period in amounts
not to exceed such Revolving Lender’s European Revolving Facility Percentage of
the U.K. Borrowing Base, and in an aggregate principal amount that will not
result in (i) such Revolving Lender’s U.K. Revolving Facility Credit Exposure
exceeding such Revolving Lender’s European Revolving Facility Commitment,
(ii) the total U.K. Revolving Facility Credit Exposure exceeding the total
European Revolving Facility Commitments, (iii) the U.K. Revolving Facility
Credit Exposure exceeding the U.K. Line Cap, (iv) such Revolving Lender’s
European Revolving Facility Credit Exposure exceeding such Revolving Lender’s
European Revolving Facility Commitment or (v) the aggregate Revolving Facility
Credit Exposure exceeding the Line Cap.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the U.K. Borrowers may borrow,
prepay and reborrow European Revolving Loans.

 

(2)                                 Overadvances.  Insofar as the Borrowers may
request and the Administrative Agent or Required Lenders may be willing in their
sole discretion to make Revolving Loans to the (A) U.S. Borrowers at a time when
the U.S. Revolving Facility Credit Exposure exceeds, or would exceed with the
making of any such U.S./Canadian Revolving Loan, the U.S. Borrowing Base (any
such Loan being herein referred to individually as an “U.S. Overadvance”),
(B) Canadian Borrowers at a time when the Canadian Borrower Revolving Facility
Credit Exposure exceeds, or would exceed with the making of

 

104

--------------------------------------------------------------------------------


 

any such U.S./Canadian Revolving Loan, the Canadian Borrowing Base (any such
Loan being herein referred to individually as a “Canadian Overadvance”),
(C) French Borrowers at a time when the French Revolving Facility Credit
Exposure with respect to such French Borrower exceeds, or would exceed with the
making of any such French Revolving Loan, the French Borrowing Base with respect
to such French Borrower (any such Loan being herein referred to individually as
a “French Overadvance”), (D) German Borrowers at a time when the German
Revolving Facility Credit Exposure with respect to such German Borrower exceeds,
or would exceed with the making of any such European Revolving Loan, the German
Borrowing Base with respect to such German Borrower (any such Loan being herein
referred to individually as a “German Overadvance”), (E) Spanish Borrowers at a
time when the Spanish Revolving Facility Credit Exposure exceeds, or would
exceed with the making of any such European Revolving Loan, the Spanish
Borrowing Base (any such Loan being herein referred to individually as a
“Spanish Overadvance”) and (F) U.K. Borrowers at a time when the U.K. Revolving
Facility Credit Exposure exceeds, or would exceed with the making of any such
European Revolving Loan, the U.K. Borrowing Base (any such Loan being herein
referred to individually as a “U.K. Overadvance”), the Administrative Agent will
enter such Overadvances as debits in the applicable Loan Account.  All
Overadvances will be repaid on demand, will be secured by the applicable
Collateral and will bear interest as provided in this Agreement for Revolving
Loans generally.  (i) Any U.S. Overadvance made pursuant to the terms hereof
will be made to the U.S. Borrowers by all U.S./Canadian Revolving Lenders
ratably in accordance with their respective U.S./Canadian Revolving Facility
Percentages, (ii) any Canadian Overadvance made pursuant to the terms hereof
will be made to the Canadian Borrowers by all U.S./Canadian Revolving Lenders
ratably in accordance with their respective U.S./Canadian Revolving Facility
Percentages, (iii) any French Overadvance made pursuant to the terms hereof will
be made to the applicable French Borrower by all French Revolving Lenders
ratably in accordance with their respective French Revolving Facility
Percentages, (iv) any German Overadvance made pursuant to the terms hereof will
be made to the applicable German Borrower by all European Revolving Lenders
ratably in accordance with their respective European Revolving Facility
Percentages, (v) any Spanish Overadvance made pursuant to the terms hereof will
be made to the Spanish Borrowers by all European Revolving Lenders ratably in
accordance with their respective European Revolving Facility Percentages and
(vi) any U.K. Overadvance made pursuant to the terms hereof will be made to the
U.K. Borrowers by all European Revolving Lenders ratably in accordance with
their respective European Revolving Facility Percentages. (i) U.S. Overadvances,
together with outstanding U.S. Protective Advances, in an aggregate amount not
to exceed 10.0% of the U.S. Line Cap, (ii) Canadian Overadvances, together with
outstanding Canadian Protective Advances, in an aggregate amount not to exceed
10.0% of the Canadian Line Cap, (iii)  French Overadvances, together with
outstanding French Protective Advances, in an aggregate amount not to exceed
10.0% of the aggregate amount of the French Line Cap, (iv) German Overadvances,
together with outstanding German Protective Advances, in an aggregate amount not
to exceed 10.0% of the aggregate amount of the German Line Cap, (v) Spanish
Overadvances, together with outstanding Spanish Protective Advances, in an
aggregate amount not to exceed 10.0% of the Spanish Line Cap and (vi) U.K.
Overadvances, together with outstanding U.K. Protective Advances, in an
aggregate amount not to exceed 10.0% of the U.K. Line Cap, may, in each case, be
made in the sole, reasonable discretion of the Administrative Agent; provided
that the Required Lenders may at any time revoke the Administrative Agent’s
authorization to make future Overadvances; provided that no existing
Overadvances will be subject to such revocation and any such revocation must be
in writing and will become effective prospectively upon the Administrative
Agent’s receipt thereof.  The foregoing notwithstanding, in no event, unless
otherwise consented to by all Revolving Lenders will:

 

(a)                                 any Overadvances be outstanding for more
than 30 consecutive days;

 

(b)                                 the Administrative Agent or Lenders make any
additional Overadvances unless 30 days or more have expired since the last date
on which any Overadvances were outstanding; or

 

105

--------------------------------------------------------------------------------


 

(c)                                  the Administrative Agent make Revolving
Loans on behalf of Revolving Lenders under this Section 2.01(2) to the extent
such Revolving Loans would cause a Revolving Lender’s share of the applicable
Revolving Facility Credit Exposure to exceed such Lender’s applicable Revolving
Facility Commitment or cause the aggregate applicable Revolving Facility
Commitments to be exceeded.

 

(3)                                 Protective Advances.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, in
its sole, reasonable discretion, (i) may make U.S./Canadian Revolving Loans to,
or for the benefit of, U.S. Borrowers, on behalf of the U.S./Canadian Revolving
Lenders having U.S./Canadian Revolving Facility Commitments, (ii) may make
U.S./Canadian Revolving Loans to, or for the benefit of, Canadian Borrowers, on
behalf of the U.S./Canadian Revolving Lenders having a U.S./Canadian Revolving
Facility Commitment, (iii) may make French Revolving Loans to, or for the
benefit of, French Borrowers, on behalf of the French Revolving Lenders having a
French Revolving Facility Commitment, (iv) may make European Revolving Loans to,
or for the benefit of, German Borrowers, on behalf of the European Revolving
Lenders having a European Revolving Facility Commitment, (v) may make European
Revolving Loans to, or for the benefit of, Spanish Borrowers, on behalf of the
European Revolving Lenders having a European Revolving Facility Commitment or
(vi) may make European Revolving Loans to, or for the benefit of, U.K.
Borrowers, on behalf of the European Revolving Lenders having a European
Revolving Facility Commitment, so long as (A) the aggregate outstanding amount
of such U.S./Canadian Revolving Loans, together with the aggregate outstanding
amount of the U.S. Overadvances, does not exceed 10.0% of the U.S. Line Cap,
(B) the aggregate amount of such U.S./Canadian Revolving Loans, together with
the aggregate outstanding amount of the Canadian Overadvances, does not
exceed 10.0% of the Canadian Line Cap, (C) the aggregate amount of such French
Revolving Loans, together with the aggregate outstanding amount of the French
Overadvances, does not exceed 10.0% of the aggregate amount of the French Line
Cap, (D) the aggregate amount of such European Revolving Loans, together with
the aggregate outstanding amount of the German Overadvances, does not
exceed 10.0% of the aggregate amount of the German Line Cap, (E) the aggregate
amount of such European Revolving Loans, together with the aggregate outstanding
amount of the Spanish Overadvances, does not exceed 10.0% of the Aggregate
Spanish Line Cap and (F) the aggregate amount of such European Revolving Loans,
together with the aggregate outstanding amount of the U.K. Overadvances, does
not exceed 10.0% of the U.K. Line Cap, if the Administrative Agent, in its
Reasonable Credit Judgment, deems that such Revolving Loans are necessary or
desirable to:

 

(a)                                 protect all or any portion of the
Collateral;

 

(b)                                 enhance the likelihood or maximize the
amount of repayment of the Loans and the other Obligations; or

 

(c)                                  pay any other amount chargeable to the
Borrowers pursuant to this Agreement (the U.S./Canadian Revolving Loans
described in this Section 2.01(3)(i), “U.S. Protective Advances”, ,the
U.S./Canadian Revolving Loans described in this Section 2.01(3)(ii), “Canadian
Protective Advances”, the French Revolving Loans described in this
Section 2.01(3)(iii), “French Protective Advances”, the European Revolving Loans
described in this Section 2.01(3)(iv), “German Protective Advances”, the
European Revolving Loans described in this Section 2.01(3)(v), “Spanish
Protective Advances” and the European Revolving Loans described in this
Section 2.01(3)(vi), “U.K. Protective Advances”);

 

provided that (i) with respect to U.S. Protective Advances, in no event will the
U.S. Revolving Facility Credit Exposure and the Canadian Borrower Revolving
Facility Credit Exposure exceed the aggregate U.S./Canadian Revolving Facility
Commitments, (ii) with respect to Canadian Protective Advances, in no event will
the Canadian Borrower Revolving Facility Credit Exposure and the U.S. Revolving
Facility

 

106

--------------------------------------------------------------------------------


 

Credit Exposure exceed the aggregate U.S./Canadian Revolving Facility
Commitments, (iii) with respect to French Protective Advances, in no event will
the French Revolving Facility Credit Exposure exceed the aggregate French
Revolving Facility Commitments, (iv) with respect to German Protective Advances,
in no event will the German Revolving Facility Credit Exposure, the Spanish
Revolving Facility Credit Exposure and the U.K. Revolving Facility Credit
Exposure exceed the aggregate European Revolving Facility Commitments, (v) with
respect to Spanish Protective Advances, in no event will the Spanish Revolving
Facility Credit Exposure, the German Revolving Facility Credit Exposure and the
U.K. Revolving Facility Credit Exposure exceed the aggregate European Revolving
Facility Commitments and (vi) with respect to U.K. Protective Advances, in no
event will the U.K. Revolving Facility Credit Exposure, the Spanish Revolving
Facility Credit Exposure and the German Revolving Facility Credit Exposure
exceed the aggregate European Revolving Facility Commitments and (vii) the
Required Lenders under the Revolving Facility may at any time revoke the
Administrative Agent’s authorization to make future Protective Advances;
provided, further, that any such revocation must be in writing and will become
effective prospectively upon the Administrative Agent’s receipt thereof and
existing Protective Advances will not be subject to thereto.

 

Each applicable Revolving Lender will be obligated to advance to the Borrowers
its applicable Revolving Facility Percentage of each Protective Advance made in
accordance with this Section 2.01(3).  If Protective Advances are made in
accordance with the preceding sentence, then all Revolving Lenders will be bound
to make, or permit to remain outstanding, such Protective Advances based upon
their applicable Revolving Facility Percentages in accordance with the terms of
this Agreement.  All Protective Advances will be repaid by the applicable
Borrowers on demand, will be secured by the applicable Collateral and will bear
interest as provided in this Agreement for Revolving Loans generally.  No
Protective Advance may remain outstanding for more than forty-five (45) days
without the consent of the Required Lenders.

 

(4)                                 [Reserved].

 

(5)                                 Reserves.  The Administrative Agent may at
any time and from time to time in the exercise of its Reasonable Credit Judgment
establish and increase or decrease Reserves in accordance with the terms of the
definition thereof.

 

SECTION 2.02                    Loans and Borrowings.

 

(1)                                 Each Loan will be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments (or, in the case of Swingline
Loans, in accordance with their respective Swingline Commitments).  The failure
of any Lender to make any Loan required to be made by it will not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender will be responsible for any other Lender’s
failure to make Loans as required.

 

(2)                                 Subject to Section 2.14, each Borrowing
(other than a Swingline Borrowing) will be comprised entirely of ABR Loans,
Eurocurrency Loans or CDOR Rate Loan as the Borrowers may request in accordance
herewith; provided that only U.S. Borrowers and Canadian Borrowers may request
ABR Loans.  Each Swingline Borrowing will be an ABR Borrowing.  Each Lender at
its option may make any ABR Loan, Eurocurrency Loan or CDOR Rate Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option will not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement and
such Lender will not be entitled to any amounts payable under Section 2.15
or 2.17 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

 

107

--------------------------------------------------------------------------------


 

(3)                                 Notwithstanding any other provision of this
Agreement, no Borrower will be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03                    Requests for Borrowings; Interest Elections.

 

(1)                                 Each request for an ABR Borrowing shall be
made no later than 1:00 p.m. on the Local Time Business Day of the proposed date
of Borrowing by electronic request of Holdings through Administrative Agent’s
Commercial Electronic Office Portal or through such other electronic portal
provided by Administrative Agent (the “Portal”).  The Borrowers hereby
acknowledge and agree that any request made through the Portal shall be deemed
made by a Responsible Officer of Holdings. Each request for a Eurocurrency
Borrowing or CDOR Rate Borrowing or request to continue a Eurocurrency Borrowing
or CDOR Rate Borrowing shall be made pursuant to Holdings’ submission of a
Eurocurrency/CDOR Rate Loan Notice to Administrative Agent, which must be
received by the Administrative Agent not later than 1:00 p.m. Local Time three
(3) Business Days prior to the requested date of any Eurocurrency Borrowing or
CDOR Rate Borrowing or continuation of Eurocurrency Loans or CDOR Rate Loans. 
Each Eurocurrency/CDOR Rate Loan Notice shall specify (a) the name of the
applicable Borrower, (b) the requested date of the Borrowing or continuation, as
the case may be (which shall be a Business Day), (c) the principal amount of the
Eurocurrency Loans or CDOR Rate Loans to be borrowed or continued (which shall
be in a principal amount of at least the Borrowing Minimum or a Borrowing
Multiple in excess thereof), (d) the duration of the Interest Period will
respect thereto, (e) the currency of the Revolving Loan and (f) any outstanding
ABR Loans that are requested to be converted to a Eurocurrency Loan or CDOR Rate
Loan, as applicable.  If Holdings fails to elect an Interest Period, it will be
deemed to have specified an Interest Period of one month.  If Holdings fails to
give a timely notice with respect to any continuation of a Eurocurrency Loan or
CDOR Rate Loan, then (i) if such Loans are denominated in Dollars or Canadian
Dollars and made to a U.S. Borrower or a Canadian Borrower, the applicable Loans
shall be converted to ABR Loans and (ii) otherwise, shall be converted to
Eurocurrency Loans with an Interest Period of one month, effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Loans or CDOR Rate Loans.

 

(2)                                 The Administrative Agent shall promptly
notify each Lender of the amount of its share of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by Holdings, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to ABR Loans described above.

 

(3)                                 Except as otherwise provided herein, a
Eurocurrency Loan or CDOR Rate Loan may be continued or converted only on the
last day of an Interest Period for such Eurocurrency Loan or CDOR Rate Loan. 
During the existence of a Default or an Event of Default, no Loans denominated
in Dollars or Canadian Dollars may be requested as, converted to or continued as
Eurocurrency Loans or CDOR Rate Loans without the consent of the Required
Lenders.

 

(4)                                 The Administrative Agent, without the
request of any Borrower, may advance any interest, fee, service charge
(including direct wire fees), expenses of the Loan Parties pursuant to
Section 10.05 of this Agreement, or other payment to which any Agent or Lender
is entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to any Loan Account notwithstanding that an Overadvance may
result thereby.  The Agent shall advise Holdings of any such advance or charge
promptly after the making thereof.  Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under Section 2.11(1).  Any amount which
is charged to a Loan Account as provided in this Section 2.03(4) shall
constitute U.S./Canadian Revolving Loans (if advanced to U.S. Borrowers, U.S.
Guarantors, Canadian Borrowers or Canadian Guarantors), French Revolving Loans
(if advanced to French

 

108

--------------------------------------------------------------------------------


 

Borrowers) or European Revolving Loans (if advanced to German Borrowers, Spanish
Borrowers or U.K. Borrowers) and shall, with respect to such amounts denominated
in Dollars or Canadian Dollars advanced to a U.S. Borrower or a Canadian
Borrower, bear interest at the interest rate then and thereafter applicable to
ABR Loans.

 

(5)                                 [reserved].

 

(6)                                 [reserved].

 

(7)                                 After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than twelve Interest Periods in effect
with respect to Eurocurrency Loans and CDOR Rate Loans.

 

SECTION 2.04                    Swingline Loans.

 

(1)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the U.S. Borrowers from time to time during the Availability Period; provided,
that no such Swingline Loan will be permitted if, after giving effect thereto,
(a) the aggregate principal amount of outstanding Swingline Loans would exceed
Swingline Commitment; (b)  the U.S. Revolving Facility Credit Exposure and the
Canadian Revolving Facility Credit Exposure would exceed the total
U.S./Canadian Revolving Facility Commitments; (c) the Swingline Lender’s
U.S./Canadian Revolving Facility Credit Exposure would exceed its
U.S./Canadian Revolving Facility Commitment; or (d)  the U.S. Revolving Facility
Credit Exposure would exceed the U.S. Borrowing Base; provided; that the
Swingline Lender will not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the U.S. Borrowers may borrow, prepay and
reborrow Swingline Loans.

 

(2)                                 To request a Swingline Borrowing, the
applicable U.S. Borrowers will notify the Administrative Agent and the Swingline
Lender of such request by telephone (confirmed by a Swingline Borrowing Request
by email or facsimile), not later than 2:00 p.m., New York City time, on the day
of a proposed Swingline Borrowing.  Each such notice and Swingline Borrowing
Request will be irrevocable and will specify the requested (a) date (which will
be a Business Day) and (b) amount of the Swingline Borrowing.  The Swingline
Lender will consult with the Administrative Agent as to whether the making of
the Swingline Loan is in accordance with the terms of this Agreement prior to
the Swingline Lender funding such Swingline Loan.  The Swingline Lender will
make each Swingline Loan in accordance with Section 2.02(2) on the proposed date
thereof by wire transfer of immediately available funds by 5:00 p.m., New York
City time, to the account of the applicable Borrowers (or, in the case of a
Swingline Borrowing made to finance the reimbursement of an L/C Disbursement as
provided in Section 2.05(5), by remittance to the applicable Issuing Bank);
provided that the Swingline Lender will not be obligated to make any Swingline
Loan at any time when any Lender is at such time a Defaulting Lender, unless the
Swingline Lender (i) is satisfied in its reasonable discretion that the related
exposure will be 100% covered by the applicable Revolving Facility Commitments
of the non-Defaulting Lenders pursuant to clause (3) below or (ii) has otherwise
entered into satisfactory arrangements with the Borrowers or such Lender to
eliminate the Swingline Lender’s risk with respect to such Lender.

 

(3)                                 The Swingline Lender may by written notice
given to the Administrative Agent on any Business Day require the Revolving
Lenders with U.S./Canadian Revolving Facility Commitments to acquire
participations by 2:00 p.m. on such Business Day (provided that if such notice
is not provided to Lenders by 12:00 p.m. on such Business Day, such 2:00
p.m. deadline shall be extended by up to two hours to the extent necessary to
provide the Revolving Lenders with U.S./Canadian Revolving Facility Commitments
two hours from such notice to acquire such

 

109

--------------------------------------------------------------------------------


 

participations) in all or a portion of the outstanding Swingline Loans made by
it.  Such notice will specify the aggregate amount of such Swingline Loans in
which the applicable Revolving Lenders will participate.  Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each such
Revolving Lender, specifying in such notice such Revolving Lender’s applicable
Revolving Facility Percentage of such Swingline Loan or Loans.  Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
Swingline Lender, such Revolving Lender’s Revolving Facility Percentage of such
Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and will not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment will be made without any offset, abatement, withholding or
reduction whatsoever.  Each Revolving Lender with U.S./Canadian Revolving
Facility Commitments will comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 will apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent will promptly pay to the Swingline Lender
the amounts so received by it from the Revolving Lenders.

 

(4)                                 The Administrative Agent will notify
Holdings of any participations in any Swingline Loan acquired pursuant to
paragraph (3), and thereafter payments in respect of such Swingline Loan will be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrowers (or other party on behalf of
the Borrowers) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein will be promptly
remitted to the Administrative Agent and any such amounts received by the
Administrative Agent will be promptly remitted by the Administrative Agent to
the Revolving Lenders that made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted will be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason.  The purchase of
participations in a Swingline Loan pursuant to paragraph (3) will not relieve
the Borrowers of any default in the payment thereof.

 

(5)                                 If the Maturity Date in respect of any
tranche of Revolving Facility Commitments occurs at a time when Extended
Commitments are in effect, then (i) on such Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date) or refinanced with a borrowing of an Extension
pursuant to Section 2.22; provided that, if on the occurrence of the such
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05), there shall exist sufficient unutilized Extended Commitments so
that the respective outstanding Swingline Loans could be incurred pursuant to
the Extended Commitments which will remain in effect after the occurrence of
such Maturity Date, then there shall be an automatic adjustment on such date of
the participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the Extended Commitments and such Swingline Loans
shall not be so required to be repaid in full on such Maturity Date.

 

SECTION 2.05                    Letters of Credit.

 

(1)                                 General.  Subject to the terms and
conditions set forth herein, (x) the U.S. Borrowers  and the Canadian Borrowers
may request the issuance of Standby Letters of Credit or Trade Letters of Credit
denominated in Dollars or Canadian Dollars (provided that, anything to the
contrary contained herein notwithstanding, with respect to Letters of Credit
denominated in a Canadian Dollars, all reimbursements by the Borrowers of the
honoring of any drawing under such Letters of Credit

 

110

--------------------------------------------------------------------------------


 

shall be paid in Dollars based on the Spot Rate) issued for any lawful purposes
of any Loan Party (such letters of credit issued for such purposes,
“U.S./Canadian Letters of Credit”), (y) each French Borrowers may request the
issuance of Standby Letters of Credit or Trade Letters of Credit denominated in
Euros, Sterling or Dollars (provided that, anything to the contrary contained
herein notwithstanding, with respect to Letters of Credit denominated in Euros,
Sterling or Dollars, all reimbursements by the Borrowers of the honoring of any
drawing under such Letters of Credit shall be paid in Dollars based on the Spot
Rate) issued for any lawful purposes of that French Borrower (such letters of
credit issued for such purposes, “French Letters of Credit”), or (z) the German
Borrowers, the Spanish Borrowers and the U.K. Borrowers may request the issuance
of Standby Letters of Credit or Trade Letters of Credit denominated in Euros,
Sterling or Dollars (provided that, anything to the contrary contained herein
notwithstanding, with respect to Letters of Credit denominated in Euros,
Sterling or Dollars, all reimbursements by the Borrowers of the honoring of any
drawing under such Letters of Credit shall be paid in Dollars based on the Spot
Rate) issued for any lawful purposes of any Loan Party (such letters of credit
issued for such purposes, “European Letters of Credit”), in each case, for their
own account or for the account of any Subsidiary (provided that if such
Subsidiary is not a Borrower, a Borrower shall be a co-applicant thereto), in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period and prior to the date that is five
Business Days prior to the Maturity Date, provided that Goldman Sachs Bank USA
shall not be obligated to issue Trade Letters of Credit and Barclays Bank PLC
shall only be obligated to issue Standby Letters of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any of the Borrowers to, or entered into by any of the Borrowers
with, an Issuing Bank relating to any Letter of Credit, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.05 shall control and govern.  “Letters of
Credit” will include U.S./Canadian Letters of Credit, European Letters of
Credit, French Letters of Credit, European Letters of Credit and the Existing
Letters of Credit.  Each Existing Letter of Credit will be deemed to have been
issued under this Section 2.05 on the Closing Date.

 

(2)                                 Notice of Issuance, Amendment, Renewal,
Extension.

 

(a)                                 Each request for  the issuance of a Letter
of Credit (or the amendment, renewal (other than an automatic extension in
accordance with paragraph (3) of this Section 2.05) or extension of an
outstanding Letter of Credit), shall be irrevocable and the Borrowers will
deliver by telefacsimile or other electronic method of transmission reasonably
acceptable to the Issuing Bank (including by e-mail, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent three Business Days in advance of the
requested date of issuance, amendment or extension (or such shorter period as
the Administrative Agent and the Issuing Bank in their sole discretion may
agree) (i) a Letter of Credit Request requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which will be a
Business Day), the date on which such Letter of Credit is to expire (which will
comply with paragraph (3) of this Section 2.05), the amount of such Letter of
Credit, the currency of such Letter of Credit, the name and address of the
beneficiary thereof, identifying whether such Letter of Credit is a Standby
Letter of Credit or a Trade Letter of Credit, and such other information
(including the conditions to drawing) as is necessary to issue, amend or extend
such Letter of Credit.  If requested by the applicable Issuing Bank, the
Borrowers will also submit a letter of credit application and/or any other
customary issuer documents on such Issuing Bank’s standard forms in connection
with any request for a Letter of Credit.  The Administrative Agent’s records of
the content of any such request will be conclusive absent manifest error.  A
Letter of Credit will be issued or arranged, amended or extended in the Issuing
Bank’s discretion and only if (and upon issuance, amendment or extension of each

 

111

--------------------------------------------------------------------------------


 

Letter of Credit, the Borrowers will be deemed to represent and warrant that),
after giving effect to such issuance, amendment or extension:

 

(i)                                     the U.S. Revolving L/C Exposure and the
Canadian Revolving L/C Exposure will not exceed the U.S./Canadian Letter of
Credit Sublimit;

 

(ii)                                  the U.S. Revolving Credit Exposure will
not exceed the U.S. Line Cap;

 

(iii)                               the Canadian Borrower Revolving Facility
Credit Exposure will not exceed the Canadian Line Cap;

 

(iv)                              the French Revolving L/C Exposure will not
exceed the French Letter of Credit Sublimit;

 

(v)                                 the French Revolving Credit Exposure will
not exceed the French Line Cap;

 

(vi)                              the German Revolving L/C Exposure, the Spanish
Revolving L/C Exposure and the U.K. Revolving L/C Exposure will not exceed the
European Letter of Credit Sublimit;

 

(vii)                           the German Revolving Facility Credit Exposure
will not exceed the German Line Cap, the Spanish Revolving Facility Credit
Exposure and the U.K. Revolving L/C Exposure will not exceed the U.K. Line Cap;
and

 

(viii)                        the aggregate Revolving Facility Credit Exposure
will not exceed the Line Cap.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the Issuing Bank will not issue or arrange (or be obligated to
issue or arrange) any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator by its terms purports to enjoin or restrain
the Issuing Bank from issuing or arranging such Letter of Credit;

 

(ii)                                  any applicable law or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank prohibits the issuance of
letters of credit generally;

 

(iii)                               such Letter of Credit imposes upon the
Issuing Bank any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date;

 

(iv)                              such Letter of Credit imposes upon the Issuing
Bank any unreimbursed loss, cost or expense and which the Issuing Bank in good
faith deems material to it;

 

(v)                                 any Lender is at such time a Defaulting
Lender, unless the Issuing Bank (A) is satisfied in its reasonable discretion
that the related exposure will be 100% covered by the Revolving Facility
Commitments of the non-Defaulting Lenders pursuant to Section 2.23(1) or (B) has
otherwise entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the Issuing Bank’s risk with respect to such Lender;

 

112

--------------------------------------------------------------------------------


 

(vi)                              such Letter of Credit issuance would cause
such Issuing Bank’s Revolving L/C Exposure to exceed such Issuing Bank’s Letter
of Credit Commitments; or

 

(vii)                           issuance of such Letter of Credit would violate
one or more policies of the Issuing Bank applicable to letters of credit
generally

 

(3)                                 Expiration Date.

 

(a)                                 Each Standby Letter of Credit will expire at
or prior to the close of business on the earlier of (i) the date one year
(unless otherwise agreed upon by the Administrative Agent and the Issuing Bank
in their sole discretion) after the date of issuance of such Standby Letter of
Credit (or, in the case of any extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after such renewal or extension) and (ii) the date that is five
Business Days prior to the Maturity Date; provided that any Standby Letter of
Credit with a one-year tenor may provide for the automatic extension thereof for
additional one-year periods (which will in no event extend beyond the date
referred to in the preceding clause (ii)) so long as such Standby Letter of
Credit permits the Issuing Bank to prevent any such extension at least once in
each 12-month period (commencing with the date of issuance of such Standby
Letter of Credit) by giving prior notice to the beneficiary thereof within a
time period during such 12-month period to be agreed upon at the time such
Standby Letter of Credit is issued; provided, further, that if the Issuing Bank
and the Administrative Agent each consent in their sole discretion, the
expiration date of any Standby Letter of Credit may extend beyond the date
referred to in clause (ii) above; and, provided, further, that (A) if any such
Standby Letter of Credit is outstanding or is issued after the date that
is 30 days prior to the Maturity Date, the Borrowers will provide cash
collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank in an amount equal to 103% of
the face amount of each such Standby Letter of Credit on or prior to the date
that is 30 days prior to the Maturity Date or, if later, such date of issuance,
and (B) each Revolving Lender’s participation in any undrawn Standby Letter of
Credit that is outstanding on the Maturity Date will terminate on the Maturity
Date.

 

(b)                                 Each Trade Letter of Credit will expire on
the earlier of (i) 180 days after such Trade Letter of Credit’s date of issuance
or (ii) the date that is five Business Days prior to the Maturity Date.

 

(4)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Revolving Lenders, such Issuing Bank hereby grants to (a) with respect to
U.S./Canadian Letters of Credit, each Revolving Lender with a
U.S./Canadian Revolving Facility Commitment, and each such Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s U.S./Canadian Revolving Facility Percentage of
the aggregate amount available to be drawn under such Letter of Credit, (b) with
respect to French Letters of Credit, each French Revolving Lender, and each such
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s French Revolving Facility
Percentage of the aggregate amount available to be drawn under such Letter of
Credit and (c) with respect to European Letters of Credit, each Revolving Lender
with a European Revolving Facility Commitment, and each such Revolving Lender
hereby acquires from such Issuing Bank, a participation in such European Letter
of Credit equal to such Revolving Lender’s European Revolving Facility
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  Each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, its
(x) U.S./Canadian Revolving Facility Percentage of each U.S./Canadian L/C
Disbursement, (y) French Revolving Facility Percentage of each French L/C
Disbursement and (z) European Revolving Facility Percentage of each French L/C
Disbursement and, made by such Issuing

 

113

--------------------------------------------------------------------------------


 

Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (5) of this Section 2.05, or of any reimbursement payment required to
be refunded to the Borrowers for any reason.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and will
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default or Event of Default or reduction or termination of the Commitments, and
that each such payment will be made without any offset, abatement, withholding
or reduction whatsoever.

 

(5)                                 Reimbursement.

 

(a)                                 If the applicable Issuing Bank makes any
U.S./Canadian L/C Disbursement in respect of a U.S./Canadian Letter of Credit,
the U.S. Borrowers (with respect to U.S./Canadian Letters of Credit issued on
behalf of a U.S. Borrower) or the Canadian Borrowers (with respect to
U.S./Canadian Letters of Credit issued on behalf of a Canadian Borrower) will
reimburse such U.S./Canadian L/C Disbursement by paying to the Administrative
Agent an amount equal to such U.S./Canadian L/C Disbursement not later than 2:00
p.m., New York City time, on the first Business Day after the U.S. Borrowers or
Canadian Borrower, as applicable, receive notice under paragraph (8) of this
Section 2.05 of such U.S./Canadian L/C Disbursement (or the second Business Day,
if such notice is received after 12:00 noon, New York City time), together with
accrued interest thereon from the date of such U.S. L/C Disbursement at the rate
applicable to ABR Loans that are Revolving Loans; provided that the Borrowers
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.04 that such payment be financed with an ABR
Revolving Facility Borrowing of U.S./Canadian Revolving Loans or a Swingline
Borrowing, as applicable, in an equivalent amount and, to the extent so
financed, the U.S. Borrowers’ or the Canadian Borrowers’ obligations to make
such payment will be discharged and replaced by the resulting ABR Revolving
Facility Borrowing or Swingline Borrowing.

 

(b)                                 If the applicable Issuing Bank makes any
French L/C Disbursement in respect of a French Letter of Credit, the French
Borrower on behalf of which such French Letter of Credit was issued will
reimburse such French L/C Disbursement by paying to the Administrative Agent an
amount equal to such French L/C Disbursement not later than 2:00 p.m., Local
Time, on the first Business Day after the applicable French Borrower receives
notice under paragraph (8) of this Section 2.05 of such French L/C Disbursement
(or the second Business Day, if such notice is received after 12:00 noon, Local
Time), together with accrued interest thereon from the date of such French L/C
Disbursement at the rate applicable to ABR Loans that are Revolving Loans;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an Eurocurrency Revolving Facility Borrowing of French
Revolving Loans in an equivalent amount and, to the extent so financed, the
applicable French Borrower’s obligations to make such payment will be discharged
and replaced by the resulting Eurocurrency Revolving Facility Borrowing.

 

(c)                                  If the applicable Issuing Bank makes any
European L/C Disbursement in respect of a European Letter of Credit, the
applicable German Borrower on behalf of which such European Letter of Credit was
issued (with respect to European Letters of Credit issued on behalf of a German
Borrower), the Spanish Borrowers (with respect to European Letters of Credit
issued on behalf of a Spanish Borrower) or the U.K. Borrowers (with respect to
European Letters of Credit Issued on behalf of a U.K. Borrower) will reimburse
such European L/C Disbursement by paying to the Administrative Agent an amount
equal to such European L/C Disbursement not later than 2:00 p.m., Local Time, on
the first Business Day after the applicable German Borrower, Spanish Borrowers
or U.K. Borrowers, as applicable, receive notice under paragraph (8) of this
Section 2.05 of such European L/C Disbursement

 

114

--------------------------------------------------------------------------------


 

(or the second Business Day, if such notice is received after 12:00 noon, Local
Time), together with accrued interest thereon from the date of such European
Disbursement at the rate applicable to ABR Loans that are Revolving Loans;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with a Eurocurrency Revolving Facility Borrowing of
European Revolving Loans in an equivalent amount and, to the extent so financed,
the applicable German Borrower’s, the Spanish Borrowers or the U.K. Borrowers’
obligations to make such payment will be discharged and replaced by the
resulting Eurocurrency Revolving Facility Borrowing.

 

(d)                                 If the applicable Borrowers fail to
reimburse any L/C Disbursement when due, then the Administrative Agent will
promptly notify the applicable Issuing Bank and each other applicable Revolving
Lender of the applicable L/C Disbursement, the payment then due from the
applicable Borrowers in respect thereof and, in the case of a Revolving Lender,
such Lender’s Revolving Facility Percentage thereof.  Promptly following receipt
of such notice, each Revolving Lender will pay to the Administrative Agent its
Revolving Facility Percentage of the payment then due from the applicable
Borrowers in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 will apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent will
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders.  Any payment made by a Revolving Lender pursuant to this
paragraph (5) to reimburse an Issuing Bank for any L/C Disbursement (other than
the funding of an Revolving Loan or a Swingline Borrowing as contemplated above)
will not constitute a Loan and will not relieve the applicable Borrowers of
their obligations to reimburse such L/C Disbursement.

 

(e)                                  Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to
paragraph (5)(a), (b) or (c), the Administrative Agent will distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to paragraph (5)(d) to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear.

 

(6)                                 Obligations Absolute.  The obligations of
the applicable Borrowers to reimburse L/C Disbursements as provided in
paragraph (5) of this Section 2.05 will be absolute, unconditional and
irrevocable, and will be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein;

 

(b)                                 any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(c)                                  payment by the applicable Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit; or

 

(d)                                 the Issuing Bank or any of its branches or
Affiliates being the beneficiary of any Letter of Credit;

 

(e)                                  the Issuing Bank or any correspondent
honoring a drawing against a drawing document up to the amount available under
any Letter of Credit even if such drawing document claims an amount in excess of
the amount available under the Letter of Credit;

 

115

--------------------------------------------------------------------------------


 

(f)                                   the existence of any claim, set-off,
defense or other right that any Borrower or any of its Subsidiaries may have at
any time against any beneficiary, any assignee of proceeds, the Issuing Bank or
any other Person;

 

(g)                                  the fact that any Default or Event of
Default shall have occurred and be continuing; or

 

(h)                                 any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against the Borrowers’ obligations hereunder.

 

(7)                                 Limited Liability.  None of the
Administrative Agent, the Lenders, any Issuing Bank, or any of their Related
Parties, will have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuing
Bank, or any of the circumstances referred to in clauses (a), (b) or (c) of
Section 2.05(6); provided that the foregoing will not be construed to excuse the
applicable Issuing Bank from liability to the Borrowers to the extent of any
special, indirect and punitive damages (as opposed to consequential damages,
claims in respect of which are hereby waived by the Borrowers to the extent
permitted by applicable law) suffered by the Borrowers that are determined by a
final and binding decision of a court of competent jurisdiction to have been
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank will be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(8)                                 Disbursement Procedures.  The applicable
Issuing Bank will, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit.  Such
Issuing Bank will promptly notify the Administrative Agent and Holdings by
telephone (confirmed by facsimile or e-mail) of any such demand for payment
under a Letter of Credit and whether such Issuing Bank has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice will not relieve the applicable Borrowers of their
obligations to reimburse such Issuing Bank and/or the Revolving Lenders with
respect to any such L/C Disbursement (following receipt of notice from the
Issuing Bank).

 

(9)                                 Interim Interest.  If an Issuing Bank makes
any L/C Disbursement, then, unless the applicable Borrowers reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof will bear interest, for each day from and including the date such
L/C Disbursement is made to but excluding the date that the applicable Borrowers
reimburse such L/C Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if such L/C Disbursement is not reimbursed by
the applicable Borrowers when due pursuant to paragraph (5) of this
Section 2.05, then Section 2.13(3) will apply.  Interest accrued pursuant to
this paragraph will be for the

 

116

--------------------------------------------------------------------------------


 

account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (5) of
this Section 2.05 to reimburse such Issuing Bank will be for the account of such
Revolving Lender to the extent of such payment.

 

(10)                          Replacement of an Issuing Bank.  An Issuing Bank
may be replaced at any time by written agreement between the Borrowers, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent will notify the Lenders of any such replacement of an
Issuing Bank.  At the time any such replacement becomes effective, the
applicable Borrowers will pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12.  From and after the effective
date of any such replacement, (a) the successor Issuing Bank will have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (b) references herein
to the term “Issuing Bank” will be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context will require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank will remain a party hereto and will continue to have
all the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but will not
be required to issue additional Letters of Credit.

 

(11)                          Cash Collateralization.  If any Event of Default
occurs and is continuing, (a) in the case of an Event of Default described in
Section 8.01(8) or (9), on the Business Day, or (b) in the case of any other
Event of Default, on the third Business Day, in each case, following the date on
which the Borrowers receive notice from the Administrative Agent demanding the
deposit of cash collateral pursuant to this paragraph (11), (A) the
U.S. Borrowers will deposit in an account with or at the direction of the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the U.S./Canadian Revolving Lenders, an amount in cash equal to 103%
of the amount of the U.S. Revolving L/C Exposure as of such date plus any
accrued and unpaid interest thereon, (B) the Canadian Borrowers will deposit in
a separate account with or at the direction of the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the U.S./Canadian
Revolving Lenders, an amount in cash equal to 103% of the amount of the Canadian
Revolving L/C Exposure as of such date plus any accrued and unpaid interest
thereon, (C) the applicable French Borrowers will deposit in a separate account
with or at the direction of the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the French Revolving Lenders, an
amount in cash equal to 103% of the amount of the French Revolving L/C Exposure
of such French Borrower as of such date plus any accrued and unpaid interest
thereon; (D) the applicable German Borrowers will deposit in a separate account
with or at the direction of the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the European Revolving Lenders, an
amount in cash equal to 103% of the amount of the German Revolving L/C Exposure
of such German Borrower as of such date plus any accrued and unpaid interest
thereon; (E) the Spanish Borrowers will deposit in a separate account with or at
the direction of the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the European Revolving Lenders, an amount in cash
equal to 103% of the amount of the Spanish Revolving L/C Exposure as of such
date plus any accrued and unpaid interest thereon and (F) the U.K. Borrowers
will deposit in a separate account with or at the direction of the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the European Revolving Lenders, an amount in cash equal to 103% of
the amount of the U.K. Revolving L/C Exposure as of such date plus any accrued
and unpaid interest thereon; provided that, in each case, upon the occurrence of
any Event of Default described in Section 8.01(8) or (9), the obligation to
deposit such cash collateral will become effective immediately, and such deposit
will become immediately due and payable, without demand or other notice of any
kind.  Each such deposit pursuant to this paragraph will be held by the
Administrative Agent or the Collateral Agent as collateral for the payment and
performance of the obligations of the applicable Borrowers under this
Agreement.  The Administrative Agent will have exclusive dominion and control,
including the exclusive right of withdrawal, over such accounts.  Other than any
interest earned on the investment of such deposits, which

 

117

--------------------------------------------------------------------------------


 

investments will be made at the option and sole discretion of (i) for so long as
an Event of Default is continuing, the Administrative Agent and (ii) at any
other time, the Borrowers, in each case, in Cash Equivalents and at the risk and
expense of the Borrowers, such deposits will not bear interest.  Moneys in such
account described in the foregoing clause (A) will be applied by the
Administrative Agent to reimburse each Issuing Bank for U.S./Canadian L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, will be held for the satisfaction of the reimbursement
obligations of the U.S. Borrowers for the U.S. Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Required Lenders), be applied to satisfy other obligations of the
Borrowers under this Agreement.  Moneys in such account described in the
foregoing clause (B) will be applied by the Administrative Agent to reimburse
each Issuing Bank for U.S./Canadian L/C Disbursements for which such Issuing
Bank has not been reimbursed and, to the extent not so applied, will be held for
the satisfaction of the reimbursement obligations of the Canadian Borrowers for
the Canadian Revolving L/C Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Required Lenders),
be applied to satisfy other obligations of the Canadian Borrowers under this
Agreement.  Moneys in such account described in the foregoing clause (C) will be
applied by the Administrative Agent to reimburse each Issuing Bank for French
L/C Disbursements for which such Issuing Bank has not been reimbursed and, to
the extent not so applied, will be held for the satisfaction of the
reimbursement obligations of the applicable French Borrower for the French
Revolving L/C Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy other obligations of the applicable French Borrower under this
Agreement.  Moneys in such account described in the foregoing clause (D) will be
applied by the Administrative Agent to reimburse each Issuing Bank for European
L/C Disbursements for which such Issuing Bank has not been reimbursed and, to
the extent not so applied, will be held for the satisfaction of the
reimbursement obligations of the applicable German Borrower for the German
Revolving L/C Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy other obligations of the applicable German Borrower under this
Agreement.  Moneys in such account described in the foregoing clause (E) will be
applied by the Administrative Agent to reimburse each Issuing Bank for European
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, will be held for the satisfaction of the reimbursement
obligations of the Spanish Borrowers for the Spanish Revolving L/C Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of the Required Lenders), be applied to satisfy other obligations of
the Spanish Borrowers under this Agreement.  Moneys in such account described in
the foregoing clause (F) will be applied by the Administrative Agent to
reimburse each Issuing Bank for European L/C Disbursements for which such
Issuing Bank has not been reimbursed and, to the extent not so applied, will be
held for the satisfaction of the reimbursement obligations of the U.K. Borrowers
for the U.K. Revolving L/C Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Required Lenders),
be applied to satisfy other obligations of the U.K. Borrowers under this
Agreement.

 

(12)                          If the Borrowers (or any of them) are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) will
be returned to such Borrowers within three Business Days after all Events of
Default have been cured or waived.

 

(13)                          Additional Issuing Banks.  From time to time, the
Borrowers may, by notice to the Administrative Agent, designate any Lender (in
addition to the Administrative Agent) to act as an Issuing Bank; provided that
such Lender agrees in its sole discretion to act as such and such Lender is
reasonably satisfactory to the Administrative Agent as an Issuing Bank.  Each
such additional Issuing Bank will execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval will not be
unreasonably withheld) and will thereafter be an Issuing Bank hereunder for all

 

118

--------------------------------------------------------------------------------


 

purposes.  The Borrowers may, in their sole discretion, request a Letter of
Credit issuance from any Issuing Bank.

 

(14)                          Reporting.  Unless otherwise requested by the
Administrative Agent, each Issuing Bank will (x) provide to the Administrative
Agent copies of any notice received from the Borrowers pursuant to
Section 2.05(2) no later than the next Business Day after receipt thereof and
(y) report in writing to the Administrative Agent as follows:

 

(a)                                 on or prior to each Business Day on which
such Issuing Bank expects to issue, amend or extend any Letter of Credit, the
date of such issuance, amendment or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended or extended by it and outstanding
after giving effect to such issuance, amendment or extension occurred (and
whether the amount thereof changed), and the Issuing Bank will be permitted to
issue, amend or extend such Letter of Credit if the Administrative Agent will
not have advised the Issuing Bank that such issuance, amendment or extension
would not be in conformity with the requirements of this Agreement;

 

(i)                                     on each Business Day on which such
Issuing Bank makes any L/C Disbursement, the date of such L/C Disbursement and
the amount of such L/C Disbursement; and

 

(ii)                                  on any other Business Day, such other
information with respect to the outstanding Letters of Credit issued by such
Issuing Bank as the Administrative Agent reasonably requests, including but not
limited to prompt verification of such information as may be requested by the
Administrative Agent.

 

The failure of any Issuing Bank (other than the Administrative Agent or any
affiliate thereof acting as an Issuing Bank) to comply with the provisions of
sub-clauses (i) and (ii) of this clause (14) with respect to any letter of
credit will result in such letter of credit not being deemed a “Letter of
Credit” hereunder and under the other Loan Documents.

 

(15)                          Reallocation.  If the Maturity Date in respect of
any tranche of a Class of Revolving Facility Commitments occurs prior to the
expiration of any Letter of Credit issued under such Class of Revolving Facility
Commitments, then (i) if one or more other tranches of Revolving Facility
Commitments of the same Class in respect of which the Maturity Date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
applicable Revolving Lenders to purchase participations therein and to make
Revolving Loans and payments in respect thereof pursuant to Section 2.05(5))
under (and ratably participated in by the applicable Lenders pursuant to) the
Revolving Facility Commitments of the same Class in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Facility Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be reallocated); provided, in no event shall such reallocation cause
a Lender’s share of the Revolving Facility Commitments of such Class to exceed
such Lender’s Revolving Facility Commitments of such Class, and (ii) to the
extent not reallocated pursuant to the immediately preceding clause (i), the
applicable Borrowers shall cash collateralize any such Letter of Credit in
accordance with Section 2.05(11).  If, for any reason, such cash collateral is
not provided or reallocation does not occur, the Revolving Lenders under the
maturing tranche shall continue to be responsible for their participating
interests in the applicable Letters of Credit.  Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a Maturity Date with respect to a given tranche of
Revolving Facility Commitments of the same Class shall have no effect upon (and
shall not diminish) the percentage

 

119

--------------------------------------------------------------------------------


 

participations of the Revolving Lenders in any Letter of Credit issued under
such Class of Revolving Facility Commitments before such Maturity Date. 
Commencing with the Maturity Date of any tranche of Revolving Facility
Commitments of the same Class, the sublimit for Letters of Credit shall be
agreed with the Lenders under the extended tranches.

 

(16)                          Each Borrower agrees to indemnify, defend and hold
harmless Issuing Bank (and its branches, Affiliates, and correspondents) and
each such Person’s respective directors, officers, employees, attorneys and
agents (each, including Issuing Bank, a “Letter of Credit Related Person”) (to
the fullest extent permitted by law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and special, indirect, and punitive damages, and all reasonable fees
and disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), which may be incurred by or awarded
against any Letter of Credit Related Person (other than Taxes, which shall be
governed by Section 2.17) (the “Letter of Credit Indemnified Costs”), and which
arise out of or in connection with, or as a result of this Agreement, any Letter
of Credit, any issuer or drawing document referred to in or related to any
Letter of Credit, or any action or proceeding arising out of any of the
foregoing (whether administrative, judicial or in connection with arbitration);
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, that such indemnity shall not be available to
any Letter of Credit Related Person claiming indemnification to the extent that
such Letter of Credit Indemnified Costs may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence or willful misconduct of the Letter of Credit
Related Person claiming indemnity.  This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

 

(17)                          Existing Letters of Credit.  The Borrowers and the
Loan Parties hereby acknowledge and agree that all Existing Letters of Credit
shall constitute Letters of Credit under this Agreement on and after the Closing
Date with the same effect as if such Existing Letters of Credit were issued by
the Issuing Bank at the request of the applicable Borrowers on the Closing Date.

 

SECTION 2.06                    Funding of Borrowings.

 

(1)                                 Each Lender will make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 10:00 a.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that same-day ABR Loans will be made by each Lender on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time; provided, further that Swingline Loans will be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
applicable Borrowers by promptly crediting the amounts so received, in like
funds, to an account of such Borrowers as specified in the applicable
Eurocurrency/CDOR Rate Loan Notice; provided that ABR Revolving Loans and
Swingline Borrowings made to finance the reimbursement of an L/C Disbursement
and reimbursements as provided in Section 2.05(5) will be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(2)                                 Unless the Administrative Agent has received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (1) of this
Section 2.06 and may, in reliance upon such assumption, make available to the
applicable Borrowers a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrowers
severally agree to pay to

 

120

--------------------------------------------------------------------------------


 

the Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrowers to but excluding
the date of payment to the Administrative Agent at (a) in the case of such
Lender, the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (b) in the case of Borrowers, the interest rate applicable to
ABR Loans at such time.  If such Lender pays such amount to the Administrative
Agent then such amount will constitute such Lender’s Loan included in such
Borrowing.

 

(3)                                 The foregoing notwithstanding, the
Administrative Agent, in its sole discretion, may from its own funds make the
applicable Loan on behalf of any such Lender, (including by means of Swingline
Loans to the applicable Borrowers).  In such event, the Lender, on behalf of
whom Administrative Agent made the Loan, will reimburse the Administrative Agent
for all or any portion of such Loan made on its behalf upon written notice given
to such Lender not later than 12:00 noon, New York City time, on the Business
Day such reimbursement is requested.  On each such settlement date, the
Administrative Agent will pay to each Lender the net amount owing to such Lender
in connection with such settlement, including amounts relating to Loans, fees,
interest and other amounts payable hereunder.  The entire amount of interest
attributable to such Loan for the period from and including the date on which
such Loan is made on such Lender’s behalf, to but excluding the date the
Administrative Agent is reimbursed in respect of such Loan by such Lender, will
be paid to the Administrative Agent for its own account.

 

SECTION 2.07                    [Reserved].

 

SECTION 2.08                    Termination and Reduction of Commitments.

 

(1)                                 Unless previously terminated, the Revolving
Facility Commitments will terminate on the Maturity Date.

 

(2)                                 The Borrowers may at any time terminate, or
from time to time reduce, any Class of the Revolving Facility Commitments;
provided that (i) each reduction of the Revolving Facility Commitments will be
in an amount that is an integral multiple of $1.0 million and not less than
$5.0 million (or, if less, the remaining amount of the applicable Revolving
Facility Commitments), (ii) the U.S. Borrowers and the Canadian Borrowers will
not terminate or reduce the U.S./Canadian Revolving Facility Commitments if,
after giving effect to any concurrent prepayment of the U.S./Canadian Revolving
Loans in accordance with Section 2.11, either the U.S. Revolving Facility Credit
Exposure would exceed the U.S. Line Cap or the Canadian Borrower Revolving
Facility Credit Exposure would exceed the Canadian Line Cap, (iii) the French
Borrowers will not terminate or reduce the French Revolving Facility Commitments
if, after giving effect to any concurrent prepayment of the French Revolving
Loans in accordance with Section 2.11, the French Revolving Facility Credit
Exposure with respect to each French Borrower would exceed the French Borrower
Line Cap with respect to such French Borrower, (iv) the German Borrowers, the
Spanish Borrowers and the U.K. Borrowers will not terminate or reduce the
European Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the European Revolving Loans in accordance with
Section 2.11, either the German Revolving Facility Credit Exposure of any German
Borrower would exceed the German Line Cap with respect to such German Borrower,
the Spanish Revolving Facility Credit Exposure of the Spanish Borrowers would
exceed the Spanish Line Cap or the U.K. Revolving Facility Credit Exposure of
the U.K. Borrowers would exceed the U.K. Line Cap.

 

(3)                                 The Borrowers will notify the Administrative
Agent of any election to terminate or reduce any Class of the Revolving Facility
Commitments under paragraph (2) of this Section 2.08 at least three Business
Days prior to the date of such termination or reduction, specifying such
election and

 

121

--------------------------------------------------------------------------------


 

the date thereof.  Promptly following receipt of any notice, the Administrative
Agent will advise the Lenders of the contents thereof.  Each notice delivered by
Borrowers pursuant to this Section 2.08 will be irrevocable; provided that a
notice of termination of the Revolving Facility Commitments delivered by
Borrowers may state that such notice is revocable or conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked or extended by Borrowers (by notice to the Administrative Agent on or
prior to the specified Closing Date).  Any termination or reduction of the
Revolving Facility Commitments will be permanent.  Each reduction of any
Class of the Revolving Facility Commitments will be made ratably among the
Lenders in accordance with their respective Revolving Facility Commitments of
such Class.

 

SECTION 2.09                    Promise to Pay; Evidence of Debt.

 

(1)                                 On the Maturity Date, each U.S. Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Lender with a U.S./Canadian Revolving Facility
Commitment the then unpaid principal amount of each U.S./Canadian Revolving
Loan, U.S. Protective Advance or U.S. Overadvance, in each case made to any of
the U.S. Borrowers and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made to a U.S. Borrower.  On the Maturity Date,
each Canadian Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Lender with a
U.S./Canadian Revolving Facility Commitment the then unpaid principal amount of
each U.S./Canadian Revolving Loan, Canadian Protective Advance or Canadian
Overadvance, in each case, made to any of the Canadian Borrowers.  On the
Maturity Date, each French Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each French Revolving Lender the
then unpaid principal amount of each French Revolving Loan, French Protective
Advance or French Overadvance, in each case, made to such French Borrower.  On
the Maturity Date, each German Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Revolving Lender with a
European Revolving Facility Commitment the then unpaid principal amount of each
European Revolving Loan, German Protective Advance or German Overadvance, in
each case, made to such German Borrower.  On the Maturity Date, each Spanish
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Revolving Lender with a European Revolving Facility
Commitment the then unpaid principal amount of each European Revolving Loan,
Spanish Protective Advance or Spanish Overadvance made to any Spanish Borrower. 
On the Maturity Date, each U.K. Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Revolving Lender with a
European Revolving Facility Commitment the then unpaid principal amount of each
European Revolving Loan, U.K. Protective Advance or U.K. Overadvance, in each
case, made to any U.K. Borrower. Each U.S. Borrower hereby unconditionally
promises to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the fifth Business Day
after such Swingline Loan is made; provided that on each date that a Revolving
Loan is made, the Borrower shall repay all Swingline Loans then outstanding and
the proceeds of any such Revolving Loan shall be applied by the Administrative
Agent to repay any Swingline Loans outstanding.

 

(2)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note (a “Note”).  In such event, the applicable
Borrowers will prepare, execute and deliver to such Lender a Note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and reasonably
acceptable to Borrowers.  Thereafter, the Loans evidenced by such Note and
interest thereon at all times (including after assignment pursuant to
Section 10.04) will be represented by one or more Notes in such form payable to
the payee named therein (or, if requested by such payee, to such payee and its
registered assigns).

 

(3)                                 The Administrative Agent will maintain
accounts in which it will record (a) the amount of each Loan to the applicable
Borrowers made hereunder, the Type thereof and the Interest

 

122

--------------------------------------------------------------------------------


 

Period (if any) applicable thereto, (b) the amount of any principal or interest
due and payable or to become due and payable from the applicable Borrowers to
each Lender hereunder and (c) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.  The
entries made in the accounts maintained pursuant to this paragraph (3) will be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of the Administrative Agent to maintain such
accounts or any error therein will not in any manner affect the obligations of
the applicable Borrowers to repay the Obligations in accordance with the terms
of this Agreement.

 

SECTION 2.10                    Optional Repayment of Loans.

 

(1)                                 The Borrowers will have the right at any
time and from time to time to repay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount, (a) in the case of Eurocurrency Loans or CDOR Rate Loans, that is an
integral multiple of $500,000 and not less than $2.5 million, and (b) in the
case of ABR Loans, that is an integral multiple of $100,000 and not less than
$1.0 million, or, in each case, if less, the amount outstanding.

 

(2)                                 Prior to any repayment of any Loans, the
Borrowers will select the Borrowing or Borrowings to be repaid and will notify
the Administrative Agent by telephone (confirmed by hand delivery, facsimile
transmission or e-mail) of such selection not later than 2:00 p.m., Local Time,
(a) in the case of an ABR Borrowing, one Business Day before the anticipated
date of such repayment and (b) in the case of a Eurocurrency Borrowing or CDOR
Rate Borrowing, three Business Days before the anticipated date of such
repayment.  Each repayment of a Borrowing will be applied to the Loans included
in the repaid Borrowing such that each Lender receives its ratable share of such
repayment.  Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Loan hereunder, the
applicable Borrowers will select the Borrowing or Borrowings to be repaid and
will notify the Administrative Agent by telephone (confirmed by hand delivery,
facsimile transmission or e-mail) of such selection not later than 2:00 p.m.,
Local Time, on the scheduled date of such repayment.  Repayments of Eurocurrency
Borrowings and CDOR Rate Borrowings will be accompanied by accrued interest on
the amount repaid, together with any amounts due under Section 2.16.

 

SECTION 2.11                    Mandatory Repayment of Loans.

 

(1)                                 In the event (a) the aggregate amount of the
U.S. Revolving Facility Credit Exposure exceeds the U.S. Line Cap at such time,
then the U.S. Borrowers will on such Business Day repay outstanding
U.S./Canadian Revolving Loans and Swingline Loans made to a U.S. Borrower, and,
if there remains an excess after paying all such U.S./Canadian Revolving Loans
and Swingline Loans, cash collateralize U.S./Canadian Letters of Credit issued
on behalf of a U.S. Borrower (in accordance with Section 2.05(11)) in an
aggregate amount equal to such excess, (b) the aggregate amount of the Canadian
Borrower Revolving Facility Credit Exposure exceeds the Canadian Line Cap at
such time, then the Canadian Borrowers will on such Business Day repay
outstanding U.S./Canadian Revolving Loans made to a Canadian Borrower, and, if
there remains an excess after paying all such U.S./Canadian Revolving Loans made
to them, cash collateralize U.S./Canadian Letters of Credit issued on their
behalf (in accordance with Section 2.05(11)) in an aggregate amount equal to
such excess, (c) the aggregate amount of the French Revolving Facility Credit
Exposure with respect to any French Borrower exceeds the French Line Cap with
respect to such French Borrower at such time, then such French Borrower will on
such Business Day repay outstanding French Revolving Loans and, if there remains
an excess after paying all such French Revolving Loans, cash collateralize
French  Letters of Credit issued on its behalf (in accordance with
Section 2.05(11)) in an aggregate amount equal to such excess, (d) the aggregate
amount of the German Revolving Facility Credit Exposure with respect to any
German Borrower exceeds

 

123

--------------------------------------------------------------------------------


 

the German Line Cap with respect to such German Borrower at such time, then such
German Borrower will on such Business Day repay such outstanding European
Revolving Loans and, if there remains an excess after paying all such European
Revolving Loans, cash collateralize European Letters of Credit issued on its
behalf (in accordance with Section 2.05(11)) in an aggregate amount equal to
such excess, (e) the aggregate amount of the Spanish Revolving Facility Credit
Exposure exceeds the Spanish Line Cap at such time, then the Spanish Borrowers
will on such Business Day repay outstanding European Revolving Loans, and, if
there remains an excess after paying all such European Revolving Loans made to
them, cash collateralize European Letters of Credit issued on their behalf (in
accordance with Section 2.05(11)) in an aggregate amount equal to such excess,
(f) the aggregate amount of the U.K. Revolving Facility Credit Exposure exceeds
the U.K. Line Cap at such time, then the U.K. Borrowers will on such Business
Day repay outstanding European Revolving Loans, and, if there remains an excess
after paying all such European Revolving Loans made to them, cash collateralize
European Letters of Credit issued on their behalf (in accordance with
Section 2.05(11)) in an aggregate amount equal to such excess, and (g) the
aggregate amount of the total Revolving Facility Credit Exposure exceeds the
Line Cap at such time, then the applicable Borrowers will on such Business Day
repay outstanding Revolving Loans and Swingline Loans, and, if there remains an
excess after paying all Revolving Loans and Swingline Loans, cash collateralize
Letters of Credit (in accordance with Section 2.05(11)) in an aggregate amount
equal to such excess.

 

(2)                                 [Reserved].

 

(3)                                 In the event and on such occasion as the
U.S. Revolving L/C Exposure and/or the Canadian Revolving L/C Exposure exceeds
the U.S./Canadian Letter of Credit Sublimit, the U.S. Borrowers or the Canadian
Borrowers, as applicable, will deposit cash collateral (in accordance with
Section 2.05(11)) in an amount equal to such excess.  In the event and on such
occasion as the aggregate French Revolving L/C Exposure exceeds the French
Letter of Credit Sublimit, the applicable French Borrowers will deposit cash
collateral for Letters of Credit issued on its behalf (in accordance with
Section 2.05(11)) in an amount equal to such excess.  In the event and on such
occasion as the aggregate German Revolving L/C Exposure, the Spanish Revolving
L/C Exposure and/or the U.K. Revolving L/C Exposure exceeds the European Letter
of Credit Sublimit, the applicable German Borrowers, Spanish Borrowers or U.K.
Borrower will deposit cash collateral for Letters of Credit issued on its behalf
(in accordance with Section 2.05(11)) in an amount equal to such excess.

 

(4)                                 Upon the occurrence and during the
continuance of a Cash Dominion Period, all amounts in the Dominion Account shall
be applied by the Administrative Agent pursuant to clause (b) of the proviso to
Section 5.11.

 

(5)                                 Upon the occurrence and during the
continuance of a Cash Dominion Period, the Borrowers will prepay Revolving Loans
(with no reduction in commitments), cash collateralize Letters of Credit at 103%
of the face amount thereof.  Any amounts prepaid pursuant to this
clause (5) will be applied pursuant to the waterfall set forth in
Section 2.18(3); provided that amounts applied pursuant to subclause (iv)  of
clause (a) thereof and subclause (iv) of clause (b) thereof will be applied:

 

(a)                                 first, to ABR Loans; and

 

(b)                                 second, to Eurocurrency Loans and CDOR Rate
Loans.

 

SECTION 2.12                    Fees.

 

(1)                                 Holdings agrees to pay to each Revolving
Lender (other than any Defaulting Lender), through the Administrative Agent, on
the first day after the end of each fiscal quarter of the

 

124

--------------------------------------------------------------------------------


 

Borrowers in each fiscal year, commencing with the first day after the end of
the first full fiscal quarter of Holdings ending after the Closing Date, and on
each Maturity Date and any date on which the Revolving Facility Commitments of
all the Lenders are terminated as provided herein, a commitment fee (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding fiscal quarter (or in the case of the first full
fiscal quarter, the period commencing on the Closing Date and ending with the
end of the first full fiscal quarter, or ending with the date on which the last
of the Revolving Facility Commitments of such Lender will be terminated, as
applicable) at a rate equal to the Applicable Commitment Fee Percentage (which
shall be adjusted quarterly on each Adjustment Date).  All Commitment Fees will
be computed on the basis of the actual number of days elapsed in a year
of 360 days and in Dollars.  For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated will be deemed to be zero.  The Commitment
Fee due to each Lender will commence to accrue on the Closing Date and will
cease to accrue on the date on which the last of the Commitments of such Lender
will be terminated as provided herein.

 

(2)                                 The U.S. Borrowers agree to pay to:

 

(a)                                 the Administrative Agent for the account of
each Revolving Lender with a U.S./Canadian Revolving Facility Commitment (other
than any Defaulting Lender, it being understood that at any time the Issuing
Bank has Fronting Exposure to such Defaulting Lender, the U.S. L/C Participation
Fee with respect to such Fronting Exposure will be payable to the Issuing Bank
for its own account), on the first day after the end of each fiscal quarter of
Holdings in each fiscal year, commencing with the first day after the end of the
first full fiscal quarter of Holdings ending after the Closing Date, and on each
Maturity Date and any date on which the Commitments of all the Lenders are
terminated as provided herein, a fee (a “U.S. L/C Participation Fee”) on such
Lender’s U.S./Canadian Revolving Facility Percentage of the daily aggregate
U.S. Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed U.S. L/C Disbursements), during the preceding fiscal calendar (or
in the case of the first full fiscal quarter, the period commencing on the
Closing Date and ending with the end of the first full fiscal quarter, or ending
with the Maturity Date or the date on which the Commitments are terminated, as
applicable) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such
period; and

 

(b)                                 each Issuing Bank, for its own account
(i) on the first Business Day after the end of each fiscal quarter of Holdings
in each fiscal year, commencing with the first Business Day after the end of the
first full fiscal quarter of Holdings ending after the Closing Date, and on each
Maturity Date and any date on which the Commitments of all the Lenders are
terminated as provided herein, a fronting fee in respect of each
U.S./Canadian Letter of Credit issued on behalf of a U.S. Borrower issued by, or
the term of which is extended by, such Issuing Bank for the period from and
including the date of issuance or extension of such U.S./Canadian Letter of
Credit to and including the termination of such U.S./Canadian Letter of Credit,
computed at a rate equal to 0.125% per annum of the daily stated amount of such
U.S./Canadian Letter of Credit plus (ii) such Issuing Bank’s customary issuance
fees and customary documentary and processing fees and charges (collectively,
“U.S. Issuing Bank Fees”).  All U.S. L/C Participation Fees and U.S. Issuing
Bank Fees that are payable in Dollars on a per annum basis will be computed on
the basis of the actual number of days elapsed in a year of 360 days.

 

(3)                                 The Canadian Borrowers agree to pay to:

 

(a)                                 the Administrative Agent for the account of
each Revolving Lender with a U.S./Canadian Revolving Facility Commitment (other
than any Defaulting Lender, it being

 

125

--------------------------------------------------------------------------------


 

understood that at any time the Issuing Bank has Fronting Exposure to such
Defaulting Lender, the Canadian L/C Participation Fee with respect to such
Fronting Exposure will be payable to the Issuing Bank for its own account), on
the first day after the end of each fiscal quarter of Holdings in each fiscal
year, commencing with the first day after the end of the first full fiscal
quarter of Holdings ending after the Closing Date, and on each Maturity Date and
any date on which the Commitments of all the Lenders are terminated as provided
herein, a fee (a “Canadian L/C Participation Fee”) on such Lender’s
U.S./Canadian Revolving Facility Percentage of the daily aggregate Canadian
Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed Canadian L/C Disbursements), during the preceding fiscal quarter
(or in the case of the first full fiscal quarter, the period commencing on the
Closing Date and ending with the end of the first full fiscal quarter, or ending
with the Maturity Date or the date on which the Commitments are terminated, as
applicable) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such
period; and

 

(b)                                 each Issuing Bank, for its own account
(i) on the first day after the end of each fiscal quarter of Holdings in each
fiscal year, commencing with the first day after the end of the first full
fiscal quarter of Holdings ending after the Closing Date, and on each Maturity
Date and any date on which the Commitments of all the Lenders are terminated as
provided herein, a fronting fee in respect of each U.S./Canadian Letter of
Credit issued on behalf of a Canadian Borrower issued by, or the term of which
is extended by, such Issuing Bank for the period from and including the date of
issuance or extension of such U.S./Canadian Letter of Credit to and including
the termination of such U.S./Canadian Letter of Credit, computed at a rate equal
to 0.125% per annum of the daily stated amount of such U.S./Canadian Letter of
Credit plus (ii) such Issuing Bank’s customary issuance fees and customary
documentary and processing fees and charges (collectively, “Canadian Issuing
Bank Fees”).  All Canadian L/C Participation Fees and Canadian Issuing Bank Fees
that are payable in Dollars on a per annum basis will be computed on the basis
of the actual number of days elapsed in a year of 360 days.

 

(4)                                 Each applicable French Borrower agrees to
pay to:

 

(a)                                 the Administrative Agent for the account of
each French Revolving Lender (other than any Defaulting Lender, it being
understood that at any time the Issuing Bank has Fronting Exposure to such
Defaulting Lender, the French L/C Participation Fee with respect to such
Fronting Exposure will be payable to the Issuing Bank for its own account), on
the first day after the end of each fiscal quarter of Holdings in each fiscal
year, commencing with the first day after the end of the first full fiscal
quarter of Holdings ending after the Closing Date, and on each Maturity Date and
any date on which the Commitments of all the Lenders are terminated as provided
herein, a fee (a “French L/C Participation Fee”) on such Lender’s French
Revolving Facility Percentage of the daily aggregate French Revolving L/C
Exposure  with respect to French Letters of Credit issued on behalf of such
French Borrower (excluding the portion thereof attributable to unreimbursed
French L/C Disbursements), during the preceding fiscal quarter (or in the case
of the first full fiscal quarter, the period commencing on the Closing Date and
ending with the end of the first full fiscal quarter, or ending with the
Maturity Date or the date on which the Commitments are terminated, as
applicable) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such
period; and

 

(b)                                 each Issuing Bank, for its own account
(i) on the first day after the end of each fiscal quarter of Holdings in each
fiscal year, commencing with the first day after the end of the first full
fiscal quarter of Holdings ending after the Closing Date, and on each Maturity
Date and any date on which the Commitments of all the Lenders are terminated as
provided herein, a

 

126

--------------------------------------------------------------------------------


 

fronting fee in respect of each  French Letter of Credit issued on behalf such
French Borrower issued by, or the term of which is extended by, such Issuing
Bank for the period from and including the date of issuance or extension of such
French Letter of Credit to and including the termination of such French Letter
of Credit, computed at a rate equal to 0.125% per annum of the daily stated
amount of such French Letter of Credit plus (ii) such Issuing Bank’s customary
issuance fees and customary documentary and processing fees and charges
(collectively, “French Issuing Bank Fees”).  All French L/C Participation Fees
and French Issuing Bank Fees that are payable in Dollars on a per annum basis
will be computed on the basis of the actual number of days elapsed in a year
of 360 days.

 

(5)                                 Each applicable German Borrower agrees to
pay to:

 

(a)                                 the Administrative Agent for the account of
each Revolving Lender with a European Revolving Facility Commitment (other than
any Defaulting Lender, it being understood that at any time the Issuing Bank has
Fronting Exposure to such Defaulting Lender, the German L/C Participation Fee
with respect to such Fronting Exposure will be payable to the Issuing Bank for
its own account), on the first day after the end of each fiscal quarter of
Holdings in each fiscal year, commencing with the first day after the end of the
first full fiscal quarter of Holdings ending after the Closing Date, and on each
Maturity Date and any date on which the Commitments of all the Lenders are
terminated as provided herein, a fee (a “German L/C Participation Fee”) on such
Lender’s European Revolving Facility Percentage of the daily aggregate German
Revolving L/C Exposure with respect to European Letters of Credit issued on
behalf of such German Borrower (excluding the portion thereof attributable to
unreimbursed German L/C Disbursements), during the preceding fiscal quarter (or
in the case of the first full fiscal quarter, the period commencing on the
Closing Date and ending with the end of the first full fiscal quarter, or ending
with the Maturity Date or the date on which the Commitments are terminated, as
applicable) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such
period; and

 

(b)                                 each Issuing Bank, for its own account
(i) on the first day after the end of each fiscal quarter of Holdings in each
fiscal year, commencing with the first day after the end of the first full
fiscal quarter of Holdings ending after the Closing Date, and on each Maturity
Date and any date on which the Commitments of all the Lenders are terminated as
provided herein, a fronting fee in respect of each  European Letter of Credit
issued on behalf such German Borrower issued by, or the term of which is
extended by, such Issuing Bank for the period from and including the date of
issuance or extension of such European Letter of Credit to and including the
termination of such European Letter of Credit, computed at a rate equal
to 0.125% per annum of the daily stated amount of such European Letter of Credit
plus (ii) such Issuing Bank’s customary issuance fees and customary documentary
and processing fees and charges (collectively, “French Issuing Bank Fees”).  All
French L/C Participation Fees and French Issuing Bank Fees that are payable in
Dollars on a per annum basis will be computed on the basis of the actual number
of days elapsed in a year of 360 days.

 

(6)                                 The Spanish Borrowers agree to pay to:

 

(a)                                 the Administrative Agent for the account of
each Revolving Lender with a European Revolving Facility Commitment (other than
any Defaulting Lender, it being understood that at any time the Issuing Bank has
Fronting Exposure to such Defaulting Lender, the Spanish L/C Participation Fee
with respect to such Fronting Exposure will be payable to the Issuing Bank for
its own account), on the first day after the end of each fiscal quarter of
Holdings in each fiscal year, commencing with the first day after the end of the
first full fiscal quarter of

 

127

--------------------------------------------------------------------------------


 

Holdings ending after the Closing Date, and on each Maturity Date and any date
on which the Commitments of all the Lenders are terminated as provided herein, a
fee (a “Spanish L/C Participation Fee”) on such Lender’s European Revolving
Facility Percentage of the daily aggregate Spanish Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed Spanish L/C
Disbursements), during the preceding fiscal quarter (or in the case of the first
full fiscal quarter, the period commencing on the Closing Date and ending with
the end of the first full fiscal quarter, or ending with the Maturity Date or
the date on which the Commitments are terminated, as applicable) at the rate per
annum equal to the Applicable Margin for Eurocurrency Revolving Facility
Borrowings effective for each day in such period; and

 

(b)                                 each Issuing Bank, for its own account
(i) on the first day after the end of each fiscal quarter of Holdings in each
fiscal year, commencing with the first day after the end of the first full
fiscal quarter of Holdings ending after the Closing Date, and on each Maturity
Date and any date on which the Commitments of all the Lenders are terminated as
provided herein, a fronting fee in respect of each European Letter of Credit
issued on behalf of a Spanish Borrower issued by, or the term of which is
extended by, such Issuing Bank for the period from and including the date of
issuance or extension of such European Letter of Credit to and including the
termination of such European Letter of Credit, computed at a rate equal
to 0.125% per annum of the daily stated amount of such European Letter of Credit
plus (ii) such Issuing Bank’s customary issuance fees and customary documentary
and processing fees and charges (collectively, “Spanish Issuing Bank Fees”). 
All Spanish L/C Participation Fees and Spanish Issuing Bank Fees that are
payable in Dollars on a per annum basis will be computed on the basis of the
actual number of days elapsed in a year of 360 days.

 

(7)                                 The U.K. Borrowers agree to pay to:

 

(a)                                 the Administrative Agent for the account of
each Revolving Lender with a European Revolving Facility Commitment (other than
any Defaulting Lender, it being understood that at any time the Issuing Bank has
Fronting Exposure to such Defaulting Lender, the U.K. L/C Participation Fee with
respect to such Fronting Exposure will be payable to the Issuing Bank for its
own account), on the first day after the end of each fiscal quarter of Holdings
in each fiscal year, commencing with the first day after the end of the first
full fiscal quarter of Holdings ending after the Closing Date, and on each
Maturity Date and any date on which the Commitments of all the Lenders are
terminated as provided herein, a fee (a “U.K. L/C Participation Fee”) on such
Lender’s European Revolving Facility Percentage of the daily aggregate U.K.
Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed U.K. L/C Disbursements), during the preceding fiscal quarter (or in
the case of the first full fiscal quarter, the period commencing on the Closing
Date and ending with the end of the first full fiscal quarter, or ending with
the Maturity Date or the date on which the Commitments are terminated, as
applicable) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such
period; and

 

(b)                                 each Issuing Bank, for its own account
(i) on the first day after the end of each fiscal quarter of Holdings in each
fiscal year, commencing with the first day after the end of the first full
fiscal quarter of Holdings ending after the Closing Date, and on each Maturity
Date and any date on which the Commitments of all the Lenders are terminated as
provided herein, a fronting fee in respect of each European Letter of Credit
issued on behalf of a U.K. Borrower issued by, or the term of which is extended
by, such Issuing Bank for the period from and including the date of issuance or
extension of such European Letter of Credit to and including the termination of
such European Letter of Credit, computed at a rate equal to 0.125% per annum of
the daily stated amount of such European Letter of Credit plus (ii) such Issuing
Bank’s customary

 

128

--------------------------------------------------------------------------------


 

issuance fees and customary documentary and processing fees and charges
(collectively, “U.K. Issuing Bank Fees” and together with the U.S. Issuing Bank
Fees, Canadian Issuing Bank Fees, French Issuing Bank Fees, German Issuing Bank
Fees and Spanish Issuing Bank Fees, the “Issuing Bank Fees”).  All U.K. L/C
Participation Fees and U.K. Issuing Bank Fees that are payable in Dollars on a
per annum basis will be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(8)                                 Holdings agrees to pay to the Administrative
Agent, for its own account, the agency fees set forth in the applicable fee
letter among the Borrowers and the Administrative Agent, at the times and on the
terms specified therein (the “Administrative Agent Fees”).

 

(9)                                 All Fees will be paid on the dates due, in
immediately available funds, to the Administrative Agent at the Payment Office
for distribution, if and as appropriate, among the Lenders, except that Issuing
Bank Fees will be paid directly to the applicable Issuing Banks.  Once paid,
none of the Fees will be refundable under any circumstances.  No payment of Fees
will be made by a French Loan Party on an account opened with a financial
institution situated in a Non-Cooperative Jurisdiction.

 

SECTION 2.13                    Interest.

 

(1)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan) will bear interest at the ABR plus the
Applicable Margin.

 

(2)                                 The Loans comprising each Eurocurrency
Borrowing will bear interest at the Adjusted LIBOR Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

 

(3)                                 The Loans comprising each CDOR Rate
Borrowing will bear interest at the CDOR Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(4)                                 Following the occurrence and during the
continuation of a Specified Event of Default, the applicable Borrowers will pay
interest on overdue amounts hereunder at a rate per annum equal to (a) in the
case of overdue principal of any Loan, 2.00% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section 2.13 or (b)
in the case of overdue interest or any other overdue amount, 2.00% plus the rate
applicable to ABR Loans as provided in clause (1) of this Section 2.13.

 

(5)                                 Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount only if, within the
meaning of article 1343-2 of the French Code civil, such interest is due by a
French Loan Party for a period of at least one year, but will remain immediately
due and payable.

 

(6)                                 Accrued interest on each Loan will be
payable by the applicable Borrowers, in arrears (a) on each Interest Payment
Date for such Loan; (b) on the applicable Maturity Date; and (c) upon
termination of the Commitments; provided that:

 

(i)                                     interest accrued pursuant to paragraph
(4) of this Section 2.13 will be payable on demand;

 

(ii)                                  in the event of any repayment of any Loan
(other than a repayment of an ABR Revolving Loan or Swingline Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid will be payable on the date of such repayment; and

 

129

--------------------------------------------------------------------------------


 

(iii)                               in the event of any conversion of any
Eurocurrency Loan or CDOR Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan will be payable on the effective
date of such conversion.

 

(7)                                 All interest hereunder will be computed on
the basis of a year of 360 days, except that interest computed by reference to
the ABR at times when the ABR is based on the prime rate or by reference to the
CDOR Rate and Loans denominated in Sterling will be computed on the basis of a
year of 365 days (or 366 days in a leap year), and, in each case, will be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable ABR, Adjusted LIBOR Rate, LIBOR Rate or
CDOR Rate will be determined by the Administrative Agent, and such determination
will be conclusive absent manifest error.

 

(8)                                 For purposes of the Interest Act (Canada),
(i) whenever any interest or fee under this Agreement is calculated using a rate
based on a year of 360 days or any other period of time that is less than a
calendar year, the rate determined pursuant to such calculation, when expressed
as an annual rate, is equivalent to (x) the applicable rate based on a year of
360 days or any other period, (y) multiplied by the actual number of days in the
calendar year in which the period for which such interest is payable (or
compounded) ends and (z) divided by 360, or such other period of time that is
less than the calendar year, (ii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement and
(iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

 

(9)                                 If any provision of this Agreement would
oblige any Borrower to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by
applicable law or would result in a receipt by that Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by that Lender of “interest” at a “criminal rate”.

 

(10)                          In the event the Spanish Borrower fails to timely
pay any amount due and payable under the Agreement, it shall pay interest in
respect of such amounts due and unpaid in accordance with Article 316 of Spanish
Code of Commerce, as amended, which shall accrue at the applicable rate
calculated in accordance with this clause (9).  Such interest due and unpaid by
the Spanish Borrower shall be capitalized on a monthly basis for the purposes of
Article 316 et. seq. of Spanish Code of Commerce.

 

SECTION 2.14                    Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing or CDOR Rate
Borrowing:

 

(1)                                 the Administrative Agent determines (which
determination will be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Rate, the
LIBOR Rate, or the CDOR Rate, as applicable, for such Interest Period; or

 

(2)                                 the Administrative Agent is advised by the
Required Lenders that Adjusted LIBOR Rate, the LIBOR Rate, or the CDOR Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent will give notice thereof to the Borrowers and the
applicable Lenders by telephone, facsimile transmission or e-mail as promptly as
practicable thereafter and, until the

 

130

--------------------------------------------------------------------------------


 

Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) with respect to
any Borrowing denominated in Dollars or Canadian Dollars with respect to a U.S.
Borrower or a Canadian Borrower, (a) any Eurocurrency/CDOR Rate Loan Notice that
requests the conversion of any applicable Borrowing to, or continuation of any
such Borrowing as, a Eurocurrency Borrowing or CDOR Rate Borrowing will be
ineffective and such Borrowing will be converted to or continued as on the last
day of the Interest Period applicable thereto an ABR Borrowing, and (b) if any
Borrowing Request requests a Eurocurrency Borrowing or CDOR Rate Borrowing, such
Borrowing will be made as an ABR Borrowing and (ii) with respect to any other
Borrowing, any Eurocurrency/CDOR Rate Loan Notice that requests the a Borrowing
of or the continuation of any such Borrowing as, a Eurocurrency Borrowing, will
be ineffective and such Borrowing will be converted to or continued as on the
last day of the Interest Period applicable thereto a Loan bearing interest at an
alternative rate mutually acceptable to the Borrowers and the applicable
Lenders, provided, however, that if the Borrowers and the applicable Lenders
cannot agree within a reasonable time on an alternative rate for such Loans, the
Borrowers may, at their discretion, either (i) prepay such Loans or (ii)
maintain such Loans outstanding, in which case, the interest rate payable to the
applicable Lender on such Loans will be the rate determined by the
Administrative Agent as its cost of funds to fund a Borrowing of such Loans with
maturities comparable to the Interest Period applicable thereto plus the
Applicable Margin.

 

SECTION 2.15                    Increased Costs.

 

(1)                                 If any Change in Law:

 

(a)                                 imposes, modifies or deems applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBOR Rate) or Issuing Bank;

 

(b)                                 imposes on any Lender or Issuing Bank or the
London interbank market or Canadian interbank market any other condition (other
than Taxes) affecting this Agreement or Eurocurrency Loans or CDOR Rate Loans
made by such Lender or any Letter of Credit or participation therein; or

 

(c)                                  subjects any Recipient to any Taxes (other
than (a) Indemnified Taxes, (b) Taxes described in clauses (2) through (5) of
the definition of Excluded Taxes, (c) Connection Income Taxes and (d) any Taxes
attributable to a U.K. Tax Deduction required to be made by a Loan Party) on its
loans, loan principal, letters of credit, commitments or other obligations, or
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting or maintaining any Eurocurrency Loan or CDOR Rate
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrowers will pay to such Lender or Issuing
Bank, as applicable, such additional amount or amounts as will compensate such
Lender or Issuing Bank, as applicable, for such additional costs incurred or
reduction suffered.

 

(2)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit or

 

131

--------------------------------------------------------------------------------


 

Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the applicable Borrowers will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(3)                                 A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in paragraph
(1) or (2) of this Section 2.15 will be delivered to the Borrowers and will be
conclusive absent manifest error.  The applicable Borrowers will pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(4)                                 Promptly after any Lender or any Issuing
Bank has determined that it will make a request for increased compensation
pursuant to this Section 2.15, such Lender or Issuing Bank will notify the
Borrowers thereof.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section 2.15 will not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrowers will not be required to compensate a Lender or an
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as applicable, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above will be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16                    Break Funding Payments.  Except as otherwise set
forth herein, the applicable Borrowers will compensate each Lender for the
actual out-of-pocket loss, cost and expense (excluding loss of anticipated
profits) attributable to the following events:

 

(1)                                 the payment of any principal of any
Eurocurrency Loan or CDOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default);

 

(2)                                 the conversion of any Eurocurrency Loan or
CDOR Rate Loan other than on the last day of the Interest Period applicable
thereto;

 

(3)                                 the failure to borrow, convert, continue or
prepay any Eurocurrency Loan or CDOR Rate Loan on the date specified in any
notice delivered pursuant hereto; or

 

(4)                                 the assignment of any Eurocurrency Loan or
CDOR Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.19.

 

A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
will be delivered to the Borrowers and will be conclusive absent manifest
error.  The applicable Borrowers will pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

 

132

--------------------------------------------------------------------------------


 

SECTION 2.17                    Taxes.

 

(1)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder shall be made free and clear of and
without any Tax Deduction, except as required by applicable law; provided that
if any Tax Deductions are to be made under any applicable law from such payments
(as determined in the good faith discretion of the Loan Party or the applicable
withholding agent), then (a) such Loan Party (or other applicable withholding
agent) will make such deductions; (b) such Loan Party (or other applicable
withholding agent) will timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; and (c) if such Tax is
an Indemnified Tax (but subject to subsection (2) below), the sum payable by the
Loan Party will be increased as necessary so that after all required deductions
have been made (including deductions applicable to additional sums payable under
this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the amount it would have received had no such Tax
Deductions been made.

 

(2)                                 A payment shall not be increased under
subsection (1) above by reason of a U.K. Tax Deduction if, on the date on which
the payment falls due:

 

(a)                                 the payment could have been made to the
relevant Lender without a U.K. Tax Deduction if the Lender had been a U.K.
Qualifying Lender, but on that date that Lender is not or has ceased to be a
U.K. Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or U.K. Treaty or any published
practice or published concession of any relevant taxing authority; or

 

(b)                                 the relevant Lender is a U.K. Qualifying
Lender solely by virtue of paragraph (b) of the definition of “U.K. Qualifying
Lender” and:

 

(i)                                     an officer of HM Revenue & Customs has
given (and not revoked) a direction (a “Direction”) under section 931 of the
U.K. ITA which relates to the payment and that Lender has received from the Loan
Party making the payment or from the Company a certified copy of that Direction;
and

 

(ii)                                  the payment could have been made to the
Lender without any U.K. Tax Deduction if that Direction had not been made; or

 

(c)                                  the relevant Lender is a U.K. Qualifying
Lender solely by virtue of paragraph (b) of the definition of “U.K. Qualifying
Lender” and:

 

(i)                                     the relevant Lender has not given a U.K.
Tax Confirmation to the Company; and

 

(ii)                                  the payment could have been made to the
Lender without any U.K. Tax Deduction if the Lender had given a U.K. Tax
Confirmation to the relevant Loan Party, on the basis that the U.K. Tax
Confirmation would have enabled such Loan Party to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the U.K. ITA; or

 

(d)                                 the relevant Lender is a U.K. Treaty Lender
and the Loan Party making the payment is able to demonstrate that the payment
could have been made to the Lender without the U.K. Tax Deduction had that
Lender complied with its obligations under subsection (6)(e) below.

 

133

--------------------------------------------------------------------------------


 

(3)                                 In addition, the Loan Parties will pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or at the option of the Administrative Agent timely reimburse it for the
payment of such Other Taxes.

 

(4)                                 The Loan Parties will indemnify the
Administrative Agent and each Lender, within ten days after written demand
therefor, for the full amount of any Indemnified Taxes payable or paid by the
Administrative Agent or such Lender on or with respect to any payment by or on
account of any obligation of such Loan Party hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17 but only to the extent necessary to preserve the after-tax yield
the Administrative Agent or Lender (as applicable) would have received if such
Indemnified Taxes imposed thereon had not been imposed) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, the foregoing indemnity shall not apply to any
Indemnified Taxes compensated for by an increased payment under Section 2.17(1),
or which would have been compensated for by an increased payment under Section
2.17(1) but was not so compensated solely because one of the exclusions in
Section 2.17(2) applied. A certificate as to the amount of such payment or
liability delivered to such Loan Party by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, will be conclusive absent
manifest error.  The limitations set out in the Guaranty shall apply mutatis
mutandis.

 

(5)                                 Within 30 days after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent any
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(6)                                 (a)                                 Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document (other than with respect
to a U.K. Tax Deduction to which the provisions of Section 2.17(6)(e)-(i) shall
apply, as applicable) will deliver to the Borrowers and the Administrative
Agent, when requested by the Borrowers or the Administrative Agent at least 30
days before any prepayment is due or made to that Lender under this Agreement,
such properly completed and executed documentation requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender,
(other than with respect to a payment obliged to be made by a U.K. Borrower to
which the provisions of section 2.17(6)(e)-(i) shall apply, as applicable), if
requested by the Borrowers or the Administrative Agent, will deliver such other
documentation prescribed by applicable law or requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  If the Loan Party is able to demonstrate
that an increased Tax Deduction applies due to the failure of the Lender to
comply with this paragraph (a), the payment by the Loan Party pursuant to
paragraph (1) of Clause 2.17 (Tax Gross-Up) shall be limited in respect of the
Tax Deduction that would have been made by such Loan Party had that Lender
fulfilled its obligations in completing the procedural formalities necessary to
benefit from an exemption or a reduction of Tax Deduction.

 

(b)                                 Without limiting the effect of Section
2.17(6)(a) above, each Recipient that is a U.S. Person will deliver to the U.S.
Borrowers and the Administrative Agent on or prior to the date on which such
Recipient becomes a party under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent),
copies of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.

 

(c)                                  Without limiting the effect of Section
2.17(6)(a) above, each Foreign Lender will, to the extent it is legally entitled
to do so, deliver to the U.S. Borrowers and the Administrative

 

134

--------------------------------------------------------------------------------


 

Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), copies of whichever of the following is
applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any subsequent
versions thereof or successors thereto), claiming eligibility for benefits of an
income tax treaty to which the United States is a party;

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto);

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or Section
881(c) of the Code, (A) a certificate substantially in the form of the
applicable Exhibit E to the effect that such Foreign Lender is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code; (2) a “10 percent
shareholder” of any Borrower within the meaning of Section 871(h)(3) or Section
881(c)(3)(B) of the Code; or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any subsequent
versions thereof or successors thereto);

 

(iv)                              duly completed copies of Internal Revenue
Service Form W-8IMY, together with forms and certificates described in clauses
(i) through (iii) above (and any additional Form W-8IMYs) and, if applicable
Internal Revenue Service Form W-9, as may be required; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the benefits of the portfolio interest
exemption, such Foreign Lender may provide a certificate substantially in the
form of the applicable Exhibit E on behalf of each such direct and indirect
partner; or

 

(v)                                 any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

(d)                                 Without limiting the effect of Section
2.17(6)(a) above, in respect of a Spanish Borrower, each Lender not resident for
tax purposes in Spain shall, to the extent is legally entitled to do so, as soon
as reasonably practical after the date on which it becomes a Lender, supply a
tax residence certificate issued by the tax authorities of the jurisdiction in
which such Lender is resident for tax purposes and, if such Lender is a Spanish
Treaty Lender or otherwise entitled to the benefits of a double tax treaty
entered into between such Lender’s jurisdiction of tax residence and Spain
(other than an EU Lender), a tax residence certificate or the applicable tax
treaty form accrediting that such Lender is resident for tax purposes in such
jurisdiction within the meaning of such treaty.

 

(e)                                  Without limiting the effect of Sections
2.17(6)(a)-(d) above:

 

(i)                                     subject to subsection (ii) below, a U.K.
Treaty Lender (or a Lender which would be a U.K. Treaty Lender upon the
completion of any necessary procedural formalities) and each Loan Party which
makes a payment to which that U.K. Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Loan Party to obtain
authorization to make that payment without a U.K. Tax Deduction;

 

135

--------------------------------------------------------------------------------


 

(ii)                                  a U.K. Treaty Lender that holds a passport
under the HM Revenue & Customs DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm in writing its scheme reference
number and its jurisdiction of tax residence to any U.K. Loan Party and the
Administrative Agent, and having done so that U.K. Treaty Lender shall be under
no further obligation pursuant to subsection (e)(i) above; and

 

(iii)                               if a U.K. Treaty Lender has confirmed its
scheme reference number and its jurisdiction of tax residence in accordance with
subsection (e)(ii) above and: (a) a U.K. Borrower making a payment to that
Lender has not made a U.K. Borrower DTTP Filing in respect of that Lender; or
(b) a U.K. Borrower making a payment to that Lender has made a U.K. Borrower
DTTP Filing but (1) that U.K. Borrower DTTP Filing has been rejected by HM
Revenue & Customs; or (2) HM Revenue & Customs have not given the U.K. Borrower
authority to make payments to that Lender without a U.K. Tax Deduction within 60
days of the date of the U.K. Borrower DTTP Filing, and in each case, the U.K.
Borrower has notified that Lender in writing, that Lender and the U.K. Borrower
shall co-operate in completing any procedural formalities necessary for that
U.K. Borrower to obtain authorization to make that payment without a U.K. Tax
Deduction.

 

(f)                                   If a U.K. Treaty Lender has not confirmed
its scheme reference number and jurisdiction of tax residence in accordance with
subsection (e) above, no U.K. Borrower shall make a U.K. Borrower DTTP Filing or
file any other form relating to the HM Revenue & Customs DT Treaty Passport
scheme in respect of that Lender’s Loan(s) unless that Lender otherwise agrees.

 

(g)                                  A U.K. Borrower shall, promptly on making a
U.K. Borrower DTTP Filing, deliver a copy of that U.K. Borrower DTTP Filing to
the Administrative Agent for delivery to the relevant U.K. Treaty Lender.

 

(h)                                 A U.K. Non-Bank Lender which becomes a party
to this Agreement gives a U.K. Tax Confirmation to any U.K. Borrower by entering
into this Agreement.  A U.K. Non-Bank Lender shall promptly notify any U.K.
Borrower and the Administrative Agent if there is any change in the position
from that set out in the U.K. Tax Confirmation.

 

(i)                                     Each Lender which becomes a party to
this Agreement after the date of this Agreement shall indicate, in the
Assignment and Acceptance which it executes on becoming a Lender (or in respect
of an Initial Lender, in the Initial Lender Certificate), which of the following
categories it falls in:

 

(i)                                     in respect of a U.K. Borrower: (A) not a
U.K. Qualifying Lender; (B) a U.K. Qualifying Lender (other than a U.K. Treaty
Lender); or (C) a U.K. Treaty Lender (on the assumption that all procedural
formalities have been completed);

 

(ii)                                  in respect of a Spanish Borrower: (A) not
a Spanish Qualifying Lender; (B) a Spanish Qualifying Lender that is a Spanish
Lender; (C) a Spanish Qualifying Lender that is a Spanish Treaty Lender; or (D)
a Spanish Qualifying Lender that is an EU Lender; and

 

(iii)                               in respect of any other Borrower: (A) not a
Qualifying Lender; (B) a Qualifying Lender (other than a Treaty Lender); or (C)
a Treaty Lender.

 

If a Lender fails to indicate its status in accordance with subsection (i)(i) or
(ii) above (as applicable) then such Lender shall be treated for the purposes of
this Agreement (including by each U.K. Loan Party, Spanish Loan Party or other
Loan Party (as applicable)) as if it is not a U.K. Qualifying Lender, Spanish

 

136

--------------------------------------------------------------------------------


 

Qualifying Lender or Qualifying Lender (as applicable) until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform each U.K. Borrower,
Spanish Borrower or the Company (as applicable)).  Such new Lender shall also
specify, in the Assignment and Acceptance which it executes on becoming a Party,
whether it is incorporated or acting through a Facility Office situated in a
Non-Cooperative Jurisdiction.  For the avoidance of doubt, an Assignment and
Acceptance shall not be invalidated by any failure of a Lender to comply with
this subsection (i).

 

(7)                                 Notwithstanding anything to the contrary, if
a Lender assigns or transfers any of its rights or obligations with respect to a
Loan or changes its Lending Office in respect of such Loan, and as a result of
circumstances existing at the date the assignment, transfer or change occurs, a
Loan Party would be obliged to make a payment to the successor or assign or
Lender acting through its new Lending Office under Section 2.17(1) or 2.17(4) in
respect of a U.K. Tax Deduction, then such successor or assign or Lender acting
through its new Lending Office is only entitled to receive payment under those
Sections to the same extent as the assigning or transferring Lender or Lender
acting through its previous Lending Office would have been if the assignment,
transfer or change had not occurred.

 

(8)                                 If a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Recipient will deliver to the Borrowers and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
each Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Recipient has complied with such
Recipient’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (8), “FATCA”
will include any amendments made to FATCA after the date of this Agreement.

 

(9)                                 Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, the Lender shall, following written request by the relevant
Borrower or the Administrative Agent at least 30 days before such an expiration,
obsolescence or inaccuracy occurs, update such form or certification or promptly
notify the Borrowers and the Administrative Agent in writing of its legal
inability to do so.

 

(10)                          If the Administrative Agent or any Lender
determines, in its sole discretion, exercised in good faith, that it has
received a refund of any Taxes (by means of a credit against, relief or
remission for, or repayment of any Taxes) as to which it has been indemnified by
a Loan Party or with respect to which such Loan Party has paid additional
amounts pursuant to this Section 2.17, it will pay over promptly an amount equal
to such refund to such Loan Party (but only to the extent of indemnity payments
made, or additional amounts paid, by such Loan Party under this Section 2.17
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Loan Party, upon the request of the Administrative Agent or such
Lender, agrees to repay as soon as reasonably practicable the amount paid over
to such Loan Party pursuant to this Section 2.17(10) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
Without prejudice to the generality of the preceding sentence, in the event that
(i) a U.K. Tax Deduction is required to be made in connection with a payment

 

137

--------------------------------------------------------------------------------


 

to a Lender which is a U.K. Treaty Lender and (ii) an increased payment is made
in connection with such U.K. Tax Deduction pursuant to subsection (1) above,
then such Lender shall reasonably cooperate with the relevant U.K. Loan Party in
order to obtain a refund of the amount of such U.K. Tax Deduction from HM
Revenue & Customs (and, in the event that the amount of such U.K. Tax Deduction
is refunded to such Lender, such Lender shall without unreasonable delay
reimburse such amount to the relevant U.K. Borrower so that the Lender is in the
same after-Tax position that it would have been in if such increased payment had
not been made).  This Section 2.17(10) will not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems, in good faith, to be
confidential) to the Loan Parties or any other Person or to interfere with its
right to arrange its tax affairs in such a manner as it may see fit.

 

(11)                          Value added tax:

 

(a)                                 All amounts expressed to be payable under
any Loan Document by any Party to a Lender which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Lender to any Party under a Loan Document and such Lender is
required to account to the relevant tax authority for the VAT, that Party must
pay to such Lender (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Lender must promptly provide an appropriate VAT invoice to that Party).

 

(b)                                 If VAT is or becomes chargeable on any
supply made by any Lender (the “Payee”) to any other Lender (the “Payor”) under
a Loan Document, and any Party other than the Payor (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Payee (rather than being required to
reimburse or indemnify the Payor in respect of that consideration):

 

(i)                                     (where the Payee is the person required
to account to the relevant tax authority for the VAT) the Relevant Party must
also pay to the Payee (at the same time as paying that amount) an additional
amount equal to the amount of the VAT. The Payor must (where this paragraph (i)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Payor receives from the relevant tax authority which the Payor
reasonably determines relates to the VAT chargeable on that supply; and

 

(ii)                                  (where the Payor is the person required to
account to the relevant tax authority for the VAT) the Relevant Party must
promptly, following demand from the Payor, pay to the Payor an amount equal to
the VAT chargeable on that supply but only to the extent that the Payor
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

 

(c)                                  Where a Loan Document requires any Party to
reimburse or indemnify a Lender for any cost or expense, that Party shall
reimburse or indemnify (as the case may be) such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(d)                                 In relation to any supply made by a Lender
to any Party under a Loan Document, if reasonably requested by such Lender, that
Party must promptly provide such Lender with details of that Party’s VAT
registration and such other information as is reasonably

 

138

--------------------------------------------------------------------------------


 

requested in connection with such Lender’s VAT reporting requirements in
relation to such supply.

 

(e)                                  Any reference in this section 11 (Value
Added Tax) to any party shall, at any time when such party is treated as a
member of a group for VAT purposes, include (where appropriate and unless the
context otherwise requires) a reference to the person who is treated as making
the supply or (as appropriate) receiving the supply under the grouping rules (as
provided for in Article 11 of the Council Directive 2006/112/EC (or as
implemented by the relevant member state of the European Union or any other
similar provision in any jurisdiction which is not a member state of the
European Union)) (including, for the avoidance of doubt, in accordance with
section 43 of the United Kingdom Value Added Tax Act 1994) so that a reference
to a Party shall be construed as a reference to that Party or the relevant group
or unity (or fiscal unity) of which that Party is a member for VAT purposes at
the relevant time or the relevant member (or head) of that group or unity (or
fiscal unity) at the relevant time (as the case may be).

 

(12)                          A payment by the German Borrower shall not be
increased pursuant to Section 2.17(1) by reason of a withholding or deduction
for, or on account of, Taxes imposed by Germany if on the date on which the
payment falls due (i) the payment could have been made to the Lender without a
withholding or deduction if the Lender had been a German Qualifying Lender, but
on that date that Lender is not or has ceased to be a German Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or German Treaty, or any published practice or published concession of
any relevant taxing authority, or (ii) the relevant Lender is a German Treaty
Lender and the Loan Party making the payment is able to demonstrate that the
payment could have been made to the Lender, without the withholding or deduction
had that Lender complied with its obligations under Section 2.17(6)(a) above.

 

(13)                          Each party’s obligations under this Section 2.17
will survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(14)                          For purposes of this Section 2.17, the term
“applicable law” includes FATCA and the term “Lender” includes any Issuing Bank.

 

SECTION 2.18                    Payments Generally; Pro Rata Treatment; Sharing
of Set-offs.

 

(1)                                 Unless otherwise specified, (a) the
applicable Borrowers will make each payment required to be made by them
hereunder (whether of principal, interest, fees, reimbursement of L/C
Disbursements or otherwise) prior to 2:00 p.m., Local Time, at the Payment
Office, except payments to be made directly to the applicable Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.05 will be made directly to the
Persons entitled thereto; and (b) each such payment will be made, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  The Administrative Agent will distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof and will make settlements with the
Lenders with respect to other payments at the times and in the manner provided
in this Agreement.  Except as otherwise provided herein, if any payment
hereunder is due on a day that is not a Business Day, the date for payment will
be extended to the next succeeding Business Day, and, in the case of any payment

 

139

--------------------------------------------------------------------------------


 

accruing interest, interest thereon will be payable for the period of such
extension.  Any payment required to be made by the Administrative Agent
hereunder will be deemed to have been made by the time required if the
Administrative Agent, at or before such time, has taken the necessary steps to
make such payment in accordance with the regulations or operating procedures of
the clearing or settlement system used by the Administrative Agent to make such
payment.  Notwithstanding anything contrary in this Section 2.18(1), no payment
under the Loan Documents shall be made by a French Loan Party on an account
opened with a financial institution situated in a Non-Cooperative Jurisdiction.

 

(2)                                 The amount of each (i) Lender’s
U.S./Canadian Revolving Facility Percentage of outstanding U.S./Canadian
Revolving Loans (including outstanding Swingline Loans), (ii) European Revolving
Facility Percentage of outstanding European Revolving Loans and (iii) French
Revolving Facility Percentage of outstanding French Revolving Loans will be
computed weekly (or more frequently in the Administrative Agent’s discretion)
and will be adjusted upward or downward based on all U.S./Canadian Revolving
Loans (including Swingline Loans), European Revolving Loans or French Revolving
Loans, as applicable, and repayments of U.S./Canadian Revolving Loans (including
Swingline Loans), European Revolving Loans and French Revolving Loans, as
applicable, received by the Administrative Agent as of 4:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Administrative Agent.  The Administrative Agent will deliver to
each of the Lenders promptly after a Settlement Date a summary statement of the
amount of outstanding U.S./Canadian Revolving Loans, European Revolving Loans
and French Revolving Loans for the period and the amount of repayments received
for the period.  As reflected on the summary statement, (a) the Administrative
Agent will transfer to each Lender its applicable Revolving Facility Percentage
of repayments and (b) each Lender will transfer to the Administrative Agent (as
provided below) or the Administrative Agent will transfer to each Lender such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of each Class of Revolving Loans made by each Lender will
be equal to such Lender’s applicable Revolving Facility Percentage of all
Revolving Loans outstanding in such Class as of such Settlement Date.  If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 2:00 p.m. on a Business Day, such transfers
will be made in immediately available funds no later than 5:00 p.m. that day
and, if received after 2:00 p.m., then no later than 4:00 p.m. on the next
Business Day.  The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent.  If and to the extent any Lender has not so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.

 

(3)                                 Waterfalls.

 

(a)                                 Except as otherwise provided in this
Agreement or the Intercreditor Agreement, if (x) at any time insufficient funds
are received by and available to the Administrative Agent from the U.S.
Borrowers to pay fully all amounts of principal, unreimbursed L/C Disbursements,
interest and fees and other Obligations then due from the U.S. Borrowers
hereunder or (y) at any time during a Cash Dominion Period (including in
connection with any termination of the Commitments pursuant to Section 8.01) and
the Administrative Agent or the Collateral Agent receives proceeds of Collateral
pledged by the U.S. Loan Parties, such funds will be applied,

 

(i)                                     first, toward payment of any expenses,
fees and indemnities due to the Agents hereunder;

 

140

--------------------------------------------------------------------------------


 

(ii)                                  second, toward payment of interest and
fees then due from the U.S. Borrowers hereunder with respect to any Revolving
Facility Credit Exposure, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties;

 

(iii)                               third, toward payment of principal of
unreimbursed U.S./Canadian L/C Disbursements, Swingline Loans, U.S. Protective
Advances and U.S. Overadvances then due from the U.S. Borrowers hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal, unreimbursed U.S./Canadian L/C Disbursements, U.S. Protective
Advances and U.S. Overadvances then due to such parties;

 

(iv)                              fourth, on a pro rata basis, (x) toward
payment of other principal then due from the U.S. Borrowers hereunder with
respect to any Revolving Facility Credit Exposure, ratably among the parties
entitled thereto in accordance with the amounts of such principal then due to
such parties, (y) toward the payment of any outstanding obligations owed to the
Qualified Counterparties under any Designated Hedging Agreements to which the
U.S. Borrowers or U.S. Guarantors are a party in an aggregate amount not to
exceed the Designated Hedging Reserve ratably among the parties entitled thereto
in accordance with the amounts of obligations under such Designated Hedging
Agreements then due to such parties and (z) toward payment of any outstanding
obligations owed to Cash Management Banks under any Designated Cash Management
Obligations of the U.S. Borrowers or U.S. Guarantors are a party in an aggregate
amount not to exceed the Designated Cash Management Reserve ratably among the
parties entitled thereto in accordance with the amounts of such Designated Cash
Management Obligations then due to such parties;

 

(v)                                 fifth, if an Event of Default has occurred
and is continuing, to cash collateralize U.S./Canadian Letters of Credit issued
for the account of the U.S. Borrowers in accordance with Section 2.05(11);

 

(vi)                              sixth, to pay any other U.S. Obligations
(excluding U.S. Obligations as described in items (2) and (3) of the definition
of “Obligations” contained herein) ratably among the parties thereto in
accordance with such amounts so owed them;

 

(vii)                           seventh, to payment of obligations pursuant to
Specified Hedge Agreements then due from the U.S. Borrowers or U.S. Guarantors
party to such Specified Hedge Agreements, ratably among the parties entitled
thereto in accordance with the amounts of obligations under such Specified Hedge
Agreements then due to such parties;

 

(viii)                        eighth, to payment of Cash Management Obligations
then due from the U.S. Borrowers or U.S. Guarantors, ratably among the parties
entitled thereto in accordance with the amounts of such Cash Management
Obligations then due to such parties; and

 

(ix)                              ninth, to payment of all other U.S.
Obligations of the U.S. Borrowers and the U.S. Guarantors then due and payable,
ratably among the parties entitled thereto in accordance with the amounts of
such U.S. Obligations then due to such parties;

 

provided that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in the Intercreditor Agreement;
provided further that no payments made, or proceeds of Collateral pledged, by
any Loan Party that is not a U.S. Loan Party shall be applied to any U.S.
Obligations unless such Loan Party is a U.S. Obligations Guarantor.

 

141

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise provided in this
Agreement, if (x) at any time insufficient funds are received by and available
to the Administrative Agent from the Canadian Borrowers to pay fully all amounts
of principal, unreimbursed L/C Disbursements, interest and fees and other
Obligations then due from the Canadian Borrowers hereunder or (y) at any time
during a Cash Dominion Period (including in connection with any termination of
the Commitments pursuant to Section 8.01) and the Administrative Agent or the
Collateral Agent receives proceeds of Collateral pledged by the Canadian
Borrower and the Canadian Guarantors, such funds will be applied,

 

(i)                                     first, toward payment of any expenses,
fees and indemnities due to the Agents hereunder;

 

(ii)                                  second, toward payment of interest and
fees then due from the Canadian Borrowers hereunder with respect to any
Revolving Facility Credit Exposure, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties;

 

(iii)                               third, toward payment of principal of
unreimbursed Canadian L/C Disbursements, Canadian Protective Advances and
Canadian Overadvances then due from the Canadian Borrowers hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal,
unreimbursed Canadian L/C Disbursements, Canadian Protective Advances and
Canadian Overadvances then due to such parties;

 

(iv)                              fourth, on a pro rata basis, (x) toward
payment of other principal then due from the Canadian Borrowers hereunder with
respect to any Revolving Facility Credit Exposure, ratably among the parties
entitled thereto in accordance with the amounts of such principal then due to
such parties, (y) toward the payment of any outstanding obligations owed to the
Qualified Counterparties under any Designated Hedging Agreements to which the
Canadian Borrowers or Canadian Guarantors are a party in an aggregate amount not
to exceed the Designated Hedging Reserve ratably among the parties entitled
thereto in accordance with the amounts of obligations under such Designated
Hedging Agreements then due to such parties and (z) toward payment of any
outstanding obligations owed to Cash Management Banks under any Designated Cash
Management Obligations of the Canadian Borrowers or Canadian Guarantors are a
party in an aggregate amount not to exceed the Designated Cash Management
Reserve ratably among the parties entitled thereto in accordance with the
amounts of such Designated Cash Management Obligations then due to such parties;

 

(v)                                 fifth, if an Event of Default has occurred
and is continuing, to cash collateralize U.S./Canadian Letters of Credit issued
on behalf of the Canadian Borrowers in accordance with Section 2.05(11);

 

(vi)                              sixth, to pay any other Canadian Obligations
(excluding Canadian Obligations as described in items (2) and (3) of the
definition of “Canadian Obligations” contained herein) ratably among the parties
thereto in accordance with such amounts so owed them;

 

(vii)                           seventh, to payment of obligations pursuant to
Specified Hedge Agreements then due from the Canadian Borrowers or Canadian
Guarantors party to such Specified Hedge Agreements, ratably among the parties
entitled thereto in accordance with the amounts of obligations under such
Specified Hedge Agreements then due to such parties;

 

142

--------------------------------------------------------------------------------


 

(viii)                        eighth, to payment of Cash Management Obligations
then due from the Canadian Borrowers or Canadian Guarantors, ratably among the
parties entitled thereto in accordance with the amounts of such Cash Management
Obligations then due to such parties; and

 

(ix)                              ninth, to payment of all other Canadian
Obligations of the Canadian Borrowers or Canadian Guarantors then due and
payable, ratably among the parties entitled thereto in accordance with the
amounts of such Canadian Obligations then due to such parties;

 

provided, that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in the Intercreditor Agreement;
provided, further, that no payments made, or proceeds of Collateral pledged, by
any Loan Party that is not a Canadian Loan Party shall be applied to any
Canadian Obligations unless such Loan Party is a Canadian Obligations Guarantor.

 

(c)                                  Except as otherwise provided in this
Agreement, if (x) at any time insufficient funds are received by and available
to the Administrative Agent from any French Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees and other
Obligations then due from such French Borrower hereunder or (y) at any time
during a Cash Dominion Period (including in connection with any termination of
the Commitments pursuant to Section 8.01) and the Administrative Agent or the
Collateral Agent receives proceeds of Collateral pledged by such French
Borrower, such funds will be applied,

 

(A) in case of proceeds received by the Administrative Agent or the Collateral
Agent in respect of any French Security Document granted by the French Borrower,
to the exclusion of the French Receivables Assignments:

 

(i)                                     first, toward payment of any expenses,
fees and indemnities due to the Agents hereunder;

 

(ii)                                  second, toward payment of interest and
fees then due from such French Borrower hereunder with respect to any Revolving
Facility Credit Exposure, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties;

 

(iii)                               third, toward payment of unreimbursed French
L/C Disbursements, French Protective Advances and French Overadvances then due
from such French Borrower hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal, unreimbursed French L/C
Disbursements, French Protective Advances and French Overadvances then due from
such French Borrower to such parties;

 

(iv)                              fourth, on a pro rata basis, (x) toward
payment of other principal then due from such French Borrower hereunder with
respect to any Revolving Facility Credit Exposure, ratably among the parties
entitled thereto in accordance with the amounts of such principal then due to
such parties, (y) toward the payment of any outstanding obligations owed to the
Qualified Counterparties under any Designated Hedging Agreements to which such
French Borrower is a party in an aggregate amount not to exceed the Designated
Hedging Reserve ratably among the parties entitled thereto in accordance with
the amounts of obligations under such Designated Hedging Agreements then due to
such parties and (z) toward payment of any outstanding obligations owed to Cash
Management Banks under any Designated Cash Management Obligations of such French
Borrower is a party in an aggregate amount not to exceed the Designated Cash
Management Reserve ratably among the parties entitled thereto in

 

143

--------------------------------------------------------------------------------


 

accordance with the amounts of such Designated Cash Management Obligations then
due to such parties;

 

(v)                                 fifth, if an Event of Default has occurred
and is continuing, to cash collateralize French Letters of Credit issued on
behalf of such French Borrower in accordance with Section 2.05(11);

 

(vi)                              sixth, to pay any other French Obligations of
such French Borrower (excluding French Obligations as described in items (2) and
(3) of the definition of “French Obligations” contained herein) ratably among
the parties thereto in accordance with such amounts so owed them;

 

(vii)                           seventh, to payment of obligations pursuant to
Specified Hedge Agreements then due from such French Borrower party to such
Specified Hedge Agreements, ratably among the parties entitled thereto in
accordance with the amounts of obligations under such Specified Hedge Agreements
then due to such parties;

 

(viii)                        eighth, to payment of Cash Management Obligations
then due from such French Borrower, ratably among the parties entitled thereto
in accordance with the amounts of such Cash Management Obligations then due to
such parties; and

 

(ix)                              ninth, to payment of all other French
Obligations of such French Borrower then due and payable, ratably among the
parties entitled thereto in accordance with the amounts of such French
Obligations then due to such parties;

 

provided, that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in the Intercreditor Agreement;
provided, further, that no payments made, or proceeds of Collateral pledged, by
any Loan Party shall be applied to the French Obligations of such French
Borrower unless such Loan Party is a French Obligations Guarantor.

 

(B)                               in case of proceeds received by the
Administrative Agent or the Collateral Agent in respect of any French
Receivables Assignments:

 

(i)                                     first, to the French Revolving Lenders
in or towards satisfaction in full of all amounts due to them in their capacity
as such; and

 

(ii)                                  secondly, the balance, if any, in payment
to the relevant French Borrower.

 

(d)                                 Except as otherwise provided in this
Agreement, if (x) at any time insufficient funds are received by and available
to the Administrative Agent from any German Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees and other
Obligations then due from such German Borrower hereunder or (y) at any time
during a Cash Dominion Period (including in connection with any termination of
the Commitments pursuant to Section 8.01) and the Administrative Agent or the
Collateral Agent receives proceeds of Collateral pledged by such German
Borrower, such funds will be applied,

 

(i)                                     first, toward payment of any expenses,
fees and indemnities due to the Agents hereunder;

 

144

--------------------------------------------------------------------------------


 

(ii)                                  second, toward payment of interest and
fees then due from such German Borrower hereunder with respect to any Revolving
Facility Credit Exposure, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties;

 

(iii)                               third, toward payment of unreimbursed German
L/C Disbursements, German Protective Advances and German Overadvances then due
from such German Borrower hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal, unreimbursed German L/C
Disbursements, German Protective Advances and German Overadvances then due from
such German Borrower to such parties;

 

(iv)                              fourth, on a pro rata basis, (x) toward
payment of other principal then due from such German Borrower hereunder with
respect to any Revolving Facility Credit Exposure, ratably among the parties
entitled thereto in accordance with the amounts of such principal then due to
such parties, (y) toward the payment of any outstanding obligations owed to the
Qualified Counterparties under any Designated Hedging Agreements to which such
German Borrower is a party in an aggregate amount not to exceed the Designated
Hedging Reserve ratably among the parties entitled thereto in accordance with
the amounts of obligations under such Designated Hedging Agreements then due to
such parties and (z) toward payment of any outstanding obligations owed to Cash
Management Banks under any Designated Cash Management Obligations of such German
Borrower is a party in an aggregate amount not to exceed the Designated Cash
Management Reserve ratably among the parties entitled thereto in accordance with
the amounts of such Designated Cash Management Obligations then due to such
parties;

 

(v)                                 fifth, if an Event of Default has occurred
and is continuing, to cash collateralize European Letters of Credit issued on
behalf of such German Borrower in accordance with Section 2.05(11);

 

(vi)                              sixth, to pay any other German Obligations of
such German Borrower (excluding German Obligations as described in items (2) and
(3) of the definition of “German Obligations” contained herein) ratably among
the parties thereto in accordance with such amounts so owed them;

 

(vii)                           seventh, to payment of obligations pursuant to
Specified Hedge Agreements then due from such German Borrower party to such
Specified Hedge Agreements, ratably among the parties entitled thereto in
accordance with the amounts of obligations under such Specified Hedge Agreements
then due to such parties;

 

(viii)                        eighth, to payment of Cash Management Obligations
then due from such German Borrower, ratably among the parties entitled thereto
in accordance with the amounts of such Cash Management Obligations then due to
such parties; and

 

(ix)                              ninth, to payment of all other German
Obligations of such German Borrower then due and payable, ratably among the
parties entitled thereto in accordance with the amounts of such German
Obligations then due to such parties;

 

provided, that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in the Intercreditor Agreement;
provided, further, that no payments made, or proceeds of Collateral pledged, by
any Loan Party shall be applied to the German Obligations of such German
Borrower unless such Loan Party is a German Obligations Guarantor, and provided
further that

 

145

--------------------------------------------------------------------------------


 

no Secured Party is obliged to share any amount recovered from a Spanish Loan
Party which is declared insolvent, with any other Secured Party which is
regarded as a related party (persona especialmente relacionada) to that Spanish
Loan Party under the Spanish Insolvency Law.

 

(e)                                  Except as otherwise provided in this
Agreement, if (x) at any time insufficient funds are received by and available
to the Administrative Agent from the Spanish Borrowers to pay fully all amounts
of principal, unreimbursed L/C Disbursements, interest and fees and other
Obligations then due from the Spanish Borrowers hereunder or (y) at any time
during a Cash Dominion Period (including in connection with any termination of
the Commitments pursuant to Section 8.01) and the Administrative Agent or the
Collateral Agent receives proceeds of Collateral pledged by the Spanish Borrower
and the Spanish Guarantors, such funds will be applied,

 

(i)                                     first, toward payment of any expenses,
fees and indemnities due to the Agents hereunder;

 

(ii)                                  second, toward payment of interest and
fees then due from the Spanish Borrowers hereunder with respect to any Revolving
Facility Credit Exposure, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties;

 

(iii)                               third, toward payment of unreimbursed
Spanish L/C Disbursements, Spanish Protective Advances and Spanish Overadvances
then due from the Spanish Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal, unreimbursed
Spanish L/C Disbursements, Spanish Protective Advances and Spanish Overadvances
then due to such parties;

 

(iv)                              fourth, on a pro rata basis, (x) toward
payment of other principal then due from the Spanish Borrowers hereunder with
respect to any Revolving Facility Credit Exposure, ratably among the parties
entitled thereto in accordance with the amounts of such principal then due to
such parties, (y) toward the payment of any outstanding obligations owed to the
Qualified Counterparties under any Designated Hedging Agreements to which the
Spanish Borrowers or Spanish Guarantors are a party in an aggregate amount not
to exceed the Designated Hedging Reserve ratably among the parties entitled
thereto in accordance with the amounts of obligations under such Designated
Hedging Agreements then due to such parties and (z) toward payment of any
outstanding obligations owed to Cash Management Banks under any Designated Cash
Management Obligations of the Spanish Borrowers or Spanish Guarantors are a
party in an aggregate amount not to exceed the Designated Cash Management
Reserve ratably among the parties entitled thereto in accordance with the
amounts of such Designated Cash Management Obligations then due to such parties;

 

(v)                                 fifth, if an Event of Default has occurred
and is continuing, to cash collateralize European Letters of Credit issued on
behalf of the Spanish Borrowers in accordance with Section 2.05(11);

 

(vi)                              sixth, to pay any other Spanish Obligations
(excluding Spanish Obligations as described in items (2) and (3) of the
definition of “Spanish Obligations” contained herein) ratably among the parties
thereto in accordance with such amounts so owed them;

 

(vii)                           seventh, to payment of obligations pursuant to
Specified Hedge Agreements then due from the Spanish Borrowers or Spanish
Guarantors party to such Specified

 

146

--------------------------------------------------------------------------------


 

Hedge Agreements, ratably among the parties entitled thereto in accordance with
the amounts of obligations under such Specified Hedge Agreements then due to
such parties;

 

(viii)                        eighth, to payment of Cash Management Obligations
then due from the Spanish Borrowers or Spanish Guarantors, ratably among the
parties entitled thereto in accordance with the amounts of such Cash Management
Obligations then due to such parties; and

 

(ix)                              ninth, to payment of all other Spanish
Obligations of the Spanish Borrowers or Spanish Guarantors then due and payable,
ratably among the parties entitled thereto in accordance with the amounts of
such Spanish Obligations then due to such parties and provided further that no
Secured Party is obliged to share any amount recovered from a Spanish Loan Party
which is declared insolvent, with any other Secured Party which is regarded as a
related party (persona especialmente relacionada) to that Spanish Loan Party
under the Spanish Insolvency Law;

 

provided, that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in the Intercreditor Agreement;
provided, further, that no payments made, or proceeds of Collateral pledged, by
any Loan Party that is not a Spanish Loan Party shall be applied to any Spanish
Obligations unless such Loan Party is a Spanish Obligations Guarantor.

 

(f)                                   Except as otherwise provided in this
Agreement, if (x) at any time insufficient funds are received by and available
to the Administrative Agent from the U.K. Borrowers to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees and other
Obligations then due from the U.K. Borrowers hereunder or (y) at any time during
a Cash Dominion Period (including in connection with any termination of the
Commitments pursuant to Section 8.01) and the Administrative Agent or the
Collateral Agent receives proceeds of Collateral pledged by the U.K. Borrower
and the U.K. Guarantors, such funds will be applied,

 

(i)                                     first, toward payment of any expenses,
fees and indemnities due to the Agents hereunder;

 

(ii)                                  second, toward payment of interest and
fees then due from the U.K. Borrowers hereunder with respect to any Revolving
Facility Credit Exposure, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties;

 

(iii)                               third, toward payment of unreimbursed U.K.
L/C Disbursements, U.K. Protective Advances and U.K. Overadvances then due from
the U.K. Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal, unreimbursed U.K. L/C Disbursements,
U.K. Protective Advances and U.K. Overadvances then due to such parties;

 

(iv)                              fourth, on a pro rata basis, (x) toward
payment of other principal then due from the U.K. Borrowers hereunder with
respect to any Revolving Facility Credit Exposure, ratably among the parties
entitled thereto in accordance with the amounts of such principal then due to
such parties, (y) toward the payment of any outstanding obligations owed to the
Qualified Counterparties under any Designated Hedging Agreements to which the
U.K. Borrowers or U.K. Guarantors are a party in an aggregate amount not to
exceed the Designated Hedging Reserve ratably among the parties entitled thereto
in accordance with the amounts of obligations under such Designated Hedging
Agreements then due to such parties and (z) toward payment of any outstanding
obligations owed to Cash Management Banks under any Designated Cash

 

147

--------------------------------------------------------------------------------


 

Management Obligations of the U.K. Borrowers or U.K. Guarantors are a party in
an aggregate amount not to exceed the Designated Cash Management Reserve ratably
among the parties entitled thereto in accordance with the amounts of such
Designated Cash Management Obligations then due to such parties;

 

(v)                                 fifth, if an Event of Default has occurred
and is continuing, to cash collateralize European Letters of Credit issued on
behalf of the U.K. Borrowers in accordance with Section 2.05(11);

 

(vi)                              sixth, to pay any other U.K. Obligations
(excluding U.K. Obligations as described in items (2) and (3) of the definition
of “U.K. Obligations” contained herein) ratably among the parties thereto in
accordance with such amounts so owed them;

 

(vii)                           seventh, to payment of obligations pursuant to
Specified Hedge Agreements then due from the U.K. Borrowers or U.K. Guarantors
party to such Specified Hedge Agreements, ratably among the parties entitled
thereto in accordance with the amounts of obligations under such Specified Hedge
Agreements then due to such parties;

 

(viii)                        eighth, to payment of Cash Management Obligations
then due from the U.K. Borrowers or U.K. Guarantors, ratably among the parties
entitled thereto in accordance with the amounts of such Cash Management
Obligations then due to such parties; and

 

(ix)                              ninth, to payment of all other U.K.
Obligations of the U.K. Borrowers or U.K. Guarantors then due and payable,
ratably among the parties entitled thereto in accordance with the amounts of
such U.K. Obligations then due to such parties;

 

provided, that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in the Intercreditor Agreement;
provided, further, that no payments made, or proceeds of Collateral pledged, by
any Loan Party that is not a U.K. Loan Party shall be applied to any U.K.
Obligations unless such Loan Party is a U.K. Obligations Guarantor.

 

(4)                                 Subject to express priorities set forth in
Section 2.18(3) above, if any Lender, by exercising any right of set-off or
counterclaim or otherwise, obtains payment in respect of any principal of or
interest on any of its Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of such Loans or participations in L/C Disbursements or
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion will purchase
(for cash at face value) participations in the Loans or participations in L/C
Disbursements or Swingline Loans, as applicable, of other Lenders to the extent
necessary so that the benefit of all such payments will be shared by the Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in L/C Disbursements and
Swingline Loans; provided that (a) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations will be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (b) the provisions of this paragraph (4)
will not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender or
Disqualified Institution) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or participations in L/C Disbursements to any assignee or participant, other
than to any Borrower or any other Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph (4) apply).  Each Borrower consents to the
foregoing and agree, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation

 

148

--------------------------------------------------------------------------------


 

pursuant to the foregoing arrangements may exercise against any Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of such Borrower in the amount of such
participation.

 

(5)                                 Unless the Administrative Agent has received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the applicable Borrowers will not make such payment, the
Administrative Agent may assume that the applicable Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due.  In such event, if the applicable Borrowers have not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(6)                                 If any Lender fails to make any payment
required to be made by it pursuant to Section 2.04(3), 2.05(4) or (5), 2.06(1),
or 2.18(4) then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

(7)                                 Collateral Allocation Mechanism (CAM).

 

(a)                                 CAM Implementation.

 

(i)                                     On the CAM Exchange Date, (i) each
Lender with U.S./Canadian Revolving Facility Commitments shall immediately be
deemed to have acquired (and shall promptly make payment therefor to the
Administrative Agent in accordance with Section 2.04(3)) participations in the
Swingline Loans in an amount equal to such Revolving Lender’s applicable
Revolving Facility Percentage of such Swingline Loan or Loans outstanding on
such date, (ii) simultaneously with the automatic conversions pursuant to clause
(iii) below, the Lenders shall automatically and without further act (and
without regard to the provisions of Section 10.04 (but which such provisions
shall remain applicable following such exchange)) be deemed to have exchanged
interests in the Loans (other than the Swingline Loans) and participations in
Letters of Credit ((x) with respect to each Revolving Lender with a
U.S./Canadian Revolving Facility Commitment, in an amount equal to such
Revolving Lender’s U.S./Canadian Revolving Facility Percentage of the aggregate
amount available to be drawn under U.S./Canadian Letters of Credit, (y) with
respect to each French Revolving Lender, in an amount equal to such French
Revolving Lender’s French Revolving Facility Percentage of the aggregate amount
available to be drawn under French Letters of Credit, and (z) with respect to
each Revolving Lender with a European Revolving Facility Commitment, in an
amount equal to such Revolving Lender’s European Revolving Facility Percentage
of the aggregate amount available to be drawn under European Letters of Credit),
such that in lieu of the interest of each Lender in each Loan and Letter of
Credit in which it shall participate as of such date (including such Lender’s
interest in the Obligations of each Loan Party in respect of each such Loan and
Letter of Credit), such Lender shall hold an interest in every one of the Loans
(other than the Swingline Loans) and a participation in every one of the Letters
of Credit (including the Obligations of each Loan Party in respect of each such
Loan and each Reserve Account established pursuant to Section 2.18(7)(b)),
whether or not such Lender shall previously have

 

149

--------------------------------------------------------------------------------


 

participated therein, equal to such Lender’s CAM Percentage thereof, (iii)
simultaneously with the deemed exchange of interests pursuant to clause (ii)
above, the interests in the Loans to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, determined using the Spot Rate calculated as of such date, of such
amount and on and after such date all amounts accruing and owed to the Lenders
in respect of such Obligations shall accrue and be payable in Dollars at the
rate otherwise applicable hereunder. The CAM Exchange, in itself, will not
affect the aggregate amount of the Obligations owing by each of Loan Parties on
the CAM Exchange Date. Each Lender and each Loan Party hereby consents and
agrees to the CAM Exchange, and each Lender agrees that the CAM Exchange shall
be binding upon its successors and assigns and any person that acquires a
participation in its interests in any Loan or any participation in any Swingline
Loan or Letter of Credit. Each Loan Party agrees from time to time to execute
and deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes and other instruments and documents received by it in connection with its
Loans hereunder to the Administrative Agent; provided, however, that the failure
of any Loan Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

 

(ii)                                  As a result of the CAM Exchange, upon and
after the CAM Exchange Date, each payment received by the Administrative Agent
pursuant to any Loan Document in respect of the Obligations and each
distribution made by an Agent pursuant to any Security Document in respect of
the Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages. Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of an
Obligation shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance herewith.

 

(b)                                 Letters of Credit.

 

(i)                                     In the event that on the CAM Exchange
Date any Letter of Credit shall be outstanding and undrawn in whole or in part,
or any L/C Disbursement shall not have been reimbursed by the applicable
Borrower, (x) in the case of U.S./Canadian Letters of Credit, each Revolving
Lender with a U.S./Canadian Revolving Facility shall promptly pay over to the
Administrative Agent, in immediately available funds, an amount in Dollars equal
to such Revolving Lender’s Revolving Facility Percentage of such undrawn face
amount or (to the extent it has not already done so) such unreimbursed drawing,
as applicable (y) in the case of French Letters of Credit, each French Revolving
Lender shall promptly pay over to the Administrative Agent, in immediately
available funds, an amount in Dollars equal to such French Revolving Lender’s
Revolving Facility Percentage of such undrawn face amount or (to the extent it
has not already done so) such unreimbursed drawing, as applicable and (z) in the
case of European Letters of Credit, each Revolving Lender with a European
Revolving Facility Commitment shall promptly pay over to the Administrative
Agent, in immediately available funds, an amount in Dollars equal to such
Revolving Lender’s Revolving Facility Percentage of such undrawn face amount or
(to the extent it has not already done so) such unreimbursed drawing, as
applicable. The Administrative Agent shall establish a separate account (each, a
“Reserve Account”) or accounts for each Lender for the amounts received with
respect to each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Revolving Lenders as
provided above. The Administrative Agent shall have sole dominion and control
over each Reserve Account, and the amounts deposited in each Reserve Account
shall

 

150

--------------------------------------------------------------------------------


 

be held in such Reserve Account until withdrawn as provided below. The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the Reserve Accounts in respect of each Letter
of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Lender’s CAM Percentage. The amounts held in each Lender’s
Reserve Account shall be held as a reserve against the Revolving L/C Exposure,
shall be the property of such Lender, shall not constitute Loans to or give rise
to any claim of or against any Loan Party and shall not give rise to any
obligation on the part of any Loan Party to pay interest to such Lender or any
other obligation of any Loan Party, it being agreed that the reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings are made thereunder, as provided in Section 2.05.

 

(ii)                                  In the event that after the CAM Exchange
Date any drawing shall be made in respect of a Letter of Credit, the
Administrative Agent shall, at the request of the applicable Issuing Bank, to
the extent such drawing constitutes an L/C Disbursement, withdraw from the
Reserve Account of each Lender any amounts, up to the amount of such Lender’s
CAM Percentage of such drawing or payment, deposited in respect of such Letter
of Credit and remaining on deposit and deliver such amounts to such Issuing Bank
in satisfaction of the reimbursement obligations of the Lenders under Section
2.05(4) (but not of the applicable Borrower under Section 2.05(5)). In the event
that any Lender shall default on its obligation to pay over any amount to the
Administrative Agent as provided in this Section 2.18(7)(b), the applicable
Issuing Bank shall have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 2.05(4), but shall
have no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the applicable Borrower’s
reimbursement obligations. Each other Lender shall have a claim against such
defaulting Lender for any damages sustained by it as a result of such default,
including, in the event that such Letter of Credit shall expire undrawn, its CAM
Percentage of the defaulted amount.

 

(iii)                               In the event that after the CAM Exchange
Date any Letter of Credit shall expire undrawn, the Administrative Agent shall
withdraw from the Reserve Account of each Lender the amount remaining on deposit
therein in respect of such Letter of Credit and distribute such amount to such
Lender.

 

(iv)                              With the prior written approval of the
Administrative Agent (not to be unreasonably withheld), any Lender may withdraw
the amount held in its Reserve Account in respect of the undrawn amount of any
Letter of Credit.  Any Lender making such a withdrawal shall be unconditionally
obligated, in the event there shall subsequently be a drawing under such Letter
of Credit, to pay over to the Administrative Agent, in the currency in which
such drawing is denominated, for the account of the applicable Issuing Bank, on
demand, its CAM Percentage of such drawing or payment.

 

(v)                                 Pending the withdrawal by any Lender of any
amounts from its Reserve Account as contemplated by the above paragraphs, the
Administrative Agent will, at the direction of such Lender and subject to such
rules as the Administrative Agent may prescribe for the avoidance of
inconvenience, invest such amounts in Cash Equivalents. Each Lender that has not
withdrawn its amounts in its Reserve Account as provided in paragraph (iv) above
shall have the right, at intervals reasonably specified by the Administrative
Agent, to withdraw the earnings on investments so made by the Administrative
Agent with amounts in its Reserve Account and to retain such earnings for its
own account.

 

151

--------------------------------------------------------------------------------


 

SECTION 2.19                    Mitigation Obligations; Replacement of Lenders.

 

(1)                                 If any Lender requests compensation under
Section 2.15, or if any Loan Party is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or any amount payable under a Loan Document
by a French Loan Party becomes not deductible from that French Loan Party’s
taxable income for French tax purposes by reason of that amount being paid or
accrued to a Finance Party incorporated, domiciled, established or acting
through a Facility Office situated in a Non-Cooperative Jurisdiction or paid to
an account opened in the name of or for the benefit of that Finance Party in a
financial institution situated in a Non-Cooperative Jurisdiction, then such
Lender will, in consultation with the relevant Loan Party, take all reasonable
steps to mitigate any such consequences, including (but not limited to,
designate a different Lending Office for funding or booking its Loans hereunder
or assign its rights and obligations hereunder to another of its offices,
branches or Affiliates if such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the
future or avoid such non-tax deductibility for French income tax purposes and
(b) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender in any material
respect.  Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(2)                                 If any Lender requests compensation under
Section 2.15 or is a Defaulting Lender, or if any Borrower is required to pay
any Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that assumes such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (a) the Borrowers
shall have received the prior written consent of the Administrative Agent, the
Swingline Lender and the Issuing Bank, which consent shall not unreasonably be
withheld, to the extent the consent of such Person would be required under
Section 10.04 for an assignment of Loans to such assignee, (b) such Lender has
received payment of an amount equal to the outstanding principal of its Loans
and funded participations in L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and (c)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments
thereafter.  Nothing in this Section 2.19 will be deemed to prejudice any rights
that any Borrower may have against any Lender that is a Defaulting Lender.

 

(3)                                 If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which, pursuant to the terms of Section 10.08, requires
the consent of such Lender with respect to which the Required Lenders have
granted their consent, then each Borrower will have the right (unless such
Non-Consenting Lender grants such consent) at its sole expense, to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, the Swingline Lender and the Issuing
Bank to the extent the consent of such Person would be required under Section
10.04; provided that (a) all Obligations of the Borrowers owing to such
Non-Consenting Lender (including accrued Fees and any amounts due under Section
2.15, 2.16 or 2.17) being removed or replaced will be paid in full to such
Non-Consenting Lender concurrently with such assignment and (b) the replacement
Lender will purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon.  No action by or consent of the Non-Consenting Lender will be necessary
in connection with such removal or assignment, which will be immediately and
automatically effective upon payment of such purchase price.  In connection with
any such assignment, the Borrowers, the Administrative Agent, such Non-

 

152

--------------------------------------------------------------------------------


 

Consenting Lender and the replacement Lender will otherwise comply with Section
10.04; provided that if such Non-Consenting Lender does not comply with Section
10.04 within three Business Days after the Borrowers’ request therefor,
compliance with Section 10.04 will not be required to effect such assignment.

 

SECTION 2.20                    Illegality.  If any Lender reasonably determines
that any change in law has made it unlawful, or if any Governmental Authority
has asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurocurrency Loans or CDOR
Rate Loans, then, upon notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligations of such Lender to make or continue
Eurocurrency Loans or CDOR Rate Loans or to convert ABR Borrowings to
Eurocurrency Borrowings or CDOR Rate Borrowings will be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers will upon demand from such Lender (with a copy to
the Administrative Agent), (i) with respect to Borrowings denominated in Dollars
or Canadian Dollars with respect to a U.S. Borrower or a Canadian Borrower,
either convert all Eurocurrency Borrowings or CDOR Rate Borrowings (as
applicable) of such Lender to ABR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings or CDOR Rate Borrowings (as applicable) to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans or
(ii) with respect to any other Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans, such Borrowing will be converted to a
Loan bearing interest at an alternative rate mutually acceptable to the
Borrowers and the applicable Lenders, provided, however, that if the Borrowers
and the applicable Lenders cannot agree within a reasonable time on an
alternative rate for such Loans, the Borrowers may, at their discretion, either
(x) prepay such Loans or (y) maintain such Loans outstanding, in which case, the
interest rate payable to the applicable Lender on such Loans will be the rate
determined by the Administrative Agent as its cost of funds to fund a Borrowing
of such Loans with maturities comparable to the Interest Period applicable
thereto plus the Applicable Margin.  Upon any such prepayment or conversion, the
Borrowers will also pay accrued interest on the amount so prepaid or converted.

 

SECTION 2.21                    Incremental Revolving Facility Increases.

 

(1)                                 Notice.  At any time and from time to time,
on one or more occasions, subject to the terms and conditions set forth herein,
the Borrowers may, by notice to the Administrative Agent, (a) increase the
U.S./Canadian Revolving Facility Commitments, (b) increase the French Revolving
Facility Commitments and/or (c) increase the European Revolving Facility
Commitments (each such increase, an “Incremental Revolving Facility Increase”
and such additional Revolving Facility Commitments, the “Incremental
Commitments”).

 

(2)                                 Ranking.  Any Incremental Commitments will
(a) rank pari passu in right of payment with the applicable Revolving Facility
Claims and (b) be secured by the Collateral on a pari passu basis with the
applicable Revolving Facility Claims including, as may be necessary under
applicable law, pursuant to lower ranking security, which will contractually
rank pari passu with the other Security Documents pursuant to the Intercreditor
Agreement.

 

(3)                                 Size.  The principal amount of all
commitments in respect of Incremental Revolving Facility Increases received
pursuant to this Section 2.21, in the aggregate for all Incremental Revolving
Facility Increases, shall not exceed $100.0 million.

 

153

--------------------------------------------------------------------------------


 

(4)                                 Minimum Amounts.  Each Incremental Revolving
Facility Increase received pursuant to this Section 2.21 will be in an integral
multiple of $1.0 million and in a minimum aggregate principal amount of $10.0
million (or such lesser minimum amount approved by the Administrative Agent).

 

(5)                                 Incremental Lenders.  Incremental Revolving
Facility Increases may be provided by any existing Lender (it being understood
that no existing Lender will have an obligation to provide any Incremental
Revolving Facility Increase), or any Additional Lender (collectively, the
“Incremental Lenders”); provided that the Administrative Agent, each Swingline
Lender and each Issuing Bank shall have consented (such consent not to be
unreasonably withheld, delayed or conditioned) to any Additional Lender’s
provision of such Incremental Revolving Facility Increase if such consent by the
Administrative Agent or such Swingline Lender would be required under Section
10.04 for an assignment of Commitments or Loans to such Additional Lender.

 

(6)                                 Incremental Facility Amendments.

 

(a)                                 Each Incremental Revolving Facility Increase
will become effective pursuant to an amendment (each, an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, the applicable Incremental Lenders and the
Administrative Agent.  The Administrative Agent will promptly notify each Lender
as to the effectiveness of each Incremental Facility Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Facility Amendment, this Agreement and the other Loan Documents, as applicable,
will be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Revolving Facility Increase
evidenced thereby.

 

(b)                                 Upon each Incremental Revolving Facility
Increase of the U.S./Canadian Revolving Facility Commitments in accordance with
this Section 2.21:

 

(i)                                     each Incremental Lender in respect of
such increase will automatically and without further act be deemed to have
assumed a portion of each Revolving Lender’s participations hereunder in
outstanding U.S./Canadian Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations hereunder in
U.S./Canadian Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Lender (including each such Incremental Lender) will equal
the percentage of the aggregate U.S./Canadian Revolving Facility Commitments of
all Lenders represented by such Lender’s U.S./Canadian Revolving Facility
Commitment; and

 

(ii)                                  the Administrative Agent may, in
consultation with the Borrowers, take any and all actions as may be reasonably
necessary to ensure that, after giving effect to such Lender’s Incremental
Commitments, the percentage of the aggregate U.S./Canadian Revolving Facility
Commitments held by each Lender (including each such Incremental Lender) will
equal the percentage of the aggregate U.S./Canadian Revolving Facility
Commitments of all Lenders represented by such Lender’s U.S./Canadian Revolving
Facility Commitment, which may be accomplished, at the discretion of the
Administrative Agent following consultation with the Borrowers, by:

 

(A)                               requiring the outstanding U.S./Canadian
Revolving Loans to be prepaid with the proceeds of a new Borrowing;

 

154

--------------------------------------------------------------------------------


 

(B)                               causing non-increasing Lenders to assign
portions of their outstanding U.S./Canadian Revolving Loans to Incremental
Lenders; or

 

(C)                               a combination of the foregoing.

 

(c)                                  Upon each Incremental Revolving Facility
Increase of the French Revolving Facility Commitments in accordance with this
Section 2.21:

 

(i)                                     each Incremental Lender in respect of
such increase will automatically and without further act be deemed to have
assumed a portion of each Revolving Lender’s participations hereunder in
outstanding French Letters of Credit such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in French Letters of Credit held
by each Lender (including each such Incremental Lender) will equal the
percentage of the aggregate French Revolving Facility Commitments of all Lenders
represented by such Lender’s French Revolving Facility Commitment; and

 

(ii)                                  the Administrative Agent may, in
consultation with the Borrowers, take any and all actions as may be reasonably
necessary to ensure that, after giving effect to such Lender’s Incremental
Commitments, the percentage of the aggregate French Revolving Facility
Commitments held by each Lender (including each such Incremental Lender) will
equal the percentage of the aggregate French Revolving Facility Commitments of
all Lenders represented by such Lender’s French Revolving Facility Commitment,
which may be accomplished, at the discretion of the Administrative Agent
following consultation with the Borrowers, by:

 

(A)                               requiring the outstanding French Revolving
Loans to be prepaid with the proceeds of a new Borrowing;

 

(B)                               causing non-increasing Lenders to assign
portions of their outstanding French Revolving Loans to Incremental Lenders; or

 

(C)                               a combination of the foregoing.

 

(d)                                 Upon each Incremental Revolving Facility
Increase of the European Revolving Facility Commitments in accordance with this
Section 2.21:

 

(i)                                     each Incremental Lender in respect of
such increase will automatically and without further act be deemed to have
assumed a portion of each Revolving Lender’s participations hereunder in
outstanding European Letters of Credit such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in European Letters of Credit
held by each Lender (including each such Incremental Lender) will equal the
percentage of the aggregate European Revolving Facility Commitments of all
Lenders represented by such Lender’s European Revolving Facility Commitment; and

 

(ii)                                  the Administrative Agent may, in
consultation with the Borrowers, take any and all actions as may be reasonably
necessary to ensure that, after giving effect to such Lender’s Incremental
Commitments, the percentage of the aggregate European Revolving Facility
Commitments held by each Lender (including each such Incremental Lender) will
equal the percentage of the aggregate European Revolving Facility Commitments of
all Lenders represented by such Lender’s European Revolving Facility Commitment,
which may be

 

155

--------------------------------------------------------------------------------


 

accomplished, at the discretion of the Administrative Agent following
consultation with the Borrowers, by:

 

(A)                               requiring the outstanding European Revolving
Loans to be prepaid with the proceeds of a new Borrowing;

 

(B)                               causing non-increasing Lenders to assign
portions of their outstanding European Revolving Loans to Incremental Lenders;
or

 

(C)                               a combination of the foregoing.

 

(7)                                 Conditions.  The initial availability of any
Incremental Revolving Facility Increase will be subject solely to the following
conditions:

 

(a)                                 no Event of Default shall have occurred and
be continuing or would exist immediately after giving effect to such Incremental
Revolving Facility Increase on the date such Incremental Revolving Facility
Increase is incurred (or commitments in respect thereof are provided); provided,
that if the Incremental Revolving Facility Increase is being incurred in
connection with a Limited Condition Acquisition, (i) the date of determination
of such condition shall be the LCA Test Date and (ii) on the date such
Incremental Revolving Facility Increase is incurred (or commitments in respect
thereof are provided), no Specified Event of Default shall have occurred and be
continuing or would exist immediately after giving effect thereto;

 

(b)                                 the representations and warranties in the
Loan Documents will be true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties will be accurate in all respects) immediately
prior to, and immediately after giving effect to, the incurrence of such
Incremental Revolving Facility Increase (or the date on which commitments in
respect thereof are provided); provided, that if the Incremental Revolving
Facility Increase is being incurred in connection with a Limited Condition
Acquisition, the date of determination of such condition shall be the LCA Test
Date; and

 

(c)                                  such other conditions (if any) as may be
required by the Incremental Lenders providing such Incremental Revolving
Facility Increase, unless such other conditions are waived by such Incremental
Lenders.

 

(8)                                 Terms.  Any Incremental Revolving Facility
Increase will be on terms identical to (and shall form part of) the applicable
Revolving Facility Commitments which are subject to such Incremental Revolving
Facility Increase, except with respect to any arrangement, upfront, structuring
or similar fees that may be agreed to by and among the Borrower and the
Incremental Lenders.

 

SECTION 2.22                    Extensions of Revolving Facility Commitments.

 

(1)                                 Extension Offers.  Pursuant to one or more
offers (each, an “Extension Offer”) made from time to time by the Borrowers to
all Lenders of Loans with a like Maturity Date, the Borrowers may extend the
Maturity Date of each such Lender’s U.S./Canadian Revolving Facility
Commitments, French Revolving Facility Commitments or European Revolving
Facility Commitments and, subject to Section 2.22(3)(b), otherwise modify the
terms of such U.S./Canadian Revolving Facility Commitments, French Revolving
Facility Commitments and European Revolving Facility Commitments pursuant to the
terms of the relevant Extension Offer, including by increasing the interest rate
or fees payable in respect to such U.S./Canadian Revolving Facility Commitments,
French Revolving Facility

 

156

--------------------------------------------------------------------------------


 

Commitments and European Revolving Facility Commitments (each, an “Extension,”
and each group of U.S./Canadian Revolving Facility Commitments, French Revolving
Facility Commitments and European Revolving Facility Commitments so extended, as
well as the original U.S./Canadian Revolving Facility Commitments, French
Revolving Facility Commitments and European Revolving Facility Commitments not
so extended, being a “tranche”).  Each Extension Offer will specify the minimum
amount of U.S./Canadian Revolving Facility Commitments, French Revolving
Facility Commitments and European Revolving Facility Commitments with respect to
which an Extension Offer may be accepted, which will be an integral multiple of
$1.0 million and an aggregate principal amount that is not less than $25.0
million (or (a) if less, the aggregate principal amount of such U.S./Canadian
Revolving Facility Commitments, French Revolving Facility Commitments and
European Revolving Facility Commitments or (b) such lesser minimum amount as is
approved by the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed), and shall be offered on a pro rata basis to
all Lenders having U.S./Canadian Revolving Facility Commitments, French
Revolving Facility Commitments and European Revolving Facility Commitments with
a like Maturity Date.  If the aggregate outstanding principal amount of Loans
and U.S./Canadian Revolving Facility Commitments, French Revolving Facility
Commitments and European Revolving Facility Commitments (calculated on the face
amount thereof) in respect of which Lenders have accepted an Extension Offer
exceeds the maximum aggregate principal amount of Loans and U.S./Canadian
Revolving Facility Commitments, French Revolving Facility Commitments and
European Revolving Facility Commitments offered to be extended pursuant to an
Extension Offer, then the Loans and U.S./Canadian Revolving Facility
Commitments, French Revolving Facility Commitments and European Revolving
Facility Commitments of such Lenders will be extended ratably up to such maximum
amount based on the U.S./Canadian Revolving Facility Commitments, French
Revolving Facility Commitments and European Revolving Facility Commitments of
the Lenders that have accepted such Extension Offer.  There is no requirement
that any Extension Offer or Extension Amendment (defined as follows) be subject
to any “most favored nation” pricing provisions.  Each Lender accepting an
Extension Offer is referred to herein as an “Extending Lender,” and the Loans
and U.S./Canadian Revolving Facility Commitment, French Revolving Facility
Commitment and European Revolving Facility Commitment held by such Lender (and
so extended) accepting an Extension Offer are referred to herein as “Extended
Loans” and “Extended Commitments”.

 

(2)                                 Extension Amendments.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents (an “Extension Amendment”) with the
Borrowers as may be necessary in order to establish new tranches in respect of
Extended Commitments (and related Extended Loans) and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such new tranches, in each case, on terms consistent with this Section 2.22. 
This Section 2.22 supersedes any provisions in Section 10.08 to the contrary. 
Except as otherwise set forth in an Extension Offer, there will be no conditions
to the effectiveness of an Extension Amendment. Extensions will not constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
Nonetheless, as regards any documents executed in Spain, if legally required to
do so, the Lenders shall grant a specific power of attorney in favor of the
Agents, duly notarized and apostilled or legalized (as applicable), in order to
authorize the Agents to execute any such additional documents or amendments that
is necessary to reflect the Extension Amendment or shall otherwise appear before
the notary together with the Agents to execute any such documents.

 

(3)                                 Terms of Extension Offers and Extension
Amendments.  The terms of any Extended Commitments (and related Extended Loans)
will be set forth in an Extension Offer and as agreed between the Borrowers and
the Extending Lenders accepting such Extension Offer; provided that:

 

(a)                                 no Event of Default has occurred and is
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders;

 

157

--------------------------------------------------------------------------------


 

(b)                                 except as to pricing terms (interest rate
and fees) and maturity, the terms and conditions of such Revolving Facility
Credit Exposure are substantially identical to (including as to ranking and
priority), or, taken as a whole, no more favorable to the lenders or holders
providing such Indebtedness than, those applicable to the Revolving Facility
Commitments (and related Extended Loans) subject to such Extension Offer, as
determined in good faith by a Responsible Officer of Holdings.

 

(4)                                 Required Consents.  No consent of any Lender
or any other Person will be required to effectuate any Extension, other than the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), the Borrowers and each Lender agreeing to
such Extension with respect to one or more of its Revolving Facility
Commitments.  The transactions contemplated by this Section 2.22 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Commitments on such terms as may be set forth in the relevant
Extension Offer) will not require the consent of any other Lender or any other
Person, and the requirements of any provision of this Agreement (including
Sections 2.09 and 2.16) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.22
will not apply to any of the transactions effected pursuant to this Section
2.22.

 

SECTION 2.23                    Defaulting Lenders.

 

(1)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement is restricted as set forth in Section 10.08.

 

(b)                                 Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise), will be applied at such time
or times as may be determined by the Administrative Agent as follows:

 

(i)                                     first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder;

 

(ii)                                  second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder;

 

(iii)                               third, if so determined by the
Administrative Agent or requested by the Issuing Bank or Swingline Lender, to be
held as cash collateral for future funding obligations of such Defaulting Lender
of any participation in any Swingline Loan or Letter of Credit;

 

(iv)                              fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Revolving Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent;

 

(v)                                 fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to

 

158

--------------------------------------------------------------------------------


 

satisfy obligations of such Defaulting Lender to fund Revolving Loans under this
Agreement;

 

(vi)                              sixth, to the payment of any amounts owing to
the Lenders, the Issuing Bank or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement;

 

(vii)                           seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and

 

(viii)                        eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction;

 

provided that if such payment is a payment of the principal amount of any Loans
or L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, such payment will be applied solely to pay the
Loans of, and L/C Disbursements owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender.  Any payments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
2.23(1)(b) will be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.  Such Defaulting Lender (i)
will not be entitled to receive any Commitment Fee pursuant to Section 2.12(1)
for any period during which that Lender is a Defaulting Lender (and the
Borrowers will be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (ii) will not be
entitled to receive any L/C Participation Fee pursuant to Section 2.12(2) for
any period during which that Lender is a Defaulting Lender (although the
Borrowers will be required to pay any such L/C Participation Fee that otherwise
would have been required to have been paid to such Defaulting Lender to the
non-Defaulting Lenders or Issuing Bank, in accordance with any reallocation of
Fronting Exposure to non-Defaulting Lenders or as may be retained by the Issuing
Bank, as the case may be).

 

(d)                                 Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans pursuant to Sections 2.04 and 2.05, the “U.S./Canadian
Revolving Facility Percentage”, “French Revolving Facility Percentage” and
“European Revolving Facility Percentage” of each non-Defaulting Lender will be
computed without giving effect to the Commitment of such Defaulting Lender;
provided, that, each such reallocation will be given effect only to the extent
such that the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans will
not exceed the positive difference, if any, of (i) (x) the U.S./Canadian
Revolving Facility Commitment of such non-Defaulting Lender minus (y) the
aggregate outstanding amount of the U.S./Revolving Revolving Loans of such
Defaulting Lender, (ii) (x) the French Revolving Facility Commitment of such
non-Defaulting Lender minus (y) the aggregate outstanding amount of the French
Revolving Loans of such Defaulting Lender or (iii) (x) the European Revolving

 

159

--------------------------------------------------------------------------------


 

Facility Commitment of such non-Defaulting Lender minus (y) the aggregate
outstanding amount of the Revolving Loans of such Defaulting Lender.

 

(e)                                  So long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, in each case, in excess of (x) the applicable aggregate Revolving
Facility Commitment minus (y) the applicable Revolving Facility Commitment of
the Defaulting Lender.

 

(2)                                 Elimination of Remaining Fronting Exposure. 
At any time that there exists a Defaulting Lender with a U.S./Canadian Revolving
Facility Commitment, (i) immediately upon the request of the Administrative
Agent or the Issuing Bank, the U.S. Borrowers will deliver to the Administrative
Agent cash collateral in an amount sufficient to cover all Fronting Exposure of
the U.S. Revolving L/C Exposure (after giving effect to Section 2.23(1)(d))
which will be held as security for the reimbursement obligations of the U.S.
Borrowers with respect to the U.S. Revolving L/C Exposure, (ii) immediately upon
the request of the Administrative Agent or the Issuing Bank, the Canadian
Borrowers will deliver to the Administrative Agent cash collateral in an amount
sufficient to cover all Fronting Exposure of the Canadian Revolving L/C Exposure
(after giving effect to Section 2.23(1)(d)) which will be held as security for
the reimbursement obligations of the Canadian Borrowers with respect to the
Canadian Revolving L/C Exposure, (iii) immediately upon request of the
Administrative Agent or the Swingline Lender, the U.S. Borrowers will repay an
amount of Swingline Loans that were made to the U.S. Borrowers sufficient to
eliminate the Fronting Exposure of the Swingline Lender.  At any time that there
exists a Defaulting Lender with a French Revolving Facility Commitment,
immediately upon the request of the Administrative Agent or the Issuing Bank,
each French Borrower will deliver to the Administrative Agent cash collateral in
an amount sufficient to cover all Fronting Exposure of the French Revolving L/C
Exposure with respect to such French Borrower (after giving effect to Section
2.23(1)(d)) which will be held as security for the reimbursement obligations of
the French Borrowers with respect to the French Revolving L/C Exposure.  At any
time that there exists a Defaulting Lender with a European Revolving Facility
Commitment, (i) immediately upon the request of the Administrative Agent or the
Issuing Bank, each German Borrower will deliver to the Administrative Agent cash
collateral in an amount sufficient to cover all Fronting Exposure of the German
Revolving L/C Exposure of such German Borrower (after giving effect to Section
2.23(1)(d)) which will be held as security for the reimbursement obligations of
such German Borrower with respect to the German Revolving L/C Exposure, (ii)
immediately upon the request of the Administrative Agent or the Issuing Bank,
the Spanish Borrowers will deliver to the Administrative Agent cash collateral
in an amount sufficient to cover all Fronting Exposure of the Spanish Revolving
L/C Exposure (after giving effect to Section 2.23(1)(d)) which will be held as
security for the reimbursement obligations of the Spanish Borrowers with respect
to the Spanish Revolving L/C Exposure and (ii) immediately upon the request of
the Administrative Agent or the Issuing Bank, the U.K. Borrowers will deliver to
the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure of the U.K. Revolving L/C Exposure (after giving effect to
Section 2.23(1)(d)) which will be held as security for the reimbursement
obligations of the U.K. Borrowers with respect to the U.K. Revolving L/C
Exposure.

 

(3)                                 Defaulting Lender Cure.  If the Borrowers,
the Administrative Agent, the Swingline Lender and the Issuing Bank agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Revolving Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata

 

160

--------------------------------------------------------------------------------


 

basis by the Lenders in accordance with their Revolving Facility Percentages
(without giving effect to Section 2.23(1)(d)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

SECTION 2.24                    Effective Global Rate.

 

(1)                                 For the purposes of article L.313-1 et seq.
and article L.313-4 of the French Code monétaire et financier referring to
articles L.314-1 to L.314-5 and R.314-1 et seq. of the French Code de la
consommation, the French Borrowers and the Lenders acknowledge that, by virtue
of certain characteristics of the French Revolving Facility (and in particular
the floating rate of interest, Holdings’ right to select the duration of each
Interest Period and the uncertainty as to the amount to be effectively drawn
from time to time under the French Revolving Facility), the taux effectif global
cannot be calculated at the date of this Agreement.

 

(2)                                 However, the French Borrowers acknowledge
that they have received from the Administrative Agent a letter containing an
indicative calculation of the taux effectif global, based on figured examples
calculated on assumptions as to the taux de période and durée de période set out
in a letter and on the assumption that the interest rate and all other fees,
costs or expenses payable under this Agreement by any French Borrower will be
maintained at their original level throughout the term of this Agreement (each a
“TEG Letter”).

 

(3)                                 The French Borrowers and the Lenders
acknowledge that the TEG Letters delivered in accordance with paragraph (2)
above forms part of this Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower with respect to itself, and each of the Restricted Subsidiaries,
and Holdings, represent and warrant to each Agent and to each of the Lenders
that:

 

SECTION 3.01                    Organization; Powers.  Each of Holdings, the
Borrowers, and each Restricted Subsidiary:

 

(1)                                 is a partnership, unlimited liability
company, limited liability company, corporation, trust or an exempted company
duly organized, validly existing or incorporated and in good standing under the
laws of the jurisdiction of its organization or incorporation (to the extent
such status or an analogous concept applies to such an organization);

 

(2)                                 has all requisite power and authority to own
its property and assets and to carry on its business as now conducted;

 

(3)                                 is qualified to do business in each
jurisdiction where such qualification is required, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect;
and

 

161

--------------------------------------------------------------------------------


 

(4)                                 has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is a party and,
in the case of the Borrowers, to borrow and otherwise obtain credit hereunder.

 

SECTION 3.02                    Authorization.  The execution, delivery and
performance by the Loan Parties of each of the Loan Documents to which it is a
party, the Borrowings hereunder and the Transactions to be consummated on the
Closing Date:

 

(1)                                 have been duly authorized by all corporate,
stockholder, partnership, limited liability company or other applicable action
required to be taken by the Loan Parties; and

 

(2)                                 will not:

 

(a)                                 violate:

 

(i)                                     any provision (A) of law, statute, rule
or regulation, or (B) of the certificate or articles of incorporation or
association or other constitutive documents (including any partnership, limited
liability company or operating agreement or by-laws) of any Loan Party;

 

(ii)                                  any applicable order of any court or any
rule, regulation or order of any Governmental Authority; or

 

(iii)                               any provision of any indenture, certificate
of designation for preferred stock, agreement or other instrument to which any
Loan Party is a party or by which any of them or any of their property is or may
be bound;

 

(b)                                 be in conflict with, result in a breach of,
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) or to a loss of a material benefit
under, any such indenture, certificate of designation for preferred stock,
agreement or other instrument; or

 

(c)                                  result in the creation or imposition of any
Lien upon any property or assets of any Loan Party, other than the Liens created
by the Loan Documents and Permitted Liens;

 

except with respect to clause (a) (excluding sub-clause (i)(B)) of this Section
3.02(2) as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect

 

SECTION 3.03                    Enforceability.  This Agreement has been duly
executed and delivered by Holdings and the Borrowers and constitutes, and each
other Loan Document when executed and delivered by each Loan Party that is party
thereto will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against each such Loan Party in accordance with its terms,
subject to any applicable Legal Reservations and any other perfection
requirements specifically set out in the Security Documents.

 

SECTION 3.04                    Governmental Approvals.  No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority or third party is or will be required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of the Loan Documents, the perfection or maintenance
of the Liens created under the

 

162

--------------------------------------------------------------------------------


 

Security Documents or the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the
Collateral, except for:

 

(1)                                 filings referred to in Section 3.14 and in
the Security Documents, as the case may be;

 

(2)                                 filings as may be required under the
Exchange Act, the Securities Act of Ontario or any other province, or any other
foreign jurisdiction and applicable stock exchange rules in connection
therewith;

 

(3)                                 such as have been made or obtained and are
in full force and effect;

 

(4)                                 such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect; or

 

(5)                                 filings or other actions listed on Schedule
3.04.

 

SECTION 3.05                    Borrowing Base Certificate.  At the time of
delivery of each Borrowing Base Certificate, assuming that any eligibility
criteria that requires the approval or satisfaction of the Administrative Agent
has been approved by or is satisfactory to the Administrative Agent, each
material Account reflected therein as eligible for inclusion in the Borrowing
Base is an Eligible Account, the material Inventory reflected therein as
eligible for inclusion in the Borrowing Base constitutes Eligible Inventory and
the cash and Cash Equivalents reflected therein as eligible for inclusion in the
Borrowing Base constitute Qualified Cash.

 

SECTION 3.06                    Title to Properties; Possession Under Leases.

 

(1)                                 Each of Holdings, the Borrowers and the
Subsidiary Loan Parties has good and valid fee simple title to, or valid
leasehold interests in, or easements or licenses or other limited property
interests in, all of its Real Properties and valid title to its personal
property and assets, in each case, except for Permitted Liens or defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes, in each case, except where the failure to have such title
interest, easement, license or right would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(2)                                 Neither Holdings nor any of the Restricted
Subsidiaries has defaulted under any lease to which it is a party, except for
such defaults as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  Each of Holdings’ and the Restricted
Subsidiaries’ leases is in full force and effect, except leases in respect of
which the failure to be in full force and effect would not reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Schedule
3.06(2), on the Closing Date Holdings and each of the Restricted Subsidiaries
enjoys peaceful and undisturbed possession under all such leases, other than
leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 3.07                    Subsidiaries.

 

(1)                                 Schedule 3.07(1) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of Holdings, each Borrower and each Restricted Subsidiary and,

 

163

--------------------------------------------------------------------------------


 

as to each Restricted Subsidiary, the percentage of each class of Equity
Interests owned by Holdings or by any other Subsidiary of Holdings.

 

(2)                                 As of the Closing Date, except as set forth
on Schedule 3.06(2), there are no outstanding subscriptions, options, warrants,
calls, or similar rights, agreements or commitments relating to any Equity
Interests owned or held by Holdings, the Borrowers or any Restricted Subsidiary.

 

SECTION 3.08                    Litigation; Compliance with Laws.

 

(1)                                 There are no actions, suits or proceedings
at law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of Holding or any Borrower,
threatened in writing against or affecting Holdings, any Borrower or any
Restricted Subsidiary or any business, property or rights of any such Person, in
each case, which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(2)                                 To the knowledge of Holdings and the
Borrower, none of Holdings, the Restricted Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval,
or any building permit) or any restriction of record or agreement affecting any
property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.09                    Federal Reserve Regulations.

 

(1)                                 None of Holdings, any Borrower or any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(2)                                 No part of the proceeds of any Loan or
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to purchase or carry Margin Stock
or to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund Indebtedness originally incurred for such purpose or (ii) for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulations T, U or X.

 

SECTION 3.10                    Investment Company Act.  None of Holdings, any
Borrower or any Guarantor is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.11                    Use of Proceeds.  The Borrowers shall use the
proceeds of the Revolving and Swingline Loans, and may request the issuance of
Letters of Credit, for general corporate purposes or other transaction permitted
by the Loan Documents (including for capital expenditures, Permitted
Acquisitions, the repayment or refinancing of Indebtedness and the making of
Investments and Restricted Payments, in each case to the extent not prohibited
hereunder).

 

SECTION 3.12                    Tax Returns.  Except as set forth on Schedule
3.12:

 

(1)                                 Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of Holdings, the Borrowers and the Restricted Subsidiaries has filed or caused
to be filed all federal, state, provincial, territorial local and non-U.S. Tax
returns required to have been filed by it; and

 

164

--------------------------------------------------------------------------------


 

(2)                                 Each of Holdings, the Borrowers and the
Restricted Subsidiaries has timely paid or caused to be timely paid (a) all
Taxes shown to be due and payable by it (taking into account any applicable
extensions) on the returns referred to in clause (1) of this Section 3.12 and
(b) all other Taxes or assessments (or made adequate provision (in accordance
with GAAP or in the case of any such Restricted Subsidiary that is a Foreign
Subsidiary, in accordance with generally accepted accounting principles in
effect from time to time in such Restricted Subsidiary’s jurisdiction of
organization) for the payment of all Taxes due) with respect to all periods or
portions thereof ending on or before the Closing Date, which Taxes, if not paid
or adequately provided for, would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, in each case except Taxes or
assessments that are being contested in good faith by appropriate proceedings
and for which Holdings, the Borrowers or any Restricted Subsidiary (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP.

 

SECTION 3.13                    No Material Misstatements.

 

(1)                                 All written factual information and written
factual data (other than the Projections, estimates and information of a general
economic or industry specific nature) concerning Holdings, any Borrower or any
Restricted Subsidiary that has been made available to the Administrative Agent
or the Lenders, directly or indirectly, by or on behalf of Holdings, any
Borrower or any Restricted Subsidiary in connection with the Transactions, when
taken as a whole and after giving effect to all supplements and updates provided
thereto, is correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made.

 

(2)                                 The Projections that have been made
available to the Administrative Agent or the Lenders by or on behalf of Holdings
or the Borrowers in connection with the Transactions, when taken as a whole,
have been prepared in good faith based upon assumptions that are believed by
Holdings or the Borrowers to be reasonable at the time made and at the time
delivered to the Administrative Agent or the Lenders, it being understood by the
Administrative Agent and the Lenders that:

 

(a)                                 the Projections are merely a prediction as
to future events and are not to be viewed as facts;

 

(b)                                 the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings, the Borrowers or the Restricted Subsidiaries;

 

(c)                                  no assurance can be given that any
particular Projections will be realized; and

 

(d)                                 actual results may differ and such
differences may be material.

 

SECTION 3.14                    Environmental Matters.  Except as set forth on
Schedule 3.14 or as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

 

(1)                                 each of Holdings, the Borrowers and the
Restricted Subsidiaries is in compliance with all, and has not violated any,
Environmental Laws (including having obtained and complied with all permits,
licenses, authorizations and other approvals required under any Environmental
Law for the operation of its business);

 

165

--------------------------------------------------------------------------------


 

(2)                                 none of Holdings, the Borrowers or any
Restricted Subsidiary has received notice of or is subject to any pending, or to
Holdings’ or any Borrower’s knowledge, threatened action, suit or proceeding
alleging a violation of, or liability under, any Environmental Law or regarding
Hazardous Materials that remains outstanding or unresolved;

 

(3)                                 no Hazardous Material is located at, on or
under any property currently or, to Holdings’ or any Borrower’s knowledge,
formerly owned, operated or leased by Holdings, any Borrower or any Restricted
Subsidiary and no Hazardous Material has been generated, owned, treated, stored,
handled or controlled by Holdings, any Borrower or any Restricted Subsidiary or
transported to or Released at any location which, in each case, described in
this clause (3), in violation of Environmental Laws or would reasonably be
expected to result in liability to Holdings, any Borrower or any Restricted
Subsidiary; and

 

(4)                                 there are no agreements in which Holdings,
any Borrower or any Restricted Subsidiary has assumed or undertaken
responsibility for any known or reasonably anticipated liability or obligation
of any other Person arising under or relating to Environmental Laws or relating
to Hazardous Materials.

 

SECTION 3.15                    Security Documents.

 

(1)                                 The U.S. Collateral Agreement and each other
Security Document are effective upon the execution thereof to create in favor of
the Collateral Agent (for the benefit of the Secured Parties) legal and valid
Liens on the Collateral described therein, subject to the Legal Reservations and
perfection requirements and with respect to (i) the U.K. Loan Parties,
registration of particulars of each Security Document granted by a U.K. Loan
Party at Companies House in England and Wales in accordance with Part 25
(Company Charges) of the Companies Act 2006 (UK) or any regulations relating to
the registration of charges made under, or applying the provisions of, the
Companies Act 2006 (UK) and payment of associated fees; and, (ii) with respect
to the U.S. Loan Parties and Canadian Loan Parties when UCC and PPSA financing
statements in appropriate form are filed in the offices specified on Schedule
III to the U.S. Collateral Agreement and on Schedule III to the Canadian
Collateral Agreement, a short form grant of security interest in intellectual
property (in substantially the form of Exhibit B to the U.S. Collateral
Agreement (for trademarks), Exhibit C to the U.S. Collateral Agreement (for
patents) or Exhibit D to the U.S. Collateral Agreement (for copyrights)) is
properly filed in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and the U.S. Pledged Collateral
described in the U.S. Collateral Agreement and the Canadian Pledged Collateral
described in the Canadian Collateral Agreement is delivered to the Collateral
Agent, together with duly executed and prepared stock powers, the Liens on the
U.S. Collateral granted pursuant to the U.S. Collateral Agreement and the Liens
on the Canadian Collateral granted pursuant to the U.S. Collateral Agreement
will constitute fully perfected Liens on all right, title and interest of the
U.S. Loan Parties and Canadian Loan Parties, as applicable, in such U.S.
Collateral and Canadian Collateral in which (and to the extent) a security
interest can be perfected under Article 9 of the Uniform Commercial Code, the
PPSA and the United States Copyright Act, as applicable, in each case prior to
and superior in right of the Lien of any other Person (except for Permitted
Liens) and (iii) the French Loan Parties, upon filling of the share pledge at
the relevant company register to the extent necessary depending on the type of
shares pledged.

 

(2)                                 When UCC and PPSA financing statements in
appropriate form are filed in the offices specified on Schedule III to the U.S.
Collateral Agreement and on Schedule III to the Canadian Collateral Agreement or
a short form grant of security interest in intellectual property (in
substantially the form of Exhibit B to the U.S. Collateral Agreement (for
trademarks), Exhibit C to the U.S. Collateral Agreement (for patents) or Exhibit
D to the U.S. Collateral Agreement (for copyrights)) is properly filed in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, the

 

166

--------------------------------------------------------------------------------


 

Liens on the U.S. Collateral granted pursuant to the U.S. Collateral Agreement
and the Liens on the Canadian Collateral granted pursuant to the Canadian
Collateral Agreement, shall constitute fully perfected Liens on all right, title
and interest of the Loan Parties thereunder in the Intellectual Property Rights,
in each case prior and superior in right to the Lien of any other Person (except
for Permitted Liens) (it being understood that subsequent recordings in the
United States Patent and Trademark Office or the United States Copyright Office,
may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights, and will be
necessary to perfect a Lien on U.S. registered copyrights, in each case,
acquired by the U.S. Loan Parties and Canadian Loan Parties (as applicable)
after the Closing Date).

 

(3)                                 Notwithstanding anything herein (including
this Section 3.15) or in any other Loan Document to the contrary, other than
with respect to Equity Interests of a Foreign Subsidiary organized in a
Specified Foreign Jurisdiction with respect to which security interest has been
granted pursuant to a Security Document, neither Holdings, the Borrowers nor any
other Loan Party makes any representation or warranty as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign law.

 

SECTION 3.16                    Location of Real Property.  Schedule 3.16
correctly identifies, in all material respects, as of the Closing Date, all
Owned Material Real Property owned in fee by the Loan Parties.  As of the
Closing Date, the Loan Parties own in fee all the Real Property set forth on
Schedule 3.16.

 

SECTION 3.17                    Solvency.  On the Closing Date, after giving
effect to the consummation of the Transactions, including the making of the
Loans hereunder, and after giving effect to the application of the proceeds of
the Loans:

 

(1)                                 the Fair Value of the assets of Holdings and
its Restricted Subsidiaries taken as a whole exceeds their Liabilities;

 

(2)                                 the Present Fair Salable Value of the assets
of Holdings and its Restricted Subsidiaries taken as a whole exceeds their
Liabilities;

 

(3)                                 Holdings and its Restricted Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and

 

(4)                                 Holdings and its Restricted Subsidiaries
taken as a whole will be able to pay their Liabilities as they mature.

 

For purposes of this Section 3.17, (a) “Fair Value” means the amount at which
the assets (both tangible and intangible), in their entirety, of Holdings and
its Restricted Subsidiaries taken as a whole would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act; (b) “Present Fair Salable Value” means the amount
that could be obtained by an independent willing seller from an independent
willing buyer if the assets of Holdings and its Restricted Subsidiaries taken as
a whole are sold with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated; (c) “Liabilities” means the
recorded liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of Holdings and its Restricted Subsidiaries taken as a
whole, as of the Closing Date after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied; (d) “will
be able to pay their Liabilities as they mature” means for the period from the
Closing Date through the Maturity Date, Holdings and its Restricted Subsidiaries
taken as a whole

 

167

--------------------------------------------------------------------------------


 

will have sufficient assets and cash flow to pay their Liabilities as those
liabilities mature or (in the case of contingent Liabilities) otherwise become
payable, in light of business conducted or anticipated to be conducted by
Holdings and its Restricted Subsidiaries as reflected in the projected financial
statements and in light of the anticipated credit capacity; and (e) “do not have
Unreasonably Small Capital” means Holdings and its Restricted Subsidiaries taken
as a whole after consummation of the Transactions is a going concern and has
sufficient capital to reasonably ensure that it will continue to be a going
concern.

 

SECTION 3.18                    No Material Adverse Effect.  Since the end of
the most recent fiscal year of Holdings ended at least 90 days prior to the
Closing Date, there has been no event that has had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

SECTION 3.19                    Insurance.  Schedule 3.19 sets forth a true,
complete and correct description of all material insurance maintained by or on
behalf of Holdings or any Restricted Subsidiary as of the Closing Date.  As of
such date, such insurance is in full force and effect.

 

SECTION 3.20                    USA PATRIOT Act; FCPA; OFAC; Anti-Terrorism.

 

(1)                                 To the extent applicable, each of Holdings,
the Borrowers and the Restricted Subsidiaries is in compliance, in all material
respects, with the USA PATRIOT Act, FCPA and all applicable Anti-Terrorism Laws
that are applicable to such Person.

 

(2)                                 None of (a) the Loan Parties or any
director, officer, or employee of the Loan Parties, or (b) to the knowledge of
any Loan Party, any agent that will act in any capacity in connection with or
benefit from any Facility established hereby of the Loan Parties is a Person
that is: (i) a Sanctioned Person; or (ii) located, organized or resident in a
Sanctioned Country, (or director, officer, employee or agent thereof) is subject
to the jurisdiction of such Sanctions Authority.

 

(3)                                 No part of the proceeds of the Loans or
drawings under Letters of Credit will be used by Holdings, any Borrower or any
of their respective Subsidiaries, directly or, to the knowledge of Holdings, any
Borrower, or any of their respective Subsidiaries, indirectly, (a) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977 (“FCPA”), (b) to fund any activities or business of or with any
Sanctioned Person or in any Sanctioned Country, or (c) in any manner that would
result in a violation of any applicable Anti-Terrorism Law or Sanctions by
Holdings, the Borrowers or their respective Subsidiaries.

 

(4)                                 (i) Holdings, the Borrowers, and their
respective Subsidiaries, have implemented and maintain in effect policies and
procedures designed to reasonably ensure compliance by Holdings, the Borrowers
and their respective Subsidiaries and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions in all material respects, (ii) Holdings, the Borrowers and their
respective Subsidiaries and their respective officers and directors and to the
knowledge of Holdings, its employees and agents, are in compliance with
applicable Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Borrower being designated as a Sanctioned Person and
(iii) none of (a) Holdings the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of
Holdings, any agent of Holdings, the Borrowers or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

 

168

--------------------------------------------------------------------------------


 

(5)                                 The representations and warranties given in
this Section 3.20 shall not be made by nor apply to any German Resident in so
far as they would violate or expose any German Resident or any of its
Subsidiaries or any director, officer or employee thereof to any liability under
any anti-boycott or blocking law, regulation or statute that is in force from
time to time and applicable to such entity (including without limitation EU
Regulation (EC) 2271/96 and Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung — AWV)).

 

SECTION 3.21                    Intellectual Property; Licenses, Etc.  Except as
set forth on Schedule 3.21:

 

(1)                                 except as would not reasonably be expected
to have a Material Adverse Effect, Holdings and each Restricted Subsidiary owns,
or possesses the right to use, all Intellectual Property Rights that are used in
or reasonably necessary for the operation of their respective businesses, free
and clear of all Liens except for Permitted Liens, and without conflict with the
rights of any other Person;

 

(2)                                 except as would not reasonably be expected
to have a Material Adverse Effect, neither the operation of the respective
businesses of Holdings nor any of the Restricted Subsidiaries nor their use of
any Intellectual Property Rights, product, process, method, substance, part or
other material now held for use, employed, sold or offered by any Borrower or
the Restricted Subsidiaries is infringing upon, misappropriating or otherwise
violating Intellectual Property Rights of any Person;

 

(3)                                 no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of Holdings or any Borrower,
threatened; and

 

(4)                                 except as would not reasonably be expected
to have a Material Adverse Effect, to the knowledge of Holdings and the
Borrowers, no Person is infringing the Intellectual Property Rights owned by
Holdings nor any of the Restricted Subsidiaries.

 

SECTION 3.22                    Employee Benefit Plans.  Each Plan is in
compliance in all material respects with its terms and the applicable provisions
of ERISA and the Code and the regulations and published interpretations
thereunder.  No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events, would reasonably be
expected to have a Material Adverse Effect.  Except as would not reasonably be
expected to have a Material Adverse Effect, the present value of all accumulated
benefit obligations under all Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plans, in the aggregate.

 

SECTION 3.23                    EEA Financial Institution.  No Loan Party is an
EEA Financial Institution.

 

SECTION 3.24                    Pensions.

 

(1)                                 To the knowledge of Holdings and the
Borrowers, any pension schemes operated by or maintained for the benefit of
Holdings, the Borrowers and the Restricted Subsidiaries and/or any of their
employees are to the extent required by applicable law fully funded if failure
to do so would reasonably be expected to have a Material Adverse Effect.

 

(2)                                 The Canadian Subsidiaries are in compliance
with the requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Pension Plan, except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect.  No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists

 

169

--------------------------------------------------------------------------------


 

in connection with any Canadian Pension Plan.  As of the Closing Date, none of
the Canadian Subsidiaries maintain, administer, contribute or have any liability
in respect of any Canadian Defined Benefit Plans or, in the last 5 years, have
ever contributed, maintained or administered any Canadian Defined Benefit Plan
governed by the Pension Benefits Act (Ontario).  No lien has arisen, choate or
inchoate, in respect of any Canadian Borrower, Canadian Guarantor or their
Subsidiaries or their property in connection with any Canadian Pension Plan
(save for contribution amounts not yet due).

 

(3)                                 Except with respect to the Specified UK
Plans, no UK Loan Party: (a) is or has at any time been an employer (as defined
for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme that which is not a money purchase scheme (both
terms as defined in the Pensions Scheme Act 1993); or (b) is or has at any time
been “connected” with or an “associate” (as those terms are used in sections 38
and 43 of the Pensions Act 2004) of such an employer and no UK Loan Party has
been issued with a Financial Support Direction or Contribution Notice in respect
of any UK defined benefit pension plan.

 

SECTION 3.25                    Centre of Main Interests and Establishments.  If
its jurisdiction of organization is a member of the European Union, its COMI is,
for the purposes of the EU Insolvency Regulation, situated in its jurisdiction
of organization and it has no “establishment” (as that term is used in Article
2(10) of the EU Insolvency Regulation) in any other jurisdiction.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or amend, extend or
renew Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction of the following conditions:

 

SECTION 4.01                    All Credit Events After the Closing Date.  On
the date of each Credit Event, other than Credit Events on the Closing Date:

 

(1)                                 The Administrative Agent shall have
received, in the case of a Eurocurrency Borrowing or CDOR Rate Borrowing, a
Eurocurrency/CDOR Rate Loan Notice as required by Section 2.03, or, in the case
of the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit (and if requested by such Issuing Bank, a letter of credit
application and other customary issuer documents) as required by Section
2.05(2); provided, that to the extent the applicable Borrowing Base includes
Qualified Cash, each such Eurocurrency/CDOR Rate Loan Notice shall include the
amount of Qualified Cash as of the end of the Business Day prior to such
Eurocurrency/CDOR Rate Loan Notice.

 

(2)                                 Except with respect to any Borrowing
pursuant to Section 2.21 (solely when the proviso in Section 2.21(7)(b) is
applicable and then only to the extent required thereby), the representations
and warranties set forth in the Loan Documents will be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
date, as applicable, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties will be true and
correct in all material respects (or, in the case of any representations and
warranties qualified by materiality or Material Adverse Effect, in all respects)
as of such earlier date).

 

170

--------------------------------------------------------------------------------


 

(3)                                 At the time of and immediately after any
Borrowing (other than a Borrowing pursuant to Section 2.21 (solely when the
proviso in Section 2.21(7)(a) is applicable)) or issuance, amendment, extension
or renewal of a Letter of Credit (other than an extension not beyond the
Maturity Date, or renewal of a Letter of Credit without any increase in the
stated amount thereof), as applicable, no Default or Event of Default shall have
occurred and be continuing or would result therefrom.

 

(4)                                 At the time after such Borrowing or
issuance, amendment, extension or renewal of a Letter of Credit, as applicable,
the sum of, without duplication, (a) U.S./Canadian Revolving Loans made to any
U.S. Borrower (including Swingline Loans), unreimbursed drawings under
U.S./Canadian Letters of Credit issued on behalf of a U.S. Borrower and the
undrawn amount of outstanding U.S./Canadian Letters of Credit issued on behalf
of a U.S. Borrower thereunder does not exceed the U.S. Line Cap, (b)
U.S./Canadian Revolving Loans made to any Canadian Borrower, unreimbursed
drawings under U.S./Canadian Letters of Credit issued on behalf of a Canadian
Borrower and the undrawn amount of outstanding U.S./Canadian Letters of Credit
issued on behalf of a U.S. Borrower thereunder does not exceed the Canadian Line
Cap, (c) French Revolving Loans made to any French Borrower, unreimbursed
drawings under French Letters of Credit issued on behalf of such French Borrower
and the undrawn amount of outstanding French Letters of Credit issued on behalf
of such French Borrower thereunder does not exceed the French Line Cap with
respect to such French Borrower, (d) European Revolving Loans made to any German
Borrower, unreimbursed drawings under European Letters of Credit issued on
behalf of such German Borrower and the undrawn amount of outstanding European
Letters of Credit issued on behalf of such German Borrower thereunder does not
exceed the German Line Cap with respect to such German Borrower, (e) European
Revolving Loans made to any Spanish Borrower, unreimbursed drawings under
European Letters of Credit issued on behalf of a Spanish Borrower and the
undrawn amount of outstanding European Letters of Credit issued on behalf of any
Spanish Borrower thereunder does not exceed the Spanish Line Cap, (f) European
Revolving Loans made to any U.K. Borrower, unreimbursed drawings under European
Letters of Credit issued on behalf of a U.K. Borrower and the undrawn amount of
outstanding European Letters of Credit issued on behalf of any U.K. Borrower
thereunder does not exceed the U.K. Line Cap, (g) Revolving Loans (including
Swingline Loans), unreimbursed drawings under Letters of Credit and the undrawn
amount of outstanding Letters of Credit thereunder does not exceed the Line Cap
and (h) no Default or Event of Default shall have occurred and be continuing or
would result therefrom.

 

Each such Credit Event occurring after the Closing Date will be deemed to
constitute a representation and warranty by each Borrower on the date of such
Credit Event as to the matters specified in paragraphs (2), (3) and (4) of this
Section 4.01.

 

There are no conditions, implied or otherwise, to the making of Loans after the
Closing Date other than as set forth in the preceding clauses (1) through (4) of
this Section 4.01 and upon satisfaction or waiver of such conditions Loans will
be made by the Lenders and any applicable Letters of Credit will be issued,
amended, extended or renewed.

 

SECTION 4.02                    Conditions On the Closing Date.  On or before
the Closing Date:

 

(1)                                 Loan Documents.  The Administrative Agent
shall have received:

 

(a)                                 this Agreement, dated as of the Closing
Date, duly executed and delivered by Holdings and, except as set forth on
Schedule 1.01(3) or Schedule 5.16, each Borrower.

 

(b)                                 [reserved].

 

171

--------------------------------------------------------------------------------


 

(c)                                  the U.S. Collateral Agreement, the
Intercreditor Agreement and (except as set forth on Schedule 1.01(3) or Schedule
5.16) each other Loan Document, in each case, dated as of the Closing Date, duly
executed and delivered by each of the Loan Parties party thereto.

 

(2)                                 Borrowing Request.  On or prior to the
Closing Date, the Administrative Agent shall have received one or more Borrowing
Requests.

 

(3)                                 Financial Statements.  The Administrative
Agent shall have received (a) the unaudited consolidated balance sheets and
related statements of income and cash flows of Holdings for each fiscal quarter
(except for any such fiscal quarter ending as of the end of a fiscal year) ended
after December 31, 2016 and at least 45 days prior to the Closing Date, (b) the
audited consolidated balance sheets of Venator as of December 31, 2016 and the
related statements of income and cash flows for the fiscal years ended December
31, 2016 and (c) a pro forma consolidated balance sheet of Holdings (after
giving effect to the Transactions) based on the historical balance sheet of
Holdings as of the last day of the most recently completed fiscal quarter ended
at least 45 days prior to the Closing Date, prepared so as to give effect to the
Transactions as if the Transactions had occurred as of such date, which need not
be prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting.

 

(4)                                 Fees.  Payment of (a) the upfront fee in
respect of the Revolving Loans and the administrative fee required to be paid
pursuant to the Fee Letter, it being understood that such upfront fee may be
netted against the proceeds of the Initial Term Loans and (b) all reasonable and
documented out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Engagement Letter, in each case to the extent invoiced at least
3 Business Days prior to the Closing Date (or such later date as Holdings may
reasonably agree).

 

(5)                                 Closing Date Certificate.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of each Loan Party (other than any German Loan Party, Spanish Loan Party and any
French Loan Party) dated the Closing Date and certifying:

 

(a)                                 that attached thereto is (i) a true and
complete copy of the charter, certificate of incorporation, certificate of
incorporation on change of name or other similar organizational or
constitutional document of such Loan Party, and each amendment thereto,
certified (as of a date reasonably near the Closing Date and only where
customary in the applicable jurisdiction) as being a true and correct copy
thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which such Loan Party is organized and (ii) a true and
correct copy of its bylaws, memorandum and articles of association or operating,
management, partnership or similar agreement (to the extent applicable) and that
such documents or agreements have not been amended or superseded since the date
of the last amendment thereto;

 

(b)                                 that attached thereto is a certificate of
good standing (or subsistence) with respect to such Loan Party (other than the
Lux Parent and any U.K. Loan Party) from the Secretary of State or other
applicable Governmental Authority of the jurisdiction in which such Loan Party
is organized (to the extent customarily provided and available in the
jurisdiction of organization of such Loan Party);

 

(c)                                  that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent body in the relevant jurisdiction of such Loan Party including if
required by law in any applicable jurisdiction, a copy of the resolutions of its
Shareholders Meeting) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which it is a party or any other document
delivered in connection

 

172

--------------------------------------------------------------------------------


 

herewith on the Closing Date and certifying that such resolutions have not been
modified, rescinded or amended and are in full force and effect;

 

(d)                                 as to the incumbency and specimen signature
of each Responsible Officer executing this Agreement and each other applicable
Loan Document (together with a certificate of another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this Section 4.02(6)); and

 

(e)                                  in the case of a U.K. Loan Party whose
shares are the subject of a Lien in favor of the Collateral Agent (i) a
certificate of that U.K. Loan Party certifying that no “warning notice” or
“restrictions notice” (in each case as defined in Schedule 1B of the Companies
Act 2006) has been issued in respect of those shares, together with a copy of
the “PSC register” (within the meaning of section 790C(10) of the Companies Act
2006) of that U.K. Loan Party, which is certified by a Responsible Officer of
that U.K. Loan Party to be correct, complete and not amended or superseded as at
a date no earlier than the date of this Agreement, or (ii) a certificate of that
U.K. Loan Party certifying that such U.K. Loan Party is not required to comply
with Part 21A of the Companies Act 2006.

 

(6)                                 Closing Date Certificate for German Loan
Parties.  With respect to any German Loan Party, the Administrative Agent shall
have received a certificate of an authorized signatory of such German Loan Party
dated the Closing Date and certifying:

 

(a)                                 that attached thereto is a true copy of (i)
an electronic excerpt from the commercial register (Handelsregisterauszug) of
recent date; (ii) a copy of the articles of association (Satzung) or partnership
agreement (Gesellschaftsvertrag) and (iii) a copy of the list of the
shareholders (Gesellschafterliste) (if applicable) relating to such German Loan
Party;

 

(b)                                 that attached thereto is a true and complete
copy of resolutions duly adopted by the shareholders of such German Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party or any other document delivered in connection herewith on
the Closing Date and certifying that such resolutions have not been modified,
rescinded or amended and are in full force and effect; and

 

(b)                                 that attached thereto are specimen
signatures of the persons authorized to execute this Agreement and each other
applicable Loan Document on behalf of the German Loan Party.

 

(7)                                 Closing Date Certificate for Lux Parent. 
With respect to Lux Parent, the Administrative Agent shall have received a
certificate of an authorized signatory of Lux Parent dated the Closing Date and
certifying:

 

(a)                                 that attached thereto is:

 

(i)                                     an up-to-date copy of an excerpt issued
by the Luxembourg Register of Commerce and Companies (the “RCS”) one Business
Day prior to the signature of this Agreement in respect of the Lux Parent;

 

(ii)                                  a complete and up-to-date copy of the
articles of incorporation of the Lux Parent which are in full force and effect;

 

(iii)                               a copy of a certificate of non-registration
of a judicial decision in respect of the Lux Parent issued by the RCS one
Business Day prior to the signature of

 

173

--------------------------------------------------------------------------------


 

this Agreement, stating that as of two Business Days prior to the signature of
this Agreement, no judicial decision pursuant to which the Lux Parent would be
subject to one of the judicial proceedings referred to therein including, but
not limited to, bankruptcy (faillite), controlled management (gestion
contrôlée), reprieve from payments (sursis de paiement) or composition with
creditors (concordat préventif de la faillite), has been registered with the RCS
by application of article 13, items 2 to 12 and article 14 of the Luxembourg law
of 19 December 2002 on the RCS and on the accounting and annual accounts of
undertakings, as amended; and

 

(b)                                 a complete copy of the resolutions duly
adopted by the managers of the Lux Parent approving and authorising the entry by
the Lux Parent into the Loan Documents to which it is to be a party and the
performance of its obligations thereunder, which Resolutions are in full force
and effect;

 

(c)                                  that each copy document relating to it
specified above is correct, complete and in full force and effect and has not
been amended or superseded as at a date no earlier than the date of this
Agreement;

 

(d)                                 that the persons whose name appear in an
Exhibit thereto are the duly elected, qualified and acting directors of the Lux
Parent, and the signatures set forth opposite their respective names are the
true and genuine signatures of such managers;

 

(e)                                  that the guaranteeing or securing, as the
case may be, by the Lux Parent, as a result of its entry into the Loan Documents
and the performance of its obligations thereunder, will not cause any
guaranteeing, security or similar limit binding on it to be exceeded; and

 

(f)                                   that the Lux Parent is not subject to
bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée), or similar proceedings; the Lux
Parent is not subject to, to the best of its knowledge, conservatory measures
such as attachment order (saisie conservatoire) or garnishment (saisie
attribution or saisie arrêt) and no application, petition, order or resolution
has been made, or taken by the Lux Parent or by, to the best of its knowledge,
any other person, for the appointment of a commissaire, curateur, liquidateur or
similar officer for its administration, winding-up or similar proceedings.

 

(8)                                 Closing Date Certificate for Spanish Loan
Parties.  With respect to any Spanish Loan Party, the Administrative Agent shall
have received a certificate of an authorized signatory of such Spanish Loan
Party dated the Closing Date and certifying:

 

(a)                                 that attached thereto is a true copy of (i)
an up-to-date complete literal certificate (certificación literal completa)
issued by the relevant Commercial Registry and (ii) (if applicable) a copy of
any documents which should be registered with the Commercial Registry and are
pending to be registered, if any;

 

(b)                                 that attached thereto is a true and complete
copy of resolutions duly adopted and notarized by the Board of Directors (or the
relevant body including if required by law a copy of the resolutions of its
shareholders meeting duly notarized) of such Spanish Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
or any other document delivered in connection herewith on the Closing Date and
certifying

 

174

--------------------------------------------------------------------------------


 

that such resolutions have not been modified, rescinded or amended and are in
full force and effect; and

 

(c)                                  that attached thereto are specimen
signatures of the persons authorized to execute this Agreement and each other
applicable Loan Document on behalf of the Spanish Loan Party.

 

(9)                                 Legal Opinions.  The Administrative Agent
shall have received a customary legal opinion of Latham & Watkins LLP, special
New York and Delaware counsel to the Loan Parties and customary legal opinions
of each counsel set forth on Schedule 4.02(11).

 

(10)                          Know Your Customer and Other Required
Information.  The Administrative Agent shall have received at least three
business days prior to the Closing Date all documentation and other information
about the Loan Parties as has been reasonably requested in writing at least 10
days prior to the Closing Date by the Arrangers that they reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act and the Proceeds of Crime Act.

 

(11)                          Solvency Certificate.  The Administrative Agent
shall have received a solvency certificate substantially in the form attached
hereto as Exhibit C.

 

(12)                          Transactions.  The following transactions have
been consummated or will be consummated substantially concurrently with the
making of the Loans on the Closing Date:

 

(a)                                 the Initial Venator Distribution
Transaction;

 

(b)                                 the Senior Notes Documents required to be
executed on or prior to the Closing Date shall have been duly executed and
delivered by each Loan Party party thereto and Holdings and its Restricted
Subsidiaries shall have received at least $375 million in gross cash proceeds
from the issuance of the Senior Notes;

 

(c)                                  the Term Loan Documents required by the
terms of the Term Loan Credit Agreement to be executed on or prior to the
Closing Date shall have been duly executed and delivered by each Loan Party
party thereto Holdings and its Restricted Subsidiaries shall have received at
least $375 million in gross cash proceeds from the issuance of the Senior Notes;
and

 

(d)                                 the Huntsman Release.

 

(13)                          Pledged Equity Interests; Pledged Notes.  Except
as set forth on Schedule 1.01(3) or Schedule 5.16 or as otherwise agreed by the
Administrative Agent, to the extent included in the Collateral and required to
be pledged pursuant to the Security Documents on the Closing Date, the
Administrative Agent shall have received the certificates representing the
Equity Interests (if such Equity Interests are certificated) of the Loan Parties
and the other outstanding Equity Interests (if such Equity Interests are
certificated) owned by each Loan Party, in each case together with an undated
stock power or stock transfer form for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, to the extent applicable.

 

(14)                          Perfection Certificate.  The Administrative Agent
shall have received a completed Perfection Certificate with respect to the U.S.
Loan Parties dated as of the Closing Date and signed by a Responsible Officer of
the U.S. Parent.

 

175

--------------------------------------------------------------------------------


 

(15)                          No Material Adverse Effect.  There have not been
any changes, circumstances, events or effects that, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.

 

(16)                          Initial Borrowing Base Certificate.  The
Administrative Agent shall have received an executed Borrowing Base Certificate
at least three Business Days prior to the Closing Date (or such later date as
the Administrative Agent may agree in its discretion), containing the
information that would have been required pursuant to Section 5.04(9) if this
Agreement were in effect prior to the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(17)                          Representations and Warranties.  The
representations and warranties in Article III hereof shall be true and correct
in all material respects (except for representations and warranties that are
already qualified by materiality, which representations and warranties shall be
true and correct in all respects after giving effect to such qualification).

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Holdings and each Borrower covenants and agrees with each Lender that so long as
this Agreement is in effect and until the Commitments have been terminated, the
Obligations (other than Obligations in respect of (i) Specified Hedge Agreements
and Cash Management Obligations that are not then due and payable and (ii)
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted) have been paid in full and
all Letters of Credit have expired, terminated or been cash-collateralized or
backstopped on terms satisfactory to the Issuing Bank, unless the Required
Lenders otherwise consent in writing, Holdings and such Borrower will, and will
cause each Restricted Subsidiary, to:

 

SECTION 5.01                    Existence; Businesses and Properties.

 

(1)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence,
except:

 

(a)                                 in the case of a Restricted Subsidiary
(other than a Borrower), where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; or

 

(b)                                 in connection with a transaction permitted
under Section 6.05.

 

(2)                                 (a) Do or cause to be done all things
necessary to lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, Intellectual Property Rights,
licenses and rights with respect thereto necessary to the normal conduct of its
business and (b) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition (ordinary wear and tear and casualty and
condemnation excepted) and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times, in each case, except:

 

(i)                                     as expressly permitted by this
Agreement;

 

(ii)                                  such as may expire, be abandoned or lapse
in the ordinary course of business; or

 

176

--------------------------------------------------------------------------------


 

(iii)                               where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(3)                                 The transfer of shares in Huntsman
(Holdings) Germany GmbH from Huntsman Investments (Netherlands) B.V. to Huntsman
Spin UK Limited shall be completed on or before August 31, 2017 (or such later
date as the Administrative Agent may agree in its sole discretion).

 

(4)                                 The new shareholder’s list of Huntsman
(Holdings) GmbH reflecting the new shareholding of Huntsman Spin UK Limited
shall be filed with the commercial register on or before 31 August 2017 and a
copy of such new shareholder’s list shall be provided to the Collateral Agent on
or before August 31, 2017 (or such later date as the Administrative Agent may
agree in its sole discretion).

 

SECTION 5.02                    Insurance.

 

(1)                                 Maintain, with insurance companies
reasonably believed to be financially sound and reputable, or through
self-insurance (other than insurance of property loss, damage, and business
interruption), insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations, and cause the
Collateral Agent to be listed as a co-loss payee (and mortgagee in the case of
owned Real Property) on property policies (including for casualty losses) and as
an additional insured on liability policies, in each case, with respect to
jurisdictions outside of the United States, to the extent available and
customary in such jurisdictions. Holdings will furnish to the Administrative
Agent or Collateral Agent, upon reasonable request, information in reasonable
detail as to the insurance so maintained.

 

(2)                                 Use commercially reasonable efforts to:  (a)
if insurance is procured from insurance companies, obtain certificates and
endorsements (or in the case of insurance held by any U.K. Loan Party, insurance
broker’s letters) reasonably acceptable to the Administrative Agent with respect
to property and casualty insurance; (b) cause each insurance policy referred to
in this Section 5.02 and procured from an insurance company to provide that it
shall not be cancelled (x) by reason of nonpayment of premium except upon not
less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (y) for any other reason except upon not less
than 30 days’ prior written notice thereof by the insurer to the Administrative
Agent; and (c) deliver to the Administrative Agent, prior to the cancellation of
any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Administrative
Agent, including an insurance binder) together with evidence reasonably
satisfactory to the Administrative Agent of payment of the premium therefor.

 

(3)                                 If there are any Mortgaged Properties,
obtain and maintain flood insurance with respect to such Mortgaged Properties
from such providers, in such amount and on terms in accordance with the Flood
Program in a manner reasonably acceptable to the Administrative Agent.

 

SECTION 5.03                    Taxes.  Pay and discharge promptly when due all
material Taxes imposed upon it or its income or profits or in respect of its
property, before the same becomes delinquent or in default; provided that such
payment and discharge will not be required with respect to any Tax if (1) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (2) Holdings, any affected Borrower or any affected Restricted
Subsidiary, as applicable, has set aside on its books reserves in accordance
with GAAP (or in the case of any such Restricted Subsidiary that is a Foreign
Subsidiary,

 

177

--------------------------------------------------------------------------------


 

in accordance with generally accepted accounting principles in effect from time
to time in such Restricted Subsidiary’s jurisdiction of organization) with
respect thereto.

 

SECTION 5.04                    Financial Statements, Reports, etc.  Furnish to
the Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(1)                                 within 120 days following the end of the
first fiscal year ended after the Closing Date, and within 90 days following the
end of each fiscal year thereafter, a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of Holdings and the Restricted Subsidiaries as of the close of such
fiscal year and the consolidated results of its operations during such fiscal
year and, in each case, starting with the following fiscal year, setting forth
in comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity will be audited by independent public accountants of recognized
national standing, or such other accountants as are reasonably acceptable to the
Administrative Agent, and accompanied by an opinion of such accountants (which
opinion shall not be subject to any “going concern” statement, explanatory note
or like qualification or exception (other than a “going concern” statement,
explanatory note or like qualification or exception resulting solely from an
upcoming maturity date under the Term Loan Credit Agreement or the Facilities
occurring within one year from the time such opinion is delivered or anticipated
or actual financial covenant non-compliance under the Facilities)) to the effect
that such consolidated financial statements fairly present, in all material
respects, the financial position and results of operations of Holdings and the
Restricted Subsidiaries on a consolidated basis in accordance with GAAP (the
applicable financial statements delivered pursuant to this clause (1) being the
“Annual Financial Statements”);

 

(2)                                 within 75 days following the end of the
first fiscal quarter ended after the Closing Date, and within 60 days following
the end of the second fiscal quarter ended after the Closing Date (unless in
each case such fiscal quarter is the last fiscal quarter of a fiscal year, in
which case this clause (2) does not apply to such last fiscal quarter), and,
thereafter, within 45 days following the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of
Holdings and the Restricted Subsidiaries as of the close of such fiscal quarter
and the consolidated results of its operations during such fiscal quarter and,
in each case, the then-elapsed portion of the fiscal year and, starting with the
second fiscal year after the Closing Date, setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
which consolidated balance sheet and related statements of operations and cash
flows will be certified by a Responsible Officer of Holdings on behalf of
Holdings as fairly presenting, in all material respects, the financial position
and results of operations of Holdings and the Restricted Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes (the applicable financial statements
delivered pursuant to this clause (2) being the “Quarterly Financial Statements”
and, together with the Annual Financial Statements, the “Required Financial
Statements”);

 

(3)                                 concurrently with any delivery of Required
Financial Statements, a certificate of a Financial Officer of Holdings:

 

(a)                                 certifying that no Default or Event of
Default has occurred and is continuing or, if a Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

 

178

--------------------------------------------------------------------------------


 

(b)                                 setting forth in reasonable detail
calculations of the Fixed Charge Coverage Ratio for the most recent period of
four consecutive fiscal quarters as of the close of the fiscal year or fiscal
quarter, as applicable;

 

(c)                                  in the case of Annual Financial Statements
only, (i) certifying a list of all Immaterial Subsidiaries, that each Subsidiary
set forth on such list individually qualifies as an Immaterial Subsidiary and
that all such Subsidiaries in the aggregate do not exceed the limitation set
forth in clause (2) of the definition of the term “Immaterial Subsidiary”, and
(ii) certifying a list of all Unrestricted Subsidiaries at such time and that
each Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary;

 

(4)                                 [reserved];

 

(5)                                 within 120 days following the end of the
first fiscal year ended after the Closing Date, and within 90 days following the
end of each full fiscal year ended thereafter, (a) a consolidated annual budget
for such fiscal year in the form customarily prepared by Holdings (the “Budget”)
and (b) projected average daily Excess Availability for each month in such
fiscal year, which Budget and projected Excess Availability will in each case be
accompanied by the statement of a Financial Officer of Holdings on behalf of
Holdings to the effect that the Budget and projected Excess Availability are
based on assumptions believed by Holdings to be reasonable as of the date of
delivery thereof;

 

(6)                                 upon the reasonable request of the
Collateral Agent, concurrently with the delivery of the Annual Financial
Statements, an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information), or in the case of any non-U.S. Loan Party, updated information
relating to the Collateral consistent with such information provided on the
Closing Date, in each case, reflecting all changes since the date of the
information most recently received pursuant to this paragraph (6) or Section
5.10;

 

(7)                                 promptly, from time to time, such other
information regarding the operations, business affairs, pension profile and
financial condition of Holdings, any Borrower or any Restricted Subsidiary, in
each case, as the Administrative Agent may reasonably request (for itself or on
behalf of any Lender);

 

(8)                                 promptly upon the reasonable request of the
Administrative Agent (so long as the following are obtainable using commercially
reasonable measures), copies of any documents described in Section 101(k)(1) of
ERISA that Holdings or any of its ERISA Affiliates may request with respect to
any Multiemployer Plan; provided that if Holdings or any of its ERISA Affiliates
has not requested such documents from the administrator or sponsor of the
applicable Multiemployer Plan, Holdings or the applicable ERISA Affiliate shall
be in compliance with this Section 5.04(8) by promptly making a request for such
documents or notices from such administrator or sponsor and providing copies of
such documents and notices to the Administrative Agent promptly after receipt
thereof from the applicable administrator or sponsor of the applicable
Multiemployer Plan;

 

(9)                                 on or before the 25th day of each month from
and after the Closing Date (or, with respect to the first three such months
after the Effective Date, the 30th day), a Borrowing Base Certificate from
Holdings as of the last day of the immediately preceding month, with such
supporting materials as the Administrative Agent may reasonably request (which
requests may be more frequent with respect to information regarding Qualified
Cash); provided that concurrently with or immediately prior to a non-ordinary
course sale, transfer or other disposition of ABL Priority Collateral with a
fair market value in excess of 5.0% of the Borrowing Base then in effect from a
Borrower to any other Person, the Borrowers will deliver a Borrowing Base
Certificate giving effect to such sale, transfer or other disposition; provided

 

179

--------------------------------------------------------------------------------


 

further that, after the occurrence and during the continuance of a Liquidity
Condition or a Designated Event of Default, the Administrative Agent may require
Holdings to deliver the Borrowing Base Certificate more frequently as reasonably
determined by the Administrative Agent.  Notwithstanding the foregoing, the
Administrative Agent may not require Holdings to deliver a Borrowing Base
Certificate more frequently than weekly, and in the case of such weekly
reporting the Borrowing Base Certificate will be due on Wednesday of each week
(or, if Wednesday is not a Business Day, on the next succeeding Business Day)
calculated as of the close of business on Saturday of the immediately preceding
calendar week; and

 

(10)                          solely during a Cash Dominion Period, within 30
days of fiscal month end for each of the first two fiscal months of each fiscal
quarter during such Cash Dominion Period, a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of Holdings and the Restricted Subsidiaries as of the close of such fiscal month
and the consolidated results of its operations during such fiscal month and, in
each case, the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, which consolidated balance sheet and related statements of
operations and cash flows will be certified by a Responsible Officer of Holdings
on behalf of Holdings as fairly presenting, in all material respects, the
financial position and results of operations of Holdings and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes.

 

Anything to the contrary notwithstanding, the obligations in clauses (1) and (2)
of this Section 5.04 may be satisfied with respect to financial information of
Holdings and the Restricted Subsidiaries by furnishing (1) the applicable
financial statements of any other Parent Entity or (2)  Holdings’ (or any such
other Parent Entity’s), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that with respect to each of the foregoing clauses (1)
and (2), (a) to the extent such information relates to another Parent Entity,
such information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
Parent Entity, on the one hand, and the information relating to Holdings and the
Restricted Subsidiaries on a standalone basis, on the other hand, and (b) to the
extent such information is in lieu of information required to be provided under
Section 5.04(1), such materials are accompanied by a report and opinion of
independent public accountants of recognized national standing, or such other
accountants as are reasonably acceptable to the Administrative Agent, and
accompanied by an opinion of such accountants (which opinion shall not be
subject to any “going concern” statement, explanatory note or like qualification
or exception (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from an upcoming maturity date under
the Term Loan Credit Agreement or the Facilities occurring within one year from
the time such opinion is delivered or anticipated or actual covenant
non-compliance)) (it being understood and agreed that if, in compliance with
this paragraph, (x) Holdings provide audited financial statements of any other
Parent Entity and related report and opinion of accountants with respect thereto
in lieu of information required to be provided under Section 5.04(1), no such
audited financial information, opinion or report shall be required with respect
to Holdings, (y) Holdings provide unaudited financial statements of such other
Parent Entity in lieu of information required to be provided under Section
5.04(2) and 5.04(10)), no such unaudited financial information shall be required
with respect to Holdings and (z) Holdings provide a Budget of such Parent Entity
in lieu of information required to be provided under Section 5.04(5), no such
Budget shall be required with respect to Holdings; provided that for the
avoidance of doubt, with respect to the foregoing clauses (x), (y) and (z), (i)
to the extent such information relates to such Parent Entity, such information
is accompanied by consolidating information that explains in reasonable detail
the differences between the information relating to such Parent Entity, on the
one hand, and the information relating to Holdings and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (ii) to the extent
such information is in lieu of information required to be provided under Section
5.04(1), such materials are accompanied by

 

180

--------------------------------------------------------------------------------


 

a report and opinion of independent public accountants of recognized national
standing, or such other accountants as are reasonably acceptable to the
Administrative Agent, and accompanied by an opinion of such accountants (which
opinion shall not be subject to any “going concern” statement, explanatory note
or like qualification or exception (other than a “going concern” statement,
explanatory note or like qualification or exception resulting solely from an
upcoming maturity date under the Term Loan Credit Agreement or the Facilities
occurring within one year from the time such opinion is delivered or anticipated
or actual financial covenant non-compliance under the Facilities)).  The
obligations in clauses (1), (2) and (10) of this Section 5.04 may be satisfied
by delivery of financial information of Holdings and its Subsidiaries so long as
such financial statements include a reasonably detailed presentation, either on
the face of the financial statements or in the footnotes thereto, of the
financial condition and results of operations of Holdings and the Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of Holdings.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically in accordance with Section 10.01(5).

 

SECTION 5.05                    Litigation and Other Notices.  Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of
Holdings obtains actual knowledge thereof:

 

(1)                                 any Default or Event of Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(2)                                 the filing or commencement of, or any
written threat or notice of intention of any Person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against Holdings or any of the
Restricted Subsidiaries as to which an adverse determination is reasonably
probable and which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect;

 

(3)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect; and

 

(4)                                 any material change in accounting policies
or financial reporting practices by any Loan Party with respect to the
Borrowers’ Accounts and Inventory or which otherwise could reasonably be
expected to affect the calculation of the Borrowing Base or Reserves.

 

SECTION 5.06                    Compliance with Laws.  Comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including ERISA, FCPA, OFAC, the Proceeds of Crime Act and the
PATRIOT Act), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided that this Section 5.06 will not apply to laws related to Taxes, which
are the subject of Section 5.03. The Borrower will maintain in effect and
enforce policies and procedures designed to reasonably ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions in all material
respects.

 

Furthermore, this undertaking shall not apply to any German Loan Party in so far
as they would violate or expose any German Loan Party or any of its Subsidiaries
or any director, officer or employee thereof to any liability under any
anti-boycott or blocking law, regulation or statute that is in force from time
to time and applicable to such entity (including without limitation EU
Regulation (EC) 2271/96 and Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung — AWV)).

 

181

--------------------------------------------------------------------------------


 

SECTION 5.07                    Maintaining Records; Access to Properties and
Inspections; Appraisals.

 

(1)                                 (a) Keep proper books of record and account
in which full, true and correct entries (in all material respects) are made of
all dealings and transactions in relation to its business and activities and (b)
permit any Persons designated by the Administrative Agent to visit and inspect
the financial records and the properties of Holdings, any Borrower or any
Restricted Subsidiary at reasonable times, upon reasonable prior notice to
Holdings or such Borrower, and as often as reasonably requested, to make
extracts from and copies of such financial records, and permit any Persons
designated by the Administrative Agent, upon reasonable prior notice to such
Borrower, to discuss the affairs, finances and condition of Holdings, any
Borrower or any Restricted Subsidiary with the officers thereof and independent
accountants therefor (subject to such accountant’s policies and procedures)
provided that the Administrative Agent may not exercise such rights more often
than one time during any calendar year unless an Event of Default is continuing;
and provided, further, that when an Event of Default is continuing, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Holdings at any time during normal business hours and upon reasonable advance
notice.

 

(2)                                 At any time in the Administrative Agent’s
sole discretion upon the occurrence and during the continuance of a Designated
Event of Default, and at such other times not more frequently than (a) once per
12-month period if subclause (b) does not apply and (b) twice per 12-month
period during any period commencing upon the date on which Excess Availability
has been less than the greater of (i) 15% of the Line Cap then in effect and
(ii) $37.5 million for at least five consecutive Business Days and ending on the
date on which Excess Availability has been greater than the greater of (i) 15%
of the Line Cap then in effect and (ii) $37.5 million for 20 consecutive
calendar days, the Loan Parties will, at their expense and upon the
Administrative Agent’s request, permit any Persons designated by the
Administrative Agent to conduct field examinations at reasonable business times
and upon reasonable prior notice to the Borrowers; provided that if a field exam
has commenced pursuant to immediately preceding clause (b) but not completed
prior to such time as Excess Availability has been greater than 15% of the Line
Cap then in effect for 20 consecutive calendar days, such field exam will be
completed at the expense of the Loan Parties.  The Loan Parties will reasonably
cooperate with the Administrative Agent and such Persons in the conduct of such
field examinations.  The Administrative Agent shall provide a copy of any field
examination to any Lender upon such Lender’s request.

 

(3)                                 At any time in the Administrative Agent’s
sole discretion upon the occurrence and during the continuance of a Designated
Event of Default, and at such other times not more frequently than (a) once per
12-month period if subclause (b) does not apply and (b) twice per 12-month
period during any period commencing upon the date on which Excess Availability
has been less than the greater of (i) 15% of the Line Cap then in effect and
(ii) $37.5 million for at least five consecutive Business Days and ending on the
date on which Excess Availability has been greater than the greater of (i) 15%
of the Line Cap then in effect and (ii) $37.5 million for 20 consecutive
calendar days, the Loan Parties will, at their expense and upon the
Administrative Agent’s request, permit any Acceptable Appraiser to conduct
appraisals of the Collateral at reasonable business times and upon reasonable
prior notice to the Borrowers; provided that if an appraisal of the Collateral
has commenced pursuant to immediately preceding clause (b) but not completed
prior to such time as Excess Availability has been greater than the greater of
(i) 15% of the Line Cap then in effect and (ii) $37.5 million for 20 consecutive
calendar days, such appraisal will be completed at the expense of the Loan
Parties.  The Loan Parties will reasonably cooperate with the Administrative
Agent and such Acceptable Appraiser in the conduct of such appraisals.  Such
appraisals will be prepared in a form and on a basis reasonably satisfactory to
the Administrative Agent, such appraisals to include, without limitation,
information required by applicable law and by the internal policies of the
Lenders.  In addition, the Loan Parties will have the right (but not the
obligation), at their expense, at any time and from time to time to provide the
Administrative Agent

 

182

--------------------------------------------------------------------------------


 

with additional appraisals or updates thereof of any or all of the Collateral
from any Acceptable Appraiser prepared in a form and on a basis reasonably
satisfactory to the Administrative Agent, in which case such appraisals or
updates shall be used in connection with the determination of the Net Orderly
Liquidation Value and the calculation of the Borrowing Base hereunder.  With
respect to each appraisal made pursuant to this Section 5.07(3) after the
Closing Date, (i) the Administrative Agent and the Loan Parties will each be
given a reasonable amount of time to review and comment on a draft form of the
appraisal prior to its finalization and (ii) any adjustments to the Net Orderly
Liquidation Value or any Borrowing Base hereunder as a result of such appraisal
shall be reflected in the Borrowing Base Certificate delivered immediately
succeeding such appraisal.  The Administrative Agent shall provide a copy of any
appraisal to any Lender upon such Lender’s request.

 

(4)                                 The Borrowers will conduct a physical count
of the Inventory after an occurrence and during the continuation of an Event of
Default, at the Administrative Agent’s request.  The Borrowers, at their own
expense, shall deliver to the Administrative Agent the results of each physical
verification that the Borrowers have made, or have caused any other Person to
make on its behalf, of all or any portion of its Inventory.

 

(5)                                 Notwithstanding anything to the contrary in
this Agreement (including Sections 5.04(7), 5.05, 5.07(1) through (4) and 5.12)
or any other Loan Document, none of the Loan Parties or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter with any competitor to Holdings or any of its Subsidiaries or that
(1) constitutes non-financial trade secrets or non-financial proprietary
information; (2) in respect of which disclosure is prohibited by law or any
binding agreement; (3) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that in the event that any
information is not provided in reliance on this clause (3), Holdings shall
provide notice to the Administrative Agent that such information is being
withheld and Holdings shall use its commercially reasonable efforts to
communicate, to the extent feasible, the applicable information in a way that
would not violate the applicable agreement or risk waiver of such privilege; or
(4) creates an unreasonably excessive expense or burden on Holdings or any of
its Subsidiaries.

 

SECTION 5.08                    Use of Proceeds.  Use the proceeds of the
Swingline Loans and request issuance of Letters of Credit solely for general
corporate purposes (including to finance the Transactions, for capital
expenditures, Permitted Acquisitions, the repayment or refinancing of
Indebtedness and the making of Investments and Restricted Payments, in each case
to the extent not prohibited hereunder).

 

SECTION 5.09                    Compliance with Environmental Laws.  Comply, and
make reasonable efforts to cause all lessees and other Persons occupying any
Real Property to comply, with all Environmental Laws applicable to the
operations or the Real Property, and obtain, renew and comply with, and make
reasonable efforts to cause all lessees and other Persons occupying any Real
Property to obtain, renew and comply with, all authorizations, permits, licenses
and other approvals required pursuant to Environmental Law for the operations or
Real Property, except, in each case, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 5.10                    Further Assurances; Additional Security.

 

(1)                                 If (a) a Restricted Subsidiary (other than
an Excluded Subsidiary) of Holdings is formed or acquired after the Closing Date
or (b) an Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
that is not an Excluded Subsidiary, within five Business Days after the date
such Restricted Subsidiary is formed or acquired or such Unrestricted Subsidiary
is redesignated as a Restricted

 

183

--------------------------------------------------------------------------------


 

Subsidiary, as applicable, notify the Administrative Agent thereof and, within
60 days after the date such Restricted Subsidiary is formed or acquired (or such
longer period as the Administrative Agent may agree in its sole discretion),
Holdings will or will cause such Restricted Subsidiary to (and in the case of
any Foreign Subsidiary, subject to the Guaranty and Security Principles):

 

(i)                                     Subject to any relevant guarantee
limitation, deliver a joinder to the Guaranty, substantially in the form
specified therein, duly executed on behalf of such Restricted Subsidiary;

 

(ii)                                  with respect a Domestic Subsidiary,
deliver a joinder to the U.S. Collateral Agreement substantially in the form
specified therein, and with respect to any Foreign Subsidiary, appropriate
Security Documents (or amendments, supplements or joinders to appropriate
Security Documents) substantially similar to other Loan Parties organized in the
same jurisdiction, in each case, duly executed on behalf of such Restricted
Subsidiary;

 

(iii)                               to the extent required by and subject to the
exceptions set forth in the applicable Security Documents (including, with
respect to the U.S. Loan Parties, U.S. Excluded Equity Interests), pledge the
outstanding Equity Interests (other than U.S. Excluded Equity Interests) owned
by such Restricted Subsidiary, and cause each Loan Party owning any Equity
Interests issued by such Restricted Subsidiary to pledge such outstanding Equity
Interests, and deliver all certificates (if any) or, in respect of a pledge
governed by French law and as applicable, certified copies of the relevant
registre de mouvements de titres and comptes d’actionnaires, representing such
Equity Interests, together with stock powers, stock transfer forms, or other
instruments of transfer with respect thereto endorsed in blank, to the
Collateral Agent (or a designated bailee thereof);  provided, that
notwithstanding the foregoing or in any Loan Document to the contrary, no
actions will be required under the laws of any jurisdiction other than the
United States or any Specified Foreign Jurisdiction in order to create or
perfect any security interest in any Equity Interests.

 

(iv)                              to the extent required by and subject to the
exceptions set forth in this Section 5.10 or the Security Documents, deliver to
the Collateral Agent (or a designated bailee or agent thereof) UCC or equivalent
financing statements in any Specified Foreign Jurisdiction financing statements
with respect to such Restricted Subsidiary and such other documents reasonably
requested by the Collateral Agent to create the Liens intended to be created
under the Security Documents and perfect such Liens to the extent required by
the Security Documents to the extent provided for in the Guaranty and Security
Principles; and

 

(v)                                 except as otherwise contemplated by this
Section 5.10 or any Security Document, obtain all consents and approvals
required to be obtained by it in connection with (A) the execution and delivery
of all Security Documents (or supplements thereto) to which it is a party and
the granting by it of the Liens thereunder and (B) the performance of its
obligations thereunder.

 

(2)                                 If any Loan Party (a) acquires fee simple
title in Real Property located in the United States after the Closing Date or
(b) enters a joinder pursuant to Section 5.10(1)(i) hereof and owns fee simple
title in Real Property located in the United States, then, in each case, within
45 days (or such longer period as the Administrative Agent may agree in its sole
discretion) after such acquisition or entry of a joinder (as applicable), such
Loan Party shall notify the Collateral Agent thereof of such acquired or owned
Real Property located in the United States (as applicable), and (i) no earlier
than 45 days (or such longer period as the Administrative Agent may agree in its
sole discretion) after such notice is given to the Collateral Agent and (ii) no
later than 90 days (or such longer period as the Administrative Agent may

 

184

--------------------------------------------------------------------------------


 

agree in its sole discretion) after such acquisition or entry of a joinder (as
applicable), such Loan Party shall:

 

(a)                                 cause any such acquired or owned Owned
Material Real Property located in the United States (as applicable) that has to
be subjected to a Mortgage securing the Obligations;

 

(b)                                 (A) obtain fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies in form and
substance reasonably satisfactory to Collateral Agent, with endorsements
(including zoning endorsements where available) and in an amount not less than
the fair market value of each Mortgaged Property that is owned in fee insuring
the fee simple title to each of the fee owned Mortgaged Properties vested in the
applicable Loan Party and insuring the Collateral Agent that the relevant
Mortgage creates a valid and enforceable first priority Lien on the Mortgaged
Property encumbered thereby, subject to any applicable Legal Reservations, each
of which title policy (“Title Policy”) (1) shall include all endorsements
reasonably requested by the Collateral Agent and available in the related
jurisdiction and (2) shall provide for affirmative insurance and such
reinsurance as the Collateral Agent may reasonably request, all of the foregoing
in form and substance reasonably satisfactory to the Collateral Agent; (B)
evidence reasonably satisfactory to the Collateral Agent that the applicable
Loan Party has (1) delivered to the title company (the “Title Company”) all
certificates and affidavits reasonably required by the Title Company in
connection with the issuance of the applicable Title Policy and (2) paid to the
Title Company or to the appropriate Governmental Authorities all expenses and
premiums of the Title Company and all other sums required in connection with the
issuance of the Title Policies including, without limitation, all recording,
stamp and intangible taxes payable in connection with recording the Mortgages in
the applicable real property records; and (C) a title report issued by the Title
Company with respect thereto, together with copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to the Collateral Agent;

 

(c)                                  obtain (i) American Land Title
Association/National Society of Professional Surveyors land title surveys, dated
no more than 60 days before the date of their delivery to the Collateral Agent,
certified to the Collateral Agent and the issuer of the Title Policies in a
manner reasonably satisfactory to the Collateral Agent or (ii) if applicable,
previously obtained ALTA/NSPS land title surveys and affidavits of “no-change”
with respect to each such survey, such surveys and affidavits to be sufficient
to issue Title Policies to the Collateral Agent without any standard survey
exceptions and with customary survey related endorsements and other coverages
including, without limitation, public road access, survey, contiguity and so
called comprehensive coverage;

 

(d)                                 ensure that the Collateral Agent shall have
received from each applicable Loan Party:  (A) a completed Flood Certificate
with respect to each Mortgaged Property with any “building”, “structure” or
“mobile home” (each as defined in Regulation H as promulgated by the Federal
Reserve Board under the Flood Program), which Flood Certificate shall (1) be
addressed to the Collateral Agent, (2) be completed by a company which has
guaranteed the accuracy of the information contained therein, and (3) otherwise
comply with the Flood Program; and (B) evidence describing whether the community
in which each Mortgaged Property is located participates in the Flood Program;
in the event any such property is located in a Flood Zone, (x) a notice about
special flood hazard area status and flood disaster assistance, duly executed by
the Borrower, (y) evidence of flood insurance with a financially sounds and
reputable insurer, naming the Administrative Agent, as mortgagee, in an amount
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, and (z) evidence of the payment of

 

185

--------------------------------------------------------------------------------


 

premiums in respect thereof in form and substance reasonably satisfactory to the
Administrative Agent, provided that no such Real Property located in the United
States shall be subjected to a Mortgage until such time as the Administrative
Agent shall have received written confirmation from each applicable Lender that
such Lender has completed all flood insurance due diligence and flood insurance
compliance in each case as required by the Flood Program (such written
confirmation not to be unreasonably withheld, conditioned or delayed), and for
the avoidance of doubt, the 45 or 90 day period, as applicable, for the
satisfaction of the requirements of this clause (2) shall be automatically
extended pending such confirmation;

 

(e)                                  provide evidence of insurance naming the
Collateral Agent as loss payee, additional insured and mortgagee with such
responsible and reputable insurance companies or associations, and in such
amounts and covering such risks (including the risk of damage caused by a flood
if required pursuant to the Flood Program), as are reasonably satisfactory to
the Collateral Agent, including the insurance required by the terms of any
mortgage or deed of trust;

 

(f)                                   for each Mortgage delivered pursuant to
clause (b), obtain customary mortgage, deed of trust or deed to secure debt (as
applicable) enforceability opinions of local counsel for the Loan Parties in the
states in which such acquired Owned Material Real Property are located; and

 

(g)                                  take, or cause the applicable Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to perfect such Liens, in each case, at the expense of the Loan
Parties, subject to paragraph (5) of this Section 5.10.

 

Notwithstanding anything herein to the contrary, the Administrative Agent may
waive the requirements of this Section 5.10(2) if the Administrative Agent
determines (in its sole discretion) that the burden, cost, time or consequences
of obtaining such items is excessive in relation to the benefits to be obtained
therefrom by the Secured Parties and such waiver would not result in the
violation of applicable law.

 

(3)                                 Furnish to the Collateral Agent five
Business Days prior written notice of any change in any Loan Party’s:

 

(a)                                 Corporate, company or organization name;

 

(b)                                 organizational structure (including
jurisdiction of incorporation);

 

(c)                                  location (determined as provided in UCC
Section 9-307) (where applicable), registered office address or location of
chief executive office; or

 

(d)                                 organizational or company identification
number (or equivalent) or, solely if required for perfecting a security interest
in the applicable jurisdiction, Federal Taxpayer Identification Number.

 

Holdings and the Borrowers will not effect or permit any such change unless all
filings have been made, or will be made within any statutory period, under the
Uniform Commercial Code, the PPSA or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest, for the benefit of the applicable
Secured Parties, in all Collateral held by such Loan Party.

 

(4)                                 Execute any and all other documents,
financing statements, agreements and instruments, and take all such other
actions (including the filing and recording of financing statements and

 

186

--------------------------------------------------------------------------------


 

other documents), not described in the preceding clauses (1) through (3) and
that may be required under any applicable law, or that the Collateral Agent may
reasonably request, to satisfy the requirements set forth in this Section 5.10
and in the Security Documents with respect to the creation and perfection of the
Liens on the Collateral in favor of the Collateral Agent, for the benefit of the
Secured Parties, contemplated herein and in the Security Documents and to cause
such requirement to be and remain satisfied, all at the expense of the
Borrowers, and provide to the Collateral Agent, from time to time upon
reasonable request, evidence as to the perfection and priority of the Liens
created by the Security Documents.

 

(5)                                 Notwithstanding anything to the contrary:

 

(a)                                 the other provisions of this Section 5.10
need not be satisfied with respect to any (i) U.S. Excluded Assets or U.S.
Excluded Equity Interests or any exclusions and carve-outs from the perfection
requirements set forth in the U.S. Collateral Agreement and (ii) any assets or
other exclusions and carve-outs from grant of guarantees and security and
perfection requirements set forth in the Security Documents;

 

(b)                                 neither Holdings nor the other Loan Parties
will be required to grant a security interest in any asset or perfect a security
interest in any Collateral to the extent the cost, burden, difficulty or
consequence of obtaining or perfecting a security interest therein outweighs the
benefit of the security afforded thereby as reasonably determined by Holdings
and the Administrative Agent;

 

(c)                                  no actions will be required outside of the
United States or any Specified Foreign Jurisdiction in order to create or
perfect any security interest in any assets located outside of the United States
or any Specified Foreign Jurisdiction and no security or pledge agreements,
mortgages or deeds governed by the laws of any jurisdiction other than the
United States or any Specified Foreign Jurisdiction, or any Intellectual
Property Rights filings or searches in any jurisdiction other than the United
States or any Specified Foreign Jurisdiction will be required; and

 

(d)                                 the Administrative Agent shall not enter
into any Mortgage in respect of any real property acquired by any Loan Party
after the Closing Date until the date that is (a) if such Mortgaged Property
relates to a property not located in a Flood Zone, ten (10) Business Days or (b)
if such Mortgaged Property relates to a property located in a Flood Zone, thirty
(30) days, after the Administrative Agent has delivered to the Lenders the
following documents in respect of such real property: (i) a Flood Certificate a
third party vendor; (ii) if such real property is located in a “special flood
hazard area”, (A) a notification to the applicable Loan Parties of that fact and
(if applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable Loan
Parties of such notice; and (iii) if required by Flood Program, evidence of
required flood insurance.

 

SECTION 5.11                    Cash Management Systems; Application of Proceeds
of Accounts.

 

(1)                                 Within 90 days after the Closing Date (or
such longer period as may be consented to by the Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed), and in each
case (other than with respect to a U.S. Loan Party) subject to the Guaranty and
Security Principles (other than in respect of the U.K. Loan Parties):

 

187

--------------------------------------------------------------------------------


 

(a)                                 With respect to the U.S. Loan Parties and
the Canadian Loan Parties:

 

(i)                                     Enter into Blocked Account Agreements,
in form reasonably satisfactory to the Administrative Agent, with the Collateral
Agent and any bank with which any U.S. or Canadian Loan Party maintains any
Blocked Account covering each such Blocked Account maintained with such bank;

 

(ii)                                  Ensure that all cash, checks, proceeds of
collections of Accounts and other amounts received by or on behalf of the U.S.
Loan Parties and the Canadian Loan Parties are deposited promptly upon receipt
in accordance with historical practices into a Blocked Account (or another
Deposit Account that is swept, net of such minimum balance (not to exceed
$500,000 per account), if any, required by the bank at which such Deposit
Account is maintained, not less than once per Business Day, into a Blocked
Account), maintained in the name of such Loan Party.

 

(iii)                               Each such Blocked Account Agreement will
require, during a Cash Dominion Period and upon receipt by Holdings of written
notice thereof by the Administrative Agent, the ACH or wire transfer no less
frequently than once per Business Day of all available cash balances and cash
receipts, including the then contents or then entire ledger balance of each such
Blocked Account net of such minimum balance (not to exceed $500,000 per
account), if any, required by the bank at which such Blocked Account is
maintained to an account established with, and subject to the control of, the
Administrative Agent (each such account, a “Dominion Account”).

 

(iv)                              All collected amounts received in a Dominion
Account during a Cash Dominion Period and upon receipt by Holdings of written
notice thereof by the Administrative Agent shall be distributed and applied on a
daily basis to the repayment of all Loans outstanding under this Agreement and
to the payment of all other Obligations then due and owing pursuant to the
waterfalls set forth in Section 2.18(3); provided that amounts applied pursuant
to subclause (iv)  of clause (a) thereof and subclause (iv) of clause (b)
thereof will be applied:

 

(A)                               first, to ABR Revolving Loans;

 

(B)                               second, to Eurocurrency Revolving Loans and
CDOR Rate Loans; and

 

(C)                               third, to cash collateralize Letters of Credit
at 103% of the face amount thereof.

 

with any excess, unless an Event of Default shall have occurred and be
continuing, to be remitted to the Borrowers.

 

(v)                                 If any time after the occurrence and during
the continuance of a Cash Dominion Period as to which the Administrative Agent
has notified Holdings, any cash or Cash Equivalents owned by any U.S. Loan Party
or Canadian Loan Party are deposited to any account located in Canada or the
United States, held or invested in any manner, other than in a Blocked Account
subject to a Blocked Account Agreement (or another Deposit Account that is
swept, net of such minimum balance (not to exceed $500,000 per account), if any,
required by the bank at which such Deposit Account is maintained, not less than
once per Business Day, into a Blocked Account), then the Administrative Agent
will be entitled to require the applicable Borrower or Loan Party to close such
account and have all funds therein transferred to a Blocked Account;

 

188

--------------------------------------------------------------------------------


 

(b)                                 With respect to each Loan Party other than a
U.S. Loan Party, a Canadian Loan Party or the Lux Parent:

 

(i)                                     Enter into Blocked Account Agreements,
in form reasonably satisfactory to the Administrative Agent, with the Collateral
Agent and any bank with which any such Loan Party maintains any Blocked Account
that is a Collection Account located in an Specified Foreign Jurisdiction (other
than Canada) covering each such Blocked Account maintained with such bank;

 

(ii)                                  Ensure that all proceeds of collections of
Accounts received by or on behalf of such Loan Parties are deposited promptly
upon receipt in accordance with historical practices into a Blocked Account (or
another Deposit Account that is swept, net of such minimum balance (not to
exceed $500,000 per account), if any, required by the bank at which such Deposit
Account is maintained, not less than once per Business Day, into a Blocked
Account), maintained in the name of such Loan Party.

 

(iii)                               Each such Blocked Account Agreement shall
(i) provide the applicable Collateral Agent with control over such account and
(ii) will require, during a Cash Dominion Period and upon receipt by Holdings of
written notice thereof by the Administrative Agent, that the only way funds may
be withdrawn from any such Blocked Account is by (or on the authorization or
instruction of) the applicable Collateral Agent (or the Administrative Agent) in
order to apply them in accordance pursuant to the waterfalls set forth in
Section 2.18(3).

 

(iv)                              Notwithstanding the foregoing, it is expressly
acknowledged that it may be impractical for any such Loan Party to obtain a
Blocked Account Agreement (or the equivalent) from the bank or depositary that
maintains its Deposit Accounts or it may take longer than agreed to obtain a
Blocked Account Agreement (or the equivalent) in which event the Administrative
Agent will act reasonably in extending the time for obtaining such Blocked
Account Agreement (or the equivalent) and granting any request to limit the
scope of such Blocked Account Agreement or to not require a Blocked Account
Agreement; provided that in each case, such Loan Party has exercised due
diligence and reasonable efforts in providing such Deposit Account Control
Agreement (or the equivalent). It is expressly acknowledged that (x) the
Administrative Agent reserves the right to impose Reserves with respect to the
failure to obtain any such Deposit Account Control Agreement over any Collection
Accounts within such ninety (90) period referred to in Section 5.11(1)(d), at or
after the end of such period (and if it does impose Reserves or agree to any
other form of action acceptable to the Administrative Agent, the failure to
obtain such Deposit Account Control Agreement shall not constitute an Event of
Default) and (y) in connection with any failure to obtain any Blocked Account
Agreement with respect to a Collection Account, the Administrative Agent may
require the amendment of the relevant Security Documents on terms mutually
agreeable to the Administrative Agent and the applicable Borrower, acting
reasonably, to the extent necessary to ensure the continuing effectiveness of
the security created thereby notwithstanding that any Blocked Account Agreement
has not been obtained, and (z) the form of the Blocked Account Agreement (or the
equivalent) may vary from the forms obtained for Deposit Accounts located in the
United States in order to conform to local requirements and customs.

 

(c)                                  The foregoing clauses (a) and (b) will not
apply to cash or Cash Equivalents constituting Term Priority Collateral required
to be deposited in a blocked account in

 

189

--------------------------------------------------------------------------------


 

favor of the lenders under the Term Loan Credit Agreement pursuant to the terms
of the Term Loan Credit Agreement; provided, further, that the foregoing will
not apply to cash or Cash Equivalents deposited, held or invested in any of the
following:

 

(i)                                     any Excluded Account; or

 

(ii)                                  de minimis cash or cash equivalents from
time to time inadvertently misapplied by Holdings or any Restricted Subsidiary.

 

(d)                                 Notwithstanding anything herein to the
contrary, the provisions of this Section 5.11 will not apply to any Deposit
Account that is opened or acquired by a Loan Party in connection with a
Permitted Acquisition or other Investment permitted under this Agreement, in
each case, prior to the date that is 90 days (or such later date as may be
consented to by the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed) following the date of such account opening,
Permitted Acquisition or other Investment, and the balances held in such Deposit
Account at the date of such opening, Permitted Acquisition or other Investment
shall not be counted toward the amount set forth in clause (1) of the definition
of “Excluded Account” until the end of such 90 day period (or later period, if
applicable);

 

(e)                                  The Dominion Accounts will at all times be
under the sole dominion and control of the Collateral Agent.

 

(f)                                   So long as (i) no Event of Default has
occurred and is continuing and (ii) no Cash Dominion Period is then in effect,
the Loan Parties will have full and complete access to, and may direct the
manner of disposition of, funds in the Blocked Accounts.

 

(g)                                  Any amounts held or received in the
Dominion Accounts (including all interest and other earnings with respect
thereto, if any) at any time (i) after this Agreement has been terminated, the
Commitments have been terminated and the Obligations (other than Obligations in
respect of (x) Specified Hedge Agreements and Cash Management Obligations that,
in each case, are not yet due and payable and (y) contingent indemnification and
reimbursement obligations for which no claim has been asserted) have been paid
in full and all Letters of Credit have expired, terminated or been cash
collateralized or backstopped on terms satisfactory to the Issuing Bank or (ii)
when all Events of Default have been cured and no Cash Dominion Period is then
in effect will be remitted to the Loan Parties as the Borrowers may direct.

 

(2)                                 Notwithstanding the provisions set out in
section 5.10(1) above:

 

(a) each U.K. Loan Party shall, within 90 days after the Closing Date (or such
longer period as may be consented to by the Administrative Agent, such consent
not to be unreasonably withheld, conditioned or delayed):

 

(i) enter into Blocked Account Agreements, in form reasonably satisfactory to
the Administrative Agent, with the Collateral Agent and any bank with which any
such U.K. Loan Party maintains any Blocked Account that is a Collection Account
located in a Specified Foreign Jurisdiction (other than Canada) covering each
such Blocked Account maintained with such bank; and

 

(ii) ensure that all proceeds of collections of Accounts received by or on
behalf of such U.K. Loan Parties are deposited promptly upon receipt in
accordance with

 

190

--------------------------------------------------------------------------------


 

historical practices into a Blocked Account (or another Deposit Account that is
swept, net of such minimum balance (not to exceed $500,000 per account, or
$5,000,000 in the aggregate), if any, required by the bank at which such Deposit
Account is maintained, not less than once per Business Day, into a Blocked
Account), maintained in the name of such U.K. Loan Party.

 

(b) each such Blocked Account Agreement will require, during a Cash Dominion
Period and upon receipt by Holdings of written notice thereof by the
Administrative Agent, that the only way funds may be withdrawn from any such
Blocked Account is by (or on the authorization or instruction of) the applicable
Collateral Agent (or the Administrative Agent) in order to apply them in
accordance with the waterfalls set forth in Section 2.18(3).

 

SECTION 5.12                    Lender Calls.  Participate in quarterly
conference calls with the Administrative Agent and the Lenders, such calls to be
held at such time as may be agreed to by Holdings and the Administrative Agent
within a reasonable period of time following such request, with such calls
including members of senior management of Holdings as Holdings deems
appropriate, to discuss the state of Holdings’ business, including, but not
limited to, recent performance, cash and liquidity management, operational
activities, current business and market conditions and material performance
changes; provided that in no event shall more than one such call be requested in
any fiscal quarter (in total with respect to this Agreement and the Term Loan
Credit Agreement); provided, further, that the requirements set forth in this
Section 5.12 may be satisfied with a public earnings call for the applicable
period.

 

SECTION 5.13                    Pensions.

 

(1)                                 Ensure that any pension schemes operated by
or maintained for the benefit of Holdings, the Borrowers and the Restricted
Subsidiaries and/or any of their employees are fully funded to the extent
required by applicable law where failure to do so would reasonably be expected
to have a Material Adverse Effect.

 

(2)                                 Ensure that none of the Canadian
Subsidiaries shall maintain, administer, contribute or have any liability in
respect of any Canadian Defined Benefit Plan; provided that nothing in this
clause (2) shall restrict Holdings or any Restricted Subsidiary from acquiring
an interest in any Person in a transaction otherwise permitted hereunder
notwithstanding that such Person sponsors, maintains, administers or contributes
to, or has any liability in respect of, any Canadian Defined Benefit Plan
governed by Pension Benefits Act (Ontario).

 

(3)                                 Except with respect to the Specified UK
Plans, ensure that, where required by applicable law, all pension schemes
operated by or maintained for its benefit and/or any of the employees of any
U.K. Loan Party are fully funded based on the statutory funding objective under
sections 221 and 222 of the Pensions Act 2004 or have a recovery plan in place
with the intention of reaching fully funded status (and will make such
contributions in full as they fall due under such recovery plan), and that no
action or omission is taken by any U.K. Loan Party in relation to such a pension
scheme which has or is reasonably likely to have a Material Adverse Effect
(including the termination or commencement of winding-up proceedings of any such
pension scheme or a U.K. Loan Party ceasing to employ any member of such a
pension scheme).

 

(4)                                 Deliver to the Administrative Agent: (i) at
such times as those reports are prepared in order to comply with the then
current statutory or auditing requirements (as applicable either to the trustees
of any relevant schemes or to the U.K. Loan Parties) and (ii) at any other time
if the Administrative Agent reasonably believes that any relevant statutory or
auditing requirements are not

 

191

--------------------------------------------------------------------------------


 

being complied with, actuarial reports in relation to all pension schemes
mentioned in paragraph (3) above.

 

(5)                                 Promptly notify the Administrative Agent of
any material change in the rate of contributions to any pension scheme mentioned
in paragraph (3) above paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise).

 

SECTION 5.14                    Centre of Main Interests and Establishments.  If
its jurisdiction of organization or incorporation is a member of the European
Union, ensure that its COMI is, at all times, situated in its jurisdiction of
organization or incorporation and that it does not have an “establishment” (as
that term is used in Article 2(10) of the EU Insolvency Regulation) in any other
jurisdiction and it shall not, and it shall ensure that none of its Subsidiaries
will, do anything to change the location of its COMI.

 

SECTION 5.15                    People with Significant Control regime.  Each
Loan Party shall (and shall ensure that each of its Subsidiaries will) (i)
within the relevant timeframe, comply with any notice it receives pursuant to
Part 21A of the Companies Act 2006 from any company incorporated in the U.K.
whose shares are the subject of a Lien in favor of the Collateral Agent and (ii)
promptly provide the Administrative Agent with a copy of that notice.

 

SECTION 5.16                    Post-Closing Matters.  Deliver to Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, the items described on Schedule 5.16 hereof on or before the dates
specified with respect to such items on Schedule 5.16 (or, in each case, such
later date as may be agreed to by Administrative Agent in its sole discretion
or, with respect to matters relating primarily to the Term Priority Collateral,
in the sole discretion of the administrative agent under the Term Loan Credit
Agreement).  All representations and warranties contained in this Agreement and
the other Loan Documents will be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described on
Schedule 5.16 within the time periods specified thereon, rather than as
elsewhere provided in the Loan Documents).

 

SECTION 5.17                    Spanish “Pagarés” (Promissory Notes).  Each
Spanish Borrower undertakes to comply at all times with the following
obligations in relation to any “pagaré” that any of their Account Debtors may
deliver them as payment instruments: (i) to keep all “pagarés” at a separate
location in their premises until the date in which such “pagarés” need to be
presented for collection, in a specific locked box marked with the reference
“JPM Credit Agreement” at their principal office, the exact location of which
will be notified at all times to the Administrative Agent; (ii) to permit at all
times during the continuance of an Event of Default the Administrative Agent
immediate access to such “pagarés” and the location in which they are kept,
ready for inspection upon request by it; (iii) to prevent the access by any
third parties to such locked box other than the Administrative Agent, and other
than those employees of the Spanish Borrower insofar as necessary to ensure that
the “pagarés” are duly presented for collection at the date of payment set forth
in such “pagaré”; (iv) to only proceed to collect such “pagarés” in accordance
with Section 5.11; (v) to instruct all of its Account Debtors that issue such
“pagarés” from now on to do so with the specific mention “not to the order” (“no
a la orden”), so that they cannot be endorsed to any third party; and (vi) upon
occurrence of an Event of Default, to immediately send the relevant locked box
in which “pagarés” are kept and any other “pagaré” received during such period
to the Administrative Agent for its custody and collection, for as long as such
Event of Default is continuing. In addition to the above, the relevant Spanish
Borrower hereby authorizes the Administrative Agent and its designees, and
grants them full powers of attorney, upon occurrence of and continuance of an
Event of Default, to take in such Spanish Borrower’s name and on their behalf
any and all steps necessary or desirable, in the judgment of the Administrative
Agent or its designees, to collect all amounts due under any and all of their
“pagarés”, including, without limitation, endorsing (if possible)

 

192

--------------------------------------------------------------------------------


 

such “pagarés” to the Administrative Agent, and enforcing such “pagarés” and the
related contracts thereto.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Holdings and each Borrower covenants and agrees with each Lender that, so long
as this Agreement is in effect and until the Commitments have been terminated
and the Obligations (other than Obligations in respect of (i) Specified Hedge
Agreements and Cash Management Obligations that are not then due and payable and
(ii) contingent indemnification and reimbursement obligations that are not yet
due and payable and for which no claim has been asserted) have been paid in full
and Letters of Credit have expired, terminated or been cash-collateralized or
backstopped on terms satisfactory to the Issuing Bank, unless the Required
Lenders otherwise consent in writing, it will not and will not permit any of its
Restricted Subsidiaries to:

 

SECTION 6.01                    Indebtedness.  Issue, incur, permit to exist or
assume any Indebtedness; provided that Holdings and its Restricted Subsidiaries
may issue, incur or assume Indebtedness so long as (i) immediately after giving
effect to the issuance, incurrence or assumption of such Indebtedness (but
without including the proceeds thereof in Unrestricted Cash for purposes of
netting and excluding undrawn Commitments), if the Interest Coverage Ratio,
calculated on a Pro Forma Basis, shall not be less than 2.00 to 1.00 (the “Ratio
Debt”), (ii) the aggregate principal amount of such Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors, together with any Permitted
Refinancing Indebtedness incurred by Restricted Subsidiaries that are not
Guarantors to Refinance any Indebtedness originally incurred pursuant to this
paragraph (and any successive Permitted Refinancing Indebtedness), may not
exceed the greater of (a) $70 million and (b) 2.8%  of Consolidated Total Assets
as of the date any such Indebtedness is incurred, (iii) no Event of Default
shall exist or would result therefrom, and (iv) such Indebtedness is otherwise
permitted to be incurred under the Term Loan Credit Agreement (or, if the Term
Loan Credit Agreement is no longer in effect as of the date of incurrence of
such Indebtedness, such Indebtedness would have otherwise been permitted to be
incurred under the Term Loan Credit Agreement most recently in effect prior to
the date of incurrence).  The foregoing limitation will not apply to
(collectively, “Permitted Debt”):

 

(1)                                 Indebtedness created under the Loan
Documents (including Indebtedness created under Incremental Revolving Facility
Increases and Extended Commitments) together with any Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness originally incurred pursuant
to this clause (1);

 

(2)                                 (a)Indebtedness incurred pursuant to the
Term Loan Credit Agreement (including all Incremental Term Loans, Other Term
Loans and Extended Term Loans, in each case, as defined in the Term Loan Credit
Agreement); (b) any Incremental Equivalent Term Debt; and (c) Credit Agreement
Refinancing Indebtedness (as defined in the Term Loan Credit Agreement);
provided that the aggregate outstanding principal amount, including all
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (2) (and any successive Permitted
Refinancing Indebtedness), as of the date any such Indebtedness is incurred,
does not exceed the sum of:

 

(i)                                     $375 million; plus

 

(ii)                                  the Non-Ratio Based Incremental Facility
Cap (as defined in the Term Loan Credit Agreement as in effect on the date
hereof) (the “Non-Ratio Based Incremental Facility Cap”); plus

 

193

--------------------------------------------------------------------------------


 

(iii)                               (A)with respect to any such Incremental Term
Loans or Incremental Equivalent Term Debt to be secured on a pari passu basis to
the Term Loans, such amount as would not result in the First Lien Net Leverage
Ratio, as of the date of such incurrence (and after giving effect to such
incurrence but without including the proceeds thereof in Unrestricted Cash for
purposes of netting) and after giving effect to any acquisition or other
transaction consummated in connection with the incurrence of such Incremental
Term Loans or Incremental Equivalent Term Debt), but excluding undrawn
Commitments, being greater than 1.50 to 1.00; and

 

(B)                               with respect to any such Incremental Term
Loans or Incremental Equivalent Term Debt to be secured on a junior basis to the
Term Loans, subordinated in right of payment to the Term Loans or unsecured on a
junior basis to the Term Loans, such amount as would not result in the Total Net
Leverage Ratio, as of the date of such incurrence (and after giving effect to
such incurrence but without including the proceeds thereof in Unrestricted Cash
for purposes of netting) and after giving effect to any acquisition or other
transaction consummated in connection with the incurrence of such Incremental
Term Loans or Incremental Equivalent Term Debt), but excluding undrawn
Commitments, being greater than 3.20 to 1.00;

 

provided, that if the Borrowers incur indebtedness under clause (ii) above in
reliance on the Non-Ratio Based Incremental Facility Cap on the same date that
it incurs indebtedness under the either clause (iii)(A) and (iii)(B) above, then
the First Lien Net Leverage Ratio or the Total Net Leverage Ratio, as
applicable, with respect to the amounts incurred under either clause (iii)(A)
and (iii)(B) above will be calculated without including any incurrence under the
Non-Ratio Based Incremental Facility Basket pursuant to clause (ii) above;

 

(3)                                 customer deposits and advance payments
received in the ordinary course of business from customers for goods purchased
in the ordinary course of business;

 

(4)                                 Indebtedness existing on the Closing Date
(other than Indebtedness described in clause (1) or (2) above) and set forth on
Schedule 6.01(4);

 

(5)                                 Capital Lease Obligations, Indebtedness with
respect to mortgage financings and purchase money Indebtedness to finance all or
any part of the purchase, lease, construction, installation, repair or
improvement of property (real or personal), plant or equipment or other fixed or
capital assets and Indebtedness arising from the conversion of the obligations
of Holdings, the Borrowers or any Restricted Subsidiary under or pursuant to any
“synthetic lease” transactions to on-balance sheet Indebtedness of Holdings, the
Borrowers or such Restricted Subsidiary, in an aggregate outstanding principal
amount, including all Permitted Refinancing Indebtedness incurred to Refinance
any Indebtedness originally incurred pursuant to this clause (5) (and any
successive Permitted Refinancing Indebtedness), not to exceed the greater of (a)
$40 million and (b) 1.6% of Consolidated Total Assets as of the date any such
Indebtedness is incurred; provided that such Indebtedness is incurred within 270
days after the purchase, lease, construction, installation, repair or
improvement of the property that is the subject of such Indebtedness;

 

(6)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank Guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, health, disability
or other employee benefits (whether to current or former employees) or property,
casualty or liability insurance or self-insurance in respect of such items, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims, health, disability or other employee benefits
(whether current or former) or property, casualty or liability insurance;
provided that

 

194

--------------------------------------------------------------------------------


 

upon the incurrence of any Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 45 days following such incurrence;

 

(7)                                 Indebtedness arising from agreements of
Holdings, any Borrower or any Restricted Subsidiary providing for
indemnification, earn-outs, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions, any Permitted Acquisition or other acquisition permitted hereunder
or the disposition of any business, assets or Restricted Subsidiaries not
prohibited by this Agreement, other than Guarantees of Indebtedness incurred by
any Person acquiring all or any portion of such business, assets or Restricted
Subsidiaries for the purpose of financing any such Permitted Acquisition;

 

(8)                                 intercompany Indebtedness between or among
Holdings, any Borrower and the Restricted Subsidiaries;

 

(9)                                 Indebtedness pursuant to Hedge Agreements
entered into the ordinary course of business and not for speculative purposes;

 

(10)                          Indebtedness in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and completion Guarantees and similar
obligations, in each case, provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

(11)                          Guarantees of Indebtedness of Holdings, any
Borrower or the Restricted Subsidiaries permitted to be incurred under this
Agreement to the extent such Guarantees are not prohibited by the provisions of
Section 6.04 (other than Section 6.04(20));

 

(12)                          (a) Indebtedness incurred or assumed in connection
with a Permitted Acquisition and Indebtedness of any Person that becomes a
Restricted Subsidiary if such Indebtedness was not created in anticipation or
contemplation of such Permitted Acquisition or such Person becoming a Restricted
Subsidiary and (b) Indebtedness incurred or assumed in anticipation or
contemplation of a Permitted Acquisition; provided that, in each case of the
foregoing subclauses (a) and (b):

 

(i)                                     no Event of Default is continuing
immediately before such Permitted Acquisition or would result therefrom;

 

(ii)                                  immediately after giving effect to such
Permitted Acquisition, on a Pro Forma Basis (but in the case of clause (b)
without including the proceeds of such Indebtedness in Unrestricted Cash for
purposes of netting), either (A) Holdings or any Borrower would be permitted to
incur at least $1 of Ratio Debt or (B) the Interest Coverage Ratio would
increase;

 

(iii)                               the aggregate principal amount of any such
Indebtedness incurred pursuant to this clause (12) by Restricted Subsidiaries
that are not Guarantors, together with any Permitted Refinancing Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors to Refinance any
Indebtedness originally incurred pursuant to this clause (12) (and any
successive Permitted Refinancing Indebtedness), may not exceed the greater of
(a) $30 million and (b) 1.2% of Consolidated Total Assets as of the date any
such Indebtedness is incurred; and

 

(iv)                              such Indebtedness is otherwise permitted to be
incurred under the Term Loan Credit Agreement.

 

195

--------------------------------------------------------------------------------


 

(13)                          Indebtedness incurred pursuant to the Senior Notes
Indenture up to an aggregate outstanding principal amount as of any date and (b)
any Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (13) (and any successive Permitted
Refinancing Indebtedness in respect thereof), not to exceed, in the case of
Indebtedness incurred pursuant to this clause (13), $375 million;

 

(14)                          Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness (other than credit or purchase cards) is extinguished within 10
Business Days after notification received by Holdings of its incurrence;

 

(15)                          Indebtedness supported by a Letter of Credit, in a
principal amount not in excess of the stated amount of such Letter of Credit;

 

(16)                          Indebtedness in an aggregate outstanding principal
amount not to exceed an amount equal to 100% of the net proceeds received by
Holdings from the issuance or sale of its Equity Interests or as a contribution
to its capital after the Closing Date, other than (a) proceeds from the issuance
or sale of Holdings’ Disqualified Stock, (b) Excluded Contributions, (c) Cure
Amounts and (d) any such proceeds that are used prior to the date of incurrence
to make a Restricted Payment under Section 6.06(1) or Section 6.06(2)(b) (any
such Indebtedness, “Contribution Indebtedness”);

 

(17)                          Indebtedness consisting of (a) the financing of
insurance premiums or (b) take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(18)                          Indebtedness incurred by a Receivables Subsidiary
in a Qualified Receivables Financing that is not recourse to Holdings or any
Restricted Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings) in an aggregate principal amount (when combined
with all Indebtedness outstanding under all Qualified Receivables Financings)
not to exceed the $30 million;

 

(19)                          Cash Management Obligations, obligations owed by
Holdings or any Restricted Subsidiary in respect of or in connection with any
treasury, depository, pooling, netting, overdraft, stored value card, purchase
card (including so called “procurement card” or “P card”), debit card, credit
card, cash management, supply chain finance services (including, without
limitation, trade payable services and supplier accounts receivables purchases)
and similar services and any automated clearing house transfer of funds, and
other Indebtedness in respect thereof entered into in the ordinary course of
business;

 

(20)                          Indebtedness issued to future, current or former
officers, directors, managers, and employees, consultants and independent
contractors of Holdings or any Restricted Subsidiary or any direct or indirect
parent thereof, their respective estates, heirs, family members, spouses or
former spouses, in each case to finance the purchase or redemption of Equity
Interests of any Parent Entity permitted by Section 6.06;

 

(21)                          Indebtedness incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures; provided that the
aggregate outstanding principal amount of such Indebtedness, together with any
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (21) (and any successive Permitted
Refinancing Indebtedness), may not exceed the greater of (a) $25 million and (b)
1.0% of Consolidated Total Assets as of the date any such Indebtedness is
incurred;

 

196

--------------------------------------------------------------------------------


 

(22)                          Indebtedness of non-Loan Parties in an aggregate
outstanding principal amount, together with any Permitted Refinancing
Indebtedness incurred by non-Loan Parties to Refinance any Indebtedness
originally incurred pursuant to this clause (22) (and any successive Permitted
Refinancing Indebtedness), not to not exceed the greater of (a) $25 million and
(b) 1.0% of Consolidated Total Assets as of the date any such Indebtedness is
incurred;

 

(23)                          (i) unsecured Indebtedness in respect of
short-term obligations to pay the deferred purchase price of goods or services
or progress payments in connection with such goods and services so long as such
obligations are incurred in the ordinary course of business and not in
connection with the borrowing of money and (ii) customer deposits and advance
payments received in the ordinary course of business from customers for goods
purchased in the ordinary course of business;

 

(24)                          Indebtedness representing deferred compensation or
other similar arrangements incurred by Holdings or any Restricted Subsidiary (a)
in the ordinary course of business or (b) in connection with the Transactions or
any Permitted Investment;

 

(25)                          any Permitted Refinancing Indebtedness incurred to
Refinance Indebtedness incurred under clauses (4), (5), (8), (12), (13), (16),
(21), (22), this clause (25) or clauses (28) or (29) of this Section 6.01 and
any successive Permitted Refinancing Indebtedness;

 

(26)                          [reserved];

 

(27)                          Indebtedness incurred by Holdings or any
Restricted Subsidiary in connection with bankers’ acceptances, discounted bills
of exchange, warehouse receipts or similar facilities or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business;

 

(28)                          additional Indebtedness in an aggregate
outstanding principal amount, including all Permitted Refinancing Indebtedness
incurred to Refinance any Indebtedness originally incurred pursuant to this
clause (28) (and any successive Permitted Refinancing Indebtedness), not to
exceed the greater of (a) $100 million and (b) 4.0% of Consolidated Total Assets
as of the date any such Indebtedness is incurred; and

 

(29)                          letters of credit issued in favor of any
Restricted Subsidiary in an aggregate principal amount not to exceed the greater
of (a) $50 million and (b) 2.0% of Consolidated Total Asset as of the date any
such Indebtedness is incurred.

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Permitted Debt or is entitled to be incurred as Ratio
Debt, any Borrower may, in its sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness (or any portion thereof) in any manner
that complies with this covenant; provided that all Indebtedness outstanding
under the Loan Documents, the Term Loan Credit Agreement and the Senior Notes
Indenture will be deemed to have been incurred in reliance on the exception in
clauses (1), (2) and (13), respectively, of the definition of “Permitted Debt”
and shall not be permitted to be reclassified pursuant to this paragraph.  All
unsecured Permitted Debt originally incurred under clause (5), (21), (22) or
(28) of the definition of Permitted Debt will be automatically reclassified as
Ratio Debt on the first date on which such Indebtedness would have been
permitted to be incurred as Ratio Debt.  Accrual of interest, the accretion of
accreted value, amortization of original issue discount, the payment of interest
or dividends in the form of additional Indebtedness with the same terms, and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies, will not be

 

197

--------------------------------------------------------------------------------


 

deemed to be an incurrence of Indebtedness for purposes of this Section 6.01. 
Guarantees of, or obligations in respect of letters of credit relating to
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness will not be included in the determination of such amount
of Indebtedness; provided that the incurrence of the Indebtedness represented by
such Guarantee or letter of credit, as the case may be, was in compliance with
this Section 6.01.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction will be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, original issue discount, defeasance costs, fees, commissions and
expenses in connection therewith).

 

SECTION 6.02                    Liens.  Create, incur, assume or permit to exist
any Lien that secures obligations under any Indebtedness on any property or
assets at the time owned by it, except the following (collectively, “Permitted
Liens”):

 

(1)                                 Liens securing Indebtedness incurred in
accordance with Sections 6.01(1) or 6.01(2); provided that, in the case of
Indebtedness incurred in accordance with Section 6.01(2), the applicable Liens
are subject to the Intercreditor Agreement or other intercreditor agreement(s)
substantially consistent with and no less favorable to the Lenders in any
material respect than the Intercreditor Agreement as determined in good faith by
a Responsible Officer of Holdings;

 

(2)                                 Liens securing Indebtedness existing on the
Closing Date and set forth on Schedule 6.02(2); provided that such Liens only
secure the obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by Section
6.01) and do not apply to any other property or assets of Holdings or any
Restricted Subsidiary other than replacements, additions, accessions and
improvements thereto;

 

(3)                                 Liens securing Indebtedness incurred in
accordance with Section 6.01(5); provided that such Liens only extend to the
assets financed with such Indebtedness (and any replacements, additions,
accessions and improvements thereto);

 

(4)                                 Liens on accounts receivable and related
assets of the type specified in the definition of Qualified Receivables
Financing securing Indebtedness incurred in accordance with Section 6.01(18);

 

(5)                                 Liens on assets of non-Loan Parties securing
Indebtedness incurred in accordance with Section 6.01(22);

 

(6)                                 Liens securing Permitted Refinancing
Indebtedness incurred in accordance with Section 6.01(25); provided that the
Liens securing such Permitted Refinancing Indebtedness are limited to all or
part of the same property that secured (or, under the written arrangements under
which the original Lien arose, could secure) the original Lien (plus any
replacements, additions, accessions and improvements thereto);

 

198

--------------------------------------------------------------------------------


 

(7)                                 (a) Liens on property or Equity Interests of
a Person at the time such Person becomes a Restricted Subsidiary if such Liens
were not created in connection with, or in contemplation of, such other Person
becoming a Restricted Subsidiary and (b) Liens on property at the time Holdings
or a Restricted Subsidiary acquired such property, including any acquisition by
means of a merger, amalgamation or consolidation with or into Holdings or any of
the Restricted Subsidiaries, if such Liens were not created in connection with,
or in contemplation of, such acquisition;

 

(8)                                 Liens on property or assets of any
Restricted Subsidiary that is not a Loan Party;

 

(9)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(10)                          Liens disclosed by the title insurance policies
delivered on or subsequent to the Closing Date and any replacement, extension or
renewal of any such Liens (so long as the Indebtedness and other obligations
secured by such replacement, extension or renewal Liens are permitted by this
Agreement); provided that such replacement, extension or renewal Liens do not
cover any property other than the property that was subject to such Liens prior
to such replacement, extension or renewal;

 

(11)                          Liens securing judgments that do not constitute an
Event of Default under Section 8.01(10) and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and in respect of which Holdings, any Borrower or any
affected Restricted Subsidiary has set aside on its books reserves in accordance
with GAAP with respect thereto;

 

(12)                          Liens imposed by law, including landlord’s,
carriers’, builders’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, Holdings or a Restricted Subsidiary has set aside on its books
reserves in accordance with GAAP;

 

(13)                          (a) pledges and deposits and other Liens made in
the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other similar laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (b) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings or any
Restricted Subsidiary;

 

(14)                          deposits to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred by Holdings or any Restricted Subsidiary in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

 

(15)                          survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities in each case

 

199

--------------------------------------------------------------------------------


 

that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of Holdings or any
Restricted Subsidiary;

 

(16)                          any interest or title of a lessor or sublessor
under any leases or subleases entered into by Holdings or any Restricted
Subsidiary in the ordinary course of business;

 

(17)                          Liens that are contractual rights of set-off (a)
relating to pooled deposit or sweep accounts of Holdings or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings or any Restricted Subsidiary or
(b) relating to purchase orders and other agreements entered into with customers
of Holdings or any Restricted Subsidiary in the ordinary course of business;

 

(18)                          Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights;

 

(19)                          leases or subleases, non-exclusive licenses or
sublicenses (including with respect to Intellectual Property Rights and
software) granted to others in the ordinary course of business that do not
interfere in any material respect with the business of Holdings and the
Restricted Subsidiaries, taken as a whole;

 

(20)                          Liens solely on any cash earnest money deposits
made by Holdings or any Restricted Subsidiary in connection with any letter of
intent or other agreement in respect of any Permitted Investment;

 

(21)                          the prior rights of consignees and their lenders
under consignment arrangements entered into in the ordinary course of business;

 

(22)                          Liens arising from precautionary Uniform
Commercial Code or PPSA financing statements or equivalent statements in any
other jurisdiction;

 

(23)                          Liens on Equity Interests of any joint venture (a)
securing obligations of such joint venture or (b) pursuant to the relevant joint
venture agreement or arrangement;

 

(24)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(25)                          Liens on securities that are the subject of
repurchase agreements constituting Cash Equivalents under clause (4) of the
definition thereof;

 

(26)                          Liens securing insurance premium financing
arrangements;

 

(27)                          Liens on vehicles or equipment of Holdings or any
of the Restricted Subsidiaries granted in the ordinary course of business;

 

(28)                          Liens on property or assets used to defease or to
satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement;

 

200

--------------------------------------------------------------------------------


 

(29)                          Liens:

 

(a)                                 of a collection bank arising under Section
4-210 of the Uniform Commercial Code, or any comparable or successor provision,
on items in the course of collection;

 

(b)                                 attaching to pooling, commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business; or

 

(c)                                  in favor of banking or other financial
institutions or entities, or electronic payment service providers, arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking or finance industry
(including, in relation to bank accounts held in Germany, Liens arising under
the general terms and conditions of banks (Allgemeine Geschäftsbedingungen der
Banken und Sparkassen));

 

(30)                          Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances or letters of credit entered into in the ordinary course
of business issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(31)                          Liens that rank pari passu with the Liens securing
the Term Loan Obligations if the First Lien Net Leverage Ratio as of the date on
which such Liens are first created is less than or equal to 1.50 to 1.00;
provided that a Debt Representative acting on behalf of the holders of such
Indebtedness will become party to or otherwise subject to the provisions of the
Intercreditor Agreement;

 

(32)                          Liens that rank junior to the Liens securing both
the Obligations and the Term Loan Obligations, if the Total Net Leverage Ratio
as of the date on which such Liens are first created is less than or equal to
3.20 to 1.00; provided that a Debt Representative acting on behalf of the
holders of such Indebtedness will become party to or otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement;

 

(33)                          Liens securing additional obligations in an
aggregate outstanding principal amount not to exceed the greater of (a) $75
million and (b) 3.0% of Consolidated Total Assets as of the date such Liens are
first created;

 

(34)                          Liens securing (a) Specified Hedge Obligations and
Cash Management Obligations, which amounts are secured under the Loan Documents,
and (b) amounts owing to any Qualified Counterparty (as defined in the Term Loan
Credit Agreement) under any Specified Hedge Agreement (as defined in the Term
Loan Credit Agreement), which amounts are secured under the Term Loan Documents;
provided that, in each case, the applicable Liens are subject to the
Intercreditor Agreement or other intercreditor agreement(s) substantially
consistent with and no less favorable to the Lenders in any material respect
than the Intercreditor Agreement as determined in good faith by a Responsible
Officer of Holdings;

 

(35)                          Liens on amounts deposited to secure any Loan
Party’s and its Restricted Subsidiaries’ obligations in connection with pension
liabilities (Altersteilzeitverpflichtungen) pursuant to § 8a German Partial
Retirement Act (Altersteilzeitgesetz) or in connection with time credits
(Wertguthaben) pursuant to § 7e German Social Code IV (Sozialgesetzbuch IV);

 

(36)                          any Lien required to be granted under mandatory
law in favor of creditors as a consequence of a merger or a conversion permitted
under this Agreement due to §§ 22, 204 UmwG; and

 

201

--------------------------------------------------------------------------------


 

(37)                          Liens arising out of conditional sale, title
retention (including retention of title), consignment or similar arrangements
for the sale of goods.

 

For purposes of this Section 6.02, Indebtedness will not be considered incurred
under a subsection or clause of Section 6.01 if it is later reclassified as
outstanding under another subsection or clause of Section 6.01 (in which event,
and at which time, same will be deemed incurred under the subsection or clause
to which reclassified).

 

SECTION 6.03                    [Reserved].

 

SECTION 6.04                    Investments, Loans and Advances.  Purchase, hold
or acquire (including pursuant to any merger, consolidation or amalgamation with
a Person that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, a “Investment”), any other Person, except the
following (collectively, “Permitted Investments”):

 

(1)                                 the Transactions;

 

(2)                                 loans and advances to officers, directors,
employees or consultants of any Parent Entity, the Borrower or any Restricted
Subsidiary in an aggregate principal amount not to exceed the greater of (i) $5
million and (ii) 0.2% of Consolidated Total Assets at any time outstanding
(calculated without regard to write-downs or write-offs thereof after the date
made);

 

(3)                                 [reserved];

 

(4)                                 [reserved];

 

(5)                                 intercompany Investments among Holdings and
the Restricted Subsidiaries (including intercompany Indebtedness);

 

(6)                                 Investments in (x) Viance, LLC and Louisiana
Pigment Company (and any successor thereof) in an amount, net of any Investments
by Viance, LLC and Louisiana Pigment Company in any Loan Party, not to exceed
the greater of (i) $25 million and (ii) 1.0% of Consolidated Total Assets as of
the date any such Investment is made and (y) other Joint Ventures in an amount
not to exceed the greater of (i) $50 million and (ii) 2.0% of Consolidated Total
Assets as of the date any such Investment is made;

 

(7)                                 Cash Equivalents and, to the extent not made
for speculative purposes, Investment Grade Securities or Investments that were
Cash Equivalents or Investment Grade Securities when made;

 

(8)                                 Investments arising out of the receipt by
Holdings or any of the Restricted Subsidiaries of non-cash consideration in
connection with any sale of assets permitted under Section 6.05;

 

(9)                                 accounts receivable, security deposits and
prepayments and other credits granted or made in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof
from financially troubled Account Debtors and others, including in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with or judgments against, such Account Debtors and others, in each
case in the ordinary course of business;

 

202

--------------------------------------------------------------------------------


 

(10)                          Investments acquired as a result of a foreclosure
by Holdings or any Restricted Subsidiary with respect to any secured Investments
or other transfer of title with respect to any secured Investment in default;

 

(11)                          Hedge Agreements entered into the ordinary course
of business and not for speculative purposes;

 

(12)                          Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 6.04 and any
replacements, refinancings, refunds, extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (12) is not increased at any time above the amount of such Investments
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

 

(13)                          Investments resulting from pledges and deposits
that are Permitted Liens;

 

(14)                          intercompany loans among non-Loan Party
Subsidiaries and Guarantees by non-Loan Party Subsidiaries permitted by Section
6.01(22);

 

(15)                          acquisitions of obligations of one or more
officers or other employees of any Parent Entity or any Subsidiary of Holdings
in connection with such officer’s or employee’s acquisition of Equity Interests
of any Parent Entity, so long as no cash is actually advanced by Holdings or any
Restricted Subsidiary to such officers or employees in connection with the
acquisition of any such obligations;

 

(16)                          Guarantees of operating leases (for the avoidance
of doubt, excluding Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case, entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

 

(17)                          Investments to the extent that payment for such
Investments is made with Equity Interests of any Parent Entity;

 

(18)                          Investments consisting of the redemption,
purchase, repurchase or retirement of any Equity Interests permitted under
Section 6.06;

 

(19)                          Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Uniform Commercial Code Article 4 customary trade arrangements with
customers;

 

(20)                          Guarantees permitted under Section 6.01;

 

(21)                          advances in the form of a prepayment of expenses,
so long as such expenses are being paid in accordance with customary trade terms
of Holdings or any Restricted Subsidiary;

 

(22)                          Investments, including loans and advances, to any
Parent Entity so long as Holdings or any Restricted Subsidiary would otherwise
be permitted to make a Restricted Payment in such amount; provided that the
amount of any such Investment will be deemed to be a Restricted Payment under
the appropriate clause of Section 6.06 for all purposes of this Agreement;

 

203

--------------------------------------------------------------------------------


 

(23)                          purchases or acquisitions of inventory, supplies,
materials and equipment or purchases or acquisitions of contract rights or
Intellectual Property Rights in each case in the ordinary course of business;

 

(24)                          Investments in assets useful in the business of
Holdings or any Restricted Subsidiary made with (or in an amount equal to) any
Reinvestment Deferred Amount or Below Threshold Asset Sale Proceeds;

 

(25)                          any Investment in a Receivables Subsidiary or any
Investment by a Receivables Subsidiary in any other Person, in each case in
connection with a Qualified Receivables Financing, including Investments of
funds held in accounts permitted or required by the arrangements governing such
Qualified Receivables Financing or any related Indebtedness, not to exceed, in
the aggregate, $30 million;

 

(26)                          intercompany current liabilities owed to
Unrestricted Subsidiaries or joint ventures incurred in the ordinary course of
business in connection with the cash management operations of Holdings and its
Subsidiaries;

 

(27)                          Investments that are made with Excluded
Contributions;

 

(28)                          any Investment made at any time in an amount not
exceeding the Shared Dollar Basket at such time, plus any returns of capital
that at such time have actually been received by Holdings and its Restricted
Subsidiaries in respect of their Investments made pursuant to this Section
6.04(28);

 

(29)                          Investments for the establishment and maintenance
(including the establishment and maintenance of required reserves in an amount
not to exceed the reserves reasonably determined by an independent actuary and
in any event not less than any amount that may be required from time to time in
accordance with applicable statutes or other applicable Requirements of Law) of
a captive insurance program that is reasonable and customary for companies
engaged in the same or similar businesses;

 

(30)                          Investments in Indebtedness of Holdings or any of
its Restricted Subsidiaries;

 

(31)                          [reserved];

 

(32)                          [reserved];

 

(33)                          [reserved];

 

(34)                          [reserved];

 

(35)                          [reserved];

 

(36)                          [reserved];

 

(37)                          additional Investments (including Permitted
Acquisitions); provided that both immediately before such Investment is made and
immediately after giving effect to such Investment, the Payment Conditions are
satisfied; and

 

(38)                          Investments for the establishment of Wholly Owned
Subsidiaries that are initially capitalized in a de minimis amount.

 

204

--------------------------------------------------------------------------------


 

SECTION 6.05                    Mergers, Consolidations, Amalgamations, Sales of
Assets and Acquisitions.  Merge into, or consolidate or amalgamate with, any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, license, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or any part of its assets, or issue, sell,
transfer or otherwise dispose of any Equity Interests of any Restricted
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
Person or any division, unit or business of any other Person, except that this
Section 6.05 will not prohibit:

 

(1)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default has occurred and is continuing or
would result therefrom:

 

(a)                                 the merger, consolidation or amalgamation of
any Restricted Subsidiary into (or with) any Borrower; provided that (i) such
Borrower shall be the survivor or (ii) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or a Specified Foreign Jurisdiction (other than France)
and (B) the Successor Borrower shall expressly assume all the obligations of the
applicable Borrower under this Agreement and the other Loan Documents to which
such Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent; provided, further, that,
prior to any Person becoming a Successor Borrower, the Administrative Agent
shall have received al documentation and other information that has been
reasonably requested in writing by the Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act and the Proceeds of Crime Act;

 

(b)                                 the merger, consolidation or amalgamation of
any Restricted Subsidiary into or with any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is a Subsidiary Loan
Party;

 

and, in the case of each of the foregoing clauses (a) and (b), no Person other
than any Borrower or a Subsidiary Loan Party receives any consideration;

 

(c)                                  the merger, consolidation or amalgamation
of any Restricted Subsidiary that is not a Loan Party into or with any other
Restricted Subsidiary that is not a Loan Party;

 

(d)                                 any transfer of Inventory among Holdings and
its Restricted Subsidiaries or between Restricted Subsidiaries and any other
transfer of property or assets among Holdings and its Restricted Subsidiaries or
between Restricted Subsidiaries, in each case, in the ordinary course of
business;

 

(e)                                  the liquidation or dissolution or change in
form of entity of any Restricted Subsidiary of Holdings if a Responsible Officer
of Holdings determines in good faith that such liquidation, dissolution or
change in form is in the best interests of Holdings and is not materially
disadvantageous to the Lenders;

 

(f)                                   the merger, consolidation or amalgamation
of any Restricted Subsidiary with or into any other Person in order to effect a
Permitted Investment; or

 

(g)                                  the merger, consolidation or amalgamation
of any Borrower or any Restricted Subsidiary into (or with) Holdings; provided
that (1) Holdings shall be the continuing

 

205

--------------------------------------------------------------------------------


 

or surviving Person or (2) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not Holdings or is a Person into which Holdings
has been liquidated (any such Person, the “Successor Holdings”) (A) the
Successor Holdings shall be an entity organized or existing under the laws of
the United States, any state thereof or the District of Columbia or a Specified
Foreign Jurisdiction and (B) the Successor Holdings shall expressly assume all
the obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (C) the Successor
Holdings shall pledge 100% of the Equity Interests of the U.S. Parent and the
Lux Parent to the Collateral Agent as Collateral to secure the Obligations in
form reasonably satisfactory to the Collateral Agent;

 

(2)                                 any sale, transfer or other disposition if:

 

(a)                                 at least 75% of the consideration therefor
is in the form of cash and Cash Equivalents; and

 

(b)                                 such sale, transfer or disposition is made
for fair market value (as determined by a Responsible Officer of Holdings in
good faith);

 

provided that each of the following items will be deemed to be cash for purposes
of this Section 6.05(2):

 

(i)                                     any liabilities of Holdings or the
Restricted Subsidiaries (as shown on the most recent Required Financial
Statements or in the notes thereto), other than liabilities that are by their
terms subordinated in right of payment to the Obligations, that are assumed by
the transferee with respect to the applicable disposition and for which Holdings
and the Restricted Subsidiaries have been validly released by all applicable
creditors in writing;

 

(ii)                                  any securities received by Holdings or any
Restricted Subsidiary from such transferee that are converted by Holdings or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable disposition; and

 

(iii)                               any Designated Non-Cash Consideration
received in respect of such disposition; provided that the aggregate fair market
value of all such Designated Non-Cash Consideration, as determined by a
Responsible Officer of Holdings in good faith, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
then outstanding, does not exceed the greater of (A) $50 million and (B) 2.0% of
Consolidated Total Assets as of the date any such Designated Non-Cash
Consideration is received, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value;

 

(3)                                 (a) the purchase and sale of Inventory in
the ordinary course of business, (b) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business, (c) the
sale of surplus, obsolete, damaged or worn out equipment or other property in
the ordinary course of business or (d) the disposition of Cash Equivalents (or
Investments that were Cash Equivalents when made);

 

(4)                                 [reserved];

 

206

--------------------------------------------------------------------------------


 

(5)                                 Investments permitted by Section 6.04
(including any Permitted Acquisition expressly permitted under Section 6.04(37)
or merger, consolidation or amalgamation in order to effect such a Permitted
Acquisition expressly permitted under Section 6.04(37)), provided, that,
following any such merger, consolidation or amalgamation involving Holdings or
any Borrower, Holdings, a Successor Holdings, such Borrower or a Successor
Borrower is the surviving Person;

 

(6)                                 Permitted Liens;

 

(7)                                 Restricted Payments permitted by Section
6.06;

 

(8)                                 the sale of (a) defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction and (b) accounts receivable and related assets in connection with a
Qualified Receivables Financing in an aggregate amount not to exceed $30
million;

 

(9)                                 leases, non-exclusive licenses, or subleases
or sublicenses of any real or personal property (including Intellectual Property
Rights) in the ordinary course of business;

 

(10)                          sales, leases or other dispositions of Inventory
of Holdings or any Restricted Subsidiary determined by the management of
Holdings to be no longer useful or necessary in the operation of the business of
Holdings or such Restricted Subsidiary;

 

(11)                          acquisitions and purchases made with Below
Threshold Asset Sale Proceeds;

 

(12)                          to the extent allowable under Section 1031 of the
Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision) for use in any business
conducted by Holdings or any Restricted Subsidiary that is not in contravention
of Section 6.08; provided that to the extent the property being transferred
constitutes ABL Priority Collateral, such replacement property will constitute
ABL Priority Collateral;

 

(13)                          any sale, transfer or other disposition, in a
single transaction or a series of related transactions, of any asset or assets
having a fair market value, as determined by a Responsible Officer of Holdings
in good faith, of not more than $5 million;

 

(14)                          the lapse, abandonment or discontinuance of the
use or maintenance of any Intellectual Property Rights if previously determined
by the Borrower or any Restricted Subsidiary in its reasonable business judgment
that such lapse, abandonment or discontinuance is desirable in the conduct of
its business; and;

 

(15)                          the Transactions.

 

To the extent any Collateral is disposed of in a transaction expressly permitted
by this Section 6.05 to any Person other than Holdings, any Borrower or any
Guarantor, such Collateral will be free and clear of the Liens created by the
Loan Documents, and the Administrative Agent will take, and each Lender hereby
authorizes the Administrative Agent to take, any actions reasonably requested by
Holdings in order to evidence the foregoing, in each case, in accordance with
Section 10.18.

 

SECTION 6.06                    Restricted Payments.  Declare or pay any
dividend or make any other distribution (by reduction of capital or otherwise),
directly or indirectly, whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the Person paying such
dividends or distributions) or directly or indirectly redeem,

 

207

--------------------------------------------------------------------------------


 

purchase, retire or otherwise acquire for value any of its Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the Person
redeeming, purchasing, retiring or acquiring such shares) (the foregoing,
“Restricted Payments”) other than:

 

(1)                                 the making of any Restricted Payment in
exchange for, or out of or with the net cash proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary of Holdings) of, Equity
Interests of Holdings (other than Disqualified Stock) or from the substantially
concurrent contribution of common equity capital to Holdings, other than (a)
Excluded Contributions, (b) Cure Amounts and (c) any such proceeds that are used
prior to the date of determination to (i) make a Restricted Payment under
Section 6.06(2)(b) or (ii) incur Contribution Indebtedness;

 

(2)                                 Restricted Payments to any Parent Entity the
proceeds of which are used to purchase, retire, redeem or otherwise acquire, or
to any Parent Entity for the purpose of paying to any other Parent Entity to
purchase, retire, redeem or otherwise acquire, the Equity Interests of such
Parent Entity (including related stock appreciation rights or similar
securities) held directly or indirectly by then present or former directors,
consultants, officers, employees, managers or independent contractors of
Holdings, any Borrower or any of the Restricted Subsidiaries or any Parent
Entity or their estates, heirs, family members, spouses or former spouses
(including for all purposes of this clause (2), Equity Interests held by any
entity whose Equity Interests are held by any such future, present or former
employee, officer, director, manager, consultant or independent contractor or
their estates, heirs, family members, spouses or former spouses) pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other agreement or arrangement or any stock subscription or
shareholder or similar agreement; provided that the aggregate amount of such
purchases or redemptions may not exceed:

 

(a)                                 the amount of net cash proceeds contributed
to Holdings that were received by any Parent Entity since the Closing Date from
sales of Equity Interests of any Parent Entity to directors, consultants,
officers, employees, managers or independent contractors of any Parent Entity,
Holdings or any Restricted Subsidiary in connection with permitted employee
compensation and incentive arrangements, other than (a) Excluded Contributions,
(b) Cure Amounts and (c) any such proceeds that are used prior to the date of
determination to (1) make a Restricted Payment under Section 6.06(1) or (2)
incur Contribution Indebtedness; plus

 

(b)                                 the amount of net proceeds of any key man
life insurance policies received during such fiscal year; plus

 

(c)                                  the amount of any bona fide cash bonuses
otherwise payable to directors, consultants, officers, employees, managers or
independent contractors of any Parent Entity, Holdings or any Restricted
Subsidiary that are foregone in return for the receipt of Equity Interests, the
fair market value of which is equal to or less than the amount of such cash
bonuses, which, if not used in any year, may be carried forward to any
subsequent fiscal year;

 

and provided, further, that cancellation of Indebtedness owing to Holdings or
any Restricted Subsidiary from directors, consultants, officers, employees,
managers or independent contractors of any Parent Entity, Holdings or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of any
Parent Entity will not be deemed to constitute a Restricted Payment;

 

(3)                                 Restricted Payments to consummate the
Transactions;

 

208

--------------------------------------------------------------------------------


 

(4)                                 Restricted Payments in any fiscal year in an
amount equal to 6.0% of the market capitalization of Holdings (or its Parent
Entity, as applicable);

 

(5)                                 Restricted Payments in the form of cash
distributions with respect to any taxable period in which any Subsidiary of
Holdings is treated as a disregarded entity, partnership or S corporation for
U.S. federal income tax purposes or is a member of a consolidated, combined,
unitary or similar tax group with any equityholders, to enable any equityholders
to pay any Taxes attributable solely to the income, operations and ownership of
such Subsidiary;

 

(6)                                 Restricted Payments to permit any Parent
Entity to:

 

(a)                                 pay operating, overhead, legal, accounting
and other professional fees and expenses (including directors’ fees and expenses
and administrative, legal, accounting, filings and similar expenses), in each
case to the extent related to its separate existence as a holding company or to
its ownership of Holdings and the Restricted Subsidiaries;

 

(b)                                 pay fees and expenses related to any public
offering or private placement of debt or equity securities of, or incurrence of
any Indebtedness by, any Parent Entity or any Permitted Investment, whether or
not consummated, including the Initial Venator Distribution Transaction;

 

(c)                                  pay franchise taxes and other similar taxes
and expenses, in each case, in connection with the maintenance of its legal
existence;

 

(d)                                 make payments under transactions permitted
under Section 6.07 (other than Section 6.07(8)) , in each case to the extent
such payments are due at the time of such Restricted Payment; or

 

(e)                                  pay customary salary, bonus and other
compensation or benefits payable to, and indemnities provided on behalf of,
officers, employees, directors, managers, consultants or independent contractors
of any Parent Entity to the extent related to its ownership of Holdings and the
Restricted Subsidiaries;

 

(7)                                 non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(8)                                 Restricted Payments to allow any Parent
Entity to make, or to any Parent Entity for the purpose of paying to any other
Parent Entity to make, payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such Person, in connection with any merger,
consolidation, amalgamation or other business combination, or in connection with
any dividend, distribution or split of Equity Interests;

 

(9)                                 [reserved];

 

(10)                          Restricted Payments to Holdings or any Restricted
Subsidiary (or, in the case of non-Wholly Owned Subsidiaries, to Holdings and to
each other owner of Equity Interests of such Restricted Subsidiary) on a pro
rata basis (or more favorable basis from the perspective of Holdings or such
Restricted Subsidiary) based on their relative ownership interests so long as
any repurchase of its Equity Interests from a Person that is not Holdings or a
Restricted Subsidiary is permitted under Section 6.04);

 

209

--------------------------------------------------------------------------------


 

(11)                          Restricted Payments to any Parent Entity to
finance, or to any Parent Entity for the purpose of paying to any other Parent
Entity to finance, any Permitted Investment; provided that (a) such Restricted
Payment is made substantially concurrently with the closing of such Investment
and (b) promptly following the closing thereof, such Parent Entity causes
(i) all property acquired (whether assets or Equity Interests) to be contributed
to Holdings or any Restricted Subsidiary of Holdings or (ii) the merger,
consolidation or amalgamation (to the extent permitted by Section 6.05) of the
Person formed or acquired into Holdings or any Restricted Subsidiary of Holdings
in order to consummate such Permitted Investment, in each case, in accordance
with the requirements of Section 5.10;

 

(12)                          the payment of any dividend or distribution or
consummation of any redemption within 60 days after the date of declaration
thereof or the giving of a redemption notice related thereto, if at the date of
declaration or notice such payment would have complied with the provisions of
this Agreement;

 

(13)                          the distribution, as a dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to Holdings or any Restricted
Subsidiary by, one or more Unrestricted Subsidiaries (other than Unrestricted
Subsidiaries the primary assets of which are cash or Cash Equivalents);

 

(14)                          [reserved];

 

(15)                          additional Restricted Payments; provided that both
immediately before any such Restricted Payment is made and immediately after
giving effect to such Restricted Payment, the Payment Conditions are satisfied;

 

(16)                          any Restricted Payment made at any time in an
amount not exceeding the Shared Dollar Basket at such time; provided that no
Event of Default shall exist or would result therefrom;

 

(17)                          the Special Closing Date Payments; and

 

(18)                          Restricted Payments in connection with the
issuance of Equity Interests to management or employees pursuant to and in
accordance with compensation agreements with such management or employees of
Holdings and its Subsidiaries in such reasonably estimated amounts as are
necessary to satisfy the tax obligations of such management or employees
(including estimated tax payments) as a result of the issuance of such Equity
Interests.

 

SECTION 6.07                    Transactions with Affiliates.  Sell or transfer
any property or assets to, or purchase or acquire any property or assets from,
or otherwise engage in any other transaction with, any of its Affiliates in a
transaction involving aggregate consideration in excess of $5 million, unless
such transaction is (i) otherwise permitted (or required) under this Agreement
or (ii) upon terms no less favorable to Holdings and the Restricted
Subsidiaries, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, except that this
Section 6.07 will not prohibit:

 

(1)                                 transactions between or among (a) Holdings
and the Restricted Subsidiaries or (b) Holdings and any Person that becomes a
Restricted Subsidiary as a result of such transaction (including by way of a
merger, consolidation or amalgamation in which a Loan Party is the surviving
entity);

 

(2)                                 [reserved];

 

210

--------------------------------------------------------------------------------


 

(3)                                 any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of Holdings or any
other Parent Entity in good faith;

 

(4)                                 loans or advances to employees or
consultants of any Parent Entity, any Borrower or any Restricted Subsidiary in
accordance with Section 6.04(2);

 

(5)                                 the payment of fees, reasonable
out-of-pocket costs and indemnities to directors, officers, consultants and
employees of any Parent Entity, Holdings or any of the Restricted Subsidiaries
in the ordinary course of business (limited, in the case of any Parent Entity
(other than Holdings), to the portion of such fees and expenses that are
allocable to Holdings and the Restricted Subsidiaries (which shall be 100% for
so long as such Parent Entity owns no assets other than the Equity Interests in
Holdings and assets incidental to the ownership of Holdings and its Restricted
Subsidiaries));

 

(6)                                 the Initial Venator Distribution
Transaction, the Transactions and transactions pursuant to the Transaction
Documents and other transactions, agreements and arrangements in existence on
the Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect as
determined in good faith by a Responsible Officer of Holdings;

 

(7)                                 (a) any employment agreements entered into
by Holdings or any of the Restricted Subsidiaries in the ordinary course of
business, (b) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors and (c) any employee compensation, benefit
plan or arrangement, any health, disability or similar insurance plan which
covers employees, and any reasonable employment contract and transactions
pursuant thereto;

 

(8)                                 Restricted Payments permitted under
Section 6.06, including payments to any Parent Entity;

 

(9)                                 any purchase by any Parent Entity (other
than Holdings) of the Equity Interests of Holdings and the purchase by Holdings
of Equity Interests in any Restricted Subsidiary;

 

(10)                          transactions between the Huntsman and its
Subsidiaries on one hand and Holdings and its Subsidiaries on the other hand,
for the purpose of facilitating the Venator Consolidation Transactions and the
Initial Venator Distribution Transaction, whether consummated prior to, or after
the consummation of the Initial Venator Distribution Transaction, including any
customary transition services agreements, separation agreements or similar
agreements entered into between Huntsman and its Subsidiaries on one hand and
Venator and its Subsidiaries on the other hand;;

 

(11)                          transactions with Restricted Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business;

 

(12)                          any transaction in respect of which Holdings
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the Board of Directors of Holdings from an accounting, appraisal or
investment banking firm, in each case, of nationally recognized standing that is
(a) in the good faith determination of Holdings qualified to render such letter
and (b) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to Holdings or the
Restricted Subsidiaries, as applicable, than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate;

 

211

--------------------------------------------------------------------------------


 

(13)                          transactions with joint ventures for the purchase
or sale of goods, equipment and services entered into in the ordinary course of
business;

 

(14)                          the issuance, sale or transfer of Equity Interests
of Holdings to any Parent Entity (other than Holdings) and capital contributions
by any Parent Entity (other than Holdings) to Holdings;

 

(15)                          the issuance of Equity Interests to the management
of Holdings, any Borrower or any of the Restricted Subsidiaries in connection
with the Transactions;

 

(16)                          payments by Holdings, any Borrower or any of the
Restricted Subsidiaries pursuant to tax sharing agreements among Holdings, any
Borrower and any of the Restricted Subsidiaries;

 

(17)                          payments or loans (or cancellation of loans) to
employees or consultants that are:

 

(a)                                 approved by a majority of the Disinterested
Directors of Holdings or any Borrower in good faith;

 

(b)                                 made in compliance with applicable law; and

 

(c)                                  otherwise permitted under this Agreement;

 

(18)                          transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case, in the ordinary
course of business and otherwise in compliance with the terms of this Agreement,
that are fair to Holdings and the Restricted Subsidiaries;

 

(19)                          transactions between or among Holdings and the
Restricted Subsidiaries and any Person, a director of which is also a director
of Holdings or any other Parent Entity, so long as (a) such director abstains
from voting as a director of Holdings or such Parent Entity, as the case may be,
on any matter involving such other Person and (b) such Person is not an
Affiliate of Holdings for any reason other than such director’s acting in such
capacity;

 

(20)                          transactions pursuant to, and complying with, the
provisions of Section 6.01, Section 6.04 or Section 6.05(1);

 

(21)                          the existence of, or the performance by any Loan
Party of its obligations under the terms of, any customary registration rights
agreement to which a Loan Party or any Parent Entity is a party or becomes a
party in the future;

 

(22)                          intercompany transactions undertaken in good faith
(as certified by a Responsible Officer of Holdings) for the purpose of improving
the consolidated tax efficiency of Holdings and the Restricted Subsidiaries and
not for the purpose of circumventing any covenant set forth herein;

 

(23)                          [reserved];

 

(24)                          central services (including, without limitation,
management information systems, pension and profit sharing plans, and human
resources) provided by the Loan Parties to affiliates at the Loan Parties’ cost;
and

 

(25)                          Qualified Receivables Financings.

 

212

--------------------------------------------------------------------------------


 

SECTION 6.08                    Business of Holdings and its Subsidiaries. 
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
Holdings and the Restricted Subsidiaries on the Closing Date (after giving
effect to the Transactions) and any similar, corollary, related, ancillary,
incidental or complementary business or business activities or a reasonable
extension, development or expansion thereof or ancillary thereto.

 

SECTION 6.09                    Limitation on Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By Laws and Certain
Other Agreements; etc.

 

(1)                                 amend or modify in any manner materially
adverse to the Lenders the articles or certificate of incorporation (or similar
document), by-laws, limited liability company operating agreement, partnership
agreement or other organizational documents of Holdings or any Restricted
Subsidiary;

 

(2)                                 make any cash payment or other distribution
in cash in respect of, or amend or modify, or permit the amendment or
modification of, any provision of, any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposits, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing; except in the case of this clause (2):

 

(a)                                 [reserved];

 

(b)                                 any payments in respect of Junior
Financings; provided that both immediately before any such payment is made and
immediately after giving effect to such payment, the Payment Conditions are
satisfied;

 

(c)                                  any payment in respect of Junior Financings
made at any time in an amount not exceeding the Shared Dollar Basket at such
time; provided that no Event of Default shall exist or would result therefrom;

 

(d)                                 (i) the conversion or exchange of any Junior
Financing into or for Equity Interests of any Parent Entity or other Junior
Financing and (ii) any payment that is intended to prevent any Junior Financing
from being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i)(1) of the Code;

 

(e)                                  the incurrence of Permitted Refinancing
Indebtedness in respect thereof;

 

(f)                                   (i) payments of regularly scheduled
principal and interest; (ii) mandatory offers to repay, repurchase or redeem
(including in connection with the Net Cash Proceeds of Asset Sales);
(iii) mandatory prepayments of principal, premium and interest; and
(iv) payments of fees, expenses and indemnification obligations, in each case,
with respect to such Junior Financing;

 

(g)                                  payments or distributions in respect of all
or any portion of such Junior Financing with the proceeds contributed directly
or indirectly to Holdings by any Parent Entity (other than Holdings) from the
issuance, sale or exchange by any such Parent Entity of Equity Interests;

 

(h)                                 the Special Closing Date Payments; and

 

(i)                                     the Transactions; or

 

213

--------------------------------------------------------------------------------


 

(3)                                 permit any Material Subsidiary to enter into
any agreement or instrument that by its terms restricts (a) with respect to any
such Material Subsidiary that is not a Loan Party, Restricted Payments from such
Material Subsidiary to Holdings or any other Loan Party that is a direct or
indirect parent of such Material Subsidiary or (b) with respect to any such
Material Subsidiary that is a Loan Party, the granting of Liens by such Material
Subsidiary pursuant to the Security Documents; except in the case of this
clause (3):

 

(a)                                 restrictions imposed by applicable law;

 

(b)                                 contractual encumbrances or restrictions:

 

(i)                                     under the Term Loan Documents;

 

(ii)                                  [reserved]; or

 

(iii)                               under any agreement relating to Ratio
Debt, Indebtedness incurred pursuant to Section 6.01(1), (2), (4), (5), (7),
(11) (solely as it relates to Indebtedness in another clause referenced in this
clause (b)(iii)), (12), (13), (16), (18), (21), (22), (25) or (28), Indebtedness
that is secured on a pari passu basis with Indebtedness under the Term Loan
Documents, or any Permitted Refinancing Indebtedness in respect thereof, that
does not materially expand the scope of any such encumbrance or restriction;

 

(c)                                  any restriction on a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of the
Equity Interests or assets of a Restricted Subsidiary pending the closing of
such sale or disposition;

 

(d)                                 customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business;

 

(e)                                  any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(f)                                   customary provisions contained in leases
or licenses of Intellectual Property Rights and other similar agreements entered
into in the ordinary course of business;

 

(g)                                  customary provisions restricting subletting
or assignment of any lease governing a leasehold interest;

 

(h)                                 customary provisions restricting assignment
of any agreement entered into in the ordinary course of business;

 

(i)                                     customary restrictions and conditions
contained in any agreement relating to the sale, transfer or other disposition
of any asset permitted under Section 6.05 pending the consummation of such sale,
transfer or other disposition;

 

(j)                                    customary restrictions and conditions
contained in the document relating to any Lien, so long as (i) such Lien is a
Permitted Lien and such restrictions or conditions relate only to the specific
asset subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 6.09;

 

214

--------------------------------------------------------------------------------


 

(k)                                 customary net worth provisions contained in
Real Property leases entered into by Restricted Subsidiaries, so long as a
Responsible Officer of Holdings has determined in good faith that such net worth
provisions would not reasonably be expected to impair the ability of Holdings
and the Restricted Subsidiaries to meet their ongoing obligations;

 

(l)                                     any agreement in effect at the time any
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary;

 

(m)                             restrictions in agreements representing
Indebtedness permitted under Section 6.01 of a Restricted Subsidiary that is not
a Subsidiary Loan Party;

 

(n)                                 customary restrictions on leases, subleases,
licenses or Equity Interests or asset sale agreements otherwise permitted hereby
as long as such restrictions relate to the Equity Interests and assets subject
thereto;

 

(o)                                 restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; or

 

(p)                                 any encumbrances or restrictions imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (a) through (o) above, so long as such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of
Holdings, not materially more restrictive with respect to such Lien, dividend
and other payment restrictions, taken as a whole, than those contained in the
Lien, dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

SECTION 6.10                    Financial Performance Covenant.  Upon the
occurrence and during the continuance of a Covenant Trigger Event, Holdings will
maintain a Fixed Charge Coverage Ratio of not less than 1.0 to 1.0 measured for
the most recent period of four consecutive fiscal quarters for which Required
Financial Statements are available (or were required to be furnished) at the
time of occurrence of such Covenant Trigger Event, and each subsequent four
fiscal quarter period ending during the continuance of such Covenant Trigger
Event.

 

For the purpose of determining compliance with Article VI, in the event that any
Lien, Investment, Indebtedness, disposition, Restricted Payment, contractual
obligation, encumbrance or restriction or payment, prepayment, repurchase,
redemption, defeasance or amendment, modification or other change in respect of
Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of the negative covenants, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by Holdings in its sole discretion at such
time of determination.  Notwithstanding anything to the contrary, if Holdings
incurs Indebtedness or Liens, or makes dispositions, Restricted Payments,
restricted debt payments or Investments under any applicable fixed amount on the
same date that it incurs Indebtedness or Liens, or makes Restricted Payments,
restricted debt payments or Investments under any applicable ratio-based amount,
then the ratio-based amount with respect to the amounts incurred under the
ratio-based basket will be calculated without regard to any incurrence under the
fixed amount.  Unless Holdings elects otherwise, each ratio-based amount shall
be deemed incurred first to the extent permitted, with the balance incurred
under the fixed amount.

 

215

--------------------------------------------------------------------------------


 

SECTION 6.11                    Spanish “Pagarés” (Promissory Notes)

 

Each Spanish Borrowers undertakes at all times to comply with the following
obligations in relation to any “pagaré” that any of their Account Debtors may
deliver them as payment instruments: not to sell, assign or otherwise dispose
of, or create or suffer to exist any adverse claim upon or with respect to, any
“pagaré”, or endorse, or assign any right to receive income in respect thereof,
or allow any rights of setoff to arise in connection therewith, other than in
accordance with this Article VI.

 

ARTICLE VII

 

[RESERVED]

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.01                    Events of Default.  In case of the happening of
any of the following events (each, an “Event of Default”):

 

(1)                                 any representation or warranty made by
Holdings, any Borrower or any other Loan Party herein or in any other Loan
Document or any certificate or document required to be delivered pursuant hereto
or thereto shall be incorrect or misleading in any material respect (or in any
respect if any such representation or warranty is already qualified by
materiality) when made or deemed made;

 

(2)                                 default is made in the payment of any
principal of any Loan when and as the same becomes due and payable, whether at
the due date thereof, at a date fixed for prepayment thereof, by acceleration
thereof or otherwise;

 

(3)                                 default is made in the payment of any
interest on any Loan or the reimbursement of any L/C Disbursement or in the
payment of any Fee or any other amount due under any Loan Document (other than
an amount referred to in clause (2) of this Section 8.01), when and as the same
becomes due and payable, and such default continues unremedied for a period of
five Business Days;

 

(4)                                 default is made in the due observance or
performance by Holdings, any Borrower or any other Restricted Subsidiary of any
covenant, condition or agreement contained in (a) Section 5.01(1), 5.05(1),
5.08, 5.11 (but only if such default occurs during a Cash Dominion Period), or
in Article VI (in each case solely to the extent applicable to such Person) or
(b) Section 5.04(9) or 5.07, and such default under Section 5.04(9) or 5.07
shall continue unremedied for a period of five Business Days following notice
thereof from the Administrative Agent to the Borrowers;

 

(5)                                 default is made in the due observance or
performance by Holdings or any Restricted Subsidiary of any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clauses (2), (3) and (4) of this Section 8.01) (in each case solely to the
extent applicable to such Person), and such default continues unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrowers;

 

(6)                                 (a) any event or condition occurs that
(i) results in any Material Indebtedness becoming due prior to its scheduled
maturity or (ii) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or (b) Holdings or any Restricted

 

216

--------------------------------------------------------------------------------


 

Subsidiary fails to pay the principal of any Material Indebtedness at the stated
final maturity thereof; provided that this clause (6) will not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that such event or condition is unremedied and is not waived
or cured by the holders of such Indebtedness prior to any acceleration of the
Loans and termination of the Commitments pursuant to the final paragraph of this
Section 8.01;

 

(7)                                 a Change in Control occurs;

 

(8)                                 an involuntary proceeding is commenced or an
involuntary petition is filed in a court of competent jurisdiction seeking:

 

(a)                                 relief in respect of Holdings, any Borrower
or any of the Material Subsidiaries, or of a substantial part of the property or
assets of Holdings, any Borrower or any Material Subsidiary, under any Debtor
Relief Law;

 

(b)                                 the appointment of a receiver, interim
receiver, monitor, administrator, trustee, custodian, sequestrator, conservator
or similar official for Holdings, any Borrower or any of the Material
Subsidiaries or for a substantial part of the property or assets of Holdings,
any Borrower or any Restricted Subsidiary; or

 

(c)                                  the winding up or liquidation of Holdings,
any Borrower or any Material Subsidiary (except, in the case of any Material
Subsidiary, in a transaction permitted by Section 6.05)

 

(d)                                 and, in any of clauses (a), (b) or (c), such
proceeding or petition continues undismissed for 60 days or an order or decree
approving or ordering any of the foregoing is entered;

 

(9)                                 Holdings, any Borrower or any Material
Subsidiary:

 

(a)                                 voluntarily commences any proceeding,
insolvency proceeding or files any petition seeking relief under any Debtor
Relief Law;

 

(b)                                 consents to the institution of, or fails to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (8) of this Section 8.01;

 

(c)                                  applies for or consents to the appointment
of a receiver, interim receiver, monitor, trustee, custodian, sequestrator,
conservator or similar official for Holdings, any Borrower or any of the
Material Subsidiaries or for a substantial part of the property or assets of
Holdings, any Borrower or any Material Subsidiary;

 

(d)                                 files an answer admitting the material
allegations of a petition filed against it in any such proceeding;

 

(e)                                  makes a general assignment for the benefit
of creditors;

 

(f)                                   if incorporated in France (i) becomes in
cessation des paiements within the meaning or article L.631-1 of the French Code
de commerce, (ii) encounters difficulties that it

 

217

--------------------------------------------------------------------------------


 

is not able to overcome within the meaning of article L.620-1 of the French Code
de commerce, (iii) is subject to a procedure d’alerte by its statutory auditors
in accordance with article L.234-1, L.234-2 or L.612-3 of the French Code de
commerce, or (iv) is subject to a declared moratorium in respect of any of its
indebtedness; or

 

(g)                                  becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due (meaning, with
respect to any German Loan Party, that any such person is either unable to pay
its debts as they fall due (Zahlungsunfähigkeit), or is over indebted
(Überschuldung));

 

(10)                          There is entered against Holdings or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount (as to all such judgments and orders) equal to or greater than
$50 million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 60 consecutive days,
or any action is legally taken by a judgment creditor to levy upon assets or
properties of Holdings or any other Loan Party to enforce any such judgment;

 

(11)                          an ERISA Event or ERISA Events occurs with respect
to any Plan or Multiemployer Plan, which together with all other ERISA Events,
if any, is reasonably expected to have a Material Adverse Effect; or

 

(12)                          (a) any material provision of any Loan Document
ceases to be, or is asserted in writing by Holdings, any Borrower or any
Restricted Subsidiary not to be, for any reason, a legal, valid and binding
obligation of any party thereto, (b) any security interest purported to be
created by any Security Document and to extend to assets that are included in
the Borrowing Base or otherwise are not immaterial to Holdings, the Borrowers
and the Restricted Subsidiaries on a consolidated basis ceases to be, or is
asserted in writing by any Borrower or any other Loan Party not to be, a valid
and perfected security interest in the securities, assets or properties covered
thereby, except to the extent that any such loss of validity, perfection or
priority results from the limitations of laws, rules and regulations of any
jurisdiction other than the United States or any Specified Foreign Jurisdiction
as they apply to pledges of Equity Interests or the application thereof, or from
the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under a Security
Document or to file Uniform Commercial Code or PPSA continuation statements or
take any other action and except to the extent that such loss is covered by a
lender’s title insurance policy and the Collateral Agent is reasonably satisfied
with the credit of such insurer or (c) the Guarantees pursuant to the Security
Documents by any Loan Party of any of the Obligations cease to be in full force
and effect (other than in accordance with the terms thereof) or are asserted in
writing by Holdings, any Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations, except in the cases of
clauses (a) and (b), in connection with an Asset Sale permitted by this
Agreement;

 

then, (i) upon the occurrence of any such Event of Default (other than an Event
of Default with respect to Holdings described in clause (8) or (9) of this
Section 8.01 under the Bankruptcy Code or any other liquidation, bankruptcy,
assignment for the benefit of creditors, receivership, insolvency or similar
debtor relief law of the United States from time to time and affecting the
rights of creditors generally) and at any time thereafter during the continuance
of such Event of Default, the Administrative Agent may and, at the request of
the Required Lenders, will, by notice to Holdings, take any or all of the
following actions, at the same or different times:  (A) terminate forthwith the
Commitments, (B) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, will become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of

 

218

--------------------------------------------------------------------------------


 

which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; (C) if the Loans
have been declared due and payable pursuant to clause (B) above, demand cash
collateral pursuant to Section 2.05(11); and (D) exercise all rights and
remedies granted to it under any Loan Document and all of its rights under any
other applicable law or in equity, and (ii) in any event with respect to
Holdings or the Borrowers described in clause (8) or (9) of this Section 8.01,
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrowers
accrued hereunder and under any other Loan Document, will automatically become
due and payable and the Administrative Agent shall be deemed to have made a
demand for cash collateral to the full extent permitted under Section 2.05(11),
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

SECTION 8.02                    Right to Cure.  Notwithstanding anything to the
contrary contained in Section 8.01, in the event that Holdings fails (or, but
for the operation of this Section 8.02, would fail) to comply with the
requirements of the Financial Performance Covenant, until the expiration of the
tenth Business Day subsequent to the date the Required Financial Statements are
required to be delivered pursuant to Section 5.04(1) or (2) for the applicable
fiscal quarter, Holdings shall have the right to issue Permitted Cure Securities
for cash or otherwise receive cash contributions to the capital of Holdings
(collectively, the “Cure Right”) and, upon the receipt by Holdings of such cash
(the “Cure Amount”) pursuant to the exercise by Holdings of such Cure Right, the
Financial Performance Covenant shall be recalculated giving effect to a pro
forma adjustment by which Consolidated EBITDA shall be increased with respect to
such applicable fiscal quarter and any four-quarter period that contains such
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount (for the avoidance of doubt, it being understood that there shall be
no pro forma or other reduction in indebtedness (including by way of netting of
cash)).  The resulting increase to Consolidated EBITDA from the application of a
Cure Amount shall not result in any adjustment to Consolidated EBITDA or any
other financial definition for any purpose under this Agreement other than for
purposes of calculating the Financial Performance Covenant.  In each four fiscal
quarter period there shall be at least two fiscal quarters in which the Cure
Right is not exercised and the Cure Right may not be exercised more than five
times during the term of this Agreement and, for purposes of this Section 8.02,
the Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant.  If, after giving effect to
the adjustments in this Section 8.02, Holdings shall then be in compliance with
the requirements of the Financial Performance Covenant, Holdings shall be deemed
to have satisfied the requirements of the Financial Performance Covenant as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach of the
Financial Performance Covenant and any related Default that had occurred shall
be deemed cured for the purposes of this Agreement.  After Holdings has
delivered a notice to the Administrative Agent to exercise the Cure Right, no
extension of credit may be made under the Revolving Facility unless and until
the Cure Amount is received by Holdings or the applicable Default of the
Financial Performance Covenant is waived pursuant to this Agreement.

 

ARTICLE IX

 

THE AGENTS

 

SECTION 9.01                    Authorization and Action.

 

(1)                                 Each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to Hedge
Agreements or Cash Management Obligations) hereby irrevocably

 

219

--------------------------------------------------------------------------------


 

appoints the entity named as Administrative Agent (which shall not be
incorporated, domiciled or acting from an office situated in a Non-Cooperative
Jurisdiction) in the heading of this Agreement and its successors (which shall
not be incorporated, domiciled or acting from an office situated in a
Non-Cooperative Jurisdiction) to serve as the administrative agent and
collateral agent under the Loan Documents (except in respect of French Security
Documents) and each Lender authorizes the Administrative Agent and the
Collateral Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent and the Collateral Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than the United
States, each of the Lenders hereby grants to the Administrative Agent and the
Collateral Agent any required powers of attorney to execute and enforce any
Security Document governed by the laws of such jurisdiction on such Lender’s
behalf. Without limiting the foregoing, each Lender hereby authorizes the
Administrative Agent and the Collateral Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent and/or and the Collateral Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent and/or the Collateral
Agent may have under such Loan Documents.

 

(2)                                 Without limiting the powers of the
Collateral Agent, for the purposes of holding any hypothec granted to the
Attorney (as defined below) pursuant to the laws of the Province of Québec to
secure the prompt payment and performance of any and all Obligations by any Loan
Party, each of the Secured Parties party to this Agreement hereby irrevocably
appoints and authorizes the Collateral Agent and, to the extent necessary,
ratifies the appointment and authorization of the Collateral Agent Agent, to act
as the hypothecary representative of the present and future Secured Parties as
contemplated under Article 2692 of the Civil Code of Québec (in such capacity,
the “Attorney”), and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under this Agreement and any related deed of
hypothec.  The Attorney shall:  (a) have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted by the
terms hereof, all rights and remedies given to the Attorney pursuant to any such
deed of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the Collatearl Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Parties and Loan
Parties.  Any person who becomes a Secured Party shall be deemed to have
consented to and confirmed the Attorney as the person acting as hypothecary
representative holding the aforesaid hypothecs as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Attorney in such capacity.  The substitution of the Collateral Agent pursuant to
the provisions of this Article 9 also constitute the substitution of the
Attorney. The execution by the Attorney of any hypothecary or other agreements
or instruments prior to the date of this Agreement is hereby ratified and
confirmed.

 

(3)                                 As to any matters not expressly provided for
by this Agreement and the other Loan Documents (including enforcement or
collection), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, pursuant to the terms in the
Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon all Lenders; provided, however, that the Administrative
Agent shall not be required to take any action that (i) the Administrative Agent
in good faith believes exposes it to liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders with respect to
such action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or

 

220

--------------------------------------------------------------------------------


 

reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or directions from the Required Lenders prior to
the exercise of any such instructed action and may refrain from acting until
such clarification or directions have been provided. Except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Holdings, the Borrowers, any Subsidiary or any other Affiliate of
any of the foregoing that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

(4)                                 In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent is acting
solely on behalf of the Lenders (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

(a)                                 the Administrative Agent does not assume and
shall not be deemed to have assumed any obligation or duties other than as
expressly set forth herein and in the other Loan Documents or any other
relationship as the agent, fiduciary or trustee of or for any Lender or holder
of any other Obligation, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties);

 

(b)                                 where the Administrative Agent is required
or deemed to act as a trustee in respect of any Collateral over which a security
interest has been created pursuant to a Loan Document expressed to be governed
by the laws of Luxembourg, Canada, England and Wales, Germany, France, Spain,
the Cayman Islands or Finland, the obligations and liabilities of the
Administrative Agent to the Secured Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law;

 

(c)                                  to the extent that English law is
applicable to the duties of the Administrative Agent under any of the Loan
Documents, Section 1 of the Trustee Act 2000 shall not apply to the duties of
the Collateral Agent in relation to the trusts constituted by this Agreement or
the other Loan Documents, where there are inconsistencies or conflict between
the Trustee Act 1925 or the Trustee Act 2000 (UK) and the provisions of this
Agreement or any other Loan Document, the provisions of this Agreement or such
other Loan Document shall, to the extent permitted by applicable law, prevail
and, in the case of any inconsistency with the Trustee Act 2000 (UK) , the
provisions of this Agreement or such other Loan Document shall constitute a
restriction or exclusion for the purposes of that Act; and

 

(d)                                 nothing in this Agreement or any Loan
Document shall require the Administrative Agent to account to any Lender for any
sum or the profit element of any sum received by the Administrative Agent for
its own account.

 

(5)                                 The Administrative Agent may perform any of
and all its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all their respective duties and exercise their respective
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their

 

221

--------------------------------------------------------------------------------


 

respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

(6)                                 None of the Documentation Agents,
Syndication Agent, or any Arranger shall have obligations or duties whatsoever
in such capacity under this Agreement or any other Loan Document and shall incur
no liability hereunder or thereunder in such capacity, but all such persons
shall have the benefit of the indemnities provided for hereunder.

 

(7)                                 In case of the pendency of any proceeding
with respect to any Loan Party under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
reimbursement obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the
Revolving Loans and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim under
Sections 2.12 (“Fees”), 2.13 (“Interest”), 2.15 (“Increased Costs”), 2.17
(“Taxes”) and 9.02 (“Administrative Agent’s Reliance, Indemnification, Etc.”))
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.02
(“Administrative Agent’s Reliance, Indemnification, Etc.”))

 

(8)                                 The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and, except solely
to the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of Holdings, the Borrowers or any
Subsidiary shall have any rights as a third party beneficiary of any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.

 

(9)                                 Each French Revolving Lender and any Issuing
Bank who has issued, or may from time to time issue, a French Letter of Credit
to a French Borrower hereby appoints and authorizes the Collateral Agent to act
as agent in its name and on its behalf in connection with the execution and
registration, as well as the management and the enforcement of the Liens created
pursuant to the French Receivables Assignments, together with any other
incidental rights, powers, authorities and discretions accessory to the mandate
of the Collateral Agent. Each French Revolving Lender and any Issuing Bank

 

222

--------------------------------------------------------------------------------


 

who has issued, or may from time to time issue, a French Letter of Credit to a
French Borrower gives power to the Collateral Agent to execute in its name and
on its behalf (i) each French Receivables Assignment, as the case may be, any
additional security document executed pursuant to the provisions of the Finance
Documents and (ii) any other document relating to the French Receivables
Assignments, whether in respect of the constitution, registration, management,
enforcement or release (and each French Revolving Lender and any Issuing Bank
who has issued, or may from time to time issue, a French Letter of Credit to a
French Borrower, agrees that the Collateral Agent may sign any document relating
thereto on their behalf).

 

(10)                          All services rendered in Canada under this
Agreement or any other Loan Document to be performed by the Administrative Agent
will be performed by a Canadian Qualified Lender.

 

SECTION 9.02                    Administrative Agent’s
Reliance, Indemnification, Etc.

 

(1)                                 Neither the Administrative Agent nor any of
its Related Parties shall be (i) liable for any action taken or omitted to be
taken by it under or in connection with this Agreement or the other Loan
Documents with the consent of or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence, bad faith or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.

 

(2)                                 The Lenders severally agree to indemnify the
Administrative Agent and its Related Parties (each, an “Agent Indemnitee”) (to
the extent not reimbursed by Holdings or any Borrower and without limiting the
obligation of Holdings or the Borrowers to do so), ratably according to their
respective applicable percentage of the Revolving Facility Commitments and/or
Revolving Loans in effect on the date on which indemnification is sought under
this Section (or, if indemnification is sought after the date upon which the
Revolving Facility Commitments shall have terminated and the Revolving Loans
shall have been paid in full, ratably in accordance with such applicable
percentage of the Revolving Facility Commitments and/or Revolving Loans
immediately prior to such date), from and against any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Revolving Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Term Loans and all other amounts payable hereunder.

 

223

--------------------------------------------------------------------------------


 

(3)                                 The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by Holdings, the Borrowers or a Lender, and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent or (vi) compliance by Affiliated Lenders with the terms
hereof relating to Affiliated Lenders. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by Holdings, the Borrowers, any
Subsidiary or any Lender as a result of, any determination of any exchange rate
or Dollar equivalent.

 

(4)                                 Without limiting the foregoing, the
Administrative Agent (i) may treat the payee of any Note as its holder until
such Note has been assigned in accordance with Section 10.04, (ii) may rely on
the Register to the extent set forth in Section 10.04, (iii) may consult with
legal counsel (including counsel to Holdings and the Borrowers), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made by or on behalf of any Loan Party
in or in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, may presume that
such condition is satisfactory to such Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender sufficiently in
advance of the making of such Loan and (vi) shall be entitled to rely on and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

 

SECTION 9.03                    [Reserved].

 

SECTION 9.04                    Posting of Communications.

 

(1)                                 Holdings and the Borrowers hereby
acknowledge and agree that (a) the Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials or information provided by
or on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to any Borrower
or its securities) (each, a “Public Lender”).

 

(2)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally applicable security
procedures and policies implemented or modified by the

 

224

--------------------------------------------------------------------------------


 

Administrative Agent from time to time (including, as of the Closing Date, a
user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization meth-od whereby each user may access
the Approved Electronic Platform only on a deal-by-deal basis, each of the
Lenders and each of Holdings and the Borrowers acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. Each of the Lenders and each of Holdings and the Borrowers hereby
approves distribution of the communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

 

(3)                                 THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY
SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

(4)                                 Each Lender agrees that notice to it (as
provided in the next sentence) specifying that communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
communications to such Lender for purposes of the Loan Documents. Each Lender
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.

 

(5)                                 Each of the Lenders and each of Holdings and
the Borrowers agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies

 

(6)                                 Each Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that:

 

(a)                                 all the Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, means that the word
“PUBLIC” shall appear prominently on the first page thereof;

 

(b)                                 by marking Borrower Materials “PUBLIC,” such
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat the

 

225

--------------------------------------------------------------------------------


 

Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to any
Borrower or its securities for purposes of United States Federal and state
securities laws;

 

(c)                                  all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and

 

(d)                                 the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless Holdings notifies the Administrative Agent that any
such document contains MNPI:  (1) the Loan Documents, (2) any notification of
changes in the terms of the Loans, (3) any notification of the identity of
Disqualified Institutions and (4) all information delivered pursuant to
clauses (1), (2) and (3) of Section 5.04.

 

(7)                                 Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

SECTION 9.05                    The Administrative Agent Individually.  With
respect to its Commitments and Loans, the Person serving as the Administrative
Agent shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender. The terms “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender or as one of the
Required Lenders. The Person serving as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust or other business with, Holdings, the Borrowers or
any Subsidiary or any other Affiliate of any of the foregoing as if such Person
were not acting as the Administrative Agent and without any duty to account
therefor to the Lenders.

 

SECTION 9.06                    Successor Administrative Agent.

 

(1)                                 The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lenders and
Holdings, whether or not a successor Administrative Agent has been appointed.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent (which shall not be incorporated, domiciled or
acting from an office situated in a Non-Cooperative Jurisdiction). If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank selected from among the Lenders and which shall
not be incorporated, domiciled or acting from an office situated in a
Non-Cooperative Jurisdiction. In either case, such appointment shall be subject
to the prior written approval of Holdings (which approval may not be
unreasonably withheld and shall not be required while a Specified Event of
Default has occurred and is continuing). Upon the acceptance of any appointment
as Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement

 

226

--------------------------------------------------------------------------------


 

and the other Loan Documents. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.

 

(2)                                 Notwithstanding paragraph (1) of this
Section, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and Holdings, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents; provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Security Documents for
the benefit of the Secured Parties, the retiring Administrative Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties, and continue to be entitled to the rights and
bound to the obligations set forth in such Security Documents and any other Loan
Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and 9.02 (“Administrative
Agent’s Reliance, Indemnification, Etc.”), as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
resigned Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

 

SECTION 9.07                    Acknowledgements of Lenders.

 

(1)                                 Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and not investments in
a business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

(2)                                 Each Lender, by delivering its signature
page to this Agreement on the Closing Date and by funding its Loans, or
delivering its signature page to an Assignment and Acceptance or any

 

227

--------------------------------------------------------------------------------


 

other Loan Document pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date.

 

SECTION 9.08                    Collateral Matters.

 

(1)                                 Except with respect to the exercise of
setoff rights in accordance with Section 10.06 (“Right of Set-off) or with
respect to a Secured Party’s right to file a proof of claim in an insolvency
proceeding, no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce any Guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof.

 

(2)                                 In furtherance of the foregoing, and except
in respect of the French Security Documents, and not in limitation thereof, no
Hedge Agreement the obligations under which constitute Specified Hedge
Obligations or Cash Management Obligation will create (or be deemed to create)
in favor of any Secured Party that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Loan Party under any Loan Document. By accepting the benefits of the Collateral,
each Secured Party that is a party to any such arrangement in respect of any
such Hedge Agreement or Cash Management Obligation shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

(3)                                 The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion, to subordinate
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 6.02. The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

 

SECTION 9.09                    Credit Bidding.  The Secured Parties hereby
irrevocably authorize the Administrative Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including by
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent

 

228

--------------------------------------------------------------------------------


 

shall be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Obligations which were credit bid
shall be deemed without any further action under this Agreement to be assigned
to such vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 10.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

 

SECTION 9.10                    Arrangers; Documentation Agents; Syndication
Agent.  None of the Arrangers, Documentation Agents or Syndication Agent will
have any duties, responsibilities or liabilities hereunder in their respective
capacities as such.

 

SECTION 9.11                    Intercreditor Agreement. The Administrative
Agent, and the Collateral Agent are authorized by the Lenders and each other
Secured Party to, to the extent required by the terms of the Loan Documents,
(i) enter into any intercreditor agreement contemplated by this Agreement,
(ii) enter into any Security Document, or (iii) make or consent to any filings
or take any other actions in connection therewith (and any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, such agreements in connection with the incurrence by any
Loan Party of any Indebtedness of such Loan Party that is permitted to be
secured pursuant to Sections 6.01 and 6.02 of this Agreement, in order to permit
such Indebtedness to be secured by a valid, perfected lien on the Collateral
(with such priority as may be designated by such Loan Party, to the extent such
priority is permitted by the Loan Documents)), and the parties hereto
acknowledge that any intercreditor agreement, Security Document, consent, filing
or other action will be binding upon them.  Each Lender and each other Secured
Party (a) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of any intercreditor agreement (if entered into) and
(b) hereby authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any intercreditor agreement contemplated by this Agreement
or Security Document (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the

 

229

--------------------------------------------------------------------------------


 

incurrence by any Loan Party of any Indebtedness of such Loan Party that is
permitted to be secured pursuant to Sections 6.01 and 6.02 of this Agreement, in
order to permit such Indebtedness to be secured by a valid, perfected lien on
the Collateral (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents)), and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.

 

SECTION 9.12                    Special provisions relating to the Agents for
Spain.

 

(1)                                 Subject to the relevant compliance with the
Spanish applicable laws and notarization formalities, each Secured Party hereby
grants full power to the Agents so that each of the Agents (joint and severally
- solidariamente), acting through a duly appointed representative, may execute
on behalf of itself and each other party, and with self-contracting
(autocontratación) powers, including in the event of conflict of interest, the
necessary grantings, releases or confirmations of any Lien created under the
Spanish Security Documents agreed upon in accordance with the Loan Documents. In
particular:

 

(a)                                 notarize or raise into the status of Spanish
Public Document any Loan Document or Spanish Security Document;

 

(b)                                 appear before a Notary Public and accept any
type of guarantee or security, whether personal or real, granted in favor of the
Secured Parties (whether in its own capacity or as agents for other parties)
over any and all shares, rights, receivables, goods and chattels, fixing their
price for the purposes of an auction and the address for serving of notices and
submitting to the jurisdiction of law courts by waiving its own forum, and
release such guarantees or security, all of the foregoing under the terms and
conditions which the attorney may freely agree, signing the notarial deeds
(escrituras públicas) or intervened policies (póliza intervenidas) that the
attorney may deem fit;

 

(c)                                  ratify, if necessary or convenient, any
such escrituras públicas or pólizas intervenidas executed by an orally appointed
representative in the name or on behalf of the Secured Parties;

 

(d)                                 execute and/or deliver any and all deeds,
documents and do any and all acts and things required in connection with the
execution of the Spanish Security Documents, and/or the execution of any further
notarial deed of amendment (escritura pública de rectificación o subsanación)
that may be required for the purpose of or in connection with the powers granted
in this clause;

 

(e)                                  execute in the name of any of the Secured
Parties (whether in its own capacity or as agent for other parties) any
novation, amendment or ratification to any Loan Document or Spanish Security
Documents and appear before a Notary Public and raise any document into the
status of a public document;

 

(f)                                   appoint a Spanish Notary as the Agents
deem convenient, for the formalization of whichever public documents that may be
necessary in relation to the enforcement of the relevant Spanish Security
Documents and formalize them in the name of the relevant Secured Party;

 

(g)                                  request and obtain the copy issued for
enforcement purposes (copia ejecutiva) of the notarial deed by virtue of which
the Lien was created and to such effect, follow the instructions received from
the Agents;

 

230

--------------------------------------------------------------------------------


 

(h)                                 take any action or appear in any proceeding
in Spain, as may be required by the Agents, as applicable, to enforce the
Spanish Lien and Spanish Security Documents; and

 

(i)                                     grant any documents or carry out actions
necessary or convenient for the enforcement of the Lien and the Spanish Security
Documents under the instructions received from the Agents under this Agreement.

 

(2)                                 It is hereby agreed that, in relation to the
Spanish jurisdiction, the relationship of the Secured Parties, as secured
parties under the Spanish Security Documents and as parties to the Loan
Documents, to the Agents in relation to any Spanish Security Documents shall be
construed as one of principal (comitente) and agent (comisionista). The Agents
shall not have, or be deemed to have, assumed any obligations to or fiduciary
relationship with, any party to this Agreement other than those for which
specific provision is made by the Spanish Security Documents, the Loan Documents
and this Agreement.

 

As an exception to the above, to the extent any Secured Party is unable to grant
such powers referred to in paragraph (1) above to the Agents or such powers of
attorney are not recognized, each such Secured Party undertakes to (i) exercise
in conjunction with the Agents and in the same act those powers which otherwise
would have been conferred on the Agents or (ii) grant a notarial power of
attorney duly notarized and apostilled or legalized (as the case may be)
empowering the Agents (or its successor as a result of a change of any Agent) to
carry out any of the actions referred to above that may be required in Spain.
Such power of attorney shall be granted at the request of the Agents.

 

(3)                                 The guarantees and Liens may be granted
under the Spanish Security Documents in favor of each and every Secured Party to
secure the Obligations (expressly excluding the Parallel Debt) and shall not be
held on trust by the Agents unless expressly permitted by law. Nevertheless, and
subject to paragraph (3) above, the Agents shall be entitled to accept the Lien
granted under the Spanish Security Documents in the name and behalf of the
Secured Parties by virtue of the powers granted in this section 9.12.

 

(4)                                 In the event that, in accordance with the
rules referred to in this Section or in the relevant Spanish Security Document,
the relevant Secured Parties decided to enforce any Lien the following shall
apply:

 

(a)                                 The Agents shall give the Secured Parties a
written notice of the decision to enforce any Lien.

 

(b)                                 If necessary, the relevant Secured Parties
will grant a notarial power-of-attorney in favor of the Agents to carry out the
actions necessary for such enforcement in accordance with the provisions of this
Agreement. Should any of the relevant Secured Parties not be able to grant such
powers of attorney, it undertakes to appear together with the Agents to
formalize any required actions or measures or to ratify as soon as possible the
actions performed by the Agents.

 

(c)                                  The Secured Parties undertake to cooperate
with the Agents whenever necessary to ensure that enforcement of the Lien is
successful.

 

(5)                                 Each Secured Parties empower (including the
power of self-contract (subcontratar), the power of substitution and
sub-empowering (sustitución y subapoderamiento)) and authorises the Agents to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agents under or in
connection with the Spanish Security Documents together with any other
incidental rights, powers, authorities and discretions

 

231

--------------------------------------------------------------------------------


 

expressly including appearing before a Spanish public notary to grant or execute
any public or private deed related to this mandate and, specifically, those
deemed necessary or appropriate according to the mandate received (including,
but not limited to, documents of formalization, acknowledgement, confirmation,
modification or release, acceptance of any security). Specifically, the Secured
Parties hereby empower the Agents to enforce any guarantee or Lien granted in
relation to this Agreement in relation to any Spanish Loan Party or any Spanish
Security Documents.

 

(6)                                 Each of the Secured Parties undertake to the
Agents that, promptly upon request, such Secured Party will ratify and confirm
all transactions entered into and other actions by the Agents (or any of its
substitutes or delegates) in the proper exercise of the power granted to it
hereunder.

 

(7)                                 At the request of the Agents, the Secured
Parties undertake to: (i) grant a notarial power of attorney in favor of the
Agents for any action to be carried out by the Agents in Spain under the
instructions received in accordance with this Agreement; and/or (ii) take any
action or appear in any proceeding in Spain, as may be required by the Agents
and, to such effect, follow the instructions received from any Agents.

 

SECTION 9.13              Collateral Agent as UK Security Trustee.

 

(1)                                 For the purposes of any Liens created under
the UK Security Documents, the following additional provisions shall apply, in
addition to the provisions set out in this Article IX or otherwise in this
Agreement.

 

(2)                                 In this Section 9.13, the following
expressions have the following meanings:

 

(a)                                 “Appointee” means any receiver,
administrator or other insolvency officer appointed in respect of any Loan Party
or its assets.

 

(b)                                 “Charged Property” means the assets of the
Loan Parties subject to a security interest under the UK Security Documents.

 

(c)                                  “Delegate” means any delegate, agent,
attorney or co-trustee appointed by the Collateral Agent (in its capacity as
security trustee).

 

(3)                                 The Secured Parties appoint the Collateral
Agent to hold the security interests constituted by the UK Security Documents on
trust for the Secured Parties on the terms of the Loan Documents and the
Collateral Agent accepts that appointment.

 

(4)                                 The Collateral Agent, its subsidiaries and
associated companies may each retain for its own account and benefit any fee,
remuneration and profits paid to it in connection with (i) its activities under
the Loan Documents; and (ii) its engagement in any kind of banking or other
business with any Secured Party.

 

(5)                                 Nothing in this Agreement constitutes the
Collateral Agent as a trustee or fiduciary of, nor shall the Collateral Agent
have any duty or responsibility to, any Secured Party.

 

(6)                                 The Collateral Agent shall have no duties or
obligations to any other Person except for those which are expressly specified
in the Loan Documents or mandatorily required by applicable law.

 

(7)                                 The Collateral Agent, in consultation with
Holdings, may appoint one or more Delegates on such terms (which may include the
power to sub-delegate) and subject to such conditions as it thinks

 

232

--------------------------------------------------------------------------------


 

fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the UK Security Documents and shall not be obliged
to supervise any Delegate or be responsible to any person for any loss incurred
by reason of any act, omission, misconduct or default on the part of any
Delegate.

 

(8)                                 The Collateral Agent may (whether for the
purpose of complying with any law or regulation of any overseas jurisdiction, or
for any other reason) appoint (and subsequently remove) any person to act
jointly with the Collateral Agent either as a separate trustee or as a
co-trustee on such terms and subject to such conditions as the Collateral Agent
thinks fit and with such of the duties, rights, powers and discretions vested in
the Collateral Agent by the UK Security Documents as may be conferred by the
instrument of appointment of that person.

 

(9)                                 The Collateral Agent shall notify the
Lenders of the appointment of each Appointee (other than a Delegate).

 

(10)                          The Collateral Agent may pay reasonable
remuneration to any Delegate or Appointee, together with any costs and expenses
(including legal fees) reasonably incurred by the Delegate or Appointee in
connection with its appointment.  All such remuneration, costs and expenses
shall be treated, for the purposes of this Agreement, as paid or incurred by the
Collateral Agent.

 

(11)                          Each Delegate and each Appointee shall have every
benefit, right, power and discretion and the benefit of every exculpation
(together “Rights”) of the Collateral Agent (in its capacity as security
trustee) under the UK Security Documents, and each reference to the Collateral
Agent (where the context requires that such reference is to the Collateral Agent
in its capacity as security trustee) in the provisions of the UK Security
Documents which confer Rights shall be deemed to include a reference to each
Delegate and each Appointee.

 

(12)                          Each Secured Party confirms its approval of the UK
Security Documents and authorizes and instructs the Collateral Agent: (i) to
execute and deliver the UK Security Documents; (ii) to exercise the rights,
powers and discretions given to the Collateral Agent (in its capacity as
security trustee) under or in connection with the UK Security Documents together
with any other incidental rights, powers and discretions; and (iii) to give any
authorizations and confirmations to be given by the Collateral Agent (in its
capacity as security trustee) on behalf of the Secured Parties under the UK
Security Documents.

 

(13)                          The Collateral Agent may accept without inquiry
the title (if any) which any person may have to the Charged Property.

 

(14)                          Each other Secured Party confirms that it does not
wish to be registered as a joint proprietor of any security interest constituted
by a UK Security Document and accordingly authorizes: (a) the Collateral Agent
to hold such security interest in its sole name (or in the name of any Delegate)
as trustee for the Secured Parties; and (b) the Land Registry (or other relevant
registry) to register the Collateral Agent (or any Delegate or Appointee) as a
sole proprietor of such security interest.

 

(15)                          On a disposal of any of the Charged Property which
is permitted under the Loan Documents, the Collateral Agent shall (at the cost
of the Loan Parties) execute any release of the UK Security Documents or other
claim over that Charged Property and issue any certificates of
non-crystallisation of floating charges that may be required or take any other
action that the Collateral Agent considers desirable and/or as requested by
Holdings or the Secured Parties.

 

233

--------------------------------------------------------------------------------


 

(16)                          The Collateral Agent shall not be liable for:
(i) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by a UK Security
Document; (ii) any loss resulting from the investment or deposit at any bank of
moneys which it invests or deposits in a manner permitted by a UK Security
Document; (iii) the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or (iv) any shortfall which
arises on enforcing a UK Security Document.

 

(17)                          The Collateral Agent shall not be obligated to:
(i) obtain any authorization or environmental permit in respect of any of the
Charged Property or a UK Security Document; (ii) perfect, protect, register,
make any filing or give any notice in respect of a UK Security Document (or the
order of ranking of a UK Security Document); or (iii) require any further
assurances in relation to a UK Security Document.

 

(18)                          In respect of any UK Security Document, the
Collateral Agent shall not be obligated to: (i) insure, or require any other
person to insure, the Charged Property; or (ii) make any enquiry or conduct any
investigation into the legality, validity, effectiveness, adequacy or
enforceability of any insurance existing over such Charged Property.

 

(19)                          In respect of any UK Security Document, the
Collateral Agent shall not have any obligation or duty to any person for any
loss suffered as a result of: (i) the lack or inadequacy of any insurance; or
(ii) the failure of the Collateral Agent to notify the insurers of any material
fact relating to the risk assumed by them, or of any other information of any
kind, unless the Lenders have requested it to do so in writing and the
Collateral Agent has failed to do so within fourteen (14) days after receipt of
that request.

 

(20)                          Every appointment of a successor Collateral Agent
under a UK Security Document shall be by deed.

 

(21)                          Section 1 of the Trustee Act 2000 shall not apply
to the duties of the Collateral Agent in relation to the trusts constituted by
this Agreement or the other Loan Documents.

 

(22)                          In the case of any inconsistencies or conflict
between the Trustee Act 1925 or the Trustee Act 2000 (UK) and the provisions of
this Agreement or any other Loan Document, the provisions of this Agreement or
such other Loan Document shall, to the extent permitted by applicable law,
prevail and, in the case of any inconsistency with the Trustee Act 2000 (UK),
the provisions of this Agreement or such other Loan Document shall constitute a
restriction or exclusion for the purposes of that Act.

 

(23)                          The perpetuity period under the rule against
perpetuities if applicable to this Agreement and any UK Security Document shall
be 80 years from the date of this Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01             Notices; Communications.

 

(1)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(2)), all notices and other communications

 

234

--------------------------------------------------------------------------------


 

provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or e-mail, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, in each case, as follows:

 

(a)                                 if to any Loan Party, the Administrative
Agent, any Issuing Bank as of the Closing Date or the Swingline Lender, to the
address, facsimile number, e-mail address or telephone number specified for such
Person on Schedule 10.01; and

 

(b)                                 if to any other Lender or Issuing Bank, to
the address, facsimile number, e-mail address or telephone number specified in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).

 

(2)                                 Notices and other communications to the
Lenders and any Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or any Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, Holdings or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(3)                                 Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by facsimile shall be deemed to have been
given when sent and confirmation of transmission received (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.01(2) shall be effective as provided in such
Section 10.01(2).

 

(4)                                 Any party hereto may change its address,
facsimile number, telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile number, telephone number or e-mail
address for notices and other communications hereunder by notice to Holdings and
the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (a) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (b) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Holdings or its securities for purposes of United States federal
or state securities laws.

 

(5)                                 Documents required to be delivered pursuant
to Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically

 

235

--------------------------------------------------------------------------------


 

(including as set forth in Section 10.17) and if so delivered, shall be deemed
to have been delivered on the date (a) on which Holdings or any Borrower posts
such documents or provides a link thereto on Holdings’ website on the Internet
at the website address listed on Schedule 10.01 or (b) on which such documents
are posted on Holdings’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that Holdings shall notify the Administrative Agent (by
facsimile or e-mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; provided, further, that, upon reasonable request by the
Administrative Agent, Holdings shall also provide a hard copy to the
Administrative Agent of any such document; provided, further, that any documents
posted for which a link is provided after normal business hours for the
recipient shall be deemed to have been given at the opening of business on the
next Business Day for such recipient.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

SECTION 10.02             Survival of Agreement.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  All covenants,
agreements, representations and warranties made by the Loan Parties herein, in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

SECTION 10.03             [Reserved].

 

SECTION 10.04             Successors and Assigns.

 

(1)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of the Issuing
Bank that issues any Letter of Credit), except that (a) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void), and (b) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.04 (and any attempted assignment, transfer or
delegation in contravention with this Section 10.04 shall be null and void). 
Nothing in this Agreement, expressed or implied, will be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (3) of this Section 10.04) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, any Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or the other Loan Documents.

 

236

--------------------------------------------------------------------------------


 

(2)                                 (a)Subject to the conditions set forth in
paragraph (2)(b) of this Section 10.04, any Lender may assign to one or more
assignees (other than a natural person, a Defaulting Lender or a Disqualified
Institution) (each such non-excluded Person, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and Revolving Loans) at the time owing to it with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

 

(i)                                     Holdings; provided that no consent of
Holdings shall be required for an assignment to a Lender, an Affiliate or branch
of a Lender, an Approved Fund or, if a Specified Event of Default has occurred
and is continuing, any other Person; provided, further, that such consent shall
be deemed to have been given if Holdings has not responded via written notice
(including e-mail) within ten Business Days after delivery of a written request
therefor by the Administrative Agent; provided, further, that no consent of
Holdings shall be required for any assignment by any Arranger (or any Affiliate
thereof) pursuant to the initial syndication of the Loans;

 

(ii)                                  the Administrative Agent; provided that,
subject to the last paragraph of this Section 10.04, no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Lender, an Affiliate or branch of a Lender or an Approved Fund;
and

 

(iii)                               the Swingline Lender and/or Issuing Bank,
for any assignment which increases the obligation of the Assignee to participate
in exposure under one or more Letters of Credit or Swingline Loans, as
applicable; and

 

(b)                                 Assignments shall be subject to the
following additional conditions:

 

(i)                                     except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5.0 million, unless each of Holdings and the Administrative Agent
otherwise consent; provided that (1) no such consent of Holdings shall be
required if a Specified Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
Approved Funds being treated as one assignment for purposes of meeting the
minimum assignment amount requirement), if any;

 

(ii)                                  the assignee or assigning Lender for each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); provided that such processing and
recordation fee shall not be payable in the case of assignments by any Arranger
or any Affiliate of the Arrangers;

 

(iii)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any tax forms required to be delivered pursuant to Section 2.17;

 

237

--------------------------------------------------------------------------------


 

(iv)                              the Assignee shall, in the Assignment and
Acceptance documentation, and to the extent applicable, indicate, for the
benefit of the Administrative Agent and without liability to any Loan Party,
which of the following categories it falls into with respect to a Spanish Loan
Party (if applicable): (i) not a Spanish Qualifying Lender; (ii) a Spanish
Qualifying Lender that is a Spanish Lender; (iii) a Spanish Qualifying Lender
that is a Spanish Treaty Lender; or (iv) a Spanish Qualifying Lender that is an
EU Lender, supplying, as the case may be, the tax forms required to be delivered
pursuant to Section 2.17(6);

 

(v)                                 the Assignee will not be any Borrower or any
of the Borrowers’ Affiliates or Subsidiaries;

 

(vi)                              the assignor shall deliver to the
Administrative Agent any Note issued to it with respect to the assigned Loan;
and

 

(vii)                           Notwithstanding anything to the contrary in this
Agreement, no assignment, transfer assignment, transfer or sub-participation in
relation to a Loan by a Borrower may be effected to a Lender or sub-participant
incorporated, domiciled or acting through a Facility Office situated in a
Non-Cooperative Jurisdiction. In the same way, no Lender may change its Facility
Office to a Non-Cooperative Jurisdiction. A Lender must notify the
Administrative Agent promptly following a change of Facility Office and the
Administrative Agent shall notify the Company as soon as is reasonably
practicable of having received notice from any Lender of a change in that
Lender’s Facility Office.

 

(3)                                 For the purposes of this Section 10.04,
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(a)                                 Subject to acceptance and recording thereof
pursuant to paragraph (3)(c) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance the Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
Assignment and Acceptance).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (5) of
this Section 10.04 to the extent such participation would be permitted by such
Section 10.04(5).

 

(b)                                 The Administrative Agent, acting for this
purpose as the Administrative Agent of the Borrowers, shall maintain at one of
its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest with respect thereto)
of the Loans and Revolving L/C Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be

 

238

--------------------------------------------------------------------------------


 

available for inspection by Holdings, the Issuing Bank and any Lender (solely
with respect to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice.

 

(c)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), all applicable tax forms, any Note outstanding
with respect to the assigned Loan, the processing and recordation fee referred
to in paragraph (2)(b)(ii) of this Section 10.04 and any written consent to such
assignment required by paragraph (2) of this Section 10.04, the Administrative
Agent promptly shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (3)(c).

 

(4)                                 By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (a) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and that its Revolving Facility Commitment, and the outstanding
balances of its Revolving Loans, in each case, without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance; (b) except as set forth in clause (a) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, any Borrower or any Restricted
Subsidiary or the performance or observance by Holdings, any Borrower or any
Restricted Subsidiary of any of its obligations under this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto;
(c) the Assignee represents and warrants that it is legally authorized to enter
into such Assignment and Acceptance; (d) the Assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
Required Financial Statements delivered pursuant to Section 5.04, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (e) the
Assignee will independently and without reliance upon the Administrative Agent
or the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (f) the Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
of this Agreement, together with such powers as are reasonably incidental
thereto; and (g) the Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(5)                                 (a) Any Lender may, without the consent of
the Administrative Agent or, subject to Section 10.04(9), the Borrowers, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or

 

239

--------------------------------------------------------------------------------


 

waiver of any provision of this Agreement and the other Loan Documents; provided
that (A) such agreement may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 10.04(1)(a) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 10.08(2) and (2) directly affects such Participant and (B) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant.  Subject to clause (5)(b) of this
Section 10.04, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (2) of
this Section 10.04, provided that such Participant agrees to be subject to the
provisions of Sections 2.19(2) as if it were an assignee pursuant to
paragraph (2) of this Section 10.04.  Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of
Section 2.19(2) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.06 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.18(4) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(b)                                 A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from an adoption of or any change in any requirement of
law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force by law) from any
central bank or other Governmental Authority made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation, or
unless the sale of the participation to such Participant is made with Holdings’
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.17 to the extent such Participant fails to comply with
Section 2.17(6) or Section 2.17(8) as though it were a Lender.

 

(6)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 10.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

240

--------------------------------------------------------------------------------


 

(7)                                 Each Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (6) of this
Section 10.04.

 

(8)                                 If the Borrowers wish to replace the Loans
or Commitments with ones having different terms (which would otherwise have been
permitted in accordance with Section 10.08(4) if made as new Loans or
Commitments), it shall have the option, with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) and, where relevant, the
Swingline Lender and each Issuing Bank, and subject to at least three Business
Days’ advance notice to the Lenders, instead of repaying the Loans or reducing
or terminating the Commitments to be replaced, to (i) require the Lenders to
assign such Loans or Commitments to the Administrative Agent or its designees
and (ii) amend the terms thereof in accordance with Section 10.08 (with such
replacement, if applicable, being deemed to have been made pursuant to
Section 10.08(4)).  Pursuant to any such assignment, all Loans and Commitments
to be replaced shall be purchased at par (allocated among the Lenders in the
same manner as would be required if such Loans were being optionally prepaid or
such Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 10.05(2).  By receiving such purchase price, the
Lenders shall automatically be deemed to have assigned the Loans or Commitments
pursuant to the terms of the form of Assignment and Acceptance attached hereto
as Exhibit A, and accordingly no other action by such Lenders shall be required
in connection therewith.  The provisions of this paragraph (8) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

 

(9)                                 (a)No assignment or participation shall be
made to any Person that was a Disqualified Institution to the extent the list
thereof has been provided to all Lender as of the date (the “Trade Date”) on
which the assigning Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless Holdings has consented to such assignment in writing in its sole
and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any Assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such Assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by Holdings of an Assignment and Acceptance with respect to such
Assignee will not by itself result in such Assignee no longer being considered a
Disqualified Institution.  Any assignment in violation of this
clause (9)(a) shall not be void, but the other provisions of this
clause (9) shall apply.

 

(b)                                 If any assignment or participation is made
to any Disqualified Institution without Holdings’ prior written consent in
violation of clause (a) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, Holdings may, at its sole expense
and effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrowers owing to such
Disqualified Institution in connection with such Commitment, (B) [reserved]
and/or (C) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this
Section 10.04), all of its interest, rights and obligations under this Agreement
to one or more Assignees at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrowers, the Administrative Agent or any other Lender, (y) attend or

 

241

--------------------------------------------------------------------------------


 

participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Institution does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(d)                                 The Administrative Agent shall have the
right, and the Borrowers hereby expressly authorize the Administrative Agent, to
provide the list of Disqualified Institutions to each Lender requesting the same
(and each Borrower hereby agrees that any such requesting Lender may share the
list of Disqualified Institutions with any potential assignee, transferee or
participant); provided that the Lenders shall not be restricted from
participating their obligations under this Agreement (including all or a portion
of their Commitments and the Loans owing to them) to Disqualified Institutions
if the Administrative Agent has not posted the list of Disqualified Institutions
to the Platform.

 

(e)                                  In case any transfer or transfer made under
this Section in respect of the French Revolving Facility is made by way of
novation, the transferring Lender maintains all its rights and privileges
arising under any Security Documents and any Guarantee securing the obligations
of any French Loan Party under this Agreement for the benefit of the transferee,
in accordance with Articles 1334 of the French Civil Code.

 

(10)                          Specific provisions relating to Spain

 

(a)                                 The Spanish Loan Parties and the other
Secured Parties irrevocably agree that, in the event of any transfer and/or
assignment pursuant to this agreement the Liens created by, together with all
rights and remedies arising under, the Spanish Security Documents entered into
by each Spanish Loan Party shall be maintained in full force and effect.

 

(b)                                 For the purposes of article 1,528 of the
Spanish Civil Code, the parties agree that, upon the Assignee becoming a Secured
Party pursuant to this Agreement, any Spanish Security Documents shall be deemed
to have been automatically assigned to the Assignee.

 

(c)                                  At the request and cost of the Assignee
and/or the Secured Party, the Assignee, the Secured Party and the Agents (if
applicable) shall promptly notarize in Spain the duly completed assignment
agreement in a Spanish Public Document and all the powers of attorney granted to
the Agents shall be duly ratified. Any tax and cost (including, but not limited
to, notarial and registry costs) triggered as result of such will be borne by
the Assignee and/or the Secured Party (as agreed between them).

 

242

--------------------------------------------------------------------------------


 

SECTION 10.05             Expenses; Indemnity.

 

(1)                                 If the Transactions are consummated and the
Closing Date occurs, each Borrower agrees to pay all reasonable, documented and
invoiced out-of-pocket expenses incurred by the Agents, the Documentation Agents
and the Syndication Agent in connection with the syndication of Revolving
Facility, preparation of this Agreement and the other Loan Documents, or by the
Agents (and in the case of enforcement of this Agreement and the other Loan
Documents, each Lender, Issuing Bank and the Swingline Lender) in connection
with the preparation, execution and delivery, amendment, modification, waiver or
enforcement of this Agreement (including expenses incurred in connection with
due diligence (including third party expenses) and initial and ongoing
Collateral examination to the extent incurred with the reasonable prior approval
of the Borrowers or provided for in this Agreement) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable, documented and
invoiced fees, charges and disbursements of a single counsel for the Agents, the
Documentation Agents and the Syndication Agent, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) and, in the case of any actual or perceived conflict
of interest, where the indemnified person affected by such conflict informs
Holdings of such conflict, one additional firm of counsel for the Agents, the
Documentation Agents and the Syndication Agent and, in the case of enforcement
of this Agreement, each Lender, Issuing Bank and the Swingline Lender (in the
aggregate). In relation to any Spanish Loan Party and any Loan Documents or
Spanish Security Documents they incorporate or sign subject to the laws of
Spain, the Borrowers and/or the corresponding Spanish Loan Party shall also pay
the applicable pre-agreed notary public fees and registry fees whenever due. 
For the sake of clarity, notwithstanding the foregoing, as set out in
Section 10.04(10), any taxes or costs (including, but not limited to, notarial
or registry fees) arising from any transfer or assignment from the Lenders or
Secured Parties shall be borne by the relevant Lender or Secured Party but not
by the Loan Parties.

 

(2)                                 Each Borrower agrees to indemnify the
Administrative Agent, each Arranger, each Documentation Agent, each Syndication
Agent, each Lender, each Issuing Bank, the Swingline Lender, each of their
respective Affiliates and each of their respective directors, officers,
employees, agents, advisors, controlling Persons, equityholders, partners,
members and other representatives and each of their respective successors and
permitted assigns (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable, documented and invoiced out-of-pocket fees and
expenses (limited to reasonable and documented legal fees of a single counsel
for all Indemnitees, taken as a whole, and, if necessary, one firm of counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for all Indemnitees taken as a whole (and, in the
case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs Holdings of such conflict and thereafter
retains its own counsel, of an additional counsel for each group of affected
Indemnitees similarly situated taken as a whole)), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of:

 

(a)                                 the execution or delivery of this Agreement
or any other Loan Document, the performance by the parties hereto and thereto of
their respective obligations thereunder or the consummation of the Transactions
and the other transactions contemplated hereby;

 

(b)                                 the use of the proceeds of the Loans; or

 

(c)                                  any claim, litigation, investigation or
proceeding relating to the Transactions or any of the foregoing, whether or not
any Indemnitee is a party thereto and regardless of whether such matter is
initiated by Holdings, any Borrower or any of their Restricted Subsidiaries or
Affiliates or creditors or any other Person;

 

243

--------------------------------------------------------------------------------


 

provided that no Indemnitee will be indemnified for any loss, claim, damage,
liability, cost or expense to the extent it:  (i) has been determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties or (y) a material breach of the
obligations of such Indemnitee or Related Parties under the Loan Documents or
(ii) relates to any proceeding between or among Indemnitees other than
(A) claims against Agents, Arrangers, Documentation Agents, Syndication Agent or
their respective Affiliates, in each case, in their capacity or in fulfilling
their role as the agent or agent, arranger, documentation agent, syndication
agent, senior managing agent or any other similar role under the Revolving
Facility (excluding their role as a Lender) to the extent such Persons are
otherwise entitled to receive indemnification under this Section 10.05(2) or
(B) claims arising out of any act or omission on the part of Holdings, the
Borrowers or their Restricted Subsidiaries.

 

(3)                                 Subject to and without limiting the
generality of the foregoing sentence, each Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses
claims, damages, liabilities and related expenses, including reasonable,
documented and invoiced fees, charges and disbursements of one U.S. and one
Canadian firm of counsel for all Indemnitees, taken as a whole, and, if
necessary, one firm of counsel in each appropriate jurisdiction (which may
include a single special counsel in multiple jurisdictions) for all Indemnitees
taken as a whole (and, in the case of an actual or perceived conflict of
interest, an additional counsel for all Indemnitees taken as a whole) and
reasonable, documented and invoiced consultant fees, in each case, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of any claim related in any way to, Environmental Laws and Holdings,
any Borrower or any of the Restricted Subsidiaries, or any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on or
from any property for which Holdings, any Borrower or any Restricted
Subsidiaries would reasonably be expected to be liable under Environmental Laws,
regardless of whether such matter is initiated by Holdings, any Borrower or any
of their Restricted Subsidiaries or Affiliates or creditors or any other Person;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.

 

(4)                                 Any indemnification or payments required by
the Loan Parties under this Section 10.05 shall not apply with respect to
(a) Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim or (b) Taxes that are duplicative of any
indemnification or payments required by the Loan Parties under Section 2.17 or
which would be so duplicative but for any of the exemptions set out in
Section 2.17.

 

(5)                                 To the fullest extent permitted by
applicable law, no Indemnitee nor any Loan Party shall assert, and hereby
waives, any claim against the Loan Parties or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Commitment, any Letter of Credit, any Loan or the use of the proceeds thereof;
provided that nothing contained in this sentence shall limit the indemnity and
reimbursement obligations set forth in clauses (1) through (3) of this
Section 10.05.  No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(6)                                 The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the

 

244

--------------------------------------------------------------------------------


 

repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.  All amounts due under this Section 10.05 shall
be payable on written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.

 

SECTION 10.06             Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Lender or such Issuing Bank to or for the credit or the
account of Holdings, any Borrower or any Subsidiary Loan Party against any and
all of the Obligations of Holdings, any Borrower or any Subsidiary Loan Party
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement or such
other Loan Document and although such Obligations may be unmatured.  The rights
of each Lender and each Issuing Bank under this Section 10.06 are in addition to
other rights and remedies (including other rights of set-off) that such
Revolving Lender or such Issuing Bank may have and may be exercised only at the
direction of the Administrative Agent or the Required Lenders.

 

SECTION 10.07             Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN
DOCUMENTS, INCLUDING THOSE FOREIGN SECURITY DOCUMENTS AND PLEDGE AGREEMENTS
LISTED ON SCHEDULE 1.01(3)) AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

SECTION 10.08             Waivers; Amendment.

 

(1)                                 No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of each Agent, each Issuing Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by
Holdings, the Borrower or any other Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (2) of this
Section 10.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
Holdings, any Borrower or any other Loan Party in any case shall entitle such
Person to any other or further notice or demand in similar or other
circumstances.

 

(2)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except:

 

(a)                                 as provided in Sections 2.21, 2.22
and 10.20;

 

(b)                                 in the case of the Fee Letter, pursuant to
an agreement or agreements in writing entered into by each party thereto;

 

245

--------------------------------------------------------------------------------


 

(c)                                  in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrowers
and the Required Lenders, a copy of which shall be promptly provided to the
Administrative Agent (provided that any failure to deliver such copy shall not
invalidate such waiver, amendment or modification); and

 

(i)                                     in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Administrative Agent and consented to by the Required Lenders;

 

provided, however, that, except as provided in Sections 2.21, 2.22 and 10.20, no
such agreement will:

 

(ii)                                  decrease, forgive, waive or excuse the
principal amount of, or any interest (except in connection with the waiver of
the applicability of default interest (which waiver shall be effective with the
written consent of the Required Lenders)) on, or extend the final maturity of,
or decrease the rate of interest on, any Loan or any L/C Disbursement, or extend
the stated expiration of any Letter of Credit beyond the Maturity Date, without
the prior written consent of each Lender adversely directly affected thereby,
except as provided in Section 2.05(3) with respect to the expiration of Letters
of Credit (it being acknowledged and agreed that any amendments to or waivers of
conditions precedent, Defaults or Events of Default or mandatory prepayments
shall not constitute a decrease, forgiveness, waiver or excuse of interest or a
principal payment under this clause (i));

 

(iii)                               increase or extend the Commitment of any
Lender or decrease, forgive, waive or excuse the Commitment Fees or L/C
Participation Fees or other fees of any Lender, Agent or Issuing Bank without
the prior written consent of such Lender, Agent or Issuing Bank (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default, mandatory prepayments or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender or a waiver or excuse of any fees);

 

(iv)                              extend any date on which payment of principal
or interest (other than default interest) on any Loan or any L/C Disbursement or
any Fees is due (it being acknowledged and agreed that any amendments to or
waivers of conditions precedent, Defaults or Events of Default or mandatory
prepayments shall not constitute an extension of a date on which a payment is
due for purposes of this clause (iii)), without the prior written consent of
each Lender adversely affected thereby;

 

(v)                                 amend the provisions of Section 2.18 of this
Agreement or any analogous provision of any of this Agreement or any other Loan
Document, in a manner that would by its terms alter the pro rata sharing of
payments required thereby or the relative priorities of such payments, without
the prior written consent of each Lender adversely affected thereby;

 

(vi)                              change the definition of the terms
“U.S. Borrowing Base”, “Canadian Borrowing Base”, “French Borrowing Base”,
“German Borrowing Base”, “Spanish Borrowing Base”, “U.K. Borrowing Base” or
“Aggregate Borrowing Base” or any component definition thereof if as a result
thereof the amounts available to be borrowed by the applicable Borrowers would
be increased, or increase any of the percentages set forth in the definition of
“U.S. Borrowing Base”, “Canadian Borrowing

 

246

--------------------------------------------------------------------------------


 

Base”, “French Borrowing Base”, “German Borrowing Base”, “Spanish Borrowing
Base”, “U.K. Borrowing Base” or “Aggregate Borrowing Base” without the prior
written consent of the Supermajority Revolving Lenders; provided that the
foregoing shall not limit the ability of the Administrative Agent to implement,
change or eliminate any Reserves in its Reasonable Credit Judgment as permitted
hereunder without the prior written consent of any Lenders;

 

(vii)                           [reserved];

 

(viii)                        amend or modify the provisions of this
Section 10.08 or the definitions of the terms “Supermajority Revolving Lenders”
or “Required Lenders”, as the case may be, or any other provision hereof
specifying the number or percentage of any such required group of Lenders, as
the case may be, required to waive, amend or modify any rights hereunder or make
any determination or grant any consent hereunder, without the prior written
consent of each Lender;

 

(ix)                              release all or substantially all of the
Collateral, or release all or substantially all of the value of the Guarantee of
the Obligations without the prior written consent of each Lender;

 

(x)                                 increase the aggregate Revolving Facility
Commitments, the aggregate U.S./Canadian Revolving Facility Commitments, the
aggregate French Revolving Facility Commitments or the aggregate European
Revolving Facility Commitments other than as provided in Section 2.21, without
the prior written consent of each Revolving Lender; or

 

(xi)                              at any time when there is outstanding more
than one tranche of Loans, amend, modify or waive any provision of this
Agreement which adversely impacts one or more tranches in a manner different
than that which applies to one or more other tranches, without the consent of
Lenders holding a majority of each tranche of such adversely affected Loans;

 

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as applicable.

 

Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any assignee of such Lender.

 

(3)                                 Without the consent of the Administrative
Agent or any Lender or Issuing Bank, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

 

247

--------------------------------------------------------------------------------


 

(4)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrowers may enter into
Incremental Facility Amendments in accordance with Section 2.21, Extension
Amendments in accordance with Section 2.22, and such Incremental Facility
Amendments and Extension Amendments shall be effective to amend the terms of
this Agreement and the other applicable Loan Documents, in each case, without
any further action or consent of any other party to any Loan Document.

 

(5)                                 Notwithstanding the foregoing, any amendment
or waiver that by its terms affects the rights or duties of Lenders holding
Loans or Commitments of a particular Class (but not the rights or duties of
Lenders holdings Loans or Commitments of any other Class) will require only the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto if such Class of Lenders were the only Class of
Lenders.

 

(6)                                 Notwithstanding the foregoing, technical and
conforming modifications to the Loan Documents may be made with the consent of
the Borrowers and the Administrative Agent to the extent necessary to integrate
any Incremental Commitments on substantially the same basis as the Revolving
Loans.

 

(7)                                 Notwithstanding the foregoing, no consent of
any Defaulting Lender will be required other than with respect to any amendment
or waiver set forth in clauses (a) through (c) of Section 10.08(2) that directly
and adversely affects such Lender.

 

(8)                                 Notwithstanding the foregoing, the
Administrative Agent, with the consent of the Borrowers, may amend, modify or
supplement any Loan Document without the consent of any Lender or the Required
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document, and such amendment, modification or supplement shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.  Furthermore, notwithstanding
anything to the contrary herein, with the consent of the Administrative Agent at
the request of the Borrowers (without the need to obtain any consent of any
Lender), any Loan Document may be amended to add terms that are favorable to the
Lenders (as reasonably determined by the Administrative Agent).

 

(9)                                 Notwithstanding the foregoing, no MIRE Event
may be closed until the date that is (a) if there are no Mortgaged Properties in
a Flood Zone, thirty (30) Business Days or (b) if there are any Mortgaged
Properties in a Flood Zone, forty-five (45) days (in each case, the “Notice
Period”), after the Administrative Agent has delivered to the Lenders the
following documents in respect of such real property: (i) a completed Flood
Certificate from a third party vendor; (ii) if such real property is located in
a “special flood hazard area”, (A) a notification to the applicable Loan Parties
of that fact and (if applicable) notification to the applicable Loan Parties
that flood insurance coverage is not available and (B) evidence of the receipt
by the applicable Loan Parties of such notice; and (iii) if required by the
Flood Program, evidence of required flood insurance; provided that any such MIRE
Event may be closed prior to the Notice Period if the Administrative Agent shall
have received confirmation from each applicable Lender that such Lender has
completed any necessary flood insurance due diligence to its reasonable
satisfaction.

 

SECTION 10.09             Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken,

 

248

--------------------------------------------------------------------------------


 

received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender,
shall be limited to the Maximum Rate; provided that such excess amount shall be
paid to such Lender on subsequent payment dates to the extent not exceeding the
legal limitation.  In no event will the total interest received by any Lender
exceed the amount which it could lawfully have received and any such excess
amount received by any Lender will be applied to reduce the principal balance of
the Loans or to other amounts (other than interest) payable hereunder to such
Lender, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining will be paid to the Borrowers.

 

SECTION 10.10             Entire Agreement.  This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Notwithstanding the foregoing, the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

SECTION 10.11             WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.11.

 

SECTION 10.12             Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 10.13             Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which, when taken together, shall constitute but one contract, and shall become
effective as provided herein.  Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission (e.g., “PDF” or “TIFF”)
shall be as effective as delivery of a manually signed original.

 

SECTION 10.14             Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

249

--------------------------------------------------------------------------------


 

SECTION 10.15             Jurisdiction; Consent to Service of Process.

 

(1)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof (collectively, “New York Courts”), in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents (other
than with respect to actions in respect of rights under any Security Document
governed by laws other than the laws of the State of New York or with respect to
any Collateral subject thereto), or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law, and the parties hereto agree that the Agents and Lenders retain
the right to serve process in any other manner permitted by law and to bring
proceedings against any Loan Party in the courts of any other jurisdiction in
connection with the exercise of any rights under any Security Documents or the
enforcement of any judgment.  Each of the Loan Parties agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the parties hereto that any other forum
would be inconvenient and inappropriate in view of the fact that more of the
Lenders who would be affected by any such action or proceeding have contacts
with the State of New York than any other jurisdiction), and (b) in any such
action or proceeding brought against any Loan Party in any other court, it will
not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

 

(2)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. Each of Holdings, the Borrowers
and their Restricted Subsidiaries hereby irrevocably designates, appoints and
empowers the U.S. Borrowers (including any replacement process agent reasonably
acceptable to the Administrative Agent, each a “Process Agent”) (and the U.S.
Borrowers hereby accept and agree to serve as Process Agent), in the case of any
suit, action or proceeding brought in the United States of America as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of or in connection with this Agreement or any other Loan Document. 
Such service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to such person in care of any
Process Agent at such Process Agent’s address, and each of Holdings, the
Borrowers and the Restricted Subsidiaries hereby irrevocably authorizes and
directs each Process Agent to accept such service on its behalf.  Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 10.16             Confidentiality.  Each of the Lenders, each Issuing
Bank and each of the Agents agrees (and agrees to cause each of its respective
Affiliates) to use all information provided to it by or on behalf of Holdings,
the Borrowers or their Restricted Subsidiaries under the Loan Documents or
otherwise in connection with the Transactions solely for the purposes of the
transactions contemplated by this Agreement and the other Loan Documents and
shall not publish, disclose or otherwise divulge such information (other than
information that (x) has become generally available to the public other than as
a result of an unauthorized disclosure by such party; (y) has been independently
developed by such Lender, such Issuing Bank or the Administrative Agent without
violating this Section 10.16; or (z) was available to such Lender, such Issuing
Bank or the Administrative Agent from a third party having, to such

 

250

--------------------------------------------------------------------------------


 

Person’s knowledge, no obligations of confidentiality to Holdings, any Borrower
or any other Loan Party) and shall not reveal the same other than to its
directors, trustees, officers, employees and advisors with a need to know or to
any Person that approves or administers the Revolving Facility on behalf of such
Lender or any numbering, administration or settlement service providers (so long
as each such Person shall have been instructed to keep the same confidential in
accordance with this Section 10.16), except:

 

(i)                                     to the extent necessary to comply with
law or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, in which case (except with respect to any audit or
examination conducted by any bank accountant or any governmental or regulatory
authority exercising examination or regulatory authority) such Person agrees, to
the extent practicable and not prohibited by applicable law, rule or regulation,
to inform Holdings promptly thereof prior to disclosure;

 

(ii)                                  as part of normal reporting or review
procedures to, or examinations by, Governmental Authorities or any bank
accountants or auditors or any governmental or regulatory authority exercising
examination or regulatory authority, in which case (except with respect to any
audit or examination conducted by any such bank accountant or auditor or any
governmental or regulatory authority exercising examination regulatory
authority) such Person agrees, to the extent practicable and not prohibited by
applicable law, rule or regulation, to inform Holdings promptly thereof prior to
disclosure;

 

(iii)                               to its parent companies, Affiliates (and its
Affiliates’ directors, trustees, officers, employees and advisors) or auditors
(so long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 10.16);

 

(iv)                              in order to enforce its rights under any Loan
Document in a legal proceeding;

 

(v)                                 to any pledgee or assignee under
Section 10.04(6) or any other prospective or actual Assignee of, or prospective
or actual Participant in, any of its rights under this Agreement (so long as
such Person shall have been instructed to keep the same confidential in
accordance with this Section 10.16);

 

(vi)                              to ratings agencies or the CUSIP Service
Bureau on a confidential basis;

 

(vii)                           to any direct or indirect contractual
counterparty in Hedge Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 10.16); and

 

(viii)                        in connection with, and to the extent reasonably
necessary for the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

 

(ix)                              Notwithstanding the foregoing, no such
information shall be disclosed to a Disqualified Institution that constitutes a
Disqualified Institution at the time of such disclosure without Holdings’ prior
written consent.

 

SECTION 10.17             [Reserved].

 

251

--------------------------------------------------------------------------------


 

SECTION 10.18             Release of Liens and Guarantees.  In the event that
any Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes
of all or any portion of any of the Equity Interests or assets of any Loan Party
(other than Equity Interests of a Borrower) to a Person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by the Loan
Documents or any Loan Party becomes an Excluded Subsidiary or ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder, at the
request of Holdings, any Liens created by any Loan Document in respect of such
Equity Interests or assets shall, to the extent permitted under any applicable
law, be automatically released and the Administrative Agent shall promptly (and
the Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings and at the
Borrowers’ expense in connection with such release of any Liens created by any
Loan Document in respect of such Equity Interests or assets, and, in the case of
a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by the Loan Documents (including through merger,
consolidation, amalgamation or otherwise) and as a result of which such
Subsidiary Loan Party would cease to be a Restricted Subsidiary, such Subsidiary
Loan Party’s obligations under this Agreement and the applicable Security
Documents shall, to the extent permitted under any applicable law, be
automatically terminated and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) and at the Borrowers’
expense take such action and execute any such documents as may be reasonably
requested by Holdings to terminate such Subsidiary Loan Party’s obligations
under this Agreement and applicable Security Documents.  In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
Holdings and at the Borrowers’ expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
Obligations in respect of (i) Specified Hedge Agreements and Cash Management
Obligations in each case that are not then due and payable and (ii) contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted) are paid in full and all Commitments
are terminated and all Letters of Credit expired, terminated, cash
collateralized or backstopped on terms satisfactory to the Issuing Bank.

 

SECTION 10.19             USA PATRIOT Act Notice.  Each Lender that is subject
to the USA PATRIOT Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.

 

SECTION 10.20             Security Documents and Intercreditor Agreements.

 

(1)                                 The parties hereto acknowledge and agree
that any provision of any Loan Document to the contrary notwithstanding, prior
to the discharge in full of all Term Loan Claims (as defined in the
Intercreditor Agreement), the Loan Parties shall not be required to act or
refrain from acting under any Security Document with respect to the Term Loan
Priority Collateral in any manner that would result in a “Default” or “Event of
Default” (as defined in any Term Loan Document) under the terms and provisions
of the Term Loan Documents.  Each Lender hereunder (i) consents to the
subordination of Liens on Term Priority Collateral provided for in the
Intercreditor Agreement, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement and
(iii) authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement as ABL Agent (as defined in the Intercreditor Agreement)
and on behalf of such Lender.  The foregoing provisions are intended as an
inducement to the lenders under the Term Loan Credit Agreement to extend credit
and such lenders are intended third party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.

 

252

--------------------------------------------------------------------------------


 

(2)                                 The parties hereto authorize the
Administrative Agent to enter into any (x) Junior Lien Intercreditor Agreement
in the form attached hereto or in such other form as may be satisfactory to the
Administrative Agent and (y) any other intercreditor agreement as may be
contemplated herein or determined by the Administrative Agent to be consistent
herewith, in such form as may be satisfactory to the Administrative Agent.  The
Administrative Agent may from time to time enter into a modification of the
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any other
intercreditor agreement, as the case may be, so long as the Administrative Agent
reasonably determines that such modification is consistent with the terms of
this Agreement.

 

SECTION 10.21             No Liability of the Issuing Banks.  The Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit.  Neither
any Issuing Bank nor any of its officers or directors shall be liable or
responsible for:  (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrowers shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrowers, to the extent of any direct, but not
consequential, damages suffered by the Borrowers that the Borrowers prove were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

 

SECTION 10.22             No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of Holdings and each Borrower acknowledges and agree
that:  (1) (a) the arranging and other services regarding this Agreement
provided by the Agents, the Lenders, and the Arrangers are arm’s-length
commercial transactions between Holdings and the Borrowers, on the one hand, and
the Agents, the Lenders and the Arrangers, on the other hand; (b) the Borrowers
and Holdings have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate; and (c) the Borrowers and
Holdings are capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (2) (a) each Agent, each lender party hereto, and each Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower, Holdings, or any
other Person and (b) neither any Agent, any lender, nor any Arranger has any
obligation to any Borrower, Holdings or any of their Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (3) the Agents, the Arrangers,
the lenders party hereto and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, Holdings and their respective Affiliates, and neither any Agent, any
lender party hereto, nor any Arranger has any obligation to disclose any of such
interests to the Borrowers, Holdings or any of their respective Affiliates.

 

253

--------------------------------------------------------------------------------


 

SECTION 10.23             Cashless Settlement.  Notwithstanding anything to the
contrary contained in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Revolving Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrowers, the Administrative Agent and such Lender.

 

SECTION 10.24             Holdings as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints Holdings as the borrowing agent and attorney-in-fact for
all Borrowers which appointment shall remain in full force and effect unless and
until Administrative Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Loan Party
has been appointed in such role.  Each Borrower hereby irrevocably appoints and
authorizes Holdings (a) to provide Administrative Agent with all notices with
respect to Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided Holdings shall be deemed to be
given by Borrowers hereunder and shall bind each Borrower), (b) to receive
notices and instructions from the Administrative Agent and Lenders (and any
notice or instruction provided by Administrative Agent or any Lender to Holdings
in accordance with the terms hereof shall be deemed to have been given to each
Borrower), and (c) to take such action as Holdings deems appropriate on its
behalf to obtain Loans and Letters of Credit and to exercise such other powers
as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Administrative Agent and Lenders shall not incur liability to
any Borrower as a result hereof.  Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Accounts and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group.

 

SECTION 10.25             Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(1)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(2)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(a)                                 a reduction in full or in part or
cancellation of any such liability;

 

(b)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(c)                                  the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

254

--------------------------------------------------------------------------------


 

SECTION 10.26             Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrowers in respect of any such sum due from them to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrowers in the Agreement Currency, the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable law).

 

SECTION 10.27             No Hardship.  Each French Loan Party and each Lender
hereby acknowledges that the provisions of article 1195 of the French Civil Code
shall not apply to it with respect to its obligations under the French Revolving
Facility and that it shall not be entitled to make any claim under article 1195
of the French Civil Code.

 

SECTION 10.28             Canadian Anti-Money Laundering Legislation.

 

(1)                                 Each Loan Party acknowledges that, pursuant
to the Proceeds of Crime Act and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Secured Parties may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Secured
Party or any prospective assignee or participant of a Secured Party, any Issuing
Bank or the Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

 

(2)                                 If the Administrative Agent has ascertained
the identity of any Loan Party or any authorized signatories of any Loan Party
for the purposes of applicable AML Legislation, then the Administrative Agent:

 

(a)                                 shall be deemed to have done so as an agent
for each Secured Party, and this Agreement shall constitute a “written
agreement” in such regard between each Secured Party and the Administrative
Agent within the meaning of the applicable AML Legislation;

 

(b)                                 shall provide to each Secured Party copies
of all information obtained in such regard without any representation or
warranty as to its accuracy or completeness; and

 

(c)                                  Notwithstanding the preceding sentence and
except as may otherwise be agreed in writing, each of the Secured Parties agrees
that the Administrative Agent has no obligation to ascertain the identity of the
Loan Parties or any authorized signatories of the Loan

 

255

--------------------------------------------------------------------------------


 

Parties on behalf of any Secured Party, or to confirm the completeness or
accuracy of any information it obtains from any Loan Party or any such
authorized signatory in doing so.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

256

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

VENATOR MATERIALS PLC, as Holdings

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

CHEMICAL SPECIALTIES LLC, as a U.S. Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

VENATOR MATERIALS LLC, as a U.S. Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

HUNTSMAN P&A AMERICAS LLC, as a U.S. Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

HUNTSMAN P&A CANADA INC., as a Canadian Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Director

 

 

 

HUNTSMAN P&A GERMANY GMBH, as a German Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Managing Director

 

257

--------------------------------------------------------------------------------


 

 

By

/s/ Russ R. Stolle

 

 

Name: Russ R. Stolle

 

 

Title: Managing Director

 

 

 

HUNTSMAN P&A UERDINGEN GMBH, as a German Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Managing Director

 

 

 

By

/s/ Russ R. Stolle

 

 

Name: Russ R. Stolle

 

 

Title: Managing Director

 

 

 

HUNTSMAN P&A WASSERCHEMIE GMBH, as a German Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Managing Director

 

 

 

 

 

By

/s/ Russ R. Stolle

 

 

Name: Russ R. Stolle

 

 

Title: Managing Director

 

 

 

HUNTSMAN P&A SPAIN S.L.U., as a Spanish Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Director

 

 

 

 

 

HUNTSMAN PIGMENTS (UK) LIMITED, as a U.K. Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Director

 

 

 

 

 

HUNTSMAN P&A UK LIMITED, as a U.K. Borrower

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Director

 

258

--------------------------------------------------------------------------------


 

 

BROCKHUES GMBH & CO. KG, as a German Borrower

 

 

 

By: Huntsman Pigments Holding GmbH, its General Partner

 

 

 

 

 

By

/s/ Kurt D. Ogden

 

 

Name: Kurt D. Ogden

 

 

Title: Managing Director

 

 

 

 

 

By

/s/ Russ R. Stolle

 

 

Name: Russ R. Stolle

 

 

Title: Managing Director

 

259

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, an Issuing
Bank, a Swingline Lender and a Lender

 

 

 

 

 

By

/s/ Peter S. Predun

 

 

Name: Peter S. Predun

 

 

Title: Executive Director

 

 

 

J.P. MORGAN SECURITIES PLC, N.A., as Lender

 

 

 

 

 

By

/s/ Matthew Sparkes

 

 

Name: Matthew Sparkes

 

 

Title: Authorized Officer

 

 

 

 

CITIBANK EUROPE PLC, as Lender and as an Issuing Bank

 

 

 

By

/s/ Zdenek Turek

 

 

Name: Zdenek Turek

 

 

Title: CEO

 

 

 

CITIBANK, N.A., as Lender

 

 

 

By

/s/ Christopher Marino

 

 

Name: Christopher Marino

 

 

Title: Vice President and Director

 

 

 

BANK OF AMERICA, N.A. (acting through its Canada Branch)

 

 

 

By

/s/ Sylwia Durkiewicz

 

 

Name: Sylwia Durkiewicz

 

 

Title: Vice President

 

 

 

Bank of America Merrill Lynch International Limited

 

 

 

By

/s/ Lee Masters

 

 

Name: Lee Masters

 

 

Title: Senior Vice President

 

 

 

Bank of America, N.A.

 

 

 

By

/s/ Lee Masters

 

 

Name: Lee Masters

 

 

Title: Senior Vice President

 

260

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

By

/s/ Annie Carr

 

 

Name: Annie Carr

 

 

Title: Authorized Signatory

 

 

 

HSBC Bank USA, National Association

 

 

 

By

/s/ David A. Mandell

 

 

Name: David A. Mandell

 

 

Title: Managing Director

 

 

 

Royal Bank of Canada

 

 

 

By

/s/ Pierre Noriega

 

 

Name: Pierre Noriega

 

 

Title: Authorized Signatory

 

 

 

Royal Bank of Canada

 

 

 

By

/s/ Alexander Camerlain

 

 

Name: Alexander Camerlain

 

 

Title: Attorney-in-Fact

 

 

 

BARCLAYS BANK PLC, as Lender

 

 

 

By

/s/ Christopher M. Aitkin

 

 

Name: Christopher M. Aitkin

 

 

Title: Assistant Vice President

 

 

 

PNC Bank, NA

 

 

 

By

/s/ Scott W. Miller

 

 

Name: Scott W. Miller

 

 

Title: Vice President

 

261

--------------------------------------------------------------------------------

 


 

--------------------------------------------------------------------------------

 

EXHIBITS TO THE VENATOR ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Borrowing Base Certificate

Exhibit C

 

Form of Solvency Certificate

Exhibit D

 

Form of Swingline Borrowing Request

Exhibit E

 

U.S. Tax Compliance Certificates

Exhibit F

 

Eurocurrency/CDOR Rate Loan Notice

Exhibit G

 

Form of Initial Lender Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Revolving Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.S. Borrowers” (each individually, as a “U.S. Borrower”, and
individually and collectively, jointly and severally, as the “U.S. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“Canadian Borrowers” (each individually, as a “Canadian Borrower”, and
individually and collectively, jointly and severally, as the “Canadian
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“German Borrowers” (each individually, as a “German Borrower”, and individually
and collectively, jointly and severally, as the “German Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “French
Borrowers” (each individually, as a “French Borrower”, and individually and
collectively, jointly and severally, as the “French Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “Spanish
Borrowers” (each individually, as a “Spanish Borrower”, and individually and
collectively, jointly and severally, as the “Spanish Borrowers”; each Spanish
Borrower together with each U.S. Borrower, each Canadian Borrower, each U.K.
Borrower, each German Borrower and each French Borrower, are referred to
hereinafter each individually, as a “Borrower”, and individually and
collectively as the “Borrowers”), the Lenders and Issuing Banks party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the ABL Credit Agreement,
the “Administrative Agent”), as a Swingline Lender (in such capacity, and as
further defined in Section 1.01 of the ABL Credit Agreement, the “Swingline
Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent
(in such capacity, and as further defined in Section 1.01 of the ABL Credit
Agreement, the “Collateral Agent”). Terms defined in the ABL Credit Agreement
are used herein with the same meanings.

 

1.                                      The Assignor (as defined below) hereby
irrevocably sells and assigns, without recourse, to the Assignee (as defined
below), and the Assignee hereby irrevocably purchases and assumes, without
recourse, from the Assignor, effective as of the Effective Date set forth below
(the “Effective Date”) (but not prior to the registration of the information
contained herein in the Register pursuant to Section 10.04(2)(b) of the ABL
Credit Agreement), the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the ABL Credit Agreement and the
other Loan Documents, including, without limitation, the amounts and percentages
set forth below of (i) the Commitments of the Assignor on the Effective Date and
(ii) the Loans owing to the Assignor which are outstanding on the Effective
Date. From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned

 

A-1

--------------------------------------------------------------------------------


 

Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts that have accrued to but excluding the Effective Date
and to the Assignee for amounts that have accrued from and after the Effective
Date.

 

2.                                      By executing and delivering this
Assignment and Acceptance, the Assignor and the Assignee shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) the Assignor warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; (ii) except as set forth in clause (i) above, the Assignor
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the ABL Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the ABL Credit Agreement,
any other Loan Document or any other instrument or document furnished pursuant
thereto, or the financial condition of Holdings, the Borrowers or any Subsidiary
or Affiliate or any other person obligated in respect of any Loan Document or
any other instrument or document furnished pursuant thereto or the performance
or observance by Holdings, the Borrowers or any Subsidiary or Affiliate or any
other person of any of their respective obligations under the ABL Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto; (iii) the Assignee represents and warrants that (a) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the ABL Credit Agreement,
(b) it satisfies the requirements, if any, specified in the ABL Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender; (iv) the Assignee confirms that it has received a
copy of the ABL Credit Agreement, together with copies of the most recent
financial statements referred to in Section 4.02(3) of the ABL Credit Agreement
(or delivered pursuant to Section 5.04 of the ABL Credit Agreement), and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and
has made such analysis and decision independently and without reliance on any
Agent, the Assignor or any other Lender; (v) the Assignee will independently and
without reliance upon any Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; (vi) the Assignee appoints and authorizes the Administrative
Agent and the Collateral Agent, as applicable, to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Administrative Agent and the Collateral Agent, as applicable, by the
terms of the Loan Documents, together with such powers as are reasonably
incidental thereto; (vii) the Assignee ratifies and confirms all declarations
and acts given and made by each Agent on its behalf; (viii) the Assignee
confirms it is [not] incorporated in, or acting through a Facility Office
situated in, a Non-Cooperative Jurisdiction; and (ix) the Assignee hereby agrees
that it will perform in accordance with their terms all the obligations which by
the terms of the Loan Documents are required to be performed by it

 

A-2

--------------------------------------------------------------------------------


 

as a Lender. From and after the Effective Date, (i) the Assignee shall be a
party to and be bound by the provisions of the ABL Credit Agreement and the
other Loan Documents and, to the extent of the interests assigned by this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the ABL Credit
Agreement.

 

3.                                      Pursuant to Section 10.04(2)(b) of the
ABL Credit Agreement, this Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) if required by Section 10.04(2)(b)(ii) of
the ABL Credit Agreement, a processing and recordation fee of $3,500, (ii) any
forms referred to in Section 2.17 of the ABL Credit Agreement, duly completed
and executed by such Assignee and (iii) if the Assignee is not already a Lender
under the ABL Credit Agreement, a completed Administrative Questionnaire.

 

4                                         This Assignment and Acceptance shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by facsimile or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Assignment
and Acceptance. This Assignment and Acceptance shall be governed by and
construed in accordance with the laws of the State of New York.

 

5.                                      The Assignee hereby provides that, with
respect to any Spanish Borrower, it is [not a Spanish Qualifying Lender] [a
Spanish Qualifying Lender that is a Spanish Lender][a Spanish Qualifying Lender
that is a Spanish Treaty Lender(1)][a Spanish Qualifying Lender that is an EU
Lender].(2)

 

6.                                    The Assignee hereby provides that, with
respect to a U.K. Borrower, it is [not a U.K. Qualifying Lender] [a U.K.
Qualifying Lender (other than a U.K. Treaty Lender)] [a U.K. Treaty Lender (on
the assumption that all procedural formalities have been completed)].(3)

 

--------------------------------------------------------------------------------

(1)             Banks and other financial institutions resident for tax purposes
in the United States, entitled to the benefits of the double tax treaty between
the United States and Spain, shall, for purposes of certification, have the
status of Spanish Treaty Lender (subject to the fulfillment of any conditions
required to apply the benefits of such double tax treaty, including the supply
of IRS Form 6166) . Other U.S. tax resident lenders not having the status of a
bank or other financial institution, nor entitled to the benefits of the
U.S.-Spain tax treaty, may not claim Spanish Treaty Lender status.

(2)             Pursuant to Section 2.17(6)(d) of the ABL Credit Agreement,
Assignees not resident for tax purposes in Spain shall, as soon as reasonably
practical after the execution of this Assignment and Acceptance, supply a tax
residence certificate or, as the case may be, a tax treaty form issued by the
tax authorities of the jurisdiction of tax residence of such Assignee. Please
refer to Section 2.17(6)(d) of the ABL Credit Agreement.

(3)             Delete as applicable. Each Assignee is required to confirm which
of these categories it falls within.

 

A-3

--------------------------------------------------------------------------------


 

7.                                      [The Assignee confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a partnership each member of
which is: (i) a company so resident in the United Kingdom; or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (c) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the U.K. CTA) of that company.](4)

 

8.                                      [The Assignee confirms that it holds a
passport under the HM Revenue & Customs DT Treaty Passport scheme (reference
number [ · ](5)) and is tax resident in [ · ](6), so that interest payable to it
by borrowers is generally subject to full exemption from U.K. withholding tax
and that it wishes that scheme to apply to the ABL Credit Agreement.](7)

 

9.                                    The Assignee hereby provides that, with
respect to any Borrower, it is [not a Qualifying Lender] [a Qualifying Lender
(other than a Treaty Lender)] [a Treaty Lender]. (8)

 

--------------------------------------------------------------------------------

(4)  Include only if Assignee is a U.K. Non-Bank Lender (i.e. falls within
paragraph (b) of the definition of “U.K. Qualifying Lender” set out in the ABL
Credit Agreement).

 

(5)  Insert HMRC DT Treaty Passport scheme reference number.

 

(6)  Insert jurisdiction of tax residence.

 

(7)  Include if Assignee holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the ABL Credit Agreement.

 

(8)  Delete as applicable. Each Assignee is required to confirm which of these
categories it falls within.

 

A-4

--------------------------------------------------------------------------------


 

Date of Assignment:

 

Legal Name of Assignor (“Assignor”):

 

Legal Name of Assignee (“Assignee”):

 

Assignee’s Address for Notices:

 

 

Effective Date of Assignment:

 

Facility

 

Principal Amount of
Commitments/Loans Assigned(9)

 

Percentage Assigned of
Commitment/Loans (set forth, to
at least 8 decimals, as a
percentage of the Facility and the
aggregate Commitments/Loans of
all Lenders thereunder)

 

[U.S./Canadian][European][ French] Revolving Facility Commitment/Loans

 

$

 

 

 

%

 

 

 

 

 

 

Incremental Revolving Facility Commitment/Loans

 

$

 

 

 

%

 

If the Assignee is not already a Lender under the ABL Credit Agreement, the
Assignee shall deliver to the Administrative Agent an Administrative
Questionnaire in a form approved by the Administrative Agent in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

--------------------------------------------------------------------------------

(9)  Amount of Commitments and Loans assigned is governed by Section 10.04 of
the Credit Agreement.

 

A-5

--------------------------------------------------------------------------------


 

The terms set forth above are hereby agreed to:

 

Accepted*/

 

 

 

[JPMORGAN CHASE BANK, N.A.,

                                   , as Assignor

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by:

 

 

 

By:

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title: ](3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                   , as Assignee

 

 

[VENATOR MATERIALS PLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by:

 

 

 

By:

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title: ](4)

 

 

 

 

 

 

 

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A., as  Swingline Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title: ](5)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[[ISSUING BANK], as  Swingline Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title: ](6)

 

[Signature Page to Form of Assignment and Acceptance]

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*/                           To be completed to the extent consents are required
under Section 10.04(2) of the Credit Agreement.

 

(3) Consent of the Administrative Agent shall not be required for an assignment
to a Lender, an Affiliate or branch of a Lender or an Approved Fund.

 

(4) Consent of Holdings shall not be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund, or, if an Event of Default has occurred
and is continuing, any other person.

 

(5) Consent of Swingline Lender required for any assignment which increases the
obligation of the Assignee to participate in exposure under one or more Letters
of Credit or Swingline Loans.

 

(6) Consent of Issuing Bank required for any assignment which increases the
obligation of the Assignee to participate in exposure under one or more Letters
of Credit .

 

[Signature Page to Form of Assignment and Acceptance]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B(10)

 

BORROWING BASE CERTIFICATE(11)

 

Reference is made to the Revolving Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.S. Borrowers” (each individually, as a “U.S. Borrower”, and
individually and collectively, jointly and severally, as the “U.S. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“Canadian Borrowers” (each individually, as a “Canadian Borrower”, and
individually and collectively, jointly and severally, as the “Canadian
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“German Borrowers” (each individually, as a “German Borrower”, and individually
and collectively, jointly and severally, as the “German Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “French
Borrowers” (each individually, as a “French Borrower”, and individually and
collectively, jointly and severally, as the “French Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “Spanish
Borrowers” (each individually, as a “Spanish Borrower”, and individually and
collectively, jointly and severally, as the “Spanish Borrowers”; each Spanish
Borrower together with each U.S. Borrower, each Canadian Borrower, each U.K.
Borrower, each German Borrower and each French Borrower, are referred to
hereinafter each individually, as a “Borrower”, and individually and
collectively as the “Borrowers”), the Lenders and Issuing Banks party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the ABL Credit Agreement,
the “Administrative Agent”), as a Swingline Lender (in such capacity, and as
further defined in Section 1.01 of the ABL Credit Agreement, the “Swingline
Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent
(in such capacity, and as further defined in Section 1.01 of the ABL Credit
Agreement, the “Collateral Agent”). Terms defined in the ABL Credit Agreement
are used herein with the same meanings.

 

Pursuant to Section 3.05 of the ABL Credit Agreement, the undersigned
Responsible Officer of [   ] certifies, in his capacity as a Responsible
Officer, and not individually, that the

 

--------------------------------------------------------------------------------

(11)  NTD: All Borrowing base Certificates and Related Notices shall be
delivered by Adobe PDF to the following Addresses:
(A) brittany.s.stark@jpmorgan.com, (B) ib.cbc@jpmchase.com,
(C) covenant.compliance@jpmchase.com, (D) Katherine.L.Hurley@jpmorgan.com,
(E) kevin.murray@jpmorgan.com, with supporting Borrowing Base documents
submitted in Excel to (A) brittany.s.stark@jpmorgan.com
and (B) ib.cbc@jpmchase.com

 

B-1

--------------------------------------------------------------------------------


 

information provided in Annex A (the Borrowing Base Certificate), it true and
correct and based on the accounting records of [   ] and its subsidiaries.

 

[Remainder of page intentionally left blank;]

 

B-2

--------------------------------------------------------------------------------


 

 

Very Truly Yours,

 

 

 

VENATOR MATERIALS PLC, as Holdings

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

VENATOR MATERIALS LLC, as a U.S. Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

CHEMICAL SPECIALTIES LLC, as a U.S. Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

HUNTSMAN P&A AMERICAS LLC, as a U.S. Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

HUNTSMAN P&A CANADA INC., as a Canadian Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Vice President

 

 

 

 

 

HUNTSMAN P&A UERDINGEN GMBH, as a German Borrower

 

[Signature Page to Borrowing Base Certificate]

 

--------------------------------------------------------------------------------


 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Managing Director

 

 

 

 

 

HUNTSMAN P&A GERMANY GMBH, as a German Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Managing Director

 

 

 

 

 

HUNTSMAN P&A WASSERCHEMIE GMBH, as a German Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Managing Director

 

 

 

 

 

BROCKHUES GMBH & CO. KG, as a German Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Managing Director

 

 

 

 

 

HUNTSMAN P&A SPAIN, S.L.U., as a Spanish Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Attorney

 

 

 

 

 

HUNTSMAN PIGMENTS (UK) LIMITED, as a U.K. Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Director

 

[Signature Page to Borrowing Base Certificate]

 

--------------------------------------------------------------------------------


 

 

HUNTSMAN P&A UK LIMITED, as a U.K. Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Kurt D. Ogden

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

[HUNTSMAN P&A FRANCE SAS, as a French Borrower

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:]

 

 

[Signature Page to Borrowing Base Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SOLVENCY CERTIFICATE

 

VENATOR MATERIALS PLC
[  ], 201[ ]

 

This Solvency Certificate is being delivered pursuant to Section 4.02(12) of the
Revolving Credit Agreement, dated as of August 8, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”), among VENATOR MATERIALS PLC, a public limited company incorporated
in England and Wales with company number 10747130 (“Holdings”), the Subsidiaries
of Holdings identified on the signature pages thereto as “U.S. Borrowers”  (each
individually, as a “U.S. Borrower”, and individually and collectively, jointly
and severally, as the “U.S. Borrowers”), the Subsidiaries of Holdings identified
on the signature pages thereto as “Canadian Borrowers” (each individually, as a
“Canadian Borrower”, and individually and collectively, jointly and severally,
as the “Canadian Borrowers”), the Subsidiaries of Holdings identified on the
signature pages thereto as “U.K. Borrowers” (each individually, as a “U.K.
Borrower”, and individually and collectively, jointly and severally, as the
“U.K. Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “German Borrowers” (each individually, as a “German Borrower”,
and individually and collectively, jointly and severally, as the “German
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “French Borrowers” (each individually, as a “French Borrower”,
and individually and collectively, jointly and severally, as the “French
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “Spanish Borrowers” (each individually, as a “Spanish
Borrower”, and individually and collectively, jointly and severally, as the
“Spanish Borrowers”; each Spanish Borrower together with each U.S. Borrower,
each Canadian Borrower, each U.K. Borrower, each German Borrower and each French
Borrower, are referred to hereinafter each individually, as a “Borrower”, and
individually and collectively as the “Borrowers”), the Lenders and Issuing Banks
party thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, and as further defined in Section 1.01 of the ABL
Credit Agreement, the “Administrative Agent”), as a Swingline Lender (in such
capacity, and as further defined in Section 1.01 of the ABL Credit Agreement,
the “Swingline Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as
collateral agent (in such capacity, and as further defined in Section 1.01 of
the ABL Credit Agreement, the “Collateral Agent”). Terms defined in the ABL
Credit Agreement are used herein with the same meanings.

 

I, [   ], hereby certify that I am the Chief Financial Officer of Holdings and
that I am knowledgeable of the financial and accounting matters of Holdings, the
Borrowers and the Subsidiaries, the ABL Credit Agreement and that, as such, I am
authorized to execute and deliver this Solvency Certificate on behalf of
Holdings. I further certify, in my capacity as Chief Financial Officer of
Holdings, and not individually, as follows:

 

C-1

--------------------------------------------------------------------------------


 

1.                            Immediately after the consummation of the Venator
Consolidation Transaction and the other Transactions to occur on the Closing
Date and after giving effect to the application of the proceeds of each Loan and
other extension of credit to be made on the Closing Date:

 

a)            the fair value of the assets of Holdings and the Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, unmatured, unliquidated, contingent or otherwise, of
Holdings and the Subsidiaries on a consolidated basis;

 

b)            the present fair saleable value of the property of Holdings and
the Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of Holdings and the Subsidiaries
on their debts and other liabilities, direct, subordinated, unmatured,
unliquidated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

 

c)            Holdings and the Subsidiaries, on a consolidated basis, will be
able to pay their debts and liabilities, direct, subordinated, unmatured,
unliquidated,  contingent or otherwise, as such debts and liabilities become
absolute and matured; and

 

d)            Holdings and the Subsidiaries, on a consolidated basis, will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

 

2.                            On the Closing Date, none of Holdings or any
Borrower intends to, or believes that it or any Subsidiary will, on a
consolidated basis, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

[Remainder of page intentionally left blank; signature page follows.]

 

C-2

--------------------------------------------------------------------------------


 

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Solvency Certificate as of the date first written
above.

 

 

 

By:

 

 

 

Kurt D. Ogden

 

 

Chief Financial Officer of

 

 

Venator Materials PLC

 

[Signature Page to Form of Solvency Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SWINGLINE BORROWING REQUEST

 

Date:                               ,

 

To:                             JPMorgan Chase Bank, N.A.,(12)

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713

Attn: Joe Aftanis

Fax: 201-639-5215; 12016395215@tls.ldsprod.com

Email: joe.aftanis@jpmorgan.com

 

J.P. Morgan Europe Limited, Loan and Agency Group

25, Bank Street, Canary Wharf

London E14 5JP

Attention: Liz Parsley

Fax: +44 (0)20 7777 2360 ; 12016395145@tls.ldsprod.com

Email: loan_and_agency_london@jpmorgan.com

 

Ladies and Gentlemen:

 

Reference is made to the Revolving Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.S. Borrowers”  (each individually, as a “U.S. Borrower”, and
individually and collectively, jointly and severally, as the “U.S. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“Canadian Borrowers” (each individually, as a “Canadian Borrower”, and
individually and collectively, jointly and severally, as the “Canadian
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“German Borrowers” (each individually, as a “German Borrower”, and individually
and collectively, jointly and severally, as the “German Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “French
Borrowers” (each individually, as a “French Borrower”, and individually and
collectively, jointly and severally, as the “French Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “Spanish
Borrowers” (each individually, as a “Spanish Borrower”, and individually and
collectively, jointly and severally, as the “Spanish Borrowers”; each Spanish
Borrower

 

--------------------------------------------------------------------------------

(12)  NTD: Any notice/document that is intended to be posted for all lenders
should be sent to the notice addresses provided as well as:
covenant.compliance@jpmchase.com.

 

--------------------------------------------------------------------------------


 

together with each U.S. Borrower, each Canadian Borrower, each U.K. Borrower,
each German Borrower and each French Borrower, are referred to hereinafter each
individually, as a “Borrower”, and individually and collectively as the
“Borrowers”), the Lenders and Issuing Banks party thereto from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, and as
further defined in Section 1.01 of the ABL Credit Agreement, the “Administrative
Agent”), as a Swingline Lender (in such capacity, and as further defined in
Section 1.01 of the ABL Credit Agreement, the “Swingline Lender”), and as an
Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent (in such capacity,
and as further defined in Section 1.01 of the ABL Credit Agreement, the
“Collateral Agent”). Terms defined in the ABL Credit Agreement, wherever used
herein, unless otherwise defined herein, shall have the same meanings herein as
are prescribed by the ABL Credit Agreement.

 

This notice constitutes a Swingline Borrowing Request, and the undersigned
Borrower (the “Requesting Borrower”) hereby requests a Borrowing under the ABL
Credit Agreement, and in that connection the Requesting Borrower specifies the
following information with respect to such Borrowing requested hereby:

 

1.                                     The proposed Swingline Borrowing is being
requested by the [U.S. Borrower].

 

2.                                     The Business Day of the proposed
Swingline Borrowing is:                                  .

 

3.                                     The aggregate amount of the proposed
Swingline Borrowing is: $                              .

 

4.                                     The location and number of the Requesting
Borrower’s account to which the proceeds of the proposed Swingline Borrowing are
to be disbursed is                            .

 

This Swingline Borrowing Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above. The Requesting
Borrower hereby represents and warrants that the conditions specified in
paragraphs (2), (3) and (4) of Section 4.01 of the Credit Agreement are
satisfied.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------

(1)  Notification must be received by the Administrative Agent and the Swingline
Lender by telephone (confirmed by a Swingline Borrowing Request by telecopy
(other than with respect to a request by a U.S. Borrower, which shall be made in
writing by hand delivery or other electronic means)), not later than 2:00 p.m.,
New York City time, on the day of the proposed Swingline.

 

(2)  Use this address with respect to any Swingline Loans to the U.S. Borrower.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

REQUESTING BORROWER:

 

[                                                           ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Form of Swingline Borrowing Request]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.S. Borrowers”  (each individually, as a “U.S. Borrower”, and
individually and collectively, jointly and severally, as the “U.S. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“Canadian Borrowers” (each individually, as a “Canadian Borrower”, and
individually and collectively, jointly and severally, as the “Canadian
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“German Borrowers” (each individually, as a “German Borrower”, and individually
and collectively, jointly and severally, as the “German Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “French
Borrowers” (each individually, as a “French Borrower”, and individually and
collectively, jointly and severally, as the “French Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “Spanish
Borrowers” (each individually, as a “Spanish Borrower”, and individually and
collectively, jointly and severally, as the “Spanish Borrowers”; each Spanish
Borrower together with each U.S. Borrower, each Canadian Borrower, each U.K.
Borrower, each German Borrower and each French Borrower, are referred to
hereinafter each individually, as a “Borrower”, and individually and
collectively as the “Borrowers”), the Lenders and Issuing Banks party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the ABL Credit Agreement,
the “Administrative Agent”), as a Swingline Lender (in such capacity, and as
further defined in Section 1.01 of the ABL Credit Agreement, the “Swingline
Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent
(in such capacity, and as further defined in Section 1.01 of the ABL Credit
Agreement, the “Collateral Agent”). Unless otherwise defined herein, terms
defined in the ABL Credit Agreement and used herein shall have the meanings
given to them in the ABL Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the ABL Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

--------------------------------------------------------------------------------


 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

[Signature Page to Form of U.S. Tax Compliance Certificate]

 

--------------------------------------------------------------------------------


 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.S. Borrowers”  (each individually, as a “U.S. Borrower”, and
individually and collectively, jointly and severally, as the “U.S. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“Canadian Borrowers” (each individually, as a “Canadian Borrower”, and
individually and collectively, jointly and severally, as the “Canadian
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“German Borrowers” (each individually, as a “German Borrower”, and individually
and collectively, jointly and severally, as the “German Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “French
Borrowers” (each individually, as a “French Borrower”, and individually and
collectively, jointly and severally, as the “French Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “Spanish
Borrowers” (each individually, as a “Spanish Borrower”, and individually and
collectively, jointly and severally, as the “Spanish Borrowers”; each Spanish
Borrower together with each U.S. Borrower, each Canadian Borrower, each U.K.
Borrower, each German Borrower and each French Borrower, are referred to
hereinafter each individually, as a “Borrower”, and individually and
collectively as the “Borrowers”), the Lenders and Issuing Banks party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the ABL Credit Agreement,
the “Administrative Agent”), as a Swingline Lender (in such capacity, and as
further defined in Section 1.01 of the ABL Credit Agreement, the “Swingline
Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent
(in such capacity, and as further defined in Section 1.01 of the ABL Credit
Agreement, the “Collateral Agent”). Unless otherwise defined herein, terms
defined in the ABL Credit Agreement and used herein shall have the meanings
given to them in the ABL Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the ABL Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the interest in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10 percent shareholder” of any Borrower within the meaning of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, and (iv) it is not a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable (or any
subsequent versions thereto or successors thereto).  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such

 

--------------------------------------------------------------------------------


 

Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

[Signature Page to Form of U.S. Tax Compliance Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.S. Borrowers”  (each individually, as a “U.S. Borrower”, and
individually and collectively, jointly and severally, as the “U.S. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“Canadian Borrowers” (each individually, as a “Canadian Borrower”, and
individually and collectively, jointly and severally, as the “Canadian
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“German Borrowers” (each individually, as a “German Borrower”, and individually
and collectively, jointly and severally, as the “German Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “French
Borrowers” (each individually, as a “French Borrower”, and individually and
collectively, jointly and severally, as the “French Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “Spanish
Borrowers” (each individually, as a “Spanish Borrower”, and individually and
collectively, jointly and severally, as the “Spanish Borrowers”; each Spanish
Borrower together with each U.S. Borrower, each Canadian Borrower, each U.K.
Borrower, each German Borrower and each French Borrower, are referred to
hereinafter each individually, as a “Borrower”, and individually and
collectively as the “Borrowers”), the Lenders and Issuing Banks party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the ABL Credit Agreement,
the “Administrative Agent”), as a Swingline Lender (in such capacity, and as
further defined in Section 1.01 of the ABL Credit Agreement, the “Swingline
Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent
(in such capacity, and as further defined in Section 1.01 of the ABL Credit
Agreement, the “Collateral Agent”). Unless otherwise defined herein, terms
defined in the ABL Credit Agreement and used herein shall have the meanings
given to them in the ABL Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the ABL Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[participation] in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
[participation], (iii) with respect such [participation], neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is “10 percent
shareholder” of any Borrower within the meaning of Section 871(h)(3) or
Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code.

 

E-1

--------------------------------------------------------------------------------


 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable (or any subsequent versions thereto or
successors thereto) from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.S. Borrowers”  (each individually, as a “U.S. Borrower”, and
individually and collectively, jointly and severally, as the “U.S. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“Canadian Borrowers” (each individually, as a “Canadian Borrower”, and
individually and collectively, jointly and severally, as the “Canadian
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“German Borrowers” (each individually, as a “German Borrower”, and individually
and collectively, jointly and severally, as the “German Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “French
Borrowers” (each individually, as a “French Borrower”, and individually and
collectively, jointly and severally, as the “French Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “Spanish
Borrowers” (each individually, as a “Spanish Borrower”, and individually and
collectively, jointly and severally, as the “Spanish Borrowers”; each Spanish
Borrower together with each U.S. Borrower, each Canadian Borrower, each U.K.
Borrower, each German Borrower and each French Borrower, are referred to
hereinafter each individually, as a “Borrower”, and individually and
collectively as the “Borrowers”), the Lenders and Issuing Banks party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the ABL Credit Agreement,
the “Administrative Agent”), as a Swingline Lender (in such capacity, and as
further defined in Section 1.01 of the ABL Credit Agreement, the “Swingline
Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent
(in such capacity, and as further defined in Section 1.01 of the ABL Credit
Agreement, the “Collateral Agent”). Unless otherwise defined herein, terms
defined in the ABL Credit Agreement and used herein shall have the meanings
given to them in the ABL Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the ABL Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of

 

E-3

--------------------------------------------------------------------------------


 

Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any U.S. Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
U.S. Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EUROCURRENCY/CDOR RATE LOAN NOTICE

 

To:                             JPMorgan Chase Bank, N.A.,

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713

Attn: Joe Aftanis

Fax: 201-639-5215; 12016395215@tls.ldsprod.com

Email: joe.aftanis@jpmorgan.com

 

J.P. Morgan Europe Limited, Loan and Agency Group

25, Bank Street, Canary Wharf

London E14 5JP

Attention: Liz Parsley

Fax: +44 (0)20 7777 2360 ; 12016395145@tls.ldsprod.com

Email: loan_and_agency_london@jpmorgan.com

 

[   ], [   ]

 

Ladies and Gentlemen:

 

Reference is made to the Revolving Credit Agreement, dated as of August 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”), among VENATOR MATERIALS PLC, a public
limited company incorporated in England and Wales with company number 10747130
(“Holdings”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.S. Borrowers”  (each individually, as a “U.S. Borrower”, and
individually and collectively, jointly and severally, as the “U.S. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“Canadian Borrowers” (each individually, as a “Canadian Borrower”, and
individually and collectively, jointly and severally, as the “Canadian
Borrowers”), the Subsidiaries of Holdings identified on the signature
pages thereto as “U.K. Borrowers” (each individually, as a “U.K. Borrower”, and
individually and collectively, jointly and severally, as the “U.K. Borrowers”),
the Subsidiaries of Holdings identified on the signature pages thereto as
“German Borrowers” (each individually, as a “German Borrower”, and individually
and collectively, jointly and severally, as the “German Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “French
Borrowers” (each individually, as a “French Borrower”, and individually and
collectively, jointly and severally, as the “French Borrowers”), the
Subsidiaries of Holdings identified on the signature pages thereto as “Spanish
Borrowers” (each individually, as a “Spanish Borrower”, and individually and
collectively, jointly and severally, as the “Spanish Borrowers”; each Spanish
Borrower together with each U.S. Borrower, each Canadian Borrower, each U.K.
Borrower, each German Borrower and each French Borrower, are referred to
hereinafter each individually, as a “Borrower”, and individually and
collectively as the “Borrowers”), the Lenders and Issuing Banks party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the ABL Credit Agreement,
the “Administrative Agent”), as a Swingline Lender (in such capacity, and as
further defined in Section 1.01 of the ABL Credit Agreement, the “Swingline
Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent
(in such capacity, and as further defined in Section 1.01 of the ABL Credit
Agreement, the “Collateral Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
ABL Credit Agreement.

 

The undersigned Borrower hereby requests (select one):

 

o                               A Borrowing of new Loans

 

F-1

--------------------------------------------------------------------------------


 

o                               A conversion of Loans made on

 

o                               A continuation of Eurocurrency Rate Loans made
on

 

to be made on the terms set forth below:

 

(A)                               Name of the Borrower:

 

(B)                               Class of Borrowing:

 

(C)                               Date of Borrowing or continuation (which is a
Business Day):

 

(D)                               Principal amount:

 

(E)                                Type of Loan:[Eurocurrency Rate Loan][CDOR]

 

(F)                                 [Interest Period and the last day
Thereof:](13)

 

(G)                               Location and number of Borrower’s account to
which proceeds of Borrowings are to be disbursed:

 

(H)                              Currency of Borrowing:

 

(I)                                   [Outstanding ABR Loans that are requested
to be converted to a Eurocurrency Loan or CDOR Rate Loan:]

 

--------------------------------------------------------------------------------

(13)  If a Eurocurrency Loan.

 

F-2

--------------------------------------------------------------------------------


 

 

Name and Phone Number of Call-Back Contact:

 

The above request complies with the notice requirements set forth in the ABL
Credit Agreement.

 

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Eurocurrency/CDOR Rate Loan
Notice and on the date of the related Borrowing, the conditions to lending
specified in paragraphs (2), (3) and (4) of Section 4.01 of the Credit Agreement
have been satisfied.

 

[The undersigned Borrower hereby represents and certifies that as of the close
of business on the Business Day prior to the date of this notice, the amount of
Qualified Cash is $[             ].](14)

 

--------------------------------------------------------------------------------

(14)  NTD: To include to the extent the applicable Borrowing Base includes
Qualified Cash.

 

F-3

--------------------------------------------------------------------------------


 

 

[BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

[Signature Page to Eurocurrency/CDOR Rate Loan Notice]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF INITIAL LENDER CERTIFICATE

 

To: [JPMORGAN CHASE BANK, N.A.] as Administrative Agent, for and on behalf of
the Spanish Borrower

 

From: [Initial Lender] (the “Initial Lender”)

 

Dated:

 

Venator Materials PLC - $300,000,000 Revolving Credit Agreement

 

dated August 8, 2017 (the “ABL Credit Agreement”)

 

1. We refer to the ABL Credit Agreement. This form is provided by the Initial
Lender on the Closing Date for the purposes of meeting the requirement set forth
pursuant to Section 2.17(6)(i) of the ABL Credit Agreement. Terms defined in the
ABL Agreement have the same meaning in this form unless given a different
meaning herein.

 

2. We refer to Section 2.17(6)(i)(ii) of the ABL Credit Agreement.

 

3. The Initial Lender confirms that:

 

(a) in respect of a U.K. Borrower, it is [not a U.K. Qualifying Lender] [a U.K.
Qualifying Lender (other than a U.K. Treaty Lender)] [a U.K. Treaty Lender];
(15)

 

(b) in respect of a Spanish Borrower, it is:

 

[not a Spanish Qualifying Lender] [a Spanish Qualifying Lender that is a Spanish
Lender][a Spanish Qualifying Lender that is a Spanish Treaty Lender(16)][a
Spanish Qualifying Lender that is an EU Lender];(17) and

 

--------------------------------------------------------------------------------

(15)      Delete as applicable. Each Lender is required to confirm which of
these categories it falls within.

 

(16)      Banks and other financial institutions resident for tax purposes in
the United States, entitled to the benefits of the double tax treaty between the
United States and Spain, shall, for purposes of certification, have the status
of Spanish Treaty Lender (subject to the fulfillment of any conditions required
to apply the benefits of such double tax treaty, including the supply of IRS
Form 6166) . Other U.S. tax resident lenders not having the status of a bank or
other financial institution, nor entitled to the benefits of the U.S.-Spain tax
treaty, may not claim Spanish Treaty Lender status.

 

(17)      Pursuant to Section 2.17 (6)(d) of the ABL Credit Agreement, Lenders
not resident for tax purposes in Spain shall, as soon as reasonably practical
after the execution of the ABL Credit Agreement, supply a tax residence
certificate or, as the case may be, a tax treaty form issued by the tax
authorities of the jurisdiction of tax residence of such Lender. Please refer to
Section 2.17(6)(d) of the ABL Credit Agreement.

 

--------------------------------------------------------------------------------


 

(c) in respect of any other Borrower, it is: [not a Qualifying Lender] [a
Qualifying Lender (other than a Treaty Lender)] [a Treaty Lender].(18)

 

4. This form and any non-contractual obligations arising out or in connection
with it are governed by, and construed in accordance with, the laws of the State
of New York.

 

--------------------------------------------------------------------------------

(18)  Delete as applicable. Each Lender is required to confirm which of these
categories it falls within.

 

--------------------------------------------------------------------------------


 

5. This form has been entered into on the date stated at the beginning of this
form.

 

 

[Initial Lender]

 

 

 

 

 

By:

 

 

[Signature Page to Initial Lender Certficate]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(1)

 

EXISTING LETTERS OF CREDIT

 

Letter of Credit
References

 

Bank Issuing the
Guarantee

 

Entity

 

Maturity Date

 

Beneficiary

 

Currency

 

Nominal
Amounts

 

Amounts in
USD

 

JPM 258361

 

Banco De Sabadell

 

Huntsman P&A Spain, S.L.U.

 

Open-Ended

 

Agencia Estadal de Adm. Tributaria

 

EUR

 

€

1,500,000.00

 

$

1,677,664.69

 

JPM 392274

 

Banco De Sabadell

 

Huntsman P&A Spain, S.L.U.

 

Open-Ended

 

Autoridad Portuaria de Huelva

 

EUR

 

€

24,000.00

 

$

26,842.64

 

JPM 716108

 

Credit Agricole

 

Huntsman P&A France SAS

 

12/30/2017

 

Prefecture Pas de Calais

 

EUR

 

€

2,699,000.00

 

$

3,018,678

 

JPM 845023

 

Credit Agricole

 

Huntsman P&A France SAS

 

01/31/2019

 

Prefecture Pas de Calais

 

EUR

 

€

241,402.20

 

$

269,994.63

 

JPM 857594

 

JPM Frankfurt

 

Huntsman P&A Germany

 

Open-Ended

 

IVG-Immobilien-Management, Hamburg

 

EUR

 

€

14,572.00

 

$

16,297.95

 

JPM 861977

 

Commerzbank, Frankfurt

 

Huntsman P&A Wasserchemie GMBH

 

Open-Ended

 

Jenawasser

 

EUR

 

€

42,879.55

 

$

47,958.34

 

JPM 866050

 

Natixis, Paris

 

Huntsman P&A France SAS

 

Open-Ended

 

Douanes de Metz (Remplace Nancy au 01.12.2010)

 

EUR

 

€

16,500.00

 

$

18,454.31

 

JPM 874746

 

JPM London

 

Huntsman P&A UK Ltd

 

Open-Ended

 

HM Revenue & Customs

 

GBP

 

£

100,000.00

 

$

128,452.15

 

JPM 875010

 

La Caixa, Barcelona

 

Huntsman P&A Spain, S.L.U.

 

Open-Ended

 

La Junta de Andelusia, Sevilla

 

EUR

 

€

2,500,000.00

 

$

2,796,107.82

 

JPM 884532

 

Natixis, Paris

 

Huntsman P&A France SAS

 

Open-Ended

 

Douanes de Metz (Remplace Nancy au 01.12.2010)

 

EUR

 

€

76,225

 

$

85,253.33

 

JPM 894315

 

La Caixa

 

Huntsman P&A Spain, S.L.U.

 

Open-Ended

 

LA CONSEJERIA DEL MEDIO AMBIENTE

 

EUR

 

€

32,970.00

 

$

36,875.07

 

JPM 895877

 

JPM London

 

Huntsman P&A UK Ltd

 

01/30/2021

 

The Environment Agency

 

GBP

 

£

100,000.00

 

$

128,452.15

 

JPM 903149

 

Societe Generale

 

Huntsman P&A France SAS

 

Open-Ended

 

Direction des Douanes Francaises

 

EUR

 

€

60,000.00

 

$

67,106.59

 

JPM 963384

 

UniCredi SPA, Milano

 

HUNTSMAN PIGMENTS S.p.A

 

Open-Ended

 

Agenzia delle Entrate - The Provincial Tax Commission

 

EUR

 

€

127,109.33

 

$

142,164.56

 

JPM 712199

 

JPM

 

Chemical Specialties LLC

 

07/18/2018

 

North Carolina Department of Environmental Quality Division of Waste Management

 

USD

 

$

446,279.33

 

$

446,279.33

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

8,905,581.55

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(2)

 

GUARANTY AND SECURITY PRINCIPLES

 

1.                                      Guaranty and Security Principles

 

(a)                                 The guarantees and security to be provided
under the Loan Documents will be given in accordance with the security
principles set out in this Schedule (the “Guaranty and Security Principles”).
This Schedule identifies the Guaranty and Security Principles and addresses the
manner in which the Guaranty and Security Principles will impact on and
determine the extent and terms of the guarantees and security proposed to be
provided in relation to the facilities made available under this Agreement.

 

(b)                                 The Guaranty and Security Principles embody
the recognition by all parties that there may be certain legal and practical
difficulties in obtaining effective or commercially reasonable guarantees and/or
security from Holdings and all relevant Subsidiaries in each jurisdiction in
which it has been agreed that guarantees and security will be granted by
Holdings and its Subsidiaries. In particular:

 

(i)                                     general legal and statutory limitations,
regulatory restrictions, financial assistance, corporate benefit, fraudulent
preference, equitable subordination, tax instructions (including, but not
limited to, “transfer pricing”, “thin capitalisation”, “earnings stripping”,
“controlled foreign corporation” and other tax restrictions), “exchange control
restrictions”, “capital maintenance” rules and “liquidity impairment” rules,
retention of title claims, employee consultation or approval requirements and
similar principles may limit the ability of Holdings or a Subsidiary to provide
a guarantee or security or may require that the guarantee or security be limited
as to amount or otherwise and, if so, the guarantee or security will be limited
accordingly, provided that to the extent requested by the Collateral Agent
before signing any applicable security or accession document, Holdings or the
relevant Subsidiary (as applicable) shall use reasonable endeavours (but without
incurring material cost and without adverse impact on commercial relationships
with third parties) to overcome any such obstacle or otherwise such guarantee or
security document shall be subject to such limit;

 

(ii)                                  a key factor in determining whether or not
a guarantee or security will be taken (and in respect of the security, the
extent of its perfection and/or registration) is the applicable time and cost
(including, but not limited to, adverse effects on taxes, interest
deductibility, stamp duty, registration taxes, notarial costs and all applicable
legal fees) which will not be disproportionate to the benefit accruing to the
Secured Parties of obtaining such guarantee or security;

 

--------------------------------------------------------------------------------


 

(iii)                               unless agreed otherwise, the Subsidiaries
will not be required to give guarantees or enter into security documents if they
are not wholly owned by Holdings and/or other Subsidiaries or if it is not
within the legal capacity of the relevant Subsidiaries or if it would conflict
with the fiduciary or statutory duties of their directors or contravene any
applicable legal, regulatory or contractual prohibition or restriction or have
the potential to result in a material risk of personal or criminal liability for
any director or officer of or for Holdings or any Subsidiary, provided that, to
the extent requested by the Collateral Agent before signing any applicable
security document or accession document, the relevant Subsidiary shall use
reasonable endeavours (but without incurring material cost and without adverse
impact on commercial relationships with third parties) to overcome any such
obstacle or otherwise such security document shall be subject to such limit;

 

(iv)                              having regard to the principle in (ii) above,
Holdings and the Administrative Agent shall discuss in good faith (having regard
to customary practice in applicable jurisdictions) with a view to determining
whether certain security can be provided by the relevant Loan Party granting
promissory security in favour of the Secured Parties coupled with an irrevocable
power of attorney to the Collateral Agent as opposed to a definitive legal
mortgage or pledge over the relevant asset;

 

(v)                                 guarantees and security will be limited so
that the aggregate of notarial costs and all registration and like taxes and
duties relating to the provision of security will not exceed an amount as agreed
between Holdings and the Collateral Agent;

 

(vi)                              where a class of assets to be secured includes
material and immaterial assets, if the cost of granting security over the
immaterial assets is disproportionate to the benefit of such security, security
will be granted over the material assets only;

 

(vii)                           it is expressly acknowledged that it may be
either impossible or impractical to create security over certain categories of
assets in which event security will not be taken over such assets;

 

(viii)                        any asset subject to a legal requirement,
contract, lease, licence, instrument, regulatory constraint (including any
agreement with any government or regulatory body) or other third party
arrangement, which may prevent or condition the asset from being charged,
secured or being subject to the applicable security document (including
requiring a consent of any third party, supervisory board or works council (or
equivalent)) and any asset which, if subject to the applicable security
document, would give a third party the right to terminate or otherwise amend any
rights, benefits and/or obligations with respect to Holdings or any Subsidiary
in respect of the asset or require the relevant chargor to take any action
materially adverse to the interests of Holdings and/or its Subsidiaries, in each
case

 

--------------------------------------------------------------------------------


 

will be excluded from a guarantee or security document provided that reasonable
endeavours (exercised for a specified period of time) to obtain any such
consent, release or waiver in respect of such asset shall be used by Holdings
and/or the relevant Subsidiaries (as applicable) if the Collateral Agent
specifies that the asset is material and Holdings is satisfied that such
endeavours will not involve placing commercial relationships with third parties
in jeopardy;

 

(ix)                              the giving of a guarantee, the granting of
security and the registration and/or the perfection of the security granted will
not be required if it would have a material adverse effect on the ability of
Holdings or the relevant Subsidiary to conduct its operations and business in
the ordinary course as otherwise permitted by the Loan Documents (including
dealing with the secured assets and all contractual counterparties or amending,
waiving or terminating (or allowing to lapse) any rights, benefits or
obligations, in each case prior to a Declared Default which is continuing), and
any requirement under the Guaranty and Security Principles to seek consent of
any person or take or not take any other action shall be subject to this
paragraph (ix);

 

(x)                                 any security document will only be required
to be notarised if required by law in order for the relevant security to become
effective, enforceable or admissible in evidence;

 

(xi)                              no guarantee or security will be required to
be given by any acquired person or asset (and no consent shall be required to be
sought with respect thereto) which are required to support acquired indebtedness
to the extent such acquired indebtedness is permitted by this Agreement to
remain outstanding after an acquisition. No member of a target group or other
entity acquired pursuant to an acquisition not prohibited under the terms of
this Agreement shall be required to become a Guarantor or grant security with
respect to the facilities made available under this Agreement if prevented by
the terms of the documentation governing that acquired indebtedness or if
becoming a Guarantor or the granting of any security would give rise to an
obligation (including any payment obligation) under or in relation thereto; no
security will be granted over any asset secured for the benefit of any Permitted
Debt and/or to the extent constituting Permitted Liens unless specifically
required by a Loan Document to the contrary;

 

(xii)                           to the extent possible and unless required by
applicable law, there should be no action required to be taken in relation to
the guarantees or security when any lender assigns or transfers any of its
participation to a new lender (and in the case of Spain, the Parties agree that,
pursuant to article 1528 of the Spanish Civil Code, the relevant assignee will
automatically become a pledgee upon full or partial assignment to third parties
of the pledgees’ contractual position in terms set out in the Loan Documents);

 

--------------------------------------------------------------------------------


 

(xiii)                        no title investigations or other diligence on
assets will be required and no title insurance will be required;

 

(xiv)                       security will not be required over any assets
subject to security in favour of a third party (provided that such security
constitutes a Permitted Lien) if prevented by the terms of such arrangement or
any cash constituting regulatory capital (and such assets or cash shall be
excluded from any relevant security document);

 

(xv)                          (i) to the extent legally effective, all security
will be given in favour of the Collateral Agent and not the secured creditors
individually (with the Collateral Agent to hold one set of security documents
for all the Secured Parties); (ii) “parallel debt” provisions will be used where
necessary (and included in this Agreement and/or the Intercreditor Agreement and
not the individual security documents); (iii) Spanish Liens shall be given to
the Secured Parties individually or through the Collateral Agent (but, in either
case, neither Holdings nor or its Subsidiaries shall bear any costs relating to
any powers of attorney or Spanish tax numbers which may be required for, or in
connection with, the notarisation of the relevant Security Documents), and
parallel debt provisions shall be disregarded in respect of Spanish Liens;

 

(xvi)                       guarantees and security will not be required from or
over the assets of, any joint venture or similar arrangement, any minority
interest or any Subsidiary that is not wholly-owned by Holdings and/or other
Subsidiaries;

 

(xvii)                    no security may be provided on terms which are
inconsistent with the turnover or sharing provisions in the Intercreditor
Agreement;

 

(xviii)                 no guarantee or security shall guarantee or secure any
“Excluded Swap Obligations” defined in accordance with the LSTA Market Advisory
Update dated February 15, 2013 entitled “Swap Regulations’ Implications for Loan
Documentation”, and any update thereto by the LSTA;

 

(xix)                       other than a general security agreement and related
filing, no perfection, filing or other action will be required with respect to
assets of a type not owned by Holdings or the Subsidiaries.

 

(c)                                  Notwithstanding any term of any Loan
Document: no loan or other obligation of a US Borrower under any Loan Document
may be, directly or indirectly: (i) guaranteed by any controlled foreign
corporation (as defined in Section 957(a) of the United States Internal Revenue
Code of 1986 (as amended) (“CFC”) or by an entity (a “FSHCO”) that has no
material assets other than equity interests (or equity interests and
indebtedness) of one or more CFCs, or guaranteed by a subsidiary of a CFC or
FSHCO; (ii) secured by any assets of a CFC, FSHCO or a subsidiary of a CFC or a
FSHCO (including any CFC or FSHCO equity interests held directly or indirectly
by a CFC or FSHCO); (iii) secured by a pledge or other

 

--------------------------------------------------------------------------------


 

security interest in any voting stock of any CFC or FSHCO in excess of 65 per
cent. of the total combined voting power of all classes of stock of such CFC or
FSHCO (and 100% of the non-voting equity interests); or (iv) guaranteed by any
subsidiary or secured by a pledge of or security interest in any subsidiary or
other asset, if it would result in material adverse US tax consequences as
reasonably determined by the Borrowers, Holdings and the Administrative Agent.

 

2.                                      Guarantees

 

(a)                                 Subject to the guarantee limitations set out
in the Loan Documents and herein, each guarantee will be an upstream,
cross-stream and downstream guarantee for all liabilities of the Loan Parties
under the Loan Documents in accordance with, and subject to, the requirements of
these Guaranty and Security Principles in each relevant jurisdiction (references
to “security” to be read for this purpose as including guarantees). Security
documents will secure the guarantee obligations of all of the Loan Parties under
the Loan Documents in accordance with, and subject to, the requirements of these
Guaranty and Security Principles in each relevant jurisdiction.

 

(b)                                 Luxembourg Guarantee Limitations

 

(i)                                    Notwithstanding the foregoing and any
other provision in the Loan Documents to the contrary, the payment obligations
of any Guarantor incorporated under the laws of Luxembourg (hereafter, a
“Luxembourg Guarantor”) for the obligations of any Borrower which is not a
Subsidiary of that Luxembourg Guarantor shall be limited at any time, to an
aggregate amount not exceeding ninety-five (95) per cent. of the greater of:

 

(A)                              the Luxembourg Guarantor’s (A) own funds
(capitaux propres) as determined by Annex 1 of the Grand-Ducal Regulation of
19 December 2015 in relation to, inter alia, article 34 of the Luxembourg law of
19 December 2002 on the Register of Commerce and Companies, on accounting and on
annual accounts of the companies, as amended (the “2002 Act”) (the “Net
Assets”), and (B) the debt owed by such Luxembourg Guarantor to any of its
direct or indirect shareholders and to Holdings or any Subsidiary (as determined
by Annex 1 of the Grand-Ducal Regulation of 18 December 2015 in relation to,
inter alia, article 34 of the 2002 Act, and (C) the subordinated debt (dettes
subordonnées) (as determined in the general accounting plan (Account 191)) of
the relevant Luxembourg Guarantor, and (D) any subordinated debt (dettes
subordonnées) owed and incurred by such Luxembourg Guarantor in violation of the
provisions of this Agreement (the debts referred to in (B), (C) and (D) above
being (the “Luxembourg Subordinated Debt”)), each as reflected in Luxembourg
Guarantor’s last annual accounts available as at the date of this Agreement; and

 

--------------------------------------------------------------------------------


 

(B)                              the Luxembourg Guarantor’s Net Assets and the
Luxembourg Subordinated Debt as reflected in its last annual accounts available
as at the date the Guarantee is called.

 

(ii)                                 For the purpose of this paragraph 2(b), the
Net Assets shall be valued either (i) at the fair market value, or (ii) if no
such market value has been determined, in accordance with GAAP or IFRS, as
applicable, and the relevant provisions of the 2002 Act.

 

(iii)                              The limitation set forth above shall not
apply to any amounts borrowed under this Agreement and made available, in any
form whatsoever, to such Luxembourg Guarantor or any of its direct or indirect
subsidiaries.

 

(c)                                  French Guarantee Limitations

 

(i)                                    The obligations and liabilities of any
Guarantor incorporated under the laws of France (hereafter, a “French
Guarantor”) under the Loan Documents and in particular under the Guaranty
referred to in this Agreement, shall not extend to include any obligations or
liabilities which if incurred would constitute a breach of the financial
assistance prohibitions within the meaning of article L. 225-216 of the French
Code de commerce and/or would constitute a misuse of corporate assets within the
meaning of article L. 241-3, L. 242-6 or L. 244-1 of the French Code de commerce
or any other law or regulations having the same effect, as interpreted by French
courts.

 

(ii)                                 The obligations and liabilities of each
French Guarantor under the Loan Documents, and in particular under the Guaranty
referred to in this Agreement, for the payment obligations under this Agreement
or any Loan Document, or in respect of any Cash Management Obligations or in
respect of any Specified Hedge Agreement, as the case may be, of any other Loan
Parties which are not direct or indirect Subsidiaries of such French Guarantor
shall be limited at any time to an amount equal to the aggregate of the proceeds
of the Loans to the extent directly or indirectly on-lent by any other Loan
Party to that French Guarantor or any of its subsidiaries under intercompany
loans (including pursuant to cash pooling arrangements) or similar arrangements
and outstanding on the date a payment is requested to be made by such French
Guarantor under the Guaranty or under any relevant Loan Document (the “Maximum
Guaranteed Amount”), it being specified that notwithstanding any other
provisions of this Agreement or any provisions of the Intercreditor Agreement,
any payment made by such French Guarantor under the Guaranty or under any
relevant Loan Document in respect of the payment obligations of any other Loan
Party shall immediately reduce pro tanto the outstanding amount of the
intra-group loans, or any sums, due by such French Guarantor under such
intra-group loan (including pursuant to cash pooling arrangements) or similar
arrangements referred to above.

 

--------------------------------------------------------------------------------


 

(iii)                              The obligations and liabilities of each
French Guarantor under the Loan Documents, and in particular under the Guaranty
referred to in this Agreement, for the payment obligations under this Agreement
or any Loan Document, or in respect of any Cash Management Obligations or in
respect of any Specified Hedge Agreement, as the case may be, of each of its
direct or indirect Subsidiaries which are or become Loan Party from time to time
under the Loan Documents shall cover all amounts incurred by such Subsidiary
(x) as Borrower only but not as Guarantor (if they are not Loan Parties
incorporated under the laws of France (hereafter, a “French Loan Party”)) or
(y) as Borrower and/or, subject to the provisions of paragraph (ii) above,
Guarantors (if they are French Loan Parties); and

 

(iv)                             for the avoidance of doubt, any payment made by
a French Guarantor under paragraph (ii) above shall reduce the Maximum
Guaranteed Amount

 

(v)                                It is acknowledged that no French Guarantor
is acting jointly and severally with the other Guarantors and no French
Guarantor shall therefore be considered as “co-débiteur solidaire” as to its
obligations pursuant to the Guarantee given pursuant therewith.

 

For the purpose of this paragraph (c), “Subsidiary” means, in relation to any
company, another company which is controlled by it within the meaning of
articles L.233-3 of the French Code de commerce.

 

(b)                                Spanish Guarantee Limitations

 

(i)                                    Regarding the obligations and liabilities
of any payment obligations of any Spanish Guarantor under the guarantees granted
in connection with Loan Documents (the “Guarantees”), each Spanish Guarantor
hereby expressly agrees that the scope and provisions of its respective
obligations under the Guarantees granted by each of them will not be affected
by: (i) the approval or ratification of a composition agreement (“convenio”) as
a result of the bankruptcy declaration (“concurso”) of any of the Borrowers, in
accordance with article 135.2 of the Spanish Insolvency Act (“Ley 22/2003 de 9
de julio, Concursal); or (ii) the approval or execution of a court-sanctioned
out-of-court workout (an homologated refinancing agreement (“acuerdo de
refinanciación homologado”)) and which may be entered into as a result of a
pre-insolvency or insolvency of any of the Borrowers (in any case, prior to the
declaration of bankruptcy, whether voluntary or mandatory) under paragraph 9 of
the 4th Additional Provision of the Spanish Insolvency Act, to the extent that
such Lender has not expressly accepted (by voting in favor or otherwise) the
effect contemplated by such composition agreement or court-sanctioned
out-of-court workout, as the case may be, of the relevant Borrowers on the scope
and provisions of the Guarantees.

 

--------------------------------------------------------------------------------


 

(ii)                                 Unless the Lender expressly agrees (by
voting in favor or otherwise) a write-off to the Guarantees, the Guarantees
shall secure at any time 100% of the payment obligations under the Loan
Documents.

 

3.                                      Governing law and scope

 

(a)                                 The guarantees and security to be provided
in respect of the facilities made available under this Agreement in accordance
with the Guaranty and Security Principles are only to be given by the Loan
Parties and Material Subsidiaries and no security or guarantees shall be
required to be given by any joint venture or similar arrangement, any minority
interest or any Subsidiary that is not wholly owned by Holdings and/or other
Subsidiaries.

 

(b)                                 All security (other than share security)
will be governed by the law of the jurisdiction of incorporation of the
applicable grantor of the security and no action in relation to security
(including any perfection step, further assurance step, filing or registration)
will be required in jurisdictions where the grantor of the security is not
incorporated. Notwithstanding the preceding sentence, (i) share security over
any subsidiary will be governed by the law of the place of incorporation of that
subsidiary; (ii) any security over an inter-company loan between Holdings or the
Borrowers and any of their respective Subsidiaries which on-lends equity
contributions or proceeds of any of the facilities made available under this
Agreement will be governed by the governing law of such intra-group loan
document and, in each case, any perfection step, further assurance step, filing
or registration in connection therewith shall be subject to such jurisdiction
and (if applicable) the jurisdiction of incorporation of the relevant security
provider; and (iii) a notice may be served in relation to any security over an
intra-group receivables on the relevant Loan Party regardless of its
jurisdiction of incorporation.

 

4.                                      Terms of security documents

 

The following principles will be reflected in the terms of any security taken in
connection with the facilities made available under this Agreement:

 

(a)                                 security will not be enforceable until the
occurrence of a Declared Default which is continuing;

 

(b)                                 the Secured Parties (or any agent or similar
representative appointed by them at the relevant time) will only be able to
exercise a power of attorney or set-off granted to them under the terms of the
Loan Documents (i) following the occurrence of a Declared Default which is
continuing or (ii) where Holdings or the relevant Subsidiary granting the
security has failed to comply with a perfection or further assurance obligation
and any applicable grace period thereto has expired;

 

(c)                                  the security documents should only operate
to create security rather than to impose new commercial obligations or repeat
clauses in other Loan Documents;

 

--------------------------------------------------------------------------------


 

accordingly (i) they should not contain additional representations, undertakings
or indemnities (including, without limitation, in respect of insurance,
information, maintenance or protection of assets or the payment of fees, costs
and expenses) unless these are the same as or consistent with those contained in
this Agreement or are required for the creation, perfection or extension of
security in accordance with local law; and (ii) nothing in any security document
shall (or be construed to) prohibit any transaction, matter or other step (or a
grantor of security taking or entering into the same or dealing in any manner
whatsoever in relation to any asset (including all rights, claims, benefits,
proceeds and documentation, and contractual counterparties in relation thereto)
the subject of (or expressed to be the subject of) the security agreement if not
prohibited by the terms of the other Loan Documents (and accordingly to such
extent, the Collateral Agent shall promptly effect releases, confirmations,
consents to deal or similar steps always at the cost of the relevant grantor of
the security);

 

(d)                                 no security will be granted over parts,
stock, moveable plant, equipment or receivables if it would require labelling,
segregation or periodic listing or specification of such parts, stock, moveable
plant, equipment or receivables;

 

(e)                                  perfection will not be required in respect
of (i) vehicles and other assets subject to certificates of title or (ii) letter
of credit rights and tort claims (or the local law equivalent);

 

(f)                                   in no event shall control agreements (or
perfection by control or similar arrangements) be required with respect to any
assets (including deposit or securities accounts) (unless the Loan Documents
expressly provide for any specific account (by reference to its purpose) to be
subject to specific restrictions on use);

 

(g)                                  security will, where possible and
practical, automatically create security over future assets of the same type as
those already secured; where local law requires supplemental pledges or notices
to be delivered in respect of future acquired assets in order for effective and
enforceable security to be created or perfected over that class of asset, such
supplemental pledges or notices will be provided only upon request of the
Collateral Agent and at intervals no more frequent than annually or at other
intervals agreed between Holdings and the Collateral Agent; and

 

(h)                                 each security document must contain a clause
which records that if there is a conflict between the security document and the
Intercreditor Agreement then (to the fullest extent permitted by law) the
provisions of the Intercreditor Agreement will take priority over the provisions
of the security document.

 

5.                                      Bank accounts

 

(a)                                 If a Loan Party grants security over its
bank accounts it will be free to deal, operate and transact business in relation
to those accounts (including opening and closing accounts) until the occurrence
of a Declared Default which is continuing

 

--------------------------------------------------------------------------------


 

(unless the Loan Documents expressly provide for any specific account (by
reference to its purpose) to be subject to specific restrictions on use). For
the avoidance of doubt, (unless the Loan Documents expressly provide for any
specific account (by reference to its purpose) to be subject to specific
restrictions on use) there will be no “fixed” security over bank accounts, cash
or receivables or any obligation to have a specific balance, hold or pay cash or
receivables in a particular account until the occurrence of a Declared Default
which is continuing.

 

(b)                                 If required by local law to perfect the
security and if possible without disrupting operation of the account, notice of
the security will be served on the account bank in relation to applicable
accounts within 10 Business Days of the date of the security document (or
accession thereto) unless an earlier notice is required for perfection purposes
under the relevant local law, and the applicable grantor of the security will
use its reasonable endeavours to obtain an acknowledgement of that notice within
10 Business Days of service unless an earlier acknowledgement is required for
perfection purposes under the relevant local law. Save in the case of a bank
account pledge governed by the laws of Luxembourg, if the grantor of the
security has used its reasonable endeavours but has not been able to obtain
acknowledgement or acceptance its obligation to obtain acknowledgement will
cease on the expiry of that 10 Business Day period (or earlier, only if
perfection requires an earlier notice under the relevant local law).
Irrespective of whether notice of the security is required for perfection, if
the service of notice would prevent Holdings or any Subsidiary from using a bank
account in the course of its business (and Holdings or the applicable Subsidiary
demonstrates so to the Administrative Agent (acting reasonably)) no notice of
security will be served until the occurrence of a Declared Default which is
continuing.

 

(c)                                  Any security over bank accounts will be
subject to any security interests in favour of the account bank which are
created either by law or in the standard terms and conditions of the account
bank. No grantor of security will be required to change its banking arrangements
or standard terms and conditions in connection with the granting of bank account
security.

 

(d)                                 If required under applicable local law,
security over bank accounts will be registered subject to the general principles
set out in these Guaranty and Security Principles.

 

6.                                      Fixed assets

 

If a Loan Party grants security over its material fixed assets it will be free
to deal with those assets in the course of its business until the occurrence of
a Declared Default which is continuing. No notice, whether to third parties or
by attaching a notice to the fixed assets, will be prepared or given until the
occurrence of a Declared Default which is continuing.

 

--------------------------------------------------------------------------------


 

7.                                      Insurance policies

 

A Loan Party may grant security over its material insurance policies (excluding
any third party liability or public liability insurance and any directors and
officers insurance in respect of which claims thereunder may be mandatorily
prepaid, provided that the relevant insurance policy allows security to be so
granted). Notice of any security interest over insurance policies will only be
served on an insurer of the assets of Holdings or its Subsidiaries upon written
request of the Collateral Agent, which may only be given after the occurrence of
a Declared Default which is continuing.

 

Prior to a Declared Default which is continuing, no loss payee or other
endorsement will be made on the insurance policy and no Secured Party will be
named as co-insured.

 

8.                                      Intellectual property

 

(a)                                 Subject to paragraph 1(viii) above, no
security will be granted over any intellectual property which cannot be secured
under the terms of the relevant licensing agreement.

 

(b)                                 If security is granted over the relevant
material intellectual property, the grantor shall be free to deal with, use,
licence and otherwise commercialise those assets in the course of its business
(including allowing its intellectual property to lapse if no longer material to
its business) until a Declared Default which is continuing.

 

(c)                                  Notice of any security interest over
intellectual property will only be served on a third party from whom
intellectual property is licensed upon written request of the Collateral Agent,
which may only be given after the occurrence of a Declared Default which is
continuing. No intellectual property security will be required to be registered
under the law of that security document, the law where the grantor is regulated,
at any relevant supra-national registry or at any other relevant register.
Security over intellectual property rights will be taken on an “as is, where is”
basis and neither Holdings nor its Subsidiaries will be required to procure any
changes to, or corrections of filings on, external registers.

 

9.                                      Real estate

 

(a)                                 No fixed security shall be granted over real
property (unless otherwise agreed or pursuant to Finnish law mortgage (subject
to an agreed materiality threshold) or a general or all asset security document
(such as a debenture (subject to the rest of these Guaranty and Security
Principles) which charges all of the assets of a Loan Party but excluding
(i) any unregistered real property which, if subject to any such security would
be required to be registered under the relevant land registry laws (provided
that such real property shall only be excluded for so long as it remains
unregistered), and (ii) any leasehold real property that has 25 years or less to
run on the lease or has a rack rent payable.

 

(b)                                 There will be no obligation to investigate
title, provide surveys or carry out any other insurance or environmental due
diligence.

 

--------------------------------------------------------------------------------


 

(c)                                  There will be no obligation to obtain
landlord waivers, collateral access agreements or bailee letters with respect to
any location or asset.

 

10.                               Shares

 

(a)                                 Security over shares will be limited to
those over a Loan Party.

 

(b)                                 Until a Declared Default has occurred and is
continuing, the legal title of the shares will remain with the relevant grantor
of the security (unless transfer of title on granting such security is customary
in the applicable jurisdiction) and any grantor of share security will be
permitted to retain and to exercise voting rights and powers in relation to any
shares and other related rights charged by it and receive, own and retain all
assets and proceeds in relation thereto without restriction or condition
provided that any exercise of rights does not materially adversely affect the
validity or enforceability of the Security over the shares or cause an Event of
Default to occur. With respect to security over shares in a German or French
company only, the voting rights will remain with the pledgor even after a
Declared Default has occurred, provided, however, that such voting rights may
only be exercised in a manner which does not materially and adversely affect the
validity or enforceability of the Security over the shares.

 

(c)                                  Where customary and/or applicable as a
matter of law, following a request by the Collateral Agent, on, or as soon as
reasonably practicable following execution of the security or accession
document, the applicable share certificate (or other documents evidencing title
to the relevant shares) and a stock transfer form executed in blank (or
applicable law equivalent) will be provided to the Collateral Agent upon its
request.

 

In this Schedule, “Declared Default” means the giving of notice by the
Administrative Agent under Section 8.01(i)(A).

 

--------------------------------------------------------------------------------


 

Schedule 1.01(3)

 

FOREIGN SECURITY DOCUMENTS

 

A.                                    Foreign Security Document to be Delivered
on the Closing Date

 

1.              A Luxembourg law governed share pledge agreement between Venator
Materials PLC as pledgor, JPMorgan Chase Bank, N.A. as collateral agent and
Venator Finance S.à r.l. as company in relation to the shares of Venator Finance
S.à r.l.

2.              An English law governed charge over shares and investments
between Venator Finance S.à r.l. as pledgor, Huntsman Spin (Holdings) UK Limited
as company and JPMorgan Chase Bank, N.A. as collateral agent, in relation to the
shares of Huntsman Spin (Holdings) UK Limited and certain notes issued by
Venator Materials Plc.

3.              An English law governed debenture between each UK Loan Party as
chargors and JPMorgan Chase Bank, N.A. as collateral agent in relation to all
assets (subject to the Guaranty and Security Principles) of the UK Loan Parties.

4.              An English law governed share charge between Tioxide Americas
(Holdings) LLC as chargor, Tioxide Group as company and JPMorgan Chase Bank,
N.A. as collateral agent in relation to the shares of Tioxide Group.

5.              An English law governed book debts and accounts charge between
Huntsman P&A Spain, S.L.U. and Huntsman P&A Germany GmbH as chargors, Huntsman
P&A UK Limited as company and JPMorgan Chase Bank, N.A. as collateral agent in
relation to certain book debts and English bank accounts of Huntsman P&A Spain,
S.L.U. and Huntsman P&A Germany GmbH.

6.              A German law governed security assignment agreement over trade
receivables, intercompany loans and insurance receivables between Huntsman P&A
Germany GmbH and JPMorgan Chase Bank, N.A.

7.              A German law governed security transfer agreement over current
assets between Huntsman P&A Germany GmbH and JPMorgan Chase Bank, N.A.

8.              Certain German law governed first ranking account pledge
agreements between Huntsman P&A Germany GmbH, Brockhues GmbH & Co. KG, Huntsman
(Holdings) Germany GmbH, Silo Pigmente GmbH, Huntsman Pigments Holding GmbH and,
in each case, JPMorgan Chase Bank, N.A.

9.              Certain German law governed first ranking share (or interest)
pledge agreements between Huntsman Spin UK Limited, Huntsman P&A Germany GmbH,
Brockhues GmbH & Co. KG, Huntsman P&A Uerdingen GmbH, Huntsman P&A Wasserchemie
GmbH, Huntsman (Holdings) Germany GmbH, Silo Pigmente GmbH, Huntsman Pigments
Holding GmbH, Sachtleben Wasserchemie (Holding) GmbH and, in each case, JPMorgan
Chase Bank, N.A.

10.       A Canadian law Collateral Agreement between Huntsman P&A Canada Inc.
and JPMorgan Chase Bank, N.A.

11.       A Quebec law deed of hypothec between Huntsman P&A Canada Inc. and
JPMorgan Chase Bank, N.A..

 

--------------------------------------------------------------------------------


 

B.                                    Foreign Security Documents to be Delivered
within 90 days of the Closing Date (or, in each case, such later date as may be
agreed by Administrative Agent)

 

Governing
Law

 

Proposed Security
Agreement

 

Security Provider(s)

 

Assets secured

Spanish law

 

Ordinary pledge without registration over shares in Huntsman P&A Spain, S.L.U.
favor of the Common Collateral Agent with collateral priorities set out in the
Intercreditor Agreement

 

Huntsman Spin UK Limited

 

The shares in Huntsman P&A Spain, S.L.U. as described in the pledge

Spanish law

 

Ordinary pledge without registration over material bank accounts in favor of the
Common Collateral Agent with collateral priorities set out in the Intercreditor
Agreement

 

Huntsman P&A Spain, S.L.U.

 

Material bank accounts of Huntsman P&A Spain, S.L.U. as described in the pledge

Spanish law

 

Ordinary pledge without registration over trade receivables in favour of the
Common Collateral Agent with collateral priorities set out in the Intercreditor
Agreement

 

Huntsman P&A Spain, S.L.U.

 

Trade receivables owed to Huntsman P&A Spain, S.L.U. as described in the pledge

 

--------------------------------------------------------------------------------


 

C.                                    Foreign Security Documents to be Delivered
within 150 days of the Closing Date (or, in each case, such later date as may be
agreed by Administrative Agent)

 

Governing
Law

 

Proposed Security
Agreement

 

Security Provider(s)

 

Assets secured

French law

 

Assignment by way of security (cession Dailly à titre de garantie) of accounts
receivables together with the related initial transfer form (bordereau Dailly)

 

Huntsman P&A France SAS

 

Accounts receivables

French law

 

Pledge over bank accounts subject to collateral priorities set out in the
Intercreditor Agreement

 

Huntsman P&A France SAS

 

Bank accounts

French law

 

Pledge over bank accounts subject to collateral priorities set out in the
Intercreditor Agreement

 

Holliday France SAS

 

Bank accounts

French law

 

Pledge over bank accounts subject to collateral priorities set out in the
Intercreditor Agreement

 

Holliday Pigments International SAS

 

Bank accounts

French law

 

Pledge over bank accounts subject to collateral priorities set out in the
Intercreditor Agreement

 

Holliday Pigments SAS

 

Bank accounts

French law

 

Pledge over securities accounts with respect to Huntsman P&A France SAS’s shares
in Holliday France SAS, Holliday Pigments International SAS and Holliday
Pigments SAS, together with each related statement of pledge (déclaration de
nantissement de compte de titres financiers) signed by Huntsman P&A France SAS,
subject to collateral priorities set out in the Intercreditor Agreement

 

Huntsman P&A France SAS

 

Shares and securities

 

--------------------------------------------------------------------------------


 

Governing
Law

 

Proposed Security
Agreement

 

Security Provider(s)

 

Assets secured

French law

 

If applicable, pledge over securities account with respect to Huntsman P&A UK
Limited’s shares in Hunstman P&A France SAS together with the related statement
of pledge (déclaration de nantissement de compte de titres financiers) signed by
Huntsman P&A UK Limited, subject to collateral priorities set out in the
Intercreditor Agreement,

 

Huntsman P&A UK Limited

 

Shares and securities

French law

 

Pledge over securities account with respect to Huntsman Spin UK Limited’s shares
in Hunstman P&A France SAS together with the related statement of pledge
(déclaration de nantissement de compte de titres financiers) signed by Huntsman
Spin UK Limited, subject to collateral priorities set out in the Intercreditor
Agreement

 

Huntsman Spin UK Limited

 

Shares and securities

English law

 

Book debts and accounts charge

 

Huntsman P&A France SAS

 

Certain book debts and an English bank account of Huntsman P&A France SAS

 

--------------------------------------------------------------------------------


 

Schedule 1.01(4)

 

UNRESTRICTED SUBSIDIARIES

 


None.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(5)

 

SPECIFIED ACCOUNT DEBTORS

 

1. PPG Industries

2. AkzoNobel

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS AND ISSUING BANKS

 

Letters of Credit

 

Lender

 

US/Canada

 

Euro

 

France

 

Total Letter of Credit
Commitments

 

JP Morgan Chase Bank, N.A.(1)

 

$

1,000,000

 

$

15,000,000

 

$

10,000,000

 

$

26,000,000

 

Citibank Europe PLC

 

—

 

$

10,000,000

 

—

 

$

10,000,000

 

Bank of America N.A.(2)

 

$

7,000,000

 

—

 

—

 

$

7,000,000

 

Barclays Bank Plc

 

—

 

—

 

—

 

—

 

HSBC Bank USA, National Association

 

—

 

—

 

—

 

—

 

Goldman Sachs Bank USA

 

$

7,000,000

 

—

 

—

 

$

7,000,000

 

PNC Bank, NA

 

—

 

—

 

—

 

—

 

Royal Bank of Canada

 

—

 

—

 

—

 

—

 

Total

 

$

15,000,000

 

$

25,000,000

 

$

10,000,000

 

$

50,000,000

 

 

Revolving Facility Commitments

 

Lender

 

US/Canada

 

Euro

 

France

 

Total Revolving Facility
Commitments

 

JP Morgan Chase Bank, N.A.(3)

 

$

10,000,000

 

$

30,000,000

 

$

10,000,000

 

$

50,000,000

 

Citibank, N.A.

 

$

10,000,000

 

—

 

—

 

$

10,000,000

 

Citibank Europe PLC

 

—

 

$

30,000,000

 

$

10,000,000

 

$

40,000,000

 

Bank of America N.A.(4)

 

$

20,000,000

 

$

25,000,000

 

—

 

$

45,000,000

 

Barclays Bank Plc

 

$

20,000,000

 

$

25,000,000

 

—

 

$

45,000,000

 

HSBC Bank USA, National Association

 

$

20,000,000

 

$

25,000,000

 

—

 

$

45,000,000

 

Goldman Sachs Bank USA

 

$

20,000,000

 

$

25,000,000

 

—

 

$

45,000,000

 

PNC Bank, NA

 

$

10,000,000

 

—

 

—

 

$

10,000,000

 

Royal Bank of Canada

 

$

10,000,000

 

—

 

—

 

$

10,000,000

 

Total

 

$

120,000,000

 

$

160,000,000

 

$

20,000,000

 

$

300,000,000

 

 

--------------------------------------------------------------------------------

(1)  Commitments may be provided by J.P. Morgan Securities PLC

(2)  Commitments may be provided by Bank of America Merill Lynch International
Limited and/or  Bank of America N.A., Canada Branch

(3)  Commitments may be provided by J.P. Morgan Securities PLC

(4)  Commitments may be provided by Bank of America Merill Lynch International
Limited and/or Bank of America N.A., Canada Branch

 

--------------------------------------------------------------------------------


 

Schedule 3.04

 

GOVERNMENTAL APPROVALS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.06(2)

 

POSSESSION UNDER LEASE

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.07(1)

 

SUBSIDIARIES

 

Entity Name

 

Jurisdiction

 

Ownership

Venator Materials PLC

 

United Kingdom

 

100% Huntsman International (Netherlands) B.V.

Huntsman Pigments and Trading Pty Ltd

 

Australia

 

100% Huntsman Specialties Australia Pty Ltd

Huntsman Specialties Australia Pty Ltd

 

Australia

 

100% Huntsman Pigments (UK) Limited

Huntsman Materials Belgium BVBA

 

Belgium

 

100% Huntsman Pigments Holdings UK Limited

Huntsman P&A Canada Inc.

 

Canada

 

100% Huntsman (UK) Limited

Huntsman P&A Investments LLC

 

Cayman Islands

 

100% Tioxide Group

Huntsman Pigments Taicang Company Ltd

 

China

 

100% Huntsman Pigments Far East Limited

Sachtleben Trading (Shanghai) Company Limited

 

China

 

100% Huntsman P&A Germany GmbH

Huntsman P&A Finland Oy

 

Finland

 

100% Huntsman Spin UK Limited

Holliday France S.A.S.

 

France

 

100% Huntsman P&A France SAS

Holliday Pigments International S.A.S.

 

France

 

100% Huntsman P&A France SAS

Holliday Pigments S.A.S.

 

France

 

100% Huntsman P&A France SAS

Huntsman P&A France SAS

 

France

 

99.99% Huntsman Spin UK Limited
0.01% Huntsman P&A UK Limited

Huntsman (Holdings) Germany GmbH

 

Germany

 

100% Huntsman Spin UK Limited

Huntsman P&A Germany GmbH

 

Germany

 

100% Huntsman (Holdings) Germany GmbH

Huntsman P&A Uerdingen GmbH

 

Germany

 

100% Huntsman P&A Germany GmbH

Huntsman P&A Wasserchemie GmbH

 

Germany

 

100% Sachtleben Wasserchemie (Holding) GmbH

Huntsman Pigments Holding GmbH

 

Germany

 

100% Huntsman (Holdings) Germany GmbH

Sachtleben Wasserchemie (Holding) GmbH

 

Germany

 

100% Huntsman (Holdings) Germany GmbH

Silo Pigmente GmbH

 

Germany

 

100% Huntsman (Holdings) Germany GmbH

Brockhues GmbH & Co. KG

 

Germany

 

10% Silo Pigmente GmbH
89.939% Huntsman Pigments Holding GmbH

Huntsman Pigments Far East Limited

 

Hong Kong

 

100% Huntsman Spin UK Limited

Huntsman Pigments Hong Kong Limited

 

Hong Kong

 

100% Huntsman Pigments Far East Limited

Huntsman P&A Italy S.r.l.

 

Italy

 

100% Huntsman Spin UK Limited

Huntsman Pigments S.p.A.

 

Italy

 

100% Huntsman P&A Italy S.r.l.

Venator Finance S.à r.l.

 

Luxembourg

 

100% Venator Materials PLC

Huntsman P & A Asia Sdn. Bhd. (formerly known as Tioxide (Malaysia) Sdn. Bhd.)

 

Malaysia

 

100% Huntsman Spin UK Limited

Huntsman Textile Effects Singapore Pte. Ltd.

 

Singapore

 

100% Huntsman Spin Investments UK Limited

Huntsman Investments South Africa (Proprietary) Limited

 

South Africa

 

100% Huntsman Spin UK Limited

Huntsman P&A Africa (Pty) Limited

 

South Africa

 

100% Huntsman Investments South Africa (Proprietary) Limited

 

--------------------------------------------------------------------------------


 

Entity Name

 

Jurisdiction

 

Ownership

Holliday Chemical España S.A.U.

 

Spain

 

100% Huntsman P&A Spain, S.L.U.

Huntsman P&A Spain, S.L.U.

 

Spain

 

100% Huntsman Spin UK Limited

Oligo S.A.

 

Spain

 

75% Huntsman P&A Spain, S.L.U.

Creambay Limited

 

United Kingdom

 

100% Huntsman (UK) Limited

Excalibur Realty UK Limited

 

United Kingdom

 

100% Huntsman Pigments (UK) Limited

Huntsman Materials UK Limited

 

United Kingdom

 

100% Huntsman Spin Investments UK Limited

Huntsman Nominees (UK) Limited

 

United Kingdom

 

100% Tioxide Group

Huntsman P&A UK Limited

 

United Kingdom

 

100% Huntsman (UK) Limited

Huntsman Pigments Holdings UK Limited

 

United Kingdom

 

100% Huntsman Spin UK Limited

Huntsman Pigments (UK) Limited

 

United Kingdom

 

100% Creambay Limited

Huntsman Spin (Holdings) UK Limited

 

United Kingdom

 

100% Venator Finance S.à r.l.

Huntsman Spin Investments UK Limited

 

United Kingdom

 

100% Huntsman Spin UK Limited

Huntsman Spin UK Limited

 

United Kingdom

 

100% Huntsman Spin (Holdings) UK Limited

Huntsman (UK) Limited

 

United Kingdom

 

100% Huntsman Spin UK Limited

Inorganic Pigments Limited

 

United Kingdom

 

100% Creambay Limited

Tioxide Group

 

United Kingdom

 

100% Tioxide Americas (Holdings) LLC

Tioxide Group Services Limited

 

United Kingdom

 

100% Huntsman P&A UK Limited

Chemical Specialties LLC

 

USA - North Carolina

 

100% Venator Materials LLC

Huntsman P&A Americas LLC

 

USA - Delaware

 

100% Venator Materials LLC

Tioxide Americas (Holdings) LLC

 

USA - Delaware

 

100% Venator Materials LLC

Venator Materials LLC

 

USA - Delaware

 

100% Venator Materials PLC

Viance, LLC

 

USA - Delaware

 

50.001% Chemical Specialties LLC

 

--------------------------------------------------------------------------------


 

Schedule 3.07(2)

 

EQUITY INTERESTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.12

 

TAXES

 

USA

 

1.              Huntsman International LLC’s and its subsidiaries are currently
under audit for income taxes in North Carolina, New York, Illinois and Michigan.

 

Europe, the Middle East and Africa

 

2.              Tax returns for Huntsman (Holdings) Germany GmbH, Huntsman P&A
Germany GmbH, Huntsman P&A Uerdingen GmbH, Huntsman P&A Wasserchemie GmbH and
Sachtleben Wasserchemie (Holding) GmbH for the fiscal year ended 2015 have not
been filed.

 

--------------------------------------------------------------------------------


 

Schedule 3.14

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.16

 

OWNED MATERIAL REAL PROPERTY

 

Street Address

 

City, State, Country

 

Zip Code/
Postal Code

Titaanitie 1

 

Pori, Finland

 

28840

Dr. Rudolf-Sachtleben Strasse 4

 

Duisburg, Germany

 

47198

1895 Doug Barnard Parkway

 

Augusta, Georgia, USA

 

30906

Los Angeles Plant 3700 East Olympic Blvd

 

Los Angeles, California, USA

 

90023

 

Good faith fair market determination based on replacement value.

 

--------------------------------------------------------------------------------


 

Schedule 3.19

 

INSURANCE

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 3.21

 

INTELLECTUAL PROPERTY

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.02(11)

 

LOCAL COUNSEL OPINIONS

 

 

 

Firm

 

Jurisdiction(s)

1.

 

NautaDutilh Avocats Luxembourg S.à r.l., as Luxembourg counsel to the Loan
Parties

 

Luxembourg law opinion (capacity) with respect to Loan Documents to be entered
into by Venator Finance S.à r.l.

2.

 

Norton Rose Fulbright Luxembourg S.C.S., as Luxembourg counsel to the Lenders

 

Luxembourg law opinion (enforceability) with respect to Loan Documents governed
by Luxembourg law to be entered into by Venator Finance S.à r.l.

3.

 

1.              Norton Rose Fulbright LLP, as English counsel to the
Administrative Agent

 

English law opinion (capacity and enforceability of English law Security
Documents) for the UK Loan Parties

4.

 

2.              Latham & Watkins LLP, Madrid, as Spanish counsel to the Loan
Parties

 

Spanish law opinion (capacity)

5.

 

3.              Cuatrecasas, as Spanish counsel to the Administrative Agent

 

Spanish law opinion (jurisdiction and choice of law opinion of US law Loan
Documents entered into by the Spanish Loan Party)

6.

 

4.              Latham & Watkins LLP, Frankfurt, as German counsel to the Loan
Parties

 

German law opinion (capacity, authority and power of the German Loan Parties to
enter into the Loan Documents to which they are party)

7.

 

5. Norton Rose Fulbright LLP, Frankfurt, as German counsel to the Administrative
Agent

 

German law opinion (validity and enforceability of the German law Security
Documents )

8.

 

6. Blake, Cassels & Graydon LLP, as Canadian counsel to the Loan Parties

 

Canadian law opinion (capacity and enforceability)

 

--------------------------------------------------------------------------------


 

Schedule 5.16

 

POST-CLOSING MATTERS

 

The items set forth on Schedule 1.01(3)(B) and Schedule 1.01(3)(C).

 

 

 

Jurisdiction

 

Item

 

Delivery Date
or, in each case, such later 
date as may be agreed by 
Administrative Agent

1.

 

Luxembourg

 

Shareholders’ register of Venator Finance S.à r.l. evidencing the registration
of the share pledge over the shares of Venator Finance S.à r.l.

 

On the date of and just after the execution of the Luxembourg law governed share
pledge agreement

2.

 

France

 

A certificate of the legal representative or an authorized signatory of each
relevant French Loan Party certifying:

 

(a) that attached thereto is a true, accurate and complete copy of (i) the
up-to-date articles of association (statuts) of the French Loan Party; (ii) a
copy of a Kbis extract, an insolvency certificate (certificat de non-faillite)
and lien searches (état des privilèges et nantissements) dated no more than 15
days prior to the accession date;

 

(b) that attached thereto is a true and complete copy of resolutions duly
adopted by the relevant body of such French Loan Party authorizing the
execution, delivery and performance of the Transaction Documents to which it is
a party or any other document delivered in connection herewith on the
accession date and certifying that such resolutions have not been modified,
rescinded or amended and are in full force and effect;

 

(c) if applicable, that attached thereto is a true and complete copy of the
power of attorney granted by the legal representative of the French Loan Party
authorizing one or several persons to execute, deliver and perform the
Transaction Documents to which the relevant French Loan Party is a party or any
other document delivered in connection herewith on the accession date and
certifying that such power of attorney has not been modified, rescinded or
amended and is in full force and effect;

 

On the date of and before the execution by each relevant French Loan Party of
(i) the relevant Joinder Agreement to the Intercreditor Agreement and (ii) the
French law security documents listed in Schedule 1.01(3)(C)

 

--------------------------------------------------------------------------------


 

 

 

 

 

(d) that attached thereto are specimen signatures of the persons authorized to
execute the Transaction Documents to which the relevant French Loan Party is a
party on behalf of the French Loan Party; and

 

(e) that the guaranteeing and/or securing, in the guarantee limits set forth in
Schedule 1.01(2) to the Term Loan Credit Agreement to the extent applicable, as
appropriate, of the Obligations, would not cause any guarantee, security or
similar limit binding on any French Loan Party to be exceeded.

 

 

3.

 

France

 

Share transfer register (registre de mouvements de titres) and shareholders
accounts (comptes d’actionnaires) of Huntsman P&A France SAS evidencing (i) the
registration of the securities account pledge granted by Huntsman Spin UK
Limited over shares of Huntsman P&A France SAS and, if applicable, (ii) the
registration of the securities account pledge granted by Huntsman P&A UK Limited
over shares of Huntsman P&A France SAS

 

On the date of and just after the execution of the French law governed
securities account pledge agreement entered into by Hunstman Spin UK Limited
and, if applicable, the execution of the French law governed securities account
pledge agreement entered into by Hunstman P&A UK Limited

4.

 

France

 

Share transfer register (registre de mouvements de titres) and shareholder
account (compte d’actionnaire) of Holliday France SAS evidencing the
registration of the securities account pledge granted by Huntsman P&A France SAS
over the shares of Holliday France SAS

 

On the date of and just after the execution of the French law governed
securities account pledge agreement entered into by Hunstman P&A France SAS

5.

 

France

 

Share transfer register (registre de mouvements de titres) and shareholder
account (compte d’actionnaire) of Holliday Pigments SAS evidencing the
registration of the securities account pledge granted by Huntsman P&A France SAS
over the shares of Holliday Pigments SAS

 

On the date of and just after the execution of the French law governed
securities account pledge agreement entered into by Hunstman P&A France SAS

6.

 

France

 

Share transfer register (registre de mouvements de titres) and shareholder
account (compte d’actionnaire) of Holliday Pigments International SAS evidencing
the registration of the securities account pledge granted by Huntsman P&A France
SAS over the shares of Holliday Pigments International SAS

 

On the date of and just after the execution of the French law governed
securities account pledge agreement entered into by Hunstman P&A France SAS

7.

 

France

 

French law opinion of Norton Rose Fulbright LLP (Paris), as French counsel to
the Administrative Agent, as to, inter alia, the validity and enforceability of
the French law governed Security Documents

 

As soon as possible after the grant of security under those French-law security
documents specified in Schedule 1.01(3)(C)

 

--------------------------------------------------------------------------------


 

8.

 

France

 

French law opinion of Latham & Watkins AARPI (Paris), as French counsel to the
Loan Parties, as to, inter alia, the capacity of French Loan Parties to enter
into the Loan Documents to which they are a party

 

As soon as possible after the grant of security under those French-law security
documents specified in Schedule 1.01(3)(C)

9.

 

Germany

 

The transfer of shares in Huntsman (Holdings) Germany GmbH from Huntsman
Investments (Netherlands) B.V. to Huntsman Spin UK Limited

 

On or before August 31, 2017

10.

 

Germany

 

The new shareholder’s list of Huntsman (Holdings) GmbH reflecting the new
shareholding of Huntsman Spin UK Limited shall be filed with the commercial
register and a copy of such new shareholder’s list shall be provided to the
Collateral Agent

 

On or before August 31, 2017

11.

 

England and Wales

 

Registration of particulars of each Security Document granted by a UK Loan Party
at Companies House in England and Wales in accordance with Part 25 (Company
Charges) of the Companies Act 2006 (UK) or any regulations relating to the
registration of charges made under, or applying the provisions of, the Companies
Act 2006 (UK) and payment of associated fees

 

Within 21 days of the date of the relevant Security Document

12.

 

England and Wales

 

A copy of resolutions signed by all the holders of the issued shares in:

 

·                  Huntsman Spin (Holdings) UK Limited;

·                  Huntsman Spin UK Limited;

·                  Huntsman P&A UK Limited;

·                  Huntsman (UK) Limited;

·                  Huntsman Spin Investments UK Limited; and

·                  Tioxide Group,

 

in each case, authorizing any necessary amendments to the relevant UK Loan
Party’s articles of association.

 

Within 30 days following the Closing Date

13.

 

England and Wales

 

An original signed and dated share certificate and original signed, undated
stock transfer form in respect of the entire issued share capital in:

 

·                  Huntsman (UK) Limited owned by Huntsman Spin UK Limited; and

·                  Huntsman Spin (Holdings) UK Limited owned by Venator Finance
S.à r.l.

 

As soon as reasonably practicable following (a) receipt of the stamped stock
transfer form in respect of the relevant share transfer from HM Revenue and
Customs, or (b) adjudication by HM Revenue and Customs that the relevant share
transfer is exempt from stamp duty.

14.

 

Spain

 

Latham & Watkins LLP, Madrid, as Spanish counsel to the Loan Parties — Spanish
law

 

As soon as possible after the grant of security under

 

--------------------------------------------------------------------------------


 

 

 

 

 

opinion (capacity) on the Spanish law Security Documents.

 

those Spanish law Security Documents specified in Schedule 1.01(3)(B)

15.

 

Spain

 

Cuatrecasas, as Spanish counsel to the Administrative Agent — Spanish law
opinion (enforceability of Spanish law Security Documents)

 

As soon as possible after the grant of security under those Spanish law Security
Documents specified in Schedule 1.01(3)(B)

16.

 

United States

 

(i) Joinder to the Credit Agreement by Huntsman P&A France SAS, (ii) Supplement
to the Guaranty by Huntsman P&A France SAS, Holliday France S.A.S., Holliday
Pigments International S.A.S. and Holliday Pigments S.A.S. and (iii) Joinder
Agreement to the Intercreditor Agreement by Huntsman P&A France SAS, Holliday
France S.A.S., Holliday Pigments International S.A.S. and Holliday Pigments
S.A.S.

 

Within 180 days following the Closing Date

17.

 

United States

 

Insurance certificates evidencing coverage under liability and property
insurance policies, together with endorsements, in each case to the extent
required pursuant to Section 5.02 of the Credit Agreement

 

Within 90 days following the Closing Date

18.

 

United States

 

Regarding any Mortgage required in connection with any Owned Material Real
Property located in the United States, satisfaction of the requirements set
forth in Section 5.10(2)

 

Within 90 days following the Closing Date

19.

 

United States

 

Reasonable steps to correct defects in the chain of title of the registered and
applied-for United States Intellectual Property owned by the U.S. Loan Parties
to the extent required pursuant to Section 4.05(2) to the U.S. Collateral
Agreement

 

Within 60 days following the Closing Date

20.

 

Canada

 

Registration of the Canadian Intellectual Property Security Agreement with the
Canadian Intellectual Property Office (“CIPO”) and correction of ownership
information in existing CIPO registrations.

 

Within 30 days after the Closing Date

21.

 

All applicable jurisdictions

 

Enter into Blocked Account Agreements with respect to those Deposit Accounts as
specified in, and to the extent required by, Section 5.11 of the Credit
Agreement

 

Within 90 days after the Closing Date

 

--------------------------------------------------------------------------------


 

Schedule 6.01(4)

 

INDEBTEDNESS

 

Restricted Subsidiary

 

Description

 

Amount

 

Huntsman P&A France SAS

 

Seller based financing — water steam plant

 

$

700,000

 

Huntsman P&A Italy S.r.l.

 

Capital Lease — CHP Plant

 

$

6,700,000

 

Huntsman P&A Italy S.r.l.

 

Seller based financing — CHP plant

 

$

3,800,000

 

Huntsman P&A Germany GmbH

 

Capital Lease — Duisburg

 

$

500,000

 

Holliday Pigments S.A.S.

 

AGL (water agency) Loan

 

$

300,000

 

 

Indebtedness of Venator Materials PLC owing to Huntsman International LLC in an
aggregate principal amount equal to the balance sheet cash of Venator Materials
PLC and its Subsidiaries on the Closing Date.

 

--------------------------------------------------------------------------------


 

Schedule 6.02(2)

 

LIENS

 

1.              Mortgage in favor of the Finnish Customs authority over real
property located in Titaanitie 1, 28840 Pori, Finland, in the amount of
€907,200.

 

2.              The following liens:

 

Debtor

 

Secured 
Party

 

Description of Assets

 

Filing Number

 

Filing 
Jurisdiction

 

Filing Date

Huntsman P&A Americas LLC

 

Air Liquide Industrial US LP

 

Certain personal property as listed on the financing statement

 

2007 3000022

 

Delaware

 

08/07/2007

Huntsman P&A Americas LLC

 

Atlas Copco Customer Finance USA LLC

 

Certain equipment, software and personal property as listed on the financing
statement

 

2014 1755412

 

Delaware

 

05/05/2014

Huntsman P&A Americas LLC

 

Atlas Copco Customer Finance USA LLC

 

Certain equipment, software and personal property as listed on the financing
statement

 

2014 2919405

 

Delaware

 

07/23/2014

Huntsman P&A Americas LLC

 

Wells Fargo Bank, N.A.

 

Certain equipment, software and personal property as listed on the financing
statement

 

2016 0900389

 

Delaware

 

02/15/2016

Huntsman P&A Americas LLC

 

First Western Bank & Trust DBA All Lines Leasing

 

Certain equipment, software and personal property as listed on the financing
statement

 

2016 1258639

 

Delaware

 

03/02/2016

Huntsman P&A Americas LLC

 

Wells Fargo Bank, N.A.

 

Certain equipment, software and personal property as listed on the financing
statement

 

2016 1813326

 

Delaware

 

03/28/2016

Chemical Specialties LLC

 

John Crane Inc.

 

Inventory and other goods provided by John Crane Inc. as listed on the financing
statement

 

20080032501B

 

North Carolina

 

04/07/2008

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

INVESTMENTS

 

(a)         All investments in the entities listed on Schedule 3.07(1).

 

(b)         Venator Materials PLC holds, directly or indirectly, joint venture
interests as follows:

 

Entity Name

 

Jurisdiction

 

Ownership

Brockhues GmbH & Co. KG

 

Germany

 

89.939% Huntsman Pigments Holding GmbH
10.000% Silo Pigmente GmbH

Viance, LLC

 

United States

 

50.001% Chemical Specialties LLC

Louisiana Pigment Company, L.P

 

United States

 

50% Huntsman P&A Investments LLC

Oligo S.A.

 

Spain

 

75% Huntsman P&A Spain, S.L.U.

Mineral Feed, S.L.

 

Spain

 

50% Huntsman P&A Spain, S.L.U.

Pacific Iron Products Sdn Bhd

 

Malaysia

 

50% Huntsman P&A Asian Sdn Bhd

Nuodex Italiana S.r.l.

 

Italy

 

33.33% Huntsman P&A Italy S.r.l.

Changshu Rockwood Pigments Co., Ltd.

 

China

 

25% Inorganic Pigments Limited

 

--------------------------------------------------------------------------------


 

Schedule 6.07

 

TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.01

 

NOTICE INFORMATION; ADMINISTRATIVE AGENT’S OFFICE

 

The Borrower and the other Loan Parties:

 

Titanium House

Hanzard Drive

Wynyard Park

Stockton-on-Tees TS22 5FD

United Kingdom

Attention:  Russ R. Stolle

Facsimile:  +44 (0)1740 608241

Email:  russ_stolle@venatorcorp.com

 

The Administrative Agent:

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713

Attn: Joe Aftanis

Email: joe.aftanis@jpmorgan.com

Fax: 201-639-5215; 12016395215@tls.ldsprod.com

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York 10179

Attn: Katherine Hurley

Email: katherine.l.hurley@jpmorgan.com

 

Administrative Agent with respect to any Borrowing, Letter of Credit or LC
Disbursement denominated in Euros or Sterling:

 

J.P. Morgan Europe Limited

Loans and Agency Group, 25 Bank Street, Canary Wharf, London

E145JP, United Kingdom, Fax No. +44 20 7777 2360

Email: loan_and_agency_london@jpmorgan.com

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

 

--------------------------------------------------------------------------------


 

383 Madison Avenue, Floor 24

New York, New York 10179

Attn: Katherine Hurley

Email: katherine.l.hurley@jpmorgan.com

 

Notices to be provided to all Lenders: to covenant.compliance@jpmchase.com

 

In addition to the applicable recipients above, notices with respect to
Borrowing Base Certificates and any related notices to the following addresses:

 

(A) brittany.s.stark@jpmorgan.com

(B) ib.cbc@jpmchase.com

(C) covenant.compliance@jpmchase.com and

(D) Katherine.L.Hurley@jpmorgan.com

 

Notices containing supporting documentation relating to Borrowing Base:

 

(A) brittany.s.stark@jpmorgan.com and

(B) ib.cbc@jpmchase.com

 

--------------------------------------------------------------------------------